NUMERO: 6271 KARDEX: 44735

MINUTA: 6026

CONTRATO DE LICENCIA PARA EXPLOTACION DE
HIDROCARBUROS — LOTE 88
ENTRE
PERUPETRO S.A.
CON

PLUSPETROL PERU CORPORATION, SUCURSAL DEL PERU
HUNT OIL COMPANY OF PERU L.L.C., SUCURSAL DEL PERU
SK CORPORATION, SUCURSAL PERUANA
HIDROCARBUROS ANDINOS S.A.C.

CON INTERVENCION DE:z

PLUSPETROL RESOURCES CORPORATION
HUNT CONSOLIDATED, INC
SK CORPORATION

TECPETROL S.A.
e
EL BANCO CENTRAL DE RESERVA DEL PERU

LELRLERLALCACCCARRRACCECRECELEEACCCECEeReareEccceeaAaeEccecceenAREaCceceRe
EN LA CIUDAD DE LIMA A LOS NUEVE DIAS DEL MES DE DICIEMBRE DEL
DOS MIL, YO RICARDO FERNANDINI BARREDA, ABOGADO NOTARIO DE LIMA,

EXTIENDO LA PRESENTE ESCRITURA, EN LA QUE INTERVIENEN, DE -

CONFORMIDAD CON LO DISPUESTO POR EL ARTICULO 54, INCISO H DE LA
LEY 26002.  ====================o===============================
COMPARECEN
PERUPETRO S.A., CON REGISTRO UNICO DE CONTRIBUYENTE NS 19678504,
CON DOMICILIO EN AVENIDA LUIS ALDANA 320, SAN BORJA, LIMA, PERU,
DEBIDAMENTE REPRESENTADA POR SU GERENTE GENERAL, SEROR MIGUEL
HERNAN CELI RIVERA, QUIEN MANIFIESTA SER DE NACIONALIDAD PERUANA,
DE ESTADO TIVIL CASADO, DE PROFESION INGENIERO, DEBIDAMENTE

ve
3
ee nora MIL NOVECIENTOS CINCUENTITRES

ENTIFICADO CON DOCUMENTO NACIONAL DE IDENTIDAD NUMERO 10804401,
SUFRAGANTE — ELECTORAL Y LIBRETA MILITAR NUMERO 239991648,
AUTORIZADO SEGUN ACUERDO DE DIRECTORIO DE PERUPETRO D/072-97 DEL
30 DE SETIEMBRE DE 1997 QUE CORRE INSCRITO EN LA FICHA 104911 DEL
REGISTRO MERCANTIL DE LIMA Y DE CONFORMIDAD CON EL ACUERDO DE
DIRECTORIO DE PERUPETRO NUMERD D/074-2000 DEL 17 DE NOVIEMBRE
DEL 2000 Y EL ACUERDO DE DIRECTORIO DE PERUPETRO NUMERO D/O7B-
2000 DEL 6 DE DICIEMBRE DEL 2000 LA MISMAS QUE SE INSERTAN. =====
Y DE LA OTRA PARTE: ==========nmammmnnon mmm
PLUSPETROL PERU CORPORATION, SUCURSAL DEL PERU CON REGISTRO UNICO
DE CONTRIBUYENTE N2 30417755, CON DOMICILIO EN AV. REPUBLICA DE
PANAMA N2 3055, PISO 7, SAN ISIDRO, LIMA, INSCRITA EN LA FICHA NS
127704 DEL ASIENTO 1-A DEL REGISTRO DE PERSONAS JURIDICAS DEL
REGISTRO PUBLICO DE LIMA Y EN EL ASIENTO 1, FOJAS 253, TOMO III
DEL LIBRO DE CONTRATISTAS DE OPERACIONES DEL REGISTRO PUBLICO DE
HIDROCARBUROS DE LIMA, DEBIDAMENTE REPRESENTADA POR EL SEÑOR
HERNAN GUSTAVO  CARIDE DONOVAN, QUIEN MANIFIESTA SER DE
NACIONALIDAD ARGENTINA, DE ESTADO CIVIL CASADO, DE PROFESION
INGENIERO DEBIDAMENTE IDENTIFICADO CON CARNET DE EXTRANJERIA N2
N-95402 CON LA CONSTANCIA DE ESTAR AL DIA EN SUS PAGOS POR
DERECHO DE EXTRANJERIA Y PASAPORTE NS 7183040, FACULTADO SEGUN
PODER INSCRITO EN LA FICHA N2 127704, DEL ASIENTO 16 DEL REGISTRO
DE PERSONAS JURIDICAS DE LIMA Y EN EL ASIENTO 03, FOJAS 300-301
DEL TOMO V DEL LIBRO DE MANDATOS DEL REGISTRO PUBLICD DE
HIDROCARBUROS.

HUNT OIL COMPANY OF PERU L.L.C., SUCURSAL DEL PERU CON REGISTRO
UNICO DE CONTRIBUYENTE N2465768566, CON DOMICILID JULIAN ARIAS
ARAGUEZ N”* 250, SAN ANTONIO — MIRAFLORES, INSCRITA EN LA PARTIDA
ELECTRONICA N* 11123160 DEL REGISTRO DE PERSONAS JURIDICAS DE
LIMA Y EN EL ASIENTO 1 DEL RUBRO "A" DE LA PARTIDA N” 11167088
DEL REGISTRO PUBLICO DE HIDROCARBUROS DEBIDAMENTE REPRESENTADO
POR EL SEROR STEPHEN SUELLENTROP, QUIEN MANIFIESTA SER DE
NACIONALIDAD NORTEAMERICANA, DE ESTADO CIVIL CASADO, DE PROFESION
INGENIERO DE PETROLEO, DEBIDAMENTE IDENTIFICADO CON PASAPORTE DE
LOS ESTADOS UNIDOS NS 82424272 FACULTADO SEGUN PODER INSCRITO EN
LA PARTIDA ELECTRONICA N2 11123160 ASIENTO A 00002 DEL REGISTRO
DE PERSONAS JURIDICAS DE LIMA Y EN LA PARTIDA ELECTRONICA NS

MIL N IENTOS CINF

AUDE aOtne ION PA “o
=,

11192713 ASIENTO A 000003 DEL LIBRO DE MANDATOS DEL REGISTRO
PUBLICO DE HIDROCARBUROS.
SK CORPORATION, SUCURSAL PERUANA, CON REGISTRO UNICO DE
CONTRIBUYENTE N£ 29993564, CON DOMICILID EN CALLE LA SANTA MARIA
185, LIMA 27, INSCRITA EN LA PARTIDA N£ 02015544 DEL REGISTRO DE
PERSONAS JURIDICAS DEL REGISTRO PUBLICO DE LIMA, Y EN EL ASIENTO
04, A FOJAS 222 Y 223 DEL TOMO 11I DEL LIBRO DE CONTRATISTAS DE
OPERACIONES DE REGISTRO PUBLICO DE HIDROCARBUROS, DEBIDAMENTE
REPRESENTADA POR SU MANDATARIO NACIONAL Y GERENTE GENERAL SEÑOR
FRANCISCO BALVEZ DARINO, QUIEN MANIFIESTA SER DE NACIONALIDAD
PERUANA, DE ESTADO TIVIL CASADO DE PROFESION ABOGADO,
IDENTIFICADO CON DOCUMENTO NACIONAL DE IDENTIDAD NS 0B231225 Y
LIBRETA MILITAR NO. 21975545, FACULTADO SEGUN PODER INSCRITO EN
PARTIDA N2 02015544 DEL REGISTRO DE PERSONAS JURIDICAS DEL
STRO PUBLICO DE LIMA Y EN EN LA PARTIDA ELETRONICA N”
060065850 DEL REGISTRO DE MANDATOS DEL REGISTRO PUBLICO DE
HIDROCARRUROS.
HIDROCARBUROS ANDINOS S.A.C. CON REGISTRO UNICO DE CONTRIBUYENTE
49943369, CON DOMICILIO EN AV. CANAVAL Y MOREYRA 340 6T0O. PISO
A SIDRO, INSCRITA EN LA PARTIDA ELECTRONICA N” 11227091 DEL
REGISTRO DE PERSONAS JURIDICAS DE LIMA ASI COMO EN LA PARTIDA
ELECTRONICA  N2 11230527 DEL REGISTRO DE CONTRATISTAS DE
OPERACIONES DEL REGISTRO PUBLICO DE HIDROCARBUROS DEBIDAMENTE
REPRESENTADA POR EL SEÑOR RAUL DROZNES, QUIEN MANIFIESTA SER DE
NACIONALIDAD ARGENTINA, DE ESTADO CIVIL CASADO DE PROFESION
LICENCIADO, DEBIDAMENTE IDENTIFICADO CON PASAPORTE ARGENTINO N2
7642065M, Y LA SEÑORA ROSA MARIA LUDOWIEG ALVAREZ CALDERON, QUIEN
MANIFIESTA SER DE NACIONALIDAD PERUANA, DE ESTADOS CIVIL CASADA,
DE PROFESION ABOGADA, DEBIDAMENTE IDENTIFICADA CON CON DOCUMENTO
NACIONAL DE IDENTIDAD N2 08227090 AMBOS FACULTADOS SEGUN PODER
INSCRITO EN LA PARTIDA ELECTRONICA N2 11227091 DEL REGISTRO DE
PERSONAS JURIDICAS DE LIMA Y EN LA PARTIDA ELECRONICA N211230527
DEL LIBRO DE MANDATOS DEL REGISTRO PUBLICO DE HIDROCARBUROS. ====
INTERVIENEN:

SEE

MIL NOVECIENTOS CINCUENTICINC

PLUSPETROL RESOURCES CORPORATION, CON DOMICILIO EN THE HUNTLAW
BUILDING, FORT STREET, P.0. BOX 1350, GEORGE TOWN, GRAND CAYMAN,
CAYMAN ISLANDS, REPRESENTADA POR LA SERORA ISABEL SELASCO, QUIEN
MANIFIESTA SER DE NACIONALIDAD ARGENTINA, DE ESTADO CIVIL CASADA,
DE PROFESION LICENCIADA EN ADMINISTRACION DE EMPRESAS,
DEBIDAMENTE IDENTIFICADA CON PASAPORTE ARGENTINO 13699371
FACULTADA SEGUN PODER INSCRITO EN LA PARTIDA N2 01669745 DEL
LIBRO DE PODERES ESPECIALES DEL REGISTRO DE PERSONAS JURIDICAS DE
LIMAs ======
HUNT CONSOLIDATED, INC. CON DOMICILIO EN FOUNTAIN PLACE, 1445
ROSS AT FIELD - DALLAS, TEXAS 75202-2785 U.S.A. REPRESENTADO POR
EL SEROR JAMES BURNETT JENNINGS, DE NACIONALIDAD NORTEAMERICANA,
ESTADO CIVIL CASADO, DE PROFESION FISICO MATEMATICO, DEBIDAMENTE
IDENTIFICADO CON PASAPORTE DE LOS ESTADOS UNIDOS NS 28048271
FACULTADO SEGUN PODER INSCRITO EN LA PARTIDA NP 11125016 ASIENTO
A00002 DEL LIBRO DE PODERES ESPECIALES DEL REGISTRO DE PERSONAS
JURIDICAS DE LIMA. =
SK CORPORATION, CON DOMICILIO EN 99, SEORIN-DONG, JONGRO-GU,
SEOUL 110-110, KOREA REPRESENTADO POR El SEROR FRANCISCO GALVEZ
DAÑINO, DE NACIONALIDAD PERUANA, DE ESTADO CIVIL CASADO DE
PROFESION ABOGADO, IDENTIFICADO CON DOCUMENTO NACIONAL DE
IDENTIDAD NO 08231225 Y LIBRETA MILITAR ND. 21975545, FACULTADO
SEGUN PODER INSCRITO EN PARTIDA NS 02015544 DEL REGISTRO DE
PERSONAS JURIDICAS DEL REGISTRO PUBLICO DE LIMA.== -
TECPETROL S.A., MAIPU 1300 PISO 22, 1006 BUENOS AIRES, ARGENTINA
REPRESENTADA POR SEÑOR RAUL DROZNES, QUIEN MANIFIESTA SER DE
NACIONALIDAD ARGENTINA, DE ESTADO CIVIL TASADO DE PROFESION
LICENCIADO, DEBIDAMENTE IDENTIFICADO CON PASAPORTE ARGENTINO NO
7642065M FACULTADO SEGUN PODER INSCRITO EN LA PARTIDA N2 01667165
DEL — LIBRO DE PODERES ESPECIALES DEL REGISTRO DE PERSONAS
JURIDICAS DE LIMA.
Y EL BANCO CENTRAL DE RESERVA DEL PERU, REPRESENTADO POR SUS
FUNCIONARIOS SEÑORES ALBERTO MERINO SILICANI, QUIEN MANIFIESTA
SER DE NACIONALIDAD PERUANA, DE ESTADO CIVIL CASADD, DE PROFESION
ABOGADO, IDENTIFICADO CON DOCUMENTO NACIONAL DE IDENTIDAD N2
08232599 Y LIBRETA MILITAR NO 2428963561, SUFRAGANTE EN LAS

=====

===:

"
La MIL NOVECIENTOS CINCUENTISEIS

ULTIMAS ELECCIONES GENERALES EN SU CALIDAD DE GERENTE JEFE DE LA
OFICINA LEGAL, NOMBRADO POR ACUERDO DE DIRECTORIO N23843, y
CARLOS AUGUSTO BALLON AVALOS, DE NACIONALIDAD PERUANA, DE ESTADO
CIVIL CASADO, DE PROFESION ECONOMISTA, IDENTIFICADO CON LIBRETA
ELECTORAL N2 08757380, SUFRAGANTE EN LAS ULTIMAS ELECCIONES
GENERALES Y LIBRETA MILITAR NQ 246699154 EN SU CALIDAD DE GERENTE
DE OPERACIONES INTERNACIONALES, NOMBRADO POR ACUERDO DE
DIRECTORIO N23737, AMBOS CON DOMICILIO EN JR. MIRO RUESADA Ng
441, LIMA, ENCONTRANDOSE AUTORIZADOS CONFORME CONSTA DE LA
COMUNICACION DE GERENCIA GENERAL DE ESTE BANCO N2 GG-233-2000 DE
FECHA 24 DE NOVIEMBRE DEL 2000, QUE SE INSERTARA EN LA PRESENTE
ÉS ITURA PUBLICA, ASI COMO POR EL DECRETO SUPREMO N2021-—2000—EM
E ICADO EL 07 DE DICIEMBRE DE 2000, QUE APRUEBA Y AUTORIZA LA
CE -BRACION DEL PRESENTE CONTRATO Y EL QUE FORMA PARTE DEL
PRESENTE CONTRATO.
OTORGANTES SON MAYORES DE EDAD, A QUIENES HE IDENTIFICADO
DOCUMENTO DE IDENTIDAD QUE EXHIBIERON, PROCEDEN CON
LEGAL, LIBERTAD Y CONOCIMIENTO DEL ACTO QUE REALIZAN

NTENIDO LO ELEVE A ESCRITURA PUBLICA, LA MISMA QUE ARCHIVO
INUTARIO, CON EL NUMERO DE ORDEN CORRESPONDIENTE Y cuyo
TE DR LITERAL ES COMO SIGUE:

MO JTAr1 =================
Sírvase usted extender en su Registro de Escrituras Públicas el
Contrato de Licencia para la Explotación de Hidrocarburos en el
Lote 88, que celebran de una parte PERUPETRO S.A. con R.U.C. N2Q
196578504, con domicilió en Luis Aldana NS 320, San Borja, Lima,
debidamente representado por su Gerente General señor Miguel
Hernán Celi Rivera, de nacionalidad Peruana, identificado con
Documento Nacional de Identidad NS 10804401 y Libreta Militar N2
239991648 autorizado según Acuerdo de Directorio de PERUPETRO NS
D/072-97 que inscrito en la Ficha 104911 del Registró Mercantil
de Lima y de conformidad con el Acuerdo de Directorio de

PERUPETRD N2 D/074-2000 del 17 de noviembre del 2000 y el
2)
BL Ina MIL NOVECIENTOS CINCUENTISIETE
MN t

Acuerdo de Directorio de PERUPETRO NS D/078-2000 del 6 de
diciembre del 2000 cuyos textos Usted señor Notario se servirá

insertar, a quién en adelante se le denominará PERUPETRO, y de la

SERES RSIZES:

otra parte: =
Pluspetrol Peru Corporation, Sucursal del Perú con Registro Unico
de Contribuyente N2 30417755, con domicilio en Av. República de
Panamá N2 3055, Piso 7, San Isidro, Lima, inscrita en la Ficha NS
127704, Asiento 1-A del Registro de Personas Juridicas del
Registro Público de Lima, y en el Asiento 1, Fojas 253, Tomo III
del Libro de Contratistas del Registro Público de Hidrocarburos
de Lima, debidamente representado por el Señor Hernán Gustavo
Caride Donovan, de nacionalidad Argentina, debidamente
identificado con Carnet de Extranjeria N2 N-95402 y Pasaporte N2
7183040, facultado según poder inscrito en la Ficha NS 127704,
Asiento 16 del Registro de Personas Juridicas de Lima y en el
Asiento 03, Fojas 300-301 del Tomo V del Libro 10 Mandatos del
Registro Público de Hidrocarburos. =
Hunt Oil Company Of Perú L.L.C., Sucursal del Perú con Registro
Unico de Contribuyente N246768566, con domicilio Julian Arias

Araguez N* 250, San Antonio — Miraflores, inscrita en la Partida
Electronica N*” 11123140 del Registro de Personas Juridicas de
Lima y en el asiento 1 del rubro "A" de la Partida N” 11167088
del Registro Público de Hidrocarburos debidamente representado
por el Señor Stephen Suellentrop, debidamente identifícado con
Pasaporte de los Estados Unidos N2 82424272 facultados según
poder inscrito en la Partida Electronica NS 11123160 Asiento A
00002 del Registro de Personas Juridicas de Lima y en la Partida
Elecronica NS 11192713 Asiento A 000003 del Libro de Mandatos del

Registro Público de Hidrocarburos. "=== 2====e==m
SK Corporation, Sucursal Peruana, con Registro Unico de
Contribuyente N2 29993564, con domicilio en Calle La Santa María
185, Lima 27, inscrita en la Partida NS 02015544 del Registra de
Personas Juridicas del Registro Publico de Lima, y en el Asiento
04, a fojas 222 y 223 del Tomo 111 del Libro de Contratistas de

Operaciones de Registro Público de Hidrocarburos, debidamente
225 ura MIL NOVECIENTOS CINCUENTIOCHO Ss
ES pa
o
O representado por su Mandatario Nacional y Gerente General señor

Francisco Gálvez Dañino, de nacionalidad peruana, identificado
con Documento Nacional de Identidad NS 08231225 y Libreta Militar
No. 21975545, facultados según poder inscrito en Partida N2
02015544 del Registro de Personas Juridicas del Registro Publico
de Lima y en en la Partida Eletronica N*” 06006850 del Registro de

Mandatos del Registro Publico de Hidrocarburos. = ===
Hidrocarburos Andinos S.A.C. con Registro Unico de Contribuyente
N249943369, con domicilio en Av. Canaval y Moreyra 340 óto. Piso
San Isidro, inscrita en la Partida Electronica N* 11227091 del
Registro de Personas Juridicas de Lima asi como en la Partida

Electronica N2Q 11230527 del Registro de Contratistas de

Operaciones del Registro Publico de Hidrocarburos debidamente
representado por señor Raúl Droznes, identificado con pasaporte
gentino N2 76442065M, y la señora Rosa Maria Ludowieg Alvarez
ón, identificada con con Documento Nacional de Identidad NQ
ambos facultados según poder inscrito en la Partida

NS 11227091 del Registro de Personas Juridicas de
, Partida Elecronica N211230527 del Libro de Mandatos

==mm==

Pluspetrol Resources Corporation, con domicilio en The Huntlaw
Building, Fort Street, P.0. Box 1350, George Town, Grand Cayman,
Cayman Islands, representada por la Señora Isabel Selasco,
debidamente identificado con Pasaporte Argentino N2 13699371
facultada según poder inscrito en la Partida NS 016697453 del

Libro de Poderes Especiales del Registro de Personas Juridicas de

Lima.
Hunt Consolidated, Inc. con domicilio en Fountain Place, 1445
Ross at Field - Dallas, Texas 75202-2785 U.S.A. representado por
el Señor James Burnett Jennings, debidamente identificado con
Pasaporte de los Estados Unidos NS Z8048271 facultado según poder
inscrito en la Partida NS 11125016 Asiento A00002 del Libro de

Poderes Especiales del Registro de Personas Juridicas de Lima. ==
o

ES

ceso ra MIL NOVECIENTOS CINCUENTINUEVE

e

Sk Corporation, con domicilio en 99, Seorin-dong, Jongro-gu,
Seoul 110-110, Korea representado por el señor Francisco Gálvez
Dañino, de nacionalidad peruana, identificado con Documento
Nacional de Identidad N2 08231225 y Libreta Militar No. 21975545,
facultado según poder inscrito en Partida NS 02015544 del
Registro de Personas Juridicas del Registro Publico de Lima.=====
Tecpetrol S.A., Maipu 1300 Piso 22 , 1006 Buenos Aires, Argentina
representada por el señor Raúl  Droznes, identificado con
pasaporte Argentino NS 7642065M, facultado según poder inscrito
en la Partida N2 01667165 del Libro de Poderes Especiales del

EASTER

Registro de Personas Juridicas de Lima. =
Banco Central de Reserva del Perú, con domicilio en Jr. Miró
Quesada 441, Lima representado por sus funcionarios, señores
Alberto Merino Silicani, identificado con Documento Nacional de
Identidad No. 08232599 y Libreta Militar N2 24287963561 en su
calidad de Gerente Jefe de la oficina Legal nombrado por Acuerdo
de Directorio N2 3843 y Carlos Augusto Ballón Avalos, de
nacionalidad peruana, identificado con Libreta Electoral N2
08757380 y Libreta Militar NS 246699154 en su calidad de Gerente
de Operaciones Internacionales nombrado por Acuerdo de Directorio
N2 3737, encontrándose autorizados conforme consta de la
comunicación de la Gerencia General de este Banco N2 B6-233-2000
de fecha 24 de noviembre del 2000, que usted señor Notario se
servirá insertar, así como por el Decreto Supremo N2021-2000-—EM
publicado el 07 de diciembre de 2000 que aprueba y autoriza de la

presente, que se servirá insertar en los términos y condiciones

que constan en las cláusulas siguientes:
CONTRATO DE LICENCIA PARA LA EXPLOTACION DE HIDROCARBUROS EN EL
= LOTE 88 =
PERUPETRO S.A.

= == con =
Pluspetrol Perú Corporation, Sucursal del Perú, Hunt Oil Company
of Perú L.L.C., Sucursal del Perú, SK Corporation, Sucursal

Peruana e Hidrocarburos Andinos S.A.C.
4

ANTECEDEN
CLAUSULA
CLAUSULA
CLAUSULA
TLAUSULA
CLAUSULA
TLAUSULA
CLAUSULA

CLAUSULA
TLAUSULA

TLAUSULA
CLAUSULA

CLAUSULA
CLAUSULA
CLAUSULA
CLAUSULA
CLAUSULA

CLAUSULA

CLAUSULA
ANEXO "A"

ANEXO "B"
ANEXO "C”

TES memos:
PRELIMINAR
PRIMERA
SEGUNDA
TERCERA
CUARTA
BUINTA
SEXTA

SETIMA
DCTAVA

NOVENA

DECIMA

DECIMO PRIMERA
DECIMO SEGUNDA
ECIMO TERCERA
IMO CUARTA

DECIMO QUINTA
DECIMO SEXTA
DECIMO SETIMA
DECIMO OCTAVA
DECIMO NOVENA
VIGESIMA

VIGESIMO PRIMERA

VIGESIMO SEGUNDA

29 ra MIL NOVECIENTOS SESENTA

GENERALIDADES.
DEFINICIONES.
OBJETO DEL CONTRATO.
PLAZO, CONDICIONES Y GARANTIA.
PROGRAMA DE DESARROLLO.
EXPLOTACION. =
PRESENTACION DE INFORMACION Y
ESTUDIOS. ============
COMITE DE SUPERVISION.
REGALIA, VALORIZACION Y
PRECIOS

"

TRIBUTOS.

DERECHOS ADUANEROS. ==========
DERECHOS FINANCIEROS. ========
TRABAJADORES. === s=========

PROTECCION AMBIENTAL. ========
PERDIDAS Y DERRAMES

DE HIDROCARBUROS. =====
CAPACITACION

Y TRANSFERENCIA DE TECNOLOGIA.
CESION. ====
CASO FORTUITO DO FUERZA MAYOR.
CONTABILIDAD.
VARIOS. ===============
NOTIFICACIONES Y
COMUNICACIONES .
SOMETIMIENTO A LA LEY PERUANA
Y SOLUCION DE CONTROVERSIAS.
TERMINACION. =================
DESCRIPCION DEL AREA DE
CONTRATO. ====================
MAPA DEL AREA DE CONTRATO. ===
CARTA FIANZA PARA EL PROGRAMA

GARANTIAS CORPORATIVAS. ======
CLAUSULAS APLICABLES DE LOS
CONTRATOS BOOT.

DE DESARROLLO. PA E EEN
ANEXOS "D-1","D-2","D-3" y "D-4"
ANEXOS "E-1", "E-2" y "E-3"

ANEXO "F" : RELACION DE POZOS Y
PLATAFORMAS — LOTE 88. =======
ANEXO "G" 3 MULTA POR INCUMPLIMIENTO. ====

ANEXOS "H-1", "H-2" Y "H-3" : SEGUNDA CLAUSULA ADICIONAL ===
DE LOS CONTRATOS BOOT. =======
CONTRATO DE LICENCIA PARA LA EXPLOTACION DE HIDROCARBUROS EN EL

======= con =

Pluspetrol Perú Corporation, Sucursal del Perú, Hunt 0il Company
of Peru L.L.C., Sucursal del Perú, SK Corporation, Sucursal
Peruana e Hidrocarburos Andinos S.A.C.

ANTECEDENTES —====================2MRE=====2=2m === E======
I. Mediante Decreto de Urgencia N* 022-979 del Zi de abril de

1999, se declaró de necesidad e interés nacional el
desarrollo del Proyecto Camisea, el mismo que comprende los
segmentos de explotación, transporte y distribución. ======
11. Por acuerdo de fecha 01 de junio de 1999, la COPRI aprobó

las Bases del Concurso Público para la Explotación de

Hidrocarburos en Camisea. ===============o=e=o=o=ors=========
111. Por acuerdos de la COPRI de fecha 10 de Febrero y 4 de
diciembre de zZ000 se aprobó el Contrato Y sus

modificaciones. =======;

IV. Con fecha 16 de Febrero del 2000 el Comité Especial del
Proyecto Tamisea, adjudicó la Buena Pro a Pluspetrol
Resources Corporation, Empresa Petrolera Precalificada
Técnicamente, responsable de la operación, Hunt Dil Company
of Perú L.L.C., Sucursal del Perú, Empresa Consorciada y SK
Torporation, Sucursal Peruana, Empresa Consorciada. =======

IV. Con fecha 31 de Octubre del 2000, Pluspetrol Resources
Corporation, Hunt Oil Company of Perú L.L.C., Sucursal del
Perú y SK Corporation, Sucursal Peruana, comunicaron al
Comité Especial del Proyecto Camisea (Cecam) la inclusión
de Hidrocarburos Andinos S.A.C. como Empresa Consorciada,
inclusión que fue autorizada por el Cecam mediante la
comunicación N”* 583/2000 de fecha 08 de Noviembre del 2000,
Y. El Decreto Supremo N” 021-2000-EM de fecha 6 de diciembre

del 2000, el Estado, aprueba y autoriza el presente

Contrato. =
CLAUSULA PRELIMINAR.-— GENERALIDADES ===========n======mb=mi=====

I. Los Hidrocarburos "in situ" son de propiedad del Estado. El

derecho de propiedad sobre los Hidrocarburos extraídos es
transferido por PERUPETRO al Contratista en la Fecha de
Suscripción, conforme lo estipulado en el Contrato y en el
artículo 829 de la Ley No. 26221.

El Contratista se obliga a explotar, produciendo los
idrocarburos del Area de Contrato y a pagar al Estado, a
través de PERUPETRO, la regalía en efectivo en las
Contrata PERUPETRO, en virtud de la facultad concedida por
Ley No. 26221, para celebrar el Contrato de Licencia
la Explotación de Hidrocarburos en el Lote 88. =======
111. De acuerdo con lo dispuesto en el artículo 122 de la Ley
No. 26221, el Contrato se rige por el derecho privado
peruano, siéndole de aplicación los alcances del artículo

13572 del Código Civil. =

IV. Las actividades que desarrolla el Contratista al amparo del
Contrato, gozan de las garantías de estabilidad tributaria,
cambiaria y demás garantías establecidas en la Ley N”

ZOZ2Z1,. "mm

ZARATE IES

V. Para todos los efectos relativos y derivados del Contrato,
las Partes convienen en que los títulos de las cláusulas

son irrelevantes para la interpretación del contenido de

las mismas.
“07

259 nro MIL NOVECIENTOS SESENTITRES

Cualquier referencia al Contrato comprende a los anexos.

En caso de discrepancia entre los anexos y lo estipulado en

el cuerpo del Contrato, prevalecerá este último. ====:
VII, Las Partes declaran conocer la naturaleza y el interés
nacional del Proyecto Camisea, así como los contratos de
“Concesión de Transporte de Gas Natural por Ductos de
Camisea al City Gate", de "Concesión de la Distribución de
Gas Natural por Red de Ductos en Lima" y de "Concesión de

Transporte de Líquidos del Gas Natural por Ductos de

Camisea a la Costa".
En consideración a las declaraciones y conocimientos aquí
expuestos, las Partes convienen en hacer posible la
oportuna ejecución del Proyecto Camisea y se comprometen a
realizar sus mejores esfuerzos para evitar y superar los
posibles problemas que pudieran surgir durante la Vigencia
del Contrato. ==
CLAUSULA PRIMERA.-— DEFINICIONES ===

Las definiciones acordadas por las Partes en la presente
cláusula, tienen por finalidad dar el significado requerido a los
términos que se emplean en el Contrato y, dicho significado, será
el único aceptado para los efectos de su interpretación en la

ejecución del mismo, a menos que las Partes lo acuerden

expresamente por escrito de otra forma. ====
Los términos definidos y utilizados en el Contrato en singular o

en plural, se empezarán con mayúscula y tienen los siguientes

significados: ==

1.1 Actividades Complementarias ====

Son las siguientes actividades del Contrato referidas al ==
1.1.1 La Planta de Separación de Líquidos. =========="===="==
1.1.2 La Planta de Fraccionamiento. =
1.2 Afiliada ==

REED SSA

SR

Es cualquier entidad, cuyo capital accionario con derecho a
voto sea de propiedad, directa o indirectamente, en una
proporción igual al cincuenta por ciento (50%) OU más de

PERUPETRO o de cualquiera de las empresas que conforman el
1.6

Contratista; o cualquier entidad O persona que sea
propietaria, directa o indirectamente, del cincuenta por
ciento (50%) o más del capital accionario con derecho a
voto de PERUPETRO o de cualquiera de las empresas que
conforman el Contratista; o cualquier entidad cuyo capital
accionario con derecho a voto sea de propiedad, directa o
indirectamente, en cincuenta por ciento (50%) o más del
mismo accionista o accionistas que posea o posean, directa
o indirectamente, el cincuenta por ciento (50%) o más del
capital accionario con derecho a voto de PERUPETRO oO de
cualquiera de las empresas que conforman el Contratista. ==

SSTRSIMAISIEADI SE ==

Es el período de doce (12) Meses consecutivos de acuerdo al

Calendario Sregoriano, contado desde una fecha especifica.=

Area de Contrato ===================:==2======IN==2M===N=====
el área determinada por las coordenadas que figuran en
exo "A" y que se muestra en el anexo "B", denominado
8, ubicado en la provincia de La CUonvención del
Departamento de Cuzco, con una extensión de ciento

arentitrés mil quinientos y 00/100 hectáreas (143,500.00

Has.). ==
El Area de Contrato se reducirá luego de excluir las áreas

que haga suelta el Contratista, de acuerdo a los términos

del Contrato. == Samrooosocroocoeoormoo=>=me===
En caso de existir alguna discrepancia entre lo mostrado en

el anexo "B" y lo descrito en el anexo "A", prevalecerá el

anexo "A" EA E
Barril ==============
Es la unidad de medida de Hidrocarburos líquidos que
consiste en cuarentidós (42) galones de capacidad de los
Estados Unidos de América, corregidos a una temperatura de

sesenta grados Fahrenheit (602 F), a presión del nivel del

AI

mar, sin agua, barro u otros sedimentos (BS4W).
BTU ( Unidad Térmica Británica ).

a=====:

1.10 Concesionario

CO dra MIL NOVECIENTOS SESENTICINCO e

Es la cantidad de calor que se requiere para aumentar la

temperatura en un grado Fahrenheit (12 F) de una (1) libra

de agua, equivalente a 1055.056 joules. ========
Caso Fortuito o Fuerza Mayor ========================="E====
Es la causa no imputable a cualquiera de las Partes,
consistente en un evento extraordinario, imprevisible e
irresistible, que impide la ejecución de la obligación o
determina su cumplimiento parcial, tardío o defectuoso, que
esté fuera del control razonable y que no pudiera ser

prevista o que, habiendo sido prevista, no pudiera ser

mmm EME

evitada. =

Comité de Supervisión ===================

Es el órgano que supervisa el cumplimiento y la ejecución

del Contrato, cuya conformación y atribuciones están *

establecidas en la cláusula sétima. ==================9=5=E

Comité Técnico de Conciliación =============:

Es el órgano formado para pronunciarse sobre las
discrepancias que surjan en relación con las Operaciones,
el mismo que se establecerá de acuerdo a lo estipulado en
el acápite 21.3 del Contrato.

"

Es el titular de cualquiera de los contratos de "Concesión
de Transporte de Gas Natural por Ductos de Camisea al City
Gate"; de "Concesión de la Distribución de Gas Natural por
Red de Ductos en Lima" y de "Concesión de Transporte de

Líquidos del Gas Natural por Ductos de Tamisea a la Costa".

DATES IIS

Condensados ============
Son los Hidrocarburos líquidos obtenidos por la
condensación de los Hidrocarburos del Gas Natural, debido a
cambios en la presión y temperatura cuando el Gas Natural
de los Reservorios es producido o cuando proviene de una O
más etapas de compresión de Gas Natural. Para los efectos
del Contrato, los Condensados serán considerados como

Líquidos del Gas Natural.

Contratista
NO742 o,

Pluspetrol Perú Corporation, Sucursal del Perú, inscrita en

el Registro Público de Hidrocarburos en la partida CXXXVI,

asiento 1, fojas 253, tomo III del Libro de Contratistas de

Operaciones. = Ses mooooso============
Hunt Dil Company of Perú L.L.C., Sucursal del Perú,
inscrita en el asiento 1 del rubro "A" de la Partida N*

11157088 del Registro Público de Hidrocarburos. ==== ==
SK Corporation, Sucursal Peruana, inscrita en el Registro

Público de Hidrocarburos en el asiento 4, fojas 222 y 223,

tomo 111 del Libro de Contratistas de Operaciones. =

Hidrocarburos Andinos S.A.C. inscrita en la partida No.
11230527 del Libro de Contratistas de Operaciones

En la Fecha de Suscripción, la participación en el Contrato

de las empresas que conforman el Contratista es la

iguiente: ====
etrol Perú Corporation, Sucursal del Perú.

il Company of Peru L.L.C., Sucursal del Perú

Es el presente acuerdo al que han llegado las Partes, en el

cual se estipulan los términos y condiciones que se
encuentran contenidos en este documento y en los anexos que
lo integran. Comprende los acuerdos adicionales en virtud

del Contrato y las modificaciones a las que, de común

acuerdo, lleguen las Partes conforme a ley. ==
1.14 Desarrollo

Es la ejecución de cualesquiera de las actividades
apropiadas para la Producción de Hidrocarburos, tales como
la perforación, completación y profundización de pozos, así
como el diseño, construcción, instalación de equipos,
tuberías, tanques de almacenamiento y otros medios e
instalaciones, incluyendo la utilización de métodos de

Producción artificial y sistemas de recuperación primaria y
A MIL NOVECIENTOS SESENTISIETE
E

13

mejorada, en el Area de Contrato y fuera de ella en cuanto

resulte necesario. ===========e===
Incluye la construcción del Sistema de Transporte y
Almacenamiento, de las instalaciones del Punto de
Fiscalización de la Producción, de la Planta de Separación

de Líquidos y de la Planta de Fraccionamiento. ============

Dia = ==
Es el periodo de veinticuatro (24) horas que se inicia a
las cero horas (00:00) y termina a las veinticuatro horas
(24:00).
Día Util

e DIETER ARAS

Son todos los Días de lunes a viernes inclusive, salvo los

Días que sean declarados total o parcialmente no laborables

en la ciudad de Lima, por la autoridad competente. =====:
Dólar 6 US%  =======

Es la unidad monetaria de los Estados Unidos de América. ==

Ducto ====: e
Es una tubería, equipos e instalaciones, que han sido
materia del "Concurso Público Internacional para otorgar
las Concesiones de Transporte de Gas, Transporte de
Líquidos y Distribución de Gas en Lima y Callao" la que,
partiendo de un Punto de Fiscalización de la Producción,
transporta los Hidrocarburos producidos en el Area de
Tontrato hasta un punto de venta, de proceso oO de
exportación. El Ducto no forma parte del Contrato. =======

Ducto Principal ==========================n===n========

Es una tubería, equipos e instalaciones, que partiendo de
un Punto de Fiscalización de la Producción, transporta los
Hidrocarburos producidos del Area de Contrato hasta un

punto de venta, de proceso o de exportación. = ===

Explotación ==

SERES

ZE:

Son el Desarrollo y la Producción. ===========

Fecha de Inicio de la Extracción Comercial ==
Es el día en que se lleve a cabo la primera medición de

Hidrocarburos en un Punto de Fiscalización de la
1.22

Producción, a partir del cual el Contratista tiene la

obligación de pagar la regalía. = ==
Para efectos de esta definición no se consideran los
volúmenes producidos y utilizados en las Operaciones, para
pruebas u otros fines que especificamente acuerden las

Partes.

Fecha de Suscripción
Es el 09 de diciembre del año 2000, fecha en que las Partes

suscriben el Contrato.

Fiscalización
Son las acciones que realiza el Organismo Supervisor de la
Inversión en Energía (OSINERG), por si mismo o a través de
terceros, para comprobar el cumplimiento de las normas
legales, técnicas y ambientales de las Uperaciones que

va a cabo el Contratista.

ezcla de Hidrocarburos en estado gaseoso. Comprende
el Gas Natural Asociado y el Gas Natural No Asociado.
También se denominará Gas Natural al gas natural seco y a
aquel que, después del proceso de separación de líquidos,
poi métodos criogénicos u otros que sólo le cambian su
naturaleza física, se haya ligqiefactado. Para efectos del
Tontrato, el Gas Natural Fiscalizado deberá tener un
contenido de Hidrocarburos liqúuefactables de menos de 2/10
(0.2) galón americano por MPC, por la prueba de método de
absorción "Charcoal - A.G.A., Testing Code N*” 101%, =======

Gas Natural Asociado ====
Es el Gas Natural producido con Petróleo, que estuvo

disuelto en el Petróleo o formó una capa de gas en un

E

Reservorio de Petróleo. ==

Gas Natural Fiscalizado =======

Es el Gas Natural producido en el Area de Contrato y medido

en un Punto de Fiscalización de la Producción.

Gas Natural No Asociado
1, OS
ES

1.28

1.31

A MIL NOVECIENTOS SESENTINUEVE

Es aquel cuya ocurrencia tiene lugar en un Reservorio en el
que, a condiciones iniciales, no hay presencia de

Hidrocarburos líquidos. =

Hidrocarburos ===

Es todo compuesto orgánico, gaseoso, líquido o sólido, que

consiste principalmente de carbono e hidrógeno. ===========

Hidrocarburos Fiscalizados

Son los Hidrocarburos producidos en el Area de Contrato y
medidos en un Punto de Fiscalización de la Producción. =
Ley No. 26221 ==

Es la Ley No. 26221 -— Ley Urgánica de Hidrocarburos,

ampliatorias, reglamentarias y modificatorias. =

Líquidos del Gas Natural o LGN ===:
Son los Hidrocarburos líquidos obtenidos del Gas Natural
compuesto por mezclas de etano, propano, butano y otros

Hidrocarburos más pesados. ===

Líquidos del Gas Natural Fiscalizados o L6N Fiscalizados ==

Son los Líquidos del Gas Natural medidos en un Punto de

Fiscalización de la Producción. =========

Es el período contado a partir de cualquier Día de un mes
calendario que termina el Día anterior al mismo Día del mes
calendario siguiente o, en caso de no “existir éste, el
último Día de dicho mes. ========"e=m====
MPC =

=e=======
Es Mil (1000) pies cúbicos estándar (SCF). Un (1) SCF es el
volumen de gas necesario para llenar un espacio de un (1)
pie cúbico a catorce punto seis mil novecientos
cincuentinueve (14.6959) libras por pulgada cuadrada de
presión absoluta a una temperatura base de sesenta grados
Fahrenheit (60%F). Agregada una "M" i.e. MMPC quiere decir

un (1) millón de pies cúbicos estándar. =============

Operaciones esse ooooooossseoo=eooo======m======

Es toda actividad de exploración y Explotación así como las

Actividades Complementarias y todas las demás actividades
1.36

1.41

La MIL NOVECIENTOS SETENTA

materia del Contrato o relacionadas con la ejecución del

mismo, incluyendo las del Ducto Principal, de ser el caso.=

Operador ==
Es una de las empresas que conforman el Contratista y que
ha sido designada por las mismas para llevar a cabo las
Operaciones en nombre y por cuenta del Contratista. =======
En la Fecha de Suscripción Pluspetrol Perú Corporation,
Sucursal del Perú, ha sido designado Operador. ============

Partes

PERUPETRO =
PERUPETRO 5.A., es la Empresa Estatal de Derecho Privado

del Sector Energía y Minas, creada por la Ley NS 26221. ===

condiciones de presión y temperatura del
y que generalmente se mantienen en estado

condiciones atmosféricas. En ningún caso incluye

Petróleo Fiscalizado =
Es el Petróleo producido en el Area de Contrato y medido en

un Punto de Fiscalización de la Producción.

Planta de Fraccionamiento =
Son las instalaciones para procesar Líquidos del Gas
Natural con el objeto de obtener productos, incluyendo las

instalaciones para el almacenamiento y de entrega de la

propia planta.

Planta de Separación de Líquidos =======
Son las instalaciones para procesar el Gas Natural con el
objeto de obtener Líquidos del Gas Natural, incluyendo las
instalaciones para el almacenamiento y de entrega de la

propia planta.

Producción =
Es todo tipo de actividades en el Area de Contrato o fuera

de ella de ser necesarias, cuya finalidad sea la extracción
225 dénra MIL NOVECIENTOS SETENTIUNO

1.46

y manipuleo de Hidrocarburos del Area de Contrato y que
incluyen la operación y reacondicionamiento de pozos,
instalación y operación de equipos, tuberías, Sistema de
Transporte y Almacenamiento, tratamiento y medición de
Hidrocarburos y todo tipo de métodos de recuperación

primaria y mejorada. =

Punto de Fiscalización de la Producción ===
Es el lugar o lugares ubicados por el Contratista en el
Area de Contrato o ubicado(s) por acuerdo de las Partes
fuera de ella, donde se realizarán las mediciones y
determinaciones volumétricas, determinaciones del contenido
de agua y sedimentos y otras mediciones, a fin de
establecer el volumen y calidad de los Hidrocarburos
Fiscalizados, de acuerdo a las respectivas normas API y
ASTM. =====

Los Puntos de Fiscalización de la Producción para el Gas
Natural y los Líquidos del Gas Natural estarán ubicados en
las inmediaciones de "Las Malvinas”, cuyas coordenadas

referenciales U.T.M. son N= 8,6790,200.00 y E=722,120.00 u

en otro lugar que las Partes acuerden. —======

Reservorio = AAA ASAS AER
Es el estrato o estratos bajo la superficie, que forman
parte de un Yacimiento, que estén produciendo Hidrocarburos
o en los que se haya probado que son capaces de producir

Hidrocarburos y que tienen un sistema común de presión en

====

toda su extensión. ERICA

Sistema de Transporte y Almacenamiento =
Es el conjunto de tuberías, estaciones de bombeo,
estaciones de compresión, tanques de almacenamiento,
instalaciones fluviales, sistemas de entrega, caminos,
demás instalaciones y todo otro medio necesario y útil para
el transporte de los Hidrocarburos producidos en el Area de
Contrato hasta un Punto de Fiscalización de la Producción,

o hasta un lugar que las Partes acuerden, incluyendo su

diseño, construcción, mantenimiento y equipamiento. =
Ricardo Fema

CLAUSUDA SEGUNDA.— OBJETO DEL CONTRATO —=====

2.1

Aia

SESENTA MIL NOVECIENTOS SETENTIDOS

Subcontratista

am=============
Es toda persona natural o jurídica, nacional o extranjera,
contratada por el Contratista para prestar servicios

relacionados con las Operaciones. =

Supervisión
Son las acciones de PERUPETRO conducentes a verificar el
cumplimiento de las obligaciones del Contratista durante la
Vigencia del Contrato. =====

Tributo:

Es todo impuesto, contribución y tasa, conforme a lo

establecido en el Código Tributario.

Vigencia del Contrato =====
Es el período comprendido entre la Fecha de Suscripción y

el

vencimiento del plazo pertinente establecido en el

área superficial debajo de la cual existe uno o más

ios que estén produciendo o que se haya probado que

PERUPETRO autoriza al Contratista para la realización de
las Operaciones, de acuerdo con lo establecido en la Ley
No. 26221, la legislación pertinente y las estipulaciones
del Contrato, con el objeto común de las Partes, de
producir Hidrocarburos en el Area de Contrato. ============
El Contratista tendrá el derecho de propiedad sobre los
Hidrocarburos extraídos del Area de Tontrato, de
conformidad con lo establecido en el numeral I de la

Cláusula Preliminar y a disponer de ellos, de acuerdo a las

normas legales vigentes. =============
El Contratista ejecutará las Operaciones de acuerdo a los
términos que se estipulan en el Contrato y las llevará a
cabo directamente o a través de Subcontratistas. En el caso

de realizar operaciones de campo fuera del Area de Contrato
CCOV SESENTA MIL NOVECIENTOS SETENTITRES

necesarias para la ejecución del Contrato, se requerirá
aprobación previa de PERUPETRO. =

=======
PERUPETRO ejercerá la Supervisión de las Operaciones y el

Organismo Supervisor de la Inversión en Energía (OSINERG)

la Fiscalización de las mismas. = ==

La Supervisión comprende todas las acciones que PERUPETRO
realice para verificar el cumplimiento de las obligaciones
del Contratista durante la vigencia del Contrato,
incluyendo las que realice a través del Comité de
Supervisión. El Contratista se obliga a facilitar la labor
de Supervisión de PERUPETRO y proporcionará la información
que sea requerida por PERUPETRO para el cumplimiento de la
función de Supervisión, la misma que tendrá en todos los
casos, carácter de declaración jurada, pudienda ser

verificada posteriormente por PERUPETRO.

La Fiscalización comprende todas las acciones que, de
acuerdo a ley, ejercita el Organismo Supervisor de la
Inversión en Energía (OSINERG) para verificar el
cumplimiento de las normas legales, técnicas y ambientales.

Los representantes de PERUPETRO y del Urganismo Supervisor
de la Inversión en Energía (OSINERG) podrán realizar sus
funciones en cualquier momento, con previa notificación,
debiendo identificarse y estar autorizados para tal función
por PERUPETRO y por el Urganismo Supervisor de la Inversión
en Energía (OSINERG), respectivamente. El Contratista
proporcionará todas las facilidades que, razonablemente,
estén a su alcance en sus Operaciones, a fin de que dichos
representantes puedan cumplir su misión, la que será
llevada a cabo de modo que no interfiera con éstas. =======

Los gastos y costos correspondientes a los representantes
de PERUPETRO y el Organismo Supervisor de la Inversión en
Energía (OSINERG) serán de cuenta y cargo de PERUPETRO, del

Organismo Supervisor de la Inversión en Energía (OSINERG),

===

o del Contratista, de acuerdo a ley. ================
El Contratista proporcionará y será responsable de obtener

todos los recursos técnicos y económico-financieros que se

requieran para la ejecución de las Operaciones. ======

2.6 El Contratista no será responsable de las obligaciones que
se hubieran originado o derivado con anterioridad a la

Fecha de Suscripción. =====

=====
2.7 Cada una de las empresas que conforman el Contratista será
responsable solidariamente de todas las obligaciones
contenidas y derivadas del Contrato que correspondan al
Contratista.

"

===

No obstante lo antes indicado, en este acápite, en la
ejecución del Contrato cada una de las empresas que
conforman el Contratista es individualmente responsable

respecto de sus obligaciones de carácter tributario y por

responsabilidades que de ellas se deriven. =
erjuicio de lo indicado en los párrafos anteriores, el
r representará a las empresas que conforman el
xContratista ante PERUPETRO en el cumplimiento de todas las

Ricard

igaciones del Contratista bajo el Contrato por las que

son* solidariamente responsables ante PERUPETRO, y para
ejercer los derechos y atribuciones que el Contrato otorga
al Contratista y que por su naturaleza no correspondan ser
ejercidos individualmente por cada una de dichas empresas.
Respecto a los derechos financieros que se establecen en la
cláusula undécima, éstos le corresponderán a cada una de
las empresas que conforman el Contratista, individualmente
y en proporción a su participación en el Contrato. ========

2.8 El convenio celebrado entre las empresas que conforman el
Tontratista, que regula las relaciones entre ellas y las
capacidades, derechos y obligaciones del Operador, tal como
puede ser modificado de tiempo en tiempo, sin perjuicio de
lo dispuesto en el Contrato y en las disposiciones legales,
denominado "Acuerdo de Uperaciones", será entregado a
PERUPETRO en copia, dentro de los treinta (30) Días

siguientes a la Fecha de Suscripción. ==============
CEIIL AA a

0)

SESENTA MIL NOVECIENTOS SETENTICINCO

Copias de las modificaciones o ampliaciones del "Acuerdo de
Dperaciones" (O nuevos "Acuerdos de Uperaciones" serán
entregadas a PERUPETRO dentro de los quince (15) Días

Utiles siguientes a su suscripción. ==

La empresa designada como CUperador, llevará un sistema
especial de cuentas en las que se registre todo lo relativo

a las Operaciones. =

Cuando ocurra un cambio en la designación del Uperador,
entre aquellas empresas que conforman el Contratista, este
cambio debe ser aprobado previamente por escrito por

PERUPETRO, aprobación que no será denegada sin

justificación. =

CLAUSULA TERCERA.- PLAZO, CONDICIONES Y GARANTIA ================

3.1

El plazo para la fase de explotación de Petróleo, es de
treinta (30) Años, contado a partir de la Fecha de
Suscripción, a menos que de conformidad con lo establecido
en otras estipulaciones del Contrato, varíe este plazo. ===
El plazo para la fase de explotación de Gas Natural No
Asociado y de Gas Natural No Asociado y Tondensados, es de
cuarenta (40) Años, contado a partir de la Fecha de
Suscripción, a menos que de conformidad con lo establecido
en otras estipulaciones del Contrato, varíe este plazo. ==
La fase de explotación se divide en dos (2) períiodost =====
3.2.1 Un primer período cuya duración será de cuarenta y
cuatro (44) Meses, contados a partir de la Fecha de
Suscripción. ========5======"======0NN2 MEME
3.2.2 Un segundo período cuya duración se contará a partir
de la terminación del plazo señalado para el primer
período en el subacápite 3.2.1, hasta el vencimiento
del plazo estipulado en el acápite 3.1. =============
El Contratista iniciará el segundo período a que se refiere
el subacápite 3.2.2 siempre que haya cumplido con las
obligaciones del primer período establecidas en el acápite

4.2. En caso contrario, será de aplicación el subacápite
SALA

Lua MIL NOVECIENTOS SETENTISEIS

22.3.1, con la correspondiente ejecución de la fianza

bancaria. = man

3.4 El Contratista deberá garantizar el cumplimiento del
programa de Desarrollo del primer período, establecido en
el acápite 4.2, mediante fianza bancaria emitida conforme
al modelo del anexo "C", la cual será solidaria, sin
beneficio de excusióny, incondicional, irrevocable y de
realización automática en el Perú, emitida por una entidad
del sistema financiero debidamente calificada y domiciliada
en el Perú y aceptada por PERUPETRO. A solicitud fundada de
PERUPETRO, el Contratista sustituirá cualquier fianza

entregada, debiendo cumplir con presentar una nueva fianza

dentro del plazo de quince (15) Días Utiles siguientes a la

cha de recepción por el Contratista de la solicitud de

o de la fianza para garantizar el completo y

oportuno cumplimiento de las obligaciones contenidas en el
rograma de Desarrollo establecidas en el acápite 4.2, es
der noventa y nueve millones y  00/100 Dólares (US$
99'*0009,000.00). ====

La fianza será entregada a PERUPETRO en la Fecha de

AE

Suscripción y se mantendrá vigente de acuerdo a lo

siguiente: ==== Socorro =

a)Por un plazo que exceda en sesenta (60) Días Utiles al.

plazo de vencimiento para el cumplimiento de las

obligaciones del primer períodoj o ==== SERES E
b)Por un plazo de vigencia no menor de catorce (14) Meses,
debiendo en este caso, renovarse o reemplazarse
anualmente con una anterioridad no menor de sesenta (£0)
Días Utiles al plazo de cada vencimiento. ===============
En caso de aplicación del acápite 4.3, el Contratista
deberá sustituir o renovar la fianza vigente, por un plazo

que exceda en sesenta (60) Días Utiles de la prorroga

otorgada.
CCOISEGÉNTA MIL NOVECIENTOS SETENTISIETE

En caso que la fianza que ha entregado el Contratista no se
mantuviera vigente por los plazos establecidos en los
párrafos anteriores, según corresponda, PERUPETRO
comunicará esta circunstancia al Contratista, quien deberá
cumplir com entregar una nueva fianza O prorrogar la
existente, dentro del plazo de quince (15) Días Utiles
siguientes a la recepción del Contratista de la
notificación de PERUPETRO. En caso el Contratista no cumpla
con lo acordado, será de aplicación el subacápite 22.3.Z,
y PERUPETRO ejecutará la fianza vigente.

"

Cumplidas las obligaciones garantizadas por la fianza,
PERUPETRO procederá a devolver al fiador a través del
Contratista la fianza correspondiente, dentro del plazo de

treinta (30) Días Utiles siguientes al cumplimiento de las

obligaciones garantizadas. ================n========
Intervienen Pluspetrol Resources Corporation, Hunt
Tonsolidated Inc., SK Uorporation y TECPETROL S.A., para
efectos de otorgar las garantias corporativas que aparecen
en los anexos "D-1", "D-2", "D-3" y "D-4", respectivamente,
que se entregan a PERUPETRO en la Fecha de Suscripción. ===
Las garantías corporativas subsistirán y se mantendrán
vigentes mientras sean exigibles las obligaciones del
Contratista. Será de aplicación el subacápite 22.3.4, si
producido algún hecho que afecte la validez o la naturaleza
de alguna de las garantías corporativas, el Contratista no
cumple con sustituirla en un plazo máximo de quince (15)

Días Utiles, a partir de producido el hecho que afecte su

AZ

validez o naturaleza.
Conforme al subacápite 7.11.1 de los Contratos BOOT para la
"Concesión de Transporte de Gas Natural por Ductos de
Camisea al City Gate"; de "Eoncesión de la Distribución de
Gas Natural por Red de Ductos en Lima" y de "Concesión de
Transporte de Líquidos del Gas Natural por Ductos de
Camisea a la Costa", el Concesionario otorgará una garantía

de fiel cumplimiento por la suma de noventa y dos millones
Ricarc

y 00/100 Dólares (US$ 92'000,000.00). En caso de ejecutarse
esta garantía, o en el caso que el Concesionario pague la
correspondiente penalidad, se procederá de acuerdo al
subacápite 16.3 de los contratos BOOT antes nombrados, que
aparecen como anexo "E" del Contrato, identificándose para
esos efectos al Contratista como el productor. ============
El Contratista tendrá derecho a recibir, en caso que el
incumplimiento del Concesionario perjudique al Contratista,
el porcentaje establecido en los contratos BOOT, siempre
que haya cumplido con el programa de Desarrollo establecido

en el acápite 4.2, dentro del plazo original señalado en el

mismo acápite y en el subacápite 3.2.1. =
Sin perjuicio de lo establecido en el acápite 3.6, en caso
que cualquiera de los Ductos no se encuentren construidos y
erando al vencimiento del plazo de ciento ochenta (180)

contados a partir del vencimiento del plazo para el

er período, establecido en el acápite 4.2, el
ntratista tendrá derecho a construir y operar el o los
o (s) Principal (es) que requiera para sustituir el
servicio a través de el o lo (s) Ducto (5), derecho al
que optará dentro del citado plazo de ciento ochenta (180)
Días, a menos que la Dirección General de Hidrocarburos
dentro de dicho plazo, decida continuar u otorgar la
concesión del o lo (s) Ducto (s) al Contratista o a
terceros, O que al Concesionario se le haya prorrogado el
plazo para el cumplimiento de sus obligaciones. En este

último caso, el plazo prorrogado al Concesionario, se le

añadirá a los ciento ochenta (180) Días. =============
En el caso que el Contratista ejerza la opción de construir
y operar el o los Ducto (s) Principal (es) nombrados
notificará a PERUPETRO. ===============9===========2========
En el caso de ejercer la opción, el Contratista se obliga a
diseñar y construir el o los Ducto (s) Principal (es), así

como a operarlo (s) y mantenerlo (5). El o los Ducto (5)
35 PAEÉNTA MIL NOVECIENTOS SETENTINUEVE

)

CLAUSULA CUARTA.— PROGRAMA DE DESARROLLO ==

4.1

4.2

Principal (es) entrarán en operación permanente dentro de
un plazo no mayor de veinticuatro (24) Meses, contados a
partir del vencimiento del plazo de ciento ochenta (180)
Días previsto en el primer párrafo de este acápite. Este
plazo podrá ser prorrogado hasta por doce (12) Meses por

acuerdo de Partes. =

S==mm===========
En este caso las Partes acordarán los términos Y
condiciones para llevar a cabo lo establecido en el párrafo

anterior. ==

El incumplimiento de las obligaciones del Concesionario,
que determine el incumplimiento del Contratista de sus
obligaciones asumidas en este Contrato, no traerán como

consecuencia la aplicación de penalidad alguna para éste.==

El Contratista iniciará las Operaciones a partir de la

Fecha de Suscripción. ============mmrmmamn==
El programa de Desarrollo que el Contratista debe ejecutar
antes de la finalización del plazo del primer período
establecido en el subacápite 3.Z.1 es el siguiente: =======
- Perforar cuatro (4) pozos de Desarrollo, debiendo
perforar el primero dentro de un plazo de veinticuatro
(24) Meses contados a partir de la Fecha de Suscripción.
Uno de los tres (3) últimos pozos podrá ser por reingreso
en uno de los pozos existentes a la Fecha de Suscripción.

En este caso el pozo será acondicionado para ser puesto

en producción. =================H=NE2=E===
- Construir la Planta de Separación de Líquidos. ==========
- Iniciar el llenado de los Ductos con Hidrocarburos
Fiscalizados del Area de Contrato, a más tardar al
vencimiento del plazo de cuarentidós (42) Meses contados
a partir de la Fecha de Suscripción. La obligación del
Contratista de llenado se postergará sin que el
Contratista este sujeto a penalidad alguna, en caso que

los Ductos no puedan recibir la producción Fiscalizada.==
59 0ra MIL NOVECIENTOS OCHENTA

La fecha de inicio de llenado de Ductos, es la Fecha de

Inicio de la Extracción Comercial. =

Los pozos a que se refiere el acápite 4.2 se considerarán
perforados Y> en consecuencia, la obligación del
Contratista cumplida, cuando se alcance una profundidad
mínima de dos mil quinientos (2,500) metros bajo la

superficie o penetre en la formación Shinai, lo que ocurra

primero. =

SERE S== ===

En base a los resultados de las evaluaciones geológicas y
geofísicas, si antes de iniciar la perforación de cualquier

E pozo referido en el acápite 4.2, el Contratista demostrara,

a satisfacción de PERUPETRO, que no se puede cumplir con
los objetivos acordados en el primer párrafo de este
acápite, las Partes podrán acordar un nuevo objetivo
ológico o profundidad de perforación. ===================
urante la perforación de cualquiera de los pozos

referidos en el acápite 4.2, se presentan problemas

Hicardo +

o situaciones insuperables, de carácter geológico

— Ñ
de Reservorios, el Contratista podrá solicitar, mediante

unNXinforme técnico sustentatorio, que PERUPETRD dé por

cumplida la obligación de perforación. = =====
Los trabajos que contenga la "Memoria Descriptiva” que el
Contratista haya presentado - de acuerdo a las bases que
originaron este Contrata — contendrá cuando menos el
programa de Desarrollo especificado en este acápite 4.Z y
su ejecución se llevará a cabo en los plazos establecidos
en él. En caso la "Memoria Descriptiva" incluya alguna
variación en el programa de Desarrollo - en cuanto a su
contenido y plazos —- prevalecerán el contenido y el plazo
que está contenido en el acápite 4.2, entendiéndose que los
trabajos propuestos en la "Memoria Descriptiva" son
adicionales a los previstos en el acápite 4.2 y que su

ejecución se llevará a cabo en el plazo previsto en el

subacápite 3.2.1. ====
o MIL NOVECIENTOS OCHENTIUNO

El incumplimiento de cualquiera de las obligaciones
acordadas en este acápite, traerá como consecuencia la
ejecución de la fianza vigente, además de la eventual
resolución del Contrato de pleno derecho, conforme al
subacápite 22.3.2, salvo que PERUPETRO proceda conforme al
acápite 4.3. ==

==========
PERUPETRO a solicitud sustentada del Contratista,
prorrogará el plazo del subacápite 3.2.1, por el término de
hasta noventa (90) Dias contados a partir del día siguiente
de vencido el plazo anterior. En este caso, el Contratista
estará sujeto a una multa conforme al Anexo "GB" Si vencido
el plazo de prórroga y el Contratista no hubiera cumplido
con las obligaciones acordadas en el acápite 4.2, PERUPETRO
ejecutará la fianza y podrá resolver el Contrato, de

acuerdo al acápite 22.3.Z. La ejecución de la fianza,

SITAS

cancelará el monto de la multa. ========== ===
Si el Contratista concluyera con el programa de Desarrollo
establecido en el acápite 4.2, con anterioridad al plazo de
prorroga otorgado por PERUPETRO, el Contratista pagará la
multa generada dentro de los tres (3) Días siguientes al
cumplimiento de la obligación. En caso no la cancelara
dentro del referido plazo, PERUPETRO ejecutará la fianza. >=
PERUPETRO pagará al Concesionario, que presente la
certificación expedida para estos fines, por la Dirección
General de Hidrocarburos, hasta el 83.34% del monto total,
que por concepto de multa efectúe el Contratista, o que por
ejecución de la fianza perciba PERUPETRO. =================
El límite de responsabilidad del Contratista por las
obligaciones de hacer, acordadas en el acápite 4.Z, será
igual al monto de la fianza establecida en el acápite 3.4.
Sin que de alguna forma puedan verse afectados o se afecten
los derechos de PERUPETRO y el Estado, referentes a las
garantías establecidas en los acápites 3.4 y 3.5, el
Tontratista y el Concesionario podrán acordar variar los

eventuales derechos que pudieran resultar de la aplicación
SA MIL NOVECIENTOS OCHENTIDOS

pago de la multa establecida en el Anexo "G",.==

En ningún caso, dicho acuerdo afectará la responsabilidad
del Contratista frente a PERUPETRO y al Estado. La parte
del acuerdo que afecte dicha responsabilidad, será

considerada inexistente. ==

Todo acuerdo a que lleguen el Contratista y el
Concesionario sobre la materia antes indicada, constará por
escrito y será puesto en conocimiento de PERUPETRO, dentro
de los tres (3) Días siguientes a la fecha de su

suscripción.

4.4 En caso que el Contratista hiciera suelta total del Area de

Contrato o la abandonara antes de dar cumplimiento al
programa de Desarrollo del primer período, PERUPETRO
jecutará la fianza correspondiente, sin perjuicio de

er el derecho que le otorga lo estipulado en el

ite 22.3.2. ===============o===meoe=so====== =====

1 plazo de diez (10) Años contados desde la Fecha

N

Inicio de Extracción Comercial, el Contratista se obliga

Hicardo

a harer suelta de área, manteniendo solamente el área que
comprenda los Yacimientos que se encuentren en Producción o
Desarrollo a dicha fecha, más un área constituida por una
franja de hasta (5) kilómetros circundantes al límite de
cada uno de los respectivos Yacimientos y que, en ningún
caso, podrá abarcar áreas fuera de los límites del Area de

Contrato. =========:

Se==ooooooaroocorroososmooooa=o===="
ER Tontratista podrá continuar haciendo uso de la
superficie de las áreas de las que haya hecho suelta, en

las que hubiera construido instalaciones que tengan

relación con las Operaciones.
Tualquier área de la que haga suelta el Tontratista,
incluyendo Yacimientos que se encuentren dentro de la
misma, revertirá al Estado sin costo alguno para éste, ni
para PERUPETRO.

de este acápite, en lo concerniente al monto y forma de

TS

SESENTA MIL NOVECIENTOS OCHENTITRES

El Contratista podrá hacer sueltas parciales del Area de
Contrato mediante notificación escrita a PERUPETRO con una
anticipación no menor de treinta (30) Días, sin lugar a
multa o sanción alguna, sin que ello afecte o disminuya su

obligación de cumplimiento del programa de trabajo del

primer período. =

Las Partes dejarán constancia en acta del CEomité de

Supervisión de las áreas de las que haga suelta el

Contratista. =====

El Contratista está obligado a coordinar sus acciones con
el Concesionario, para los efectos del cumplimiento
oportuno de las obligaciones contenidas en el acápite 4.2.=
Sin perjuicio de la obligación establecida en el acápite
4.6, el Contratista tiene el derecho y se obliga a
participar activamente, en el "Comité de Coordinación para
el Desarrollo del Proyecto Camisea” o quien lo sustituya a

través del representante que designe. =

El comité nombrado en el párrafo anterior, tiene por objeto
coordinar el desarrollo del proyecto hasta su conclusión y
ejecución, de acuerdo a los  cronogramas previstos y»,
realizar las demás actividades que determine su reglamento.
El Contratista acordará con el Concesionario, dentro de los

seis (6) Meses siguientes a la Fecha de Suscripción, lo

siguiente: = Sam ===2m==
4.8.1 Los términos y condiciones operativas para el
transporte del Bas Natural y de los Líquidos del Gas
Natural, incluyendo las especificaciones contenidas
en los numerales 4.7 al 4.7? del anexo "1" de los
contratos BOOT, que aparecen en el Anexo A inicia
4.8.2 Los términos y condiciones para el transporte de
Líquidos del Gas Natural, en concordancia con el
Anexo "E”, incluyendo la garantía de la cláusula
decimocuarta de los contratos BOOT. =============E=E==
4.8.3 Los términos y condiciones necesarios para el llenado

de los Ductos, incluyendo la obligación del
Ricardo Í

MIL NOVECIENTOS OCHENTICUATRO

Concesionario de comprar al Contratista los volúmenes
de Gas Natural Fiscalizado y de Líquidos del Gas

Natural Fiscalizados, requeridos para llenar los

Ductos.

4.8.4 Los acuerdos y contratos necesarios para que las

Operaciones sean permanentes. =====: =
4.8.5 La propuesta de tarifas para el transporte de

Líquidos del Gas Natural a ser presentada a la

Comisión de Tarifas de Energía (ETE). ====

4.8.6 Los términos y condiciones del acápite 5.14. ========
4.8.7 Los puntos iniciales y finales de los  Ductos
referidos en los contratos de "Concesión de
Transporte de Gas Natural por Ductos de Camisea al
City Gate" y de "Concesión de Transporte de Líquidos
del Gas Natural por Ductos de Camisea a la Costa". ==
eventualidad en que el Contratista y el Concesionario
no llegar a un acuerdo o no lleguen a él, dentro
del plaxo acordado en este acápite, el Contratista tendrá
ho de recurrir a la Dirección General de
ocarburos para la solución de las discrepancias. La
Dirección General de Hidrocarburosy resolverá
definitivamente las discrepancias, evaluando los
fundamentos de las partes, estableciendo los términos y

condiciones a los que las partes se someterán, en los

a

términos establecidos en el anexo "E". =====
El Contratista y el Concesionario propondrán oportunamente
ante la CTE el reajuste de tarifas de conformidad con las
normas legales vigentes para el Transporte de los Líquidos
del Gas Natural a aplicar, para su correspondiente
aprobación. En la eventualidad en que, el Contratista y el
Concesionario no lleguen a un acuerdo sobre la tarifa a
aplicar, cualquiera de ellos podrá solicitar a la CTE, el
establecimiento de la citada tarifa de acuerdo a las normas

legales vigentes. ==
E
ES
Es

COJ3ESENTA MIL NOVECIENTOS OCHENTICINCO

CLAUSULA QUINTA.— EXPLOTACION

5.1

Natural Fiscalizado y de los Líquidos del Gas Natural
Fiscalizado necesarios para el llenado de los Ductos, en

concordancia con el subacápite 4.8.3. ==

El Contratista no estará obligado a entregar el volumen de
Gas Natural Fiscalizado ni los Líquidos del Gas Natural
Fiscalizados, ni estará sujeto a penalidad alguna, en caso
que el Concesionario no cumpla con pagar al Contratista por

el volumen de Gas Natural Fiscalizado o Líquidos del Gas

Natural Fiscalizados, antes nombrados.
El Contratista pondrá en conocimiento de PERUPETRO, los
términos y condiciones a que se refieren los acápites 4.8,
y 4.9, así como los contratos relacionados con dichos
acápites y sus modificaciones, incluyendo los contratos de
venta de Gas Natural, dentro de los tres (3) Días Utiles

SAME:

siguientes a su suscripción.

Con una anticipación no menor de sesenta (60) Días a la
terminación de cada año calendario, el Contratista

presentará a PERUPETRO, lo siguientel =========

a) Un programa anual de trabajo y el presupuesto detallado

de ingresos), costos, gastos 8 inversiones

correspondientes al siguiente año calendario. =======
b) Un programa de trabajo y su proyección de ingresos,
costos, gastos e inversiones correspondientes para el
Desarrollo y/o Producción para los siguientes cinco (5)

años calendario. ================="========== ===2=====
c) Un pronóstico de volumen, calidad y composición de los
Hidrocarburos a producir. === im
Dentro de los sesenta (60) Días siguientes a la Fecha de
Suscripción, el Tontratista deberá presentar a
PERUPETRO, la información referida en los literales al,
b) y c) anteriores considerando las actividades y planes

para el primer año o el tiempo que reste del mismo. ====
SESENTA MIL NOVECIENTOS OCHENTISEIS

El Contratista podrá reajustar o cambiar dichos programas

en cualquier momento previa presentación y justificación a

PERUPETRO .

5.2 Para ejecutar cada programa anual de trabajo, el
Contratista utilizará la tecnología, el equipo y métodos

que sean necesarios y apropiados para permitir la

0

evaluación y seguimiento de: =

a) Presión de rocío de los Hidrocarburos y presión de cada

Reservorio. ==

b) Máxima tasa de flujo (ADFP) y performance de influj

lo]

(IPR) de cada pozo.

c) Características de los pozos y Reservorios. ========
=]
ER d) Características físicas y químicas de los Hidrocarburos
en el Reservorio y a condiciones de superficie. ========

Propiedades de la roca del Reservorio, de los fluidos y

e la roca-fluido.
f) Do del pozo, eficiencia de flujo y velocidad de
n en la tubería de producción y líneas de flujo. =

Reservás de Petróleo, Gas Natural y Líquidos del Gas

Ricardo Ferpa

latural,. probadas, probables y posibles. ======

h) Capacidades de almacenamiento, transporte, procesos,

AEREA ===

etc, Erro ====r=

i) Volumen de líquidos por condensación retrógrada en el

DRESS IAEA

Reservorio. =========

ji) Eficiencia de las Plantas de Separación de Líquidos. ===

Esta relación es enunciativa mas no limitativa. ===========

3 EL Contratista está obligado a la Explotación y
recuperación económica de las reservas de Hidrocarburos del
Area de Contrato, de conformidad con los programas a que se
refiere esta cláusula y la llevará a cabo de acuerdo a los
principios técnicos y económicos generalmente aceptados y

en uso por la industria internacional de Hidrocarburos. ===
5.4 El Contratista tiene el derecho a utilizar en sus

Operaciones, los Hidrocarburos producidos en el Area de

Contrato, sin costo alguno. ============
)

>

AS

o

=

axoS

p
pe
5.5

SebÉNTAa MIL NOVECIENTOS OCHENTISIETE

El Contratista tendrá el derecho de recuperar los
Hidrocarburos líquidos de cualquier Gas Natural que haya
producido en el Area de Contrato y de extraerlos de dicho

Gas Natural. ====:

El Gas Natural Asociado que no sea utilizado por el
Contratista en las Operaciones de acuerdo al acápite 5.4,
podrá ser comercializado, reinyectado al Reservorio O

quemado, en este último caso, previa autorización expresa

del Ministerio de Energía y Minas. ==== ========
Terminada la perforación de cada pozo, el Contratista debe
informar a PERUPETRO la oportunidad en que el pozo será

probado, el programa de pruebas, y de ser el caso, sobre el

estimado de producción. == =
PERUPETRO podrá, en todo momento, inspeccionar y probar los
equipos e instrumentos de medición utilizados para medir el
volumen y determinar la calidad de los Hidrocarburos

producidos en el Area de Contrato. ==========

Los equipos e instrumentos de medición serán periódicamente
calibrados conforme establecen las normas Vigentes. Los
representantes de PERUPETRO podrán estar presentes en el-
acto de calibración, para cuyo efecto dicho hecho deberá
ser notificado por el Contratista, con una anticipación de

diez (10) Días Utiles. =====

Samramoooacaoie==o=======
Cuando un Yacimiento o Yacimientos, que en opinión del
Tontratista sean comercialmente explotables, se extiendan
en forma continua del Area de Contrato a otra u otras
áreas, el Contratista y los contratistas que tengan esas
áreas bajo contrato, deberán ponerse de acuerdo en la
realización de un plan de Explotación unitario o un plan
común de Explotación. De no llegar a un acuerdo, el
Ministerio de Energía y Minas dispondrá el sometimiento de
las diferencias al comité técnico de conciliación referido
en el artículo 32” de la Ley N2 26221 y su decisión será de

obligatorio cumplimiento. == =
5.10

En caso que dicho (s) Yacimiento (s) no esté (n) asignado
(s) a un contratista o no está en proceso de negociación,
concurso, licitación o en proceso de selección de
contratista y no exista limitación ambiental, el
Contratista tendrá la primera opción para la negociación de
un acuerdo y, de ser el caso, incorporarlo (s) al Area de

Contrato.

ml

Antes de la Fecha de Inicio de la Extracción Comercial y
para la determinación de los volúmenes y calidad de los

Hidrocarburos Fiscalizados, el Eomité de Supervisión

acordará lo siguiente: ===

a) La periodicidad y oportunidad en que se efectuarán las

mediciones.

AREDAZ: -

b) Los métodos a ser utilizados para la medición de
volúmenes de producción, determinación de la calidad de
los Hidrocarburos y volúmenes de Hidrocarburos para

nsumo o uso propio en las Operaciones.

c) La frecuencia de inspecciones, pruebas y calibración de

SERES

quipos de medición. ==
Las iones a tomar para su corrección, en el caso de
eterminación de un error en las mediciones. ===========

Las empresas que conforman el Contratista tendrán libre
disponibilidad de los Hidrocarburos que les correspondan

conforme al Contrato. =======:

EL Contratista tiene el derecho de exportar los
Hidrocarburos producidos en el Area de Contrato y la
obligación de abastecer la demanda de Gas Natural del
mercado interno, conforme a las normas legales vigentes. ==
La exportación de Gas Natural producido en el Area de
Contrato, se podrá realizar siempre que el abastecimiento
del mercado interno para los siguientes veinte (20) años se
encuentre garantizado, de acuerdo a los pronósticos de
demanda de Gas Natural, así como con los niveles de

reservas probadas de Gas Natural del país, publicados
n

10)

u
mL
10
mu
-
4
D
E
z
E
al
oO
ó
m
19)
8
m
Zz
A
o
10)

OCHENT INUEVE

anualmente en el "Plan Referencial de Hidrocarburos del

Ministerio de Energía y Minas". =====
Es obligación y condición del Contrato, que la producción
permanente de los Hidrocarburos del Area de Contrato se

realice a partir del inicio del segundo período establecido

en el subacápite 3.2.2. ========

SEAS

Para los efectos del Contrato las Partes entienden como
producción permanente, el mantenimiento o incremento del
volumen de Hidrocarburos Fiscalizados, a menos que por
razones de orden técnico, de mercado, Caso Fortuito o
Fuerza Mayor, acreditadas y aceptadas expresamente por
PERUPETRO, el Contratista deba disminuir dicho volumen. ===
El Ministerio de Energía y Minas, a través del "Comité de
Toordinación para el Desarrollo del Proyecto Camisea" OU
quien lo sustituya, garantiza al Contratista que velará por

el cumplimiento oportuno de las obligaciones contraidas por

el Contratista y el Concesionario. ===
El Contratista deberá acordar con el Concesionario, los
términos y condiciones, las obligaciones y garantías, para
el caso en que el Concesionario, cualquiera sea la razón,
no esté en capacidad de recibir, transportar y entregar en
forma continua, los Hidrocarburos Fiscalizados a partir del
vencimiento del plazo establecido en el subacápite 3.2.1. =
El Contratista deberá acordar com el Concesionario, los
términos y condiciones, las obligaciones y garantías, para
el caso en que el Contratista, cualquiera sea la razón, no
esté en capacidad de entregar en forma continua los

Hidrocarburos Fiscalizados a partir del vencimiento del

plazo del subacápite 3.2.1. ================ E EDS
Adicionalmente, el Contratista será responsable de adoptar
las medidas necesarias a su costo, que le permita cubrir
cualquier ingreso dejado de percibir o menoscabo, por el
que se vean afectados, según corresponda, por el

incumplimiento de cualquiera de esas partes, conforme a lo
4
Tetra MIL NC ¿ENTOS NOVENTA

establecido en los dos párrafos precedentes, incluyendo las

relacionadas con los usuarios. ===== Sasa=oamm====== ==
5.15 El Contratista está obligado a entregar Gas Natural, para
que se transporte por el Ducto de Gas Natural, hasta un
volumen de cuatrocientos cincuenta (450) MMPCD de Gas
Natural. En caso que el Ducto de Gas Natural, transporte
Gas Matural de otros contratistas, la obligación del
Tontratista será sólo por el volumen de Gas Natural que
permita completar hasta el volumen de cuatrocientos

cincuenta (450) MMPCD.

A partir del cumplimiento de la obligación establecida en

el párrafo anterior, el Contratista podrá transportar por

Barreda

Ductos Principales, el volumen del Gas Natural Fiscalizado

que exceda al necesario para cumplir dicha obligación, que

E 2 tenga como destino los mercados del Departamento de Lima,
03

EE IMProvincia Constitucional del Callao y la ruta del Ducto
3 Natural. ==

E Tohtratista tiene el derecho de construir y operar

"rincipales para el Transporte de Gas Natural, a
mercados distintos a los señalados en el párrafo anterior.=
5.16 El Contratista tiene el derecho a que el Ducto de Gas
Natural, se utilice en forma exclusiva para el transporte
de Gas Natural Fiscalizado, durante el plazo de diez (10)
Años, contados desde la fecha de puesta en operación
comercial del Ducto de Gas Natural. =======================
Vencido el plazo de diez (10) Años y hasta la terminación
del Contrato, el Contratista tiene el derecho a que el
Ducto de Gas Natural, se utílice en forma preferente, en
igualdad de condiciones con terceros, para transportar el

Gas Natural Fiscalizado hasta por el volumen de

cuatrocientos cincuenta (450) MMPCD. ================ ===

5.17 El Contratista tiene el derecho a que los Líquidos del Gas
Natural, se transporten por el Ducto de Líquidos del Gas
Natural, de acuerdo con los términos y condiciones del

contrato de transporte de Líquidos del Gas Natural,
SE

Nur,

7
E

3391
OI SERÉNTA MIL NOVECIENTOS NOVENTIUNO

acordados de conformidad con el subacápite 4.8.2

Contrato. == Amon
El Contratista tiene el derecho de construir  Ducto
Principal de Líquidos del Gas Natural, sin perjuicio de
cumplir con lo acordado en relación al subacápite 4.8.2. ==

El Contratista tiene el derecho, en cualquier momento, de

construir Ducto Principal de Petróleo. =
El Contratista tiene el derecho a enviar periódicamente a
la Comisión de Tarifas de Energía (CTE), las proyecciones
de los volúmenes de Hidrocarburos Fiscalizados, para los
efectos de determinar el cálculo de las tarifas reguladas,

aplicables a los clientes industriales. === ==

CLAUSULA SEXTA.— PRESENTACION DE INFORMACION Y ESTUDIOS =====

6.1

El Contratista mantendrá a PERUPETRO oportuna y
permanentemente informado sobre las Operaciones,
proporcionándole toda la información en la forma prevista
en esta cláusula y en las normas que le resulten
aplicables. Asimismo, proporcionará información de otros
recursos naturales o de restos arqueológicos que encuentre

o descubra en el desarrollo de las Operaciones durante la

Vigencia del Contrato. =======
La información técnica, estudios, datos procesados y no
procesados, así como resultados que proporcione el
Contratista a PERUPETRO de acuerdo a la presente cláusula,
serán los de mejor calidad que haya obtenido el
Contratista. Si al obtener información y resultados se
hubiese utilizado métodos O sistemas que son de su
propiedad exclusiva o de alguna de las empresas que lo
conforman, no estará obligado a revelar dichos métodos a
sistemas cuando proporcione la información. ==="============
El Contratista, además, deberá suministrar a PERUPETRO, la
información descrita a -ontinuacióni ============2========22
a) Dentro de los diez (10) Días siguientes a la terminación

de cada Mes, un reporte del progreso de las Operaciones

realizadas durante el Mes anterior, cubriendo:
Pen TA MIL NOVECIENTOS NOVENTIDOS

1. Una descripción de las Operaciones realizadas y la

información obtenida; y ==

2. Una descripción del área en la que el Contratista ha

realizado dichas Operaciones.

b) Dentro de los treinta (30) Días siguientes a la
terminación de cada Año, un reporte anual que cubra

todos los temas especificados en el literal a) de este

acápite. ==

c) Reporte de terminación de las actividades más

importantes o eventos inesperados relevantes en relación

con las Operaciones.

d) Dentro de los sesenta (60) Días siguientes a la

E
o
a

terminación de cada Año, un informe conteniendo su

evaluación y comparándola con el programa anual de

trabajo original. =

Contratista presentará a

nforme Mensual de Producción”, con información por
Reservorio, a más tardar quince (15) Días después del

término de cada mes calendario, indicando lo

MEA

siguiente:

a) El volumen y calidad de cada una de las clases de

Hidrocarburos producidos en el mes calendario. =
b) El volumen y calidad de cada una de las clases de
Hidrocarburos producidos desde la Fecha de Inicio

de la Extracción Comercial hasta el fin del mes

calendario pertinente. ===================2=====:
c) El volumen y calidad de Gas Natural reinyectado y
quemado en el mes calendario, así como la cantidad
acumulada desde la Fecha de Inicio de la Extracción

Comercial hasta el fin del mes calendario

pertinente. =======:
d) El volumen y calidad de cada clase de Hidrocarburos
utilizados durante el mes calendario en las

Operaciones, así como la cantidad acumulada desde
=

9 ISERENTA MIL NOVECIENTOS N

fa]
<
m
4
pa

4
a
m
0

la Fecha de Inicio de la Extracción Comercial hasta

el fin del mes calendario pertinente.

e) El nivel de existencias de cada clase de
Hidrocarburos almacenados, al inicio de cada mes

calendario. =

f) El volumen y calidad de cada clase de Hidrocarburos
comercializados, discriminando entre mercado

interno y externo, durante el mes calendario.

gq) El volumen acumulado y calidad de cada clase de
Hidrocarburos comercializados, discriminando entre
mercado interno y externo, desde la Fecha de Inicio

de la Extracción Comercial hasta el fin del mes

calendario pertinente. ===== ==== =

6.3.2 "Informe Mensual de Ingresos y Egresos", a más tardar
treinta (30) Días después de cada mes calendario. ===
El informe hará distinción entre las inversiones de
exploración, inversiones de Explotación, los gastos y
costos de operación y los gastos y costos generales
y administrativos e identificará los principales
rubros de inversiones y gastos dentro de estas

categorías discriminando los correspondientes a cada

clase de Hidrocarburos. =========
El Contratista deberá entregar a PERUPETRO copia de toda la
información que, de acuerdo a la cláusula undécima,
proporcione al Banco Central de Reserva del Perú, en las
mismas oportunidades, detalle y extensión. ================
Dentro de los quince (15) Días siguientes al término de
cada mes calendario, el Contratista deberá entregar a
PERUPETRO la relación de los contratos suscritos con sus
Subcontratistas en dicho Mes y entregarle, cuando así lo
solicite, copia de los contratos que PERUPETRO requiera. ==
Para el caso de la Explotación de Reservorios de Gas
Natural y Tondensados, durante el período en el que se

obtenga Hidrocarburos líquidos económicamente, el
MIL NOVECIENTOS NOVENTICUATRO

Contratista deberá presentar a PERUPETRO, Cada año, un

informe técnico-económico que contengaz =

a) Resultados de Simulación numérica composicional 3-D,
actualizada y comparativa respecto del año anterior, a

nivel campo.

b) Análisis PVT obtenidos con muestras recolectadas durante
el año en curso y que contenga al menos análisis

composicional, datos de recombinación, extensión a masa

constante y depletación a volumen constante. ====
c) Datos e interpretación de presiones del Reservorio de

pruebas efectuadas durante el año en curso. ==

Reportes mensuales sobre el avance de la depletación o
reinyección, serán discutidos y evaluados por el Comité

de Supervisión. =

El Contratista, para los efectos de la Explotación de los
servorios de Gas Natural y Condensados, presentará en la
a de Inicio de la Extracción Comercial a la Dirección
General de Hidrocarburos, remitiendo copia a PERUPETRO, un
estudio. técnico -— económico, en el cual se evalúe la
CMectibilidad de llevar a cabo la reinyección de Gas Natural
en dichos Reservorios, el que se actualizará anualmente.

En caso que de dicho estudio resulte técnica Y
económicamente factible llevar a cabo la reinyección de Gas
Natural, el Contratista presentará a PERUPETRO, los
correspondientes programas de reinyección, con arreglo a la
cláusula quinta del Contrato. En el programa se debe fijar
el porcentaje de reinyección mínima de Gas Natural, que
permita la recuperación proyectada de Hidrocarburos
líquidos y el tiempo de duración del proyecto. Durante la
ejecución del proyecto, el Contratista podrá proponer
cambios a los programas mediante la presentación de las
razones técnico-económicas justificatorias a  PERUPETRO,
quien los evaluará y de considerarlo procedente los
aprobará. Cumplido el período determinado por los estudios

para la recuperación de Hidrocarburos líquidos con
CLAUSULA SETIMA.— COMITE DE SUPERVISION =====:

7.1

reinyeccióny, el Reservorio se podrá producir sin

limitaciones.

Cualquiera de las Partes puede revelar la información

obtenida de las Uperaciones sin aprobación de la otra

Parte, en los siguientes casos: = =

a) A una Afiliada de PERUPETRO o de alguna de las empresas

que conforman el Contratista;
b) En relación con financiaciones, obteniendo un compromiso

de confidencialidad;

c) En tanto así se requiera por ley, reglamento O
resolución de autoridad competente, incluyendo sin
limitación, los reglamentos o resoluciones de
autoridades gubernamentales, organismos aseguradores 0
bolsa de valores en la que los valores de PERUPETRO o de
las empresas que conforman el Contratista, o de las

Afiliadas de PERUPETRO o de las empresas que conforman

el Contratista, estén registrados] ======
d) A consultores, contadores, auditores, financistas,
profesionales, posibles adquirientes o cesionarios de
las Partes o de una participación en el Contrato,
conforme sea necesario con relación a las Operaciones
obteniendo un compromiso de confidencialidad. ==========
En los casos en que las Partes acuerden comunicar cierta
información de carácter confidencial o reservada a
terceros, deberán dejar expresa constancia del carácter de
tal información, a fin de que ésta no sea divulgada por

dichos terceros. =

PERUPETRO y el Contratista establecerán un Comité de
Supervisión que estará integrado de una parte, por tres (3)

miembros del Eontratista o sus alternos y por tres (3)

miembros de PERUPETRO o sus alternos. ==============
Dicho Comité de Supervisión se instalará y elaborará su
correspondiente reglamento de funcionamiento dentro de los

sesenta (60) Días siguientes a la Fecha de Suscripción. ===
Sin perjuicio del derecho de PERUPETRO establecido en el
acápite 2.4, el Comité de Supervisión tendrá las siguientes

atribuciones:

a) El intercambio y discusión entre sus miembros de toda la

información relativa a las Operaciones.

b) Revisar la ejecución del programa de Desarrollo a que

se refiere el acápite 4.2. == ==

c) Revisar los planes y programas de trabajo a que se

refiere el acápite 53.1. ==
d) Revisar el cumplimiento de todas las obligaciones
relativas a las Operaciones que se establecen en el

Tontrato o que las Partes acuerden por cualquier otro

documento.

e) Las demás atribuciones que se establecen en el Contrato

o que las Partes acuerden. ============
e Comité de Supervisión estará presidido por ur
ropresentante de PERUPETRO. Se reunirá cada vez que lo
solivite cualquiera de las Partes y con la periodicidad que
establezca su reglamento. Se requerirá la asistencia de por
menos un miembro representante de cada Parte para que se
considere válida la sesión del Comité de Supervisión. =====
Cada una de las Partes se hará cargo de los gastos que

implique mantener a sus respectivos miembros en el Comité

de Supervisión.
Las decisiones del Comité de Supervisión se adoptarán con
el voto unánime de las Partes. Cada Parte emitirá un voto.
En la eventualidad de producirse y mantenerse en el Comité
de Supervisión una discrepancia entre las Partes, cada una
de ellas podrá solicitar las opiniones técnicas o legales
que estime convenientes y las someterá al Comité de
Supervisión en reunión extraordinaria. En caso de subsistir
la discrepancia, una vez concluida la reunión

extraordinaria, se convocará al Comité Técnico de

Conciliación. =
50 CseñénTa MIL NOVECIENTOS NOVENTISIETE

El Contratista, en concordancia con el acápite 5.1,
presentará y explicará al Comité de Supervisión los
programas con respecto a la producción de cada Yacimiento y
por Reservorio o  Reservorios, para los efectos del
ejercicio de las atribuciones del acápite 7.2. ============
CLAUSULA OCTAVA.— REGALIA, VALORIZACION Y PRECIOS =

8.1 El Contratista pagará la regalía en efectivo, sobre la base
de los Hidrocarburos Fiscalizados, valorizados en uno o más
Puntos de Fiscalización de la Producción, de conformidad
con los acápites 8.3 y 8.4. En caso de pérdida de
Hidrocarburos será de aplicación lo estipulado en el
acápite 14.2. =

8.2 Para los efectos de esta cláusula, los siguientes términos
tendrán los significados que se indican a continuación: ===
8.2.1 Costo de Transporte y Almacenamiento: es el costo,

expresado en Dólares por Barril, aplicable al

Petróleo Fiscalizado que comprende: ====

a) La tarifa pagada a terceros, por el transporte
necesario del Petróleo Fiscalizado desde un Punto
de Fiscalización de la Producción a través de un
Ducto, hasta un punto de venta en el mercado

interno, punto de exportación o lugar que acuerden

las Partes. SIMI
b) Gastos de almacenamiento y entrega en punto de
exportación hasta la brida fija de conexión al
buque o en las instalaciones necesarias para
llevar a cabo la venta, del Petróleo Fiscalizado.=
c) La tarifa estimada o tarifa pagada a terceros,
según sea el caso por el transporte y
almacenamiento del Petróleo Fiscalizado, desde un
Punto de Fiscalización de la Producción o desde un
lugar que acuerden las Partes, hasta un punto de
venta en el mercado interno o punto de
exportación, según corresponda, en situaciones

distintas a la descrita en el literal a) anterior.
4
LABnra MIL NOVECIENTOS NOVENTIOCHO

La tarifa estimada y la tarifa pagada a terceros
serán determinadas tomando en cuenta los
conceptos Y metodología establecidos en el
"Reglamento de Transporte de Hidrocarburos por

Ductos". =

8.2.2 Precio de Canasta: es el precio expresado en Dólares

EE
ACTOS

por Barril y determinado en función de la canasta de
precios de Hidrocarburos Líquidos definida de
conformidad con los subacápites 8.4.1, 8.4.2 y 8.4.3.
Precio Realizado: es el precio en el Punto de
Fiscalización de la Producción, expresado en Dólares
por millón de BTU, efectivamente pagado o a ser
pagado por un comprador al Contratista por el Gas
Natural Fiscalizado, determinado de acuerdo a lo
establecido en el subacápite 8.4.4. Dicho Precio
Realizado no incluye el Impuesto General a las
Ventas, el Impuesto Selectivo al Consumo, el Impuesto
de Promoción Municipal y cualquier otro impuesto de

aturaleza similar. a=e===
Valor de la Producción Fiscalizada de Petróleor es el
resultado de multiplicar el volumen de Petróleo
Fiscalizado de un Período de Valorización por el
Precio de Canasta de Petróleo para dicho período,
precio al cual se le habrá restado el Costo de
Transporte y Almacenamiento correspondiente. ========

alor de la Producción Fiscalizada del Gas Natural:

Cin / Para su uso final en el mercado interno, es el

resultado de multiplicar el volumen de Gas Natural
Fiscalizado, en términos de su contenido calórico
neto, en millones de BTU, de un Período de
Valorización, por el Precio Realizado determinado de

acuerdo al subacápite 8.4.4.1, para el caso del

mercado interno. ====================================
Para la exportación, es el resultado de multiplicar

el volumen de Gas Natural Fiscalizado, en términos de
z
CCOSFEÉNTA MIL NOVECIENTOS NOVENTINUEVE
mm

$
>
) 3

su contenido calórico neto, en millones de BTU, de un
Período de Valorización, por el mayor valor dez (i)
un valor de US$ 0.60 (6£0/100 Dólares) por millón de
BTU (MMBTU), el cual será ajustado de acuerdo al
procedimiento establecido en el literal  b) del
subacápite 8.4.4.1, o (11) el Precio Realizado

determinado de acuerdo al subacápite 8.4.4.2. ===

=
8.2.6 Valor de la Producción Fiscalizada de Líquidos del
Gas Natural: es el resultado de multiplicar el
volumen de Líquidos del Gas Natural Fiscalizado de
un Período de Valorización por un valor referencial
equivalente a Precio de Canasta de Líquidos del Gas
Natural menos seis y 40/100 Dólares (US $6.40). ====
8.2.7 Periodo de Valorización: es cada quincena de un mes
calendario entendiéndose que la primera quincena es
el periodo comprendido desde el primero hasta el
decimoquinto Día de cada mes calendario, y la segunda
quincena es el periodo que falta para la finalización
de cada mes calendario. REZA AAA AAA

Por acuerdo de las Partes y, en tanto las normas >
legales correspondientes la permitan, el Periodo de
Valorización podrá ser extendido o acortado. ========
8.3 Para determinar la regalía por el Petróleo Fiscalizado y
los Líquidos del Gas Natural Fiscalizados que el
Contratista debe pagar, se multiplicará el Valor de- la
Producción Fiscalizada de Petróleo y el' Valor de la
Producción Fiscalizada de Líquidos, del Gas Natural, por el
porcentaje de regalía determinado de conformidad con la
metodología de Producción Acumulada establecida en el
subacápite 8.3.1. En el caso del Gas Natural, el Valor de
la Producción Fiscalizada de Gas Natural se multiplicará
por el porcentaje de regalía determinado de conformidad con
la metodología de Producción Acumulada establecida en el
subacápite 8.3.2. El monto de la regalía será igual a la
¡E Bi 22 5 run MIL

suma de las regalías así determinadas para cada uno de los

tipos de Hidrocarburos Fiscalizados. =

8.3.1 Para el Petróleo Fiscalizado y los Líquidos del Gas
Natural Fiscalizados, el porcentaje de regalía a

aplicar, será el que resulte de la aplicación de las

siguientes formulas: =

Porcentaje de regalía = KLi + ZL1 *(QL — 1.00)

Donde:
KLi= ( PCL — PRL ) / PRL E ZL2 + KL2Z =

PCL= Precio de Canasta de Petróleo OU

Canasta de Líquidos del Gas Natural.

PRL= Precio de referencia de Petróleo o Precio de

referencia de Líquidos del Gas Natural

(PRL = 17.0 US$/Bl para Petróleo y 15.0 US$/Bl

para Líquidos del Gas Natural) == =====m===
ZL2= Incremento del porcentaje de la regalía por
incremento del PCL en 100%, con respecto al

PRL. Este incremento será de diez (10) puntos

porcentuales. ====: a=n======

MKL2= Porcentaje de regalía base (37.24%). =========

ZlLí= Incremento del porcentaje de la regalía por
unidad de Producción Acumulada. Este
incremento será de tres por ciento (3%) por
cada cien millones (100'000,000) de Barriles

de producción Fiscalizada. ===============
La unidad de producción acumulada será de cien
(100) Millones de Barriles para el caso de
Petróleo y de Líquidos del Gas Natural =======
aL= Petróleo Acumulado o Líquidos del Gas Natural
Acumulado, según corresponda, expresada en

cientos de millones de Barriles, expresado con

dos digitos decimales. ===== ERITREA

En la eventualidad en que el Contratista ejecute
programas de reinyección de Gas Natural conforme al

acápite 6.7 y en concordancia con lo establecido en
EJ E

SESENTIUN MIL UNO

la- cláusula quinta y, siempre que” el volumen de
producción Fiscalizada de Líquidos del Gas Natural
determinado para Cada uno de los Períodos de
Valorización supere en promedio diario los' veinte
mil Barriles por Día (20,000 B/d) dentro de los seis
(6) primeros Años contados a partir de la Fecha de
Inicio de la Extracción Comercial, al porcentaje de
regalía ajustado aplicable a la producción
Fiscalizada de Líquidos del Gas Natural, se le
practicará los siguientes puntos porcentuales de

descuento, de acuerdo al período en que se alcance

la correspondiente producción Fiscalizada: ========
Producción Fiscalizada de Líquidos Puntos Porcentuales de descuento.
del Gas Natural (B/d) Ss s4 <8 Años
> 100,000 40 35 30.
z 70,000 30 25 2.0
z 35,000 20 15 1.0
> 20,000 10 0.0. 0.0

El promedio diario de la producción Fiscalizada de
Líquidos del Gas - Natural, de un Período de
Valorización, será igual a la producción Fiscalizada
de Líquidos del Gas Natural Fiscalizados en un
Período de Valorización dividido por el número total

de Días del Periodo de Valorización respectivo. =:
El descuento máximo obtenido por el Contratista
dentro de los seis (6) Años antes mencionados, será
aplicable a partir del Período de Valorización en

que lo obtenga, por el plazo remanente de la

Vigencia del Contrato. ============== ======
En ningún caso el porcentaje de regalía será
inferior a treintisiute 24/100 por ciento (37.24),
ni superior al treintisiete 24/100 por ciento(37.24
Y)»

La cantidad de Petróleo Acumulado y de Líquidos del

Gas Natural Acumulado desde la Fecha de Inicio de la

a

SESENTIUN MIL

DOS

Extracción Comercial hasta el final de cada Período

de Valorización, será la suma acumulada del Petróleo

Fiscalizado y de los Líquidos del Gas Natural

Fiscalizados hasta el final de dicho Período de

Valorización inclusive.

8.3.3 Para el Gas Natural Fiscalizado, el porcentaje de la

regalía a aplicar será, el que resulte de las

siguientes fórmulas: ==
Porcentaje de Regalía = KG1+Z7G1 * (QG -— 1.00)

Donde: ==

kKGi=
VGN=

VRG=

62=

KG2=
z7G1=

QG=

( VGN — VRG ) / VRG k 762 + KG2

Valor del Gas Natural en el Punto de
Fiscalización de la Producción. Es el Precio
Realizado del Gas Natural producido en el Area
de Contrato, determinado de acuerdo al acápite
8.4.4.

=
Valor de referencia del Gas Natural en el Punto
de Fiscalización de la Producción. (VRG = 1.00
US$/MMBTU)

==

===========
Incremento del porcentaje de regalía por
incremento del VGN en 100%, con respecto al
VRG. Este incremento será de diez (10) puntos

porcentuales. ========== aresasoemo===

Porcentaje de regalía base (37.24%).
Incremento del porcentaje de la “regalía por
unidad. de Producción Acumulada. Este incremento
será de tres por ciento (34) por cada CF de
po Fiscalizada. Un TCF equivale a 1 x

10 MPC. ====am=======

e==ar============
La unidad de producción acumulada será

expresada en términos de TCF para el Gas

Natural. ===================:

Gas Natural Acumulado expresado en TUF, con dos

dígitos decimales.
En ningún aso el porcentaje de regalía será

inferior a treintisiete 24/100 por ciento

(37.24 %), ni superior al treintisiete 24/100
por ciento (37.24 %). =

==
8.3.4 La cantidad de Gas Natural Fiscalizado Acumulado
desde la Fecha de Inicio de la Extracción Comercial
hasta el final de cada Período de Valorización, será
la suma acumulada del Gas Natural Fiscalizado hasta

el final de dicho Período de Valorización inclusive,.=

y

8.3.5 La metodología de Producción Acumulada establecida en

los subacápites 8.3.1 y 8.3.3 solo será aplicable
después de transcurrido los primeros diez (10) años
contados a partir de la fecha de Inicio de la
Extracción Comercial, tomando en cuenta el volumen de
la Producción Acumulada determinado de conformidad
con los subacápites 8.3.Z y 8.3.4. El ajuste por

precios se aplicará a partir. de la Fecha de Inicio de

la Extracción Comercial. =

==== S==e=========
Para los efectos del Contrato, el valor de cada una de las
clases de Hidrocarburos Fiscalizados será expresado en
Dólares por Barril o en Dólares por millón de BTU, según

sea el caso y será determinado conforme se indica a

continuación: =
8.4.1 Para la determinación del valor y para el cálculo del
Precio de Canasta para Petróleo Fiscalizado, se
procederá de la siguiente manera:l ===================

a) Con una anticipación no menor de noventa (90) Días

de la Fecha de Inicio de la Extracción Comercial

las Partes determinarán la calidad del Petróleo

Fiscalizado que se va a producir en el Area de

Contrato. =======: S========
b) Dentro de los treinta (30) Días siguientes a la
determinación a que se refiere el literal
anterior, las Partes seleccionarán una canasta de

Petróleos Crudos de hasta un máximo de cuatro (4)

Ss E
4
componentes los que deberán cumplir con los

siguientes requisitos: =

1.

Que sean de calidad similar a la del Petróleo
Fiscalizado que se va a producir en el Area de

Contrato. =

Que sus cotizaciones en el mercado "spot"
aparezcan publicadas regularmente en el "Platts
Oilgram Price Report" u otra fuente reconocida
por la industria petrolera y acordada por las

Partes. =

Que sean competitivos en el mercado o mercados
en los cuales podrían venderse el Petróleo
Fiscalizado que se va a producir en el Area de

Contrato.

Si alguna de las condiciones antes enumeradas
no se cumple, en algún momento durante la
Vigencia del Contrato, las Partes deberán
revisar la canasta establecida, modificando la
canasta dentro de los treinta (30) Dias
siguientes a la fecha en que se inició dicha
revisión. Si vencido este plazo las Partes no
hubieran acordado una nueva canasta, se
procederá de conformidad con lo estipulado en
el subacápite 8.4.5. En cuanto a la calidad, si -
se verifica que la gravedad API (promedio
ponderado), contenido de azufre, u otro
elemento que mida la calidad del Petróleo
Fiscalizado producido en el Area de Contrato
hubiera variado significativamente con relación
a la calidad de los Petróleos CUrudos que
integran la canasta (promedio aritmético
simple), las Partes deberán modificar la:
composición de la canasta con el objeto de que

la misma refleje siempre la calidad del
SEI SBRENTIUN MIL CINCO

A»

e

c)

d)

Petróleo Fiscalizado producido en el Area de

Contrato.

===

Una vez efectuada la determinación de la calidad
del Petróleo Fiscalizado a que se refiere el
párrafo anterior las Partes suscribirán un
"Acuerdo de Valorización" en el que establecerán
los términos y condiciones adicionales a los que

se detallan en este subacápite y que se requieran

para su correcta aplicación. = == =
En el "Acuerdo de Valorización" se definirán los
procedimientos de ajuste que sean necesarios
establecer por razón de calidad. Los ajustes por
calidad considerarán premios y castigos por
mejoramiento o degradación, según corresponda, de
la calidad del Petróleo Fiscalizado producido en
el Area de Contrato con relación a la calidad de
los Petróleos Crudos que integran la canasta.
Asimismo, en el "Acuerdo de Valorización" se
establecerá la vigencia y la periodicidad con la
que deberá revisarse los métodos y procedimientos
que se acuerden, de manera que en todo momento se
garantice una determinación realista de los
precios del Petróleo Fiscalizado producido en el
Area de Contrato. Si alguna de- las Partes, en
cualquier momento, considera que la aplicación de
los métodos y procedimientos establecidos en el
"Acuerdo de Valorización" no dan como resultado
una determinación realista del valor del Petróleo
Fiscalizado producido en el Area de Contrato, las
Partes podrán acordar la aplicación de otros

métodos y procedimientos que efectivamente

produzcan dicho resultado. ===========n=====
En la eventualidad en que el precio de uno o más
de los Petróleos Crudos que integran la canasta

fuera cotizado en moneda distinta a Dólares,
3
2

NTIUN MIL SEIS

e)

f)

dichos precios serán convertidos a Dólares sobre
la base de las tasas de cambio vigentes en las
fechas de cada una de las referidas cotizaciones,
al promedio de las tasas de cambio cotizadas por
el Citibank N.A. de Nueva York, Nueva York y el
Chase Manhattan Bank N.A. de Nueva York, Nueva
York. A falta de alguna de estas instituciones,

las Partes acordarán otra que la sustituya

adecuadamente. =
El precio de Canasta que se utilizará para
calcular el valor del Petróleo  Fiscalizado
producido en el Area de Contrato, en un Período de

Valorización, será determinado de la siguiente

manera: == =es=e=============
1. Se determina el precio promedio de cada uno de
los Petróleos Crudos que integran la canasta,
calculando la media aritmética de sus
cotizaciones publicadas en el Periodo de
Valorización. Sólo -se considerarán los Días en
los que todos los Petróleos Crudos que integran
la canasta, han sido cotizados. ==="============
2. Los precios promedios resultantes, de acuerdo a
lo antes establecido, para cada uno de los
Petróleos Crudos que integran la canasta, serán
a su vez promediados, para obtener el Precio de
Canasta correspondiente al valor del Petróleo
Fiscalizado producido en el Area de Contrato. =
En la eventualidad en que alguno o algunos de los
Petróleos Crudos que integran la canasta dejara O
dejaran de cotizarse, las Partes deberán acordar -
el o los Petróleos Crudos sustitutorios,. los que
deberán ser similares a los sustituidos. Mientras
las Partes acuerdan el o los Petróleos Crudos
sustitutorios para la canasta, el Precio de

Canasta será determinado de conformidad con lo
rin IST TE

establecido en el presente acápite, excluyendo de
la canasta el o los Petróleos Crudos que hubieran
dejado de tener cotización. Una vez acordada la
sustitución del o los Petróleos Crudos
sustitutorios para la canasta, se efectuará el
ajuste correspondiente retroactivamente a la fecha
de ausencia de cotización de dichos Petróleos

Crudos. =

8.4.2 Para la determinación del valor y para el cálculo del

Precio de Canasta para Líquidos del Gas Natural, se

procederá de la siguiente manera:
a) Con una anticipación no menor de noventa (90) Días
de la Fecha de Inicio de la Extracción Comercial
las Partes determinarán la calidad de los Líquidos

del Gas Natural que se va a producir en el Area de

Contrato.
b) Dentro de los treinta (30) Días siguientes a la
determinación a que se refiere el literal
anterior, las Partes seleccionarán una canasta de
Líquidos del Gas Natural de- hasta un máximo de =

cuatro (4) componentes los que deberán cumplir con

el requisito siguiente:
- Que sus cotizaciones en el mercado spot”
aparezcan publicadas regularmente en el "Platts
Oilgram Price Report" u otra fuente reconocida

por la industria petrolera y acordada por las

Partes.
c) Una vez efectuada la determinación de la calidad
de los Líquidos del Gas Natural Fiscalizados a que
se refiere el párrafo anteriory las Partes
suscribirán un "Acuerdo de Valorización" en el que
establecerán los términos y condiciones * >
adicionales a los que se detallan en este

subacápite y que se requieran para su correcta

aplicación. ==="===
SESÉNTIUN MIL OCHO

d)

En el "Acuerdo de Valorización" se definirán los
procedimientos de ajuste que sea necesario
establecer por razón de calidad. Los ajustes por
calidad considerarán premios y/o castigos por
mejoramiento y/o degradación de la calidad de los
Líquidos del Gas Natural Fiscalizados con relación
a la calidad de los Líquidos del Gas Natural que
integran la canasta. Asimismo, en el "Acuerdo de
Valorización” se establecerá su vigencia y la
periodicidad con que deberá revisarse los métodos
y procedimientos que se acuerden, de manera que en
todo momento se garantice una determinación
realista de los precios de los Líquidos del Gas
Natural Fiscalizados. Si alguna de las Partes en
cualquier momento considera que la aplicación de
los métodos y procedimientos establecidos en el
"Acuerdo de Valorización" no da como resultado una
determinación realista del valor de los Líquidos

del Gas Natural Fiscalizado, las Partes podrán

acordar la aplicación de otros métodos y

procedimientos que efectivamente produzcan dicho

resultado. =====:
En la eventualidad en que el precio de una o más
de los Líquidos del Gas Natural que integran la
canasta fuera cotizado en moneda distinta “a
Dólares, dichos precios serán convertidos a
Dólares sobre la base de las tasas de cambio
vigentes en las fechas de cada Una de las
referidas cotizaciones, al promedio de las tasas
de cambio cotizadas por el Citibank N.A. de Nueva
York, Nueva York, y el Chase Manhattan Bank N.A.
de Nueva York, Nueva York. A falta de alguna de

estas instituciones, las Partes acordarán otra que

la sustituya adecuadamente. ===

.
y
> 5

A

ad
e) El precio de Canasta que se utilizará para

calcular el valor de los Líquidos del Gas Natural
producidos en el Area de Contrato en un Período de

Valorización será determinado de la siguiente

manera: ==
1. Se determina el precio promedio de cada uno de
los Líquidos del Gas Natural que integran la
canasta, calculando la media aritmética de sus
cotizaciones publicadas en el Periodo de
Valorización. Sólo se considerarán los Días en
los que todos los Líquidos del Gas Natural que
integran la canasta, han sido cotizados. ======
2. Con los precios promedios resultantes, de
acuerdo a lo antes establecido, para cada uno
de los Líquidos del Gas Natural que “integran la
canasta, se calculará a su vez un promedio
ponderado de acuerdo a lo establecido en el
subacápite 8.4.3, para obtener el Precio de
Canasta correspondiente al valor de los

Líquidos del Gas Natural producidos en el Area

===

de Contrato.

1) En la eventualidad en que alguno o algunos de los

Líquidos del Gas Natural que integran la canasta
dejara o dejaran de cotizarse, las Partes deberán
acordar el o los Líquidos del Gas Natural
sustitutorios, los que deberán ser similares a los
sustituidos. Mientras las Partes acuerdan el o los
Líquidos del Gas Natural sustitutorios para la
canasta, el Precio de Canasta será determinada de
conformidad con lo establecido en el presente
acápite, excluyendo de la canasta el o los
Líquidos del Gas Natural que hubieran dejado de
tener cotización. Una vez acordada la sustitución
del o los Líquidos del Gas Natural sustitutorios

para la canasta, se efectuará el ajuste
YO

SES

ÉNTIUN MIL DIEZ

correspondiente retroactivamente a la fecha de

ausencia de cotización de dichos Líquidos del Gas

"n

Natural.

8.4.3 En la eventualidad en que las Partes no lleguen a un

acuerdo sobre lo establecido en el párrafo b) del
subacápite 8.4.2, para el caso de líquidos del Gas
Natural Fiscalizado la canasta estará compuesta por

los siguientes Hidrocarburos: =

a) Etano puro FOB Mont Belvieu
b) Propano FOB Mont Belvieu ==

c) Butano FOB Mont Belvieu =====

d) Gasolina natural FOB Conway ====
La determinación del Precio de Canasta de Líquidos
del Gas Natural se realizará de conformidad a lo
establecido en el subacápite 8.4.2, en lo que resulte
aplicable, donde el promedio ponderado estará en
función del contenido de Etano, Propano, Butano y
Pentanos o Hidrocarburos más pesados, de los Líquidos

1 Gas Natural producidos del Area de Contrato.

Precio Realizado es el precio del Gas Natural

producido en el Area de Contrato. ==========
8.4.4.1 El Precio Realizado del Gas Natural para el

mercado interno se determinará de la forma

siguiente: ====
a A la Fecha de Inicio de la Extracción
Comercial, el Precio. Realizado máximo
será de un Dólar y 00/100 (US $1.00) por
millón de BTU (MMBTU) para el generador
eléctrico y un Dólar 80/100 (US $ 1.80)
por millón de BTU (MMBTU) para los demás

usuarios. =======: DATES ES
b) El valor referido en el literal a)
anterior se reajustará a partir del

primer Día de cada año calendario, de
Y“ SESENTIUN MIL ONCE

8.4.4.2

8.4.5 En

caso

acue lo con la aplicación de la siguiente

fórmula: =======

P,=P, x Factor de ajuste

Donde:

Factor de ajuste = (0,5 * FO1; / FO1, + 0.23 * FO2; / FO2, +

0.25 * FO3;/FO3,).

P,= Precio Realizado máximo en el Punto de la
Fiscalización de la Producción reajustado, aplicable
para el nuevo año calendario.

P.= Precio Realizado máximo en el Punto de la
Fiscalización de la” Producción a la Fecha de
Suscripción. j

FO1 = Fuel Oil N” 6 US Gulf Coast Waterbone (1% de
azufre) Z

FO2= Fuel OiIN? 6 Rotterdam (1% de azufre)

FO3 = Fuel Oil N” 6 New York (3% de azufre)

FOl; FO2; y FO3; son los promedios aritméticos del precio:

del Fuel Oil respectivo, tomado diariamente de los precios

publicados en el “Platt Oilgram Price Report”, para los
cuatro (4) años calendario anteriores al muevo año calendario,

FO1,, FO2, y FO3, son los promedios aritméticos del precio

del Fuel Oil respectivo, tomado diariamente de los precios

publicados en el “Plat's Oilgram Price Report”, para el
periodo de ciento veinte (120) meses calendario anteriores al >
mes calendario de la Fecha de Suscripción.

En los casos en que el factor de ajuste

resulte menor de uno (1) se considerará

que el factor de ajuste es igual a uno

(1). === ======
ec) El Precio Realizado será el precio
establecido en los respectivos contratos
de compraventa, en el Punto de
Fiscalización de la Producción. =========
El Precio Realizado del Gas Natural para la
exportación, será el establecido en los
respectivos contratos de compra -— venta
internacional de Gas Natural. ==============

que las Partes no pudieran llegar a

cualquiera de los acuerdos contemplados en este
PONT  ISESENTIUN MIL DOCE

3
eS

Pina-dr

CLAUSULA NOVENA — TRIBUTOS  ====

9.1

acápite 8.4, procederá la convocatoria del Comité

Técnico de Conciliación.
El monto de la regalía se calculará para cada quincena de
cada mes calendario. El pago respectivo se hará en Dólares
a más tardar el segundo Día Util después de finalizada la
quincena correspondiente. El volumen de los Hidrocarburos
Fiscalizados de cada quincena estará sustentado por las
boletas de fiscalización que PERUPETRO cumplirá con

entregar al Contratista debidamente firmadas en señal de

conformidad. ==
En el caso que el Contratista decida llevar a cabo
proyectos especiales relacionados con plantas de Gas
Natural licuefactado (GNL), Gas Natural a líquidos (GTL) o
instalaciones petroquímicas, las Partes . realizarán sus
mejores esfuerzos pára negociar regímenes de regalía para

sr=========

tales proyectos.
En el caso que el Contratista no cumpla con pagar a
ERUPETRO, en todo o parte, el monto de la regalía dentro
plazo estipulado en el acápite 8.5, el Contratista pone
isposición de  PERUPETRO los Hidrocarburos de su
propiedad. extraídos del Area de Contrato, en la cantidad
necesaria que cubra el monto adeudado, los gastos
incurridos y los intereses correspondientes según el

acápite 19.62 ===========m=ao===o=o=ennsnan=========

=========
Cada una de las empresas que conforman el Contratista está
sujeta al régimen tributario común de la República del
Perú, que incluye al régimen tributario común del Impuesto
a la Renta, así como a las normas específicas que al
respecto se establece en la Ley No. 26221, vigentes en la
Fecha de Suscripción. =====================M====MME===H= 2
El Estado, a través del Ministerio de Economía y Finanzas,
garantiza a cada Una de las. empresas que conforman el
Contratista, el beneficio de estabilidad tributaria durante

la Vigencia del Contrato, por lo cual quedarán sujetas,
ICOISERÉNTIUN MIL TRECE

Liyyro

únicamente, al régimen tribu ario vigente a la Fecha de
Suscripción, de acuerdo a lo establecido en la Ley N* 26221
y el "Reglamento de la Garantía de la Estabilidad
Tributaria y de las Normas Tributarias de de Ley No. 26221,
Ley Urgánica de Hidrocarburos", aprobado por Decreto
Supremo No. 32-95-EF +.

La exportación de Hidrocarburos provenientes del Area de
Contrato que realice cada una de las empresas que conforman
el Contratista está exenta de todo Tributo, incluyendo

aquellos que requieren mención expresa.

=====

El pago por concepto de canon, sobrecanon y participación

en la renta, será de cargo de PERUPETRO. ==================
El Contratista de conformidad con los dispositivos legales
vigentes, pagará los Tributos aplicables a las
importaciones de bienes e insumos requeridos por el

Contratista para llevar a cabo las Operaciones, de acuerdo

a ley. = ====
De conformidad con lo dispuesto- por el artículo 87* del
Código Tributario, cada una de las empresas que conforman
el Contratista podrá llevar su contabilidad en Dólares y
por lo tanto, la determinación de la base imponible de los
Tributos que sean de cargo suyOy, así como el monto de

dichos Tributos y el pago de los mismos, se efectuará de

acuerdo a ley.
Cada una de las empresas que conforman el Contratista
utilizará el método de amortización lineal en un período de
cinco (5) ejercicios anuales, contados a partir del
ejercicio al que corresponda la Fecha de Inicio de la
Extracción Comercial. =============9==========M=====M22252
La referida amortización lineal se aplicará a todos los
gastos de exploración y de Desarrollo y a todas las
inversiones que realice el Contratista desde la Fecha de
Suscripción hasta la Fecha de Inicio de la Extracción

Comercial.
CLAUSULA DECIMA — DERECHOS ADUANEROS =====:

10.1

10.3

SERÉNTIUN MIL CATORCE

Queda estipulado que el plazo de amortización antes
referido será extendido, sin exceder en ningún caso el
plazo del Contrato, si por razones de precios OU por
cualquier otro factor acordado por las Partes y luego de
aplicar la amortización lineal a que se refiere el párrafo
anterior, los estados financieros de alguna de las empresas
que conforman el Contratista  arrojasen un resultado
negativo ¡| una pérdida fiscal, que a criterio del
Contratista o de dicha empresa se proyecte que no va a
poder ser compensada para efectos fiscales de acuerdo a las
normas tributarias vigentes. La extensión del plazo de
amortización será puesta en conocimiento previo de la

Superintendencia Nacional de Administración Tributaria. ===

El Contratista está autorizado a importar en forma
definitiva o temporal, de conformidad con los dispositivos
legales vigentes, cualquier - bien necesario para la
jecución económica y eficiente de las Operaciones. ======
ontratista podrá importar temporalmente, por el periodo
s (2) Años, bienes destinados a las Operaciones con
suspensión de los Tributos a la importación, incluyendo
quellos que requieren mención expresa y, en Caso de
requerirse prórroga, la solicitará a PERUPETRO por períodos
de un (1) Año hasta por dos (2) veces, quien gestionará
ante la Dirección General de Hidrocarburos la Resolución
Directoral correspondiente. Con la documentación
correspondiente, la Superintendencia Nacional de Aduanas
autorizará la prórroga del régimen de importación temporal.
El procedimiento, los. requisitos y garantías netesarias
para la aplicación del régimen de importación temporal, se
sujetarán a las normas contenidas en la Ley General de
Aduanas y sus normas modificatorias y reglamentarias. =====
Los Tributos que gravan la importación de bienes e insumos

requeridos por el Contratista para las actividades de
COIAERENTIUN MIL QUINCE

CLAUSULA DECIMO PRIMERA.-— DERECHOS FINANCIEROS =====

11.1

11.2

Explotación y para las actividades de exploración en la

fase de explotación, serán de cargo y costo del importador.

Garantía del Estado ==

Interviene en el Contrato el Banco Central de Reserva del
Perú, de conformidad con lo dispuesto en la Ley No. 26221 y
por el Decreto Legislativo No. 468, para otorgar por el
Estado a cada una de las empresas que conforman el
Contratista las garantías que se indica en la presente
cláusula, de acuerdo al régimen legal vigente en la Fecha

de Suscripción. =

Las garantías que se otorga en la presente cláusula son de
alcance también para el cesionario en caso de una eventual
cesión, con sujeción a la Ley Orgánica de Hidrocarburos NY

26221 y al presente Contrato. ===

Régimen Cambiario ====
El Banco Central de Reserva del Perú, en representación del
Estado y en cumplimiento de las disposiciones legales
vigentes a la Fecha de Suscripción, garantiza que cada una
de las empresas que conforman el Contratista gozará del
régimen cambiario en vigor en la Fecha de Suscripción y, en
consecuencia, que cada una de dichas empresas tendrá el
derecho a la disponibilidad, libre tenencia, uso y
disposición interna y externa de moneda extranjera, asi
como la libre convertibilidad de moneda nacional a moneda
extranjera en el mercado cambiario de oferta y demanda, en

los términos y condiciones que se indican en la presente

cláusula. RANIA
En ese sentido, el Banco Central de Reserva del Perú, en
representación del Estado, garantiza a cada una de las

empresas que conforman el Contratista de acuerdo al régimen

legal vigente en la Fecha de Suscripción: ARA
a) Libre disposición de hasta el ciento por ciento (100%)
de las divisas generadas por sus exportaciones de los

Hidrocarburos Fiscalizados, las que podrá disponer
directamente en sus cuentas bancarias, en el país o en

el exterior.

ZIRAARSA ma:

b) Libre disposición y derecho a convertir libremente a
divisas hasta el ciento por ciento (100%) de la moneda
nacional resultante de sus ventas de Hidrocarburos
Fiscalizados al mercado nacional y derecho a depositar
directamente en sus cuentas bancarias, en el país o en
el exterior, tanto las divisas como la moneda nacional.=

c) Derecho a mantener, controlar y operar cuentas bancarias
en cualquier moneda, tanto en el país como en el
exterior, tener el control y libre uso de tales cuentas
y a mantener y disponer libremente en el exterior de
tales fondos de dichas cuentas sin restricción alguna.==

d) Sin perjuicio de todo lo anterior, el derecho a disponer

libremente, distribuir, remesar o retener en el

exterior, sin restricción alguna, sus utilidades netas

anuales, determinadas con arreglo a ley.

mibilidad y Conversión a Divisas =====
convenido que cada una de las empresas que conforman

el Contratista acudirá a las entidades del sistema

financiero establecidas en el país para acceder a la

conversión a divisas, a que se refiere el literal b) del

acápite 11.2. ===== amooo ooooooasosse=nomm===

En caso de que la disponibilidad de divisas a que se
refiere el párrafo: anterior no pueda ser atendida total o
parcialmente por las entidades antes mencionadas, el Banco

Central de Reserva del Perú garantiza que proporcionará las

divisas necesarias. ====== E
Para el fin indicado, cada -una de las empresas que
conforman el Contratista deberá dirigirse por escrito al
Banco Central, remitiéndole fotocopia de las comunicaciones
recibidas de no menos de tres (3) entidades del sistema
financiero, en las que se le informe la imposibilidad de

atender, en todo o en parte, sus requerimientos de divisas.
11.4

E

Las comunicaciones de las entidades del sistema financiero
serán válidas por los dos (2) Días Utiles ulteriores a la

fecha de su emisión.

=====

Antes de las once (11) antes meridiano del Día Util
siguiente al de la presentación de los documen tos
precedentemente indicados, el Banco Central de Reserva del
Perú comunicará a la respectiva empresa que conforma el
Contratista el tipo de cambio que utilizará para la
conversión demandada, el que regirá siempre que dicha

empresa haga entrega el mismo día del contravalor en

moneda nacional. =

Si, por cualquier circunstancia, la entrega del contravalor
no fuese hecha por la empresa en la oportunidad indicada,
el Banco Central de Reserva del Perú, le comunicará al Día
Util siguiente, con la misma limitación horaria, el tipo de

cambio que regirá para la conversión, de efectuársela ese

mismo Día. =

Sin perjuicio de lo anterior, en caso de que el Banco
Central de Reserva del Perú comprobara, oportunamente, que
dicha disponibilidad no puede ser atendida total O
parcialmente por las entidades antes mencionadas,
notificará a la empresa para que acuda al Banco Central de
Reserva del Perú con la moneda nacional correspondiente
para dar cumplimiento a la conversión a divisas. ==========

Modificación al Régimen Cambiario ===========
El Banco Central de Reserva del Perú, en representación del
Estado, garantiza que el régimen contenido en esta cláusula
continuará siendo de aplicación para cada una de las
empresas que conforman el Contratista, durante la Vigencia
del Contrato.

ESSE IAS

En caso de que por cualquier circunstancia el. tipo de
cambio no fuera determinado por la oferta y demanda, el
tipo de cambio aplicable a cada una de las empresas que

conforman el Contratista será: == ==

SL
¡a

a
le
no
E
|
el
E
bl
x
E
u
m
o
mn
(a)
O
pa
a

a) Si se estableciera un tipo de cambio oficial único, de
igual valor para todas las Operaciones en moneda
extranjera o vinculadas a ésta, a partir de su fecha de
vigencia éste será el utilizado bajo el Contrato. ======

b) De establecerse un régimen de tipos de cambio
diferenciados, múltiples O si se diera diferentes
valores a un tipo de cambio único, el tipo de cambio a
ser utilizado para todas las operaciones de cada una de

las empresas que conforman el Contratista será el más

alto respecto de la moneda extranjera.

11.5 Aplicación de otras normas legales =============
Las garantías que otorga el Banco Central de Reserva del
Perú a cada una de las empresas que conforman el

Contratista subsistirán durante la Vigencia del Contrato.==

>]
1

Cada una de las empresas que conforman el Contratista

tendrá derecho a acogerse total o parcialmente, cuando
esulte pertinente, a nuevos dispositivos legales de cambio
ormas cambiarias que se emitan durante la Vigencia del
Contkato, incluyendo aquéllos que traten aspectos
cambiarios no contemplados en la presente cláusula, siempre
ue tengan un carácter general o sean de aplicación a la
actividad de Hidrocarburos. El acogimiento a los nuevos
dispositivos O normas antes indicados no afectará la
vigencia de las garantías a que se refiere la presente
cláusula, ni el ejercicio de aquellas garantías que se
refieran a aspectos distintos a los contemplados en los

nuevos dispositivos o normas a los que se hubiere acogido

la referida empresa. =
Queda expresamente convenido que la referida empresa podrá,
en cualquier momento, retomar las garantías que escogió no
utilizar transitoriamente y que retomar tales garantías no
crea derechos ni obligaciones para dicha empresa respecto

del período en que se acogió a los nuevos dispositivos OU

normas antes señalados.
CCOO 4ERENTIUN MIL DIECINUEVE

11.65

CLAUSULA DECIMO SEGUNDA.— TRABAJADORES ==

12.1

12.2

Asimismo, se precisa que retomar tales garantías; en nada
afecta a éstas o a las demás garantías, ni crea derechos u

obligaciones adicionales para esa empresa. ==

El acogimiento por la empresa a los nuevos dispositivos
legales de cambio o normas cambiarias, así como su decisión
de retomar las garantías que escogió no utilizar

transitoriamente, deberán ser comunicadas por escrito al

Mí

Banco Central de Reserva del Perú y a PERUPETRO..=

Lo establecido en este acápite es sin perjuicio de lo

dispuesto en el primer párrafo del acápite 11.4. ==

¡S==========:

Información Económica =
Cada una de las empresas que conforman el Contratista
remitirá información mensual al Banco Central de Reserva
del Perú relativa a su actividad económica, de conformidad
con el artículo 742 de la Ley Orgánica del Banco, aprobada
por Decreto Ley N* 26123. =

======:
Las Partes convienen que al término del cuarto Año contado
a partir de la Fecha de Inicio de la Extracción Comercial,
el Contratista habrá sustituido a todo su personal
extranjero por personal peruano de equivalentes
calificaciones profesionales. Se exceptúa de lo anterior al
personal extranjero para cargos gerenciales y el que sea
necesario para la realización - de trabajos técnicos
especializados con relación a las Operaciones. El
Contratista conviene en capacitar y entrenar al personal
peruano en la realización de trabajos técnicos
especializados a fin de que personal peruano pueda

sustituir progresivamente al personal extranjero en la

realización de dichos trabajos. =========
Al inicio de las Operaciones y al vencimiento de Cada año
calendario, el Contratista entregará a PERUPETRO una lista
del personal a su servicio para las Operaciones, incluyendo
el de sus Subcontratistas, con indicación del lugar de

trabajo, nombre, documento de identificación, domicilio,
nacionalidad, fecha de contratación, calificación técnica o

profesional y puesto que desempeña. = ata lias
CLAUSULA DECIMO TERCERA.— PROTECCION AMBIENTAL
13.1 El Contratista se obliga a cumplir las normas Y
disposiciones del "Reglamento de Medio Ambiente para las
Actividades de Hidrocarburos” aprobado por Decreto Supremo
No. 046-93-EM y modificatorias, del Decreto Legislativo No.
613 "Código del Medio Ambiente y los Recursos Naturales" y
demás disposiciones ambientales en lo que sea pertinente.==
13.2 El Contratista se obliga a cumplir con la legislación

referente a las comunidades nativas y campesinas. = =

CLAUSULA DECIMO CUARTA.— PERDIDAS Y DERRAMES DE HIDROCARBUROS ==

14.1 El Contratista debe adoptar toda medida razonable para
prevenir las pérdidas o derrames de los Hidrocarburos en la

superficie o en el subsuelo de cualquier forma, durante las

Barreda

actividades del Contrato.

En caso de derrames de Hidrocarburos en la superficie, el
ntratista deberá comunicar inmediatamente este hecho a
PERUPETRO, indicándole el volumen estimado del derrame y

las cciones tomadas para subsanar las causas del mismo.

Ricard

PERUPETRO tiene el derecho de verificar el volumen del

derrame y analizar sus Causas. == aaamooo ====
n caso de pérdidas en la superficie, antes del Punto de
Fiscalización de la Producción debido a negligencia del
Contratista, el volumen perdido será valorizado de acuerdo
con la cláusula octava e incluido en el cálculo de la
regalía, sin perjuicio de lo estipulado en el acápite 13.1,
en tal caso, el costo de las verificaciones será de cargo

del Contratista. =====

En caso de pérdidas en la superficie, antes del Punto de
Fiscalización de la Producción en situaciones distintas a
las descritas en el párrafo anterior y que den origen a una
compensación al Contratista por parte de terceros, la

compensación obtenida por el volumen perdido será incluida
CECI BESENTIUN MIL VEINTIUNO

NET

en el cálculo de la regalía, sin perjuicio de lo estipulado
en el acápite 13.1.
CLAUSULA DECIMO QUINTA.- CAPACITACION Y TRANSFERENCIA DE
TECNOLOGIA === : .

=== SES==

15.1 El Contratista se obliga a poner a disposición de PERUPETRO,
para cada año calendario durante la Vigencia del Contrato,

la siguiente suma:

===
APORTE ANUAL
(en US$)

a) Hasta el año calendario en que tenga

lugar la Fecha de Inicio de la Extracción

Comercial 100,000.00
b) A partir del año calendario siguiente

al de la Fecha de Inicio de la

Extracción Comercial

Barriles Equivalentes por Día

De O a 30,000 140,000.00
De 30,001 a 50,000 240,000.00
De 50,001 a más 360,000.00 Z

El primer pago se efectuará en la Fecha de Suscripción en un
monto que se determinará multiplicando el aporte anual
correspondiente al literal a), por la fracción que resulte
de dividir el número de Días que falten para completar el
año calendario en curso entre trescientos sesenta y cinco

(363) .=====:

ZETA

El aporte anual de capacitación en caso del literal b)», =
será el que corresponda al tramo en que se encuentre la
producción diaria promedio de los Hidrocarburos Fiscalizados
en el año calendario anterior, la cual se obtendrá
dividiendo el volumen total de los Hidrocarburos

Fiscalizados en dicho año entre el correspondiente número de

Los pagos a que se refiere el presente acápite, excepto el

primer pago, serán efectuados durante el mes de enero de

cada año calendario.
Para determinar la equivalencia de Barriles/Día en caso de
producción de Gas Natural, se utilizará la siguiente
fórmula: Barriles serán equivalentes al volumen de Gas
Natural Fiscalizado expresado en pies cúbicos estándar

divididos entre el divisor cinco mil seiscientos veintiséis

ÚN

(5,626) .
15.2 El Contratista cumplirá con las obligaciones establecidas en

el acápite 15.1 depositando el aporte en la cuenta que

PERUPETRO le señale. ==
PERUPETRO entregará al Contratista los certificados O

comprobantes respectivos, dentro de los cinco (5) Días

L-]
he]
E

Utiles de haber recibido el aporte.
.3El Contratista y PERUPETRO acordarán la ejecución de

rogramas de cooperación técnica para la investigación y

=2=>===:

dexarrollo de materias de interés mutuo.

Dentxo de los noventa (90) Días anteriores a la finalización

Notar,

de cada año calendario, las Partes presentarán al Comité de

pervisión los proyectos que se implementarán en el año *

Ricardo Ferng

asas =as=======

calendario siguiente. =====
15.4 Los programas de capacitación que el Contratista establezca
para su personal, tanto en el país como en el extranjero, -
serán puestos en conocimiento de  PERUPETRO en forma

anticipada al inicio de cada uno de los referidos programas.

CLAUSULA DECIMO SEXTA.- CESION =====
15.1 En caso que cualquiera de las empresas que conforman el
Contratista recibiera una oferta que estuviere dispuesto a
aceptar para la cesión parcial o total de su participación
en el Contrato, procederá a comunicar por escrito. a
PERUPETRO respecto de dicha propuesta. La comunicación
deberá estar acompañada de la solicitud de calificación del
interesado adjuntando la información requerida para su

calificación como contratista petrolero, conforme a las
A MIL VEINTITRES ?
7
>

) z

normas legales vigentes y a las Bases del "Concurso Público

¡

Internacional para la Explotación: de Hidrocarburos en

Camisea”. =
Si PERUPETRO otorga la calificación solicitada, se llevará a
cabo la cesión mediante la modificación del Contrato,

realizada conforme a ley.

15.2 El cesionario otorgará todas las garantías y asumirá todos
los derechos, responsabilidades y obligaciones del cedente.=
16.3 En caso que alguna de las empresas que conforman al
Contratista haya sido declarada en insolvencia,- disolución,
liquidación, quiebra o este incursa en el procedimiento de
concurso preventivo y la otra u otras empresas que conforman
el Contratista o un tercero debidamente calificado por
PERUPETRO, no asuma la participación en el Contrato de la
empresa disuelta, liquidada o quebrada en un plazo - de

sesenta (60) Días, será de aplicación lo previsto en el

SEAS

subacápite 22.3.2 del Contrato.
CLAUSULA DECIMO SETIMA.— CASO FORTUITO O FUERZA MAYOR —=========
17.1 Ninguna de las Partes es imputable por la inejecución de una
obligación del Contrato o su cumplimiento parcial, tardío o é
defectuoso, durante el término en que dicha Parte obligada
se vea afectada por causa de Caso Fortuito o Fuerza Mayor y

siempre que acredite que tal causa impidió su debido

cumplimiento. ==========9=========mmm== 2222252252222
Entre otros, están comprendidos en el párrafo anterior,
incendios, terremotos, maremotos, avalanchas, tempestades,
actos terroristas, de guerrillas, guerras que afecten
directamente al cumplimiento de una obligación. ============
Los casos de huelga y paros, que no sean originados por
responsabilidad del Contratista, cuyos efectos no puedan ser
superados por el Contratista, podrán ser invocados como
Caso Fortuito o Fuerza Mayor. ===========n=======MNME=====
Se considerará para bienes que no puedan ser transportados
por otros medios, como causal para invocar Caso Fortuito o

Fuerza Mayor, el bajo nivel de las aguas de los ríos que
impidan el transporte de bienes al Area de Contrato, de

acuerdo al calendario para el transporte de esos bienes.
17.2 La Parte afectada por el Caso Fortuito o Fuerza Mayor
notificará por escrito dentro de los cinco: (5) Días
siguientes de producida la causal a la otra Parte respecto
de tal evento y acreditará la forma en que afecta la
ejecución de la correspondiente obligación. La otra Parte
responderá por escrito aceptando o no la causal dentro de
los siete (7) Días siguientes de recibida la notificación

antes mencionada. ==:

En el caso de ejecución parcial, tardía o defectuosa de la
obligación afectada por Caso Fortuito o Fuerza Mayor, la

Parte obligada a su cumplimiento hará sus mejores esfuerzos

para ejecutarla con arreglo a la común intención de las
Partes expresada en el Contrato, debiendo las Partes

continuar con la ejecución de las obligaciones contractuales

afectadas en cualquier forma por dicha causa.

arte afectada por la causa de Caso Fortuito o de Fuerza

azonable, luego que dicha causa (O causas hubieran
desaparecido, para lo cual deberá dar aviso a la otra Parte
dentro de los cinco (5) Días siguientes de desaparecida la
causa. La- Parte no afectada colaborará con la Parte afectada

en este esfuerzo. ====
El Caso Fortuito o de Fuerza Mayor que afecte a las Partes
serán de beneficio del Concesionario y el que afecte al
Concesionario serán de aplicación a las Partes. ============
17.3 El lapso durante el cual los efectos de la causa de Caso
Fortuito o Fuerza Mayor afecten el cumplimiento de las
obligaciones contractuales, será agregado al plazo previsto
para el cumplimiento de díchas obligaciones y, si fuera el

caso, al del período correspondiente del Contrato y al plazo

de Vigencia del Contrato. =======
OI SEGENTIUN MIL VEINTICINCO

Si la causa de Caso Fortuito o Fuerza Mayor afectara la
ejecución del programa de- trabajo a que se refiere el
acápite 4.2, las fianzas o fianza que garanticen. el
respectivo programa se mantendrán vigentes a cargo del
Contratista y no serán ejecutadas durante el lapso en que
tal causa afecte la indicada ejecución o durante el lapso en
que PERUPETRO no se pronuncie sobre la causal invocada por
el Contratista Y, si se hubiera producido alguna
discrepancia respecto a la existencia de tal causal,
mientras no se resuelva la discrepancia. Con tal fin el
Contratista deberá prorrogar o sustituir dicha fianza, según

sea necesario.

- Asimismo, en tanto PERUPETRO no se pronuncie sobre la causal
invocada por el Contratista o mientras no. se resuelva la
discrepancia que pudiere haberse producido sobre su
existencia, quedará en suspenso el cómputo del plazo para la
ejecución del programa mínimo de trabajo respectivo. En caso
que PERUPETRO acepte la existencia de la causal de Caso
Fortuito o Fuerza Mayor invocada por el Contratista, éste
reanudará la ejecución del programa mínimo de trabajo tan >
pronto cesen los efectos de la indicada causal. ============

17.4 El Estado, a través del Ministerío de Defensa y del
Ministerio del Interior, brindará al Contratista en las
Operaciones y en cuanto le sea posible, las medidas de
seguridad necesarias. =================================E
PERUPETRO hará - los esfuerzos necesarios para obtener la
ayuda y cooperación de las autoridades correspondientes del
Gobierno a fin que se tomen las medidas necesarias para

asegurar la implementación y la operación continua y segura

de las actividades previstas bajo el Contrato. ====="== ===
_Se conviene que cuando cualquiera de las Partes, a su solo
criterio, considere que su personal a el de sus
subcontratistas no puedan actuar dentro del Area de Contrato
con la seguridad necesaria para su integridad física, la

invocación de esta situación como causa de Caso Fortuito o
9 2ERENTIUN MIL VEINTISEIS

Sé

4
Fuerza Mayor no será discutida por la otra Parte, siempre y
cuando se haya cumplido con lo establecido en los artículos
131409 y 13152 del Código Civil. = =

17.5 En caso que el Contratista se vea

afectado por causa de Caso
Fortuito O Fuerza Mayor que le impida realizar las
Operaciones correspondientes, durante doce (12) Meses
consecutivos contados a partir del momento en que aquella se
produjo, podrá resolver el Contrato, para lo cual deberá
comunicar por escrito su intención a PERUPETRO com una

anticipación no menor de treinta (30) Días a la fecha en la

cual quedará resuelto el Contrato de pleno derecho. ==

17.6 Los hechos reconocidos y aceptados como caso fortuito o

E

fuerza mayor para el Concesionario, podrán ser considerados

como Caso Fortuito o Fuerza Mayor para los efectos del

Contrato, siempre que se encuentren comprendidos dentro de

os alcances de la presente cláusula. == ==
incumplimiento de las obligaciones por parte del
Concesionario, así como demoras de las entidades oficiales,

tables al Contratista, en la obtención de permisos,

Ricardo Fe

autorizaciones y derechos necesarios para la ejecución de ”
as Operaciones que afecten el cumplimiento de las
obligaciones del Contratista, podrán ser invocadas como Caso

Fortuito o Fuerza Mayor. =====

17.8 Las disposiciones de esta Cláusula Décimo Sétima :no son
aplicables a obligaciones de pago de sumas de dinero. ======
CLAUSULA DECIMO OCTAVA.— CONTABILIDAD ==

18.1 La contabilidad será llevada por cada empresa que conforma
el Contratista, de acuerdo con los principios y las
O EActicas contables establecidas y aceptadas en el Perú.
Asimismo; deberá llevar y mantener todos los libros,
registros detallados - y documentación que sean necesarios
para contabilizar y controlar las actividades que realiza en
el pais y en el extranjero con relación al objeto del
Contrato, así como para la adecuada sustentación de sus

ingresos, inversiones, costos, gastos y Tributos incurridos
¿Dt

CO ISEGÉNTIUN MIL VEINTISIETE

en cada ejercicio. Por otro lado, dentro de los ciento
veinte (120): Días. contados a partir de la Fecha de
Suscripción, cada empresa que conforma el_ Contratista
proporcionará a PERUPETRO uma copia del "Manual de
Procedimientos Contables" que haya decidido proponer para

registrar sus operaciones. =

El "Manual de Procedimientos Contables" deberá contener
entre otros, lo siguiente:

a) Idioma y moneda en

contables. =

- b) Principios y prácticas contables aplicables

c) Estructura y Plan de Cuentas, de conformidad con los
requerimientos de la Comisión Nacional ' Supervisora de
Empresas y Valores (CONASEV). =

d) Mecanismos de identificación de las cuentas
correspondientes al Contrato y otros contratos por

Hidrocarburos, a las actividades relacionadas y a las

otras actividades.
e) Mecanismos de imputación de los ingresos, inversiones,
costos y gastos comunes, al Contrato, a otros contratos

por Hidrocarburos, a las actividades relacionadas y a

las otras actividades. == -
Asimismo, el "Manual de los Procedimientos Contables” del
Operador deberá contener además, la descripción de los
procedimientos relativos a la administración de las cuentas
del Contrato, incluyendo el tratamiento de la participación
de los no operadores en dichas cuentas. ====================
19.2 PERUPETRO, en un lapso no mayor de cuarenticinco (45) Días
de recibidos los "Manuales de Procedimientos Contables",
podrá formular sugerencias y observaciones para mejorar,
ampliar o eliminar alguno o algunos de los procedimientos
propuestos en dichos manuales. De no haber un
pronunciamiento por parte de PERUPETRO dentro del plazo

mencionado, los "Manuales de Procedimientos Contables” serán

considerados como aprobados para todos sus efectos. = -
18.3

18.4

NTIUN MIL VEINTIOCHO

Todo cambio en los "Manuales de Procedimientos Contables"
aprobados, será previamente propuesto a PERUPETRO para su
aprobación, sSsiguiéndose para tal fin el procedimiento

contenido en el párrafo anterior.

Los libros de contabilidad del Contrato, los estados
financieros y la documentación sustentatoria de los mismos,
serán puestos a disposición de los representantes

autorizados de  PERUPETRO para su” conocimiento, previa

notificación»

En la medida de lo posible, PERUPETRO cuidará que las

===: ==
funciones de supervisión a que se refiere el párrafo
anterior y las de fiscalización - realizadas por las
autoridades competentes, se realicen de manera coordinada.

El Contratista efectuará inventarios físicos de los bienes

inherentes a las Operaciones, clasificándolos según sean de

propiedad del Contratista o de terceros.
os inventarios se realizarán con intervalos razonables,
pexo por lo menos una vez cada año calendario con respecto a
los materiales, suministros y demás bienes muebles, y una
vez Cada tres (3) años calendario con respecto a los bienes
inmuebles. Las Partes coordinarán la fecha en que se
realizarán dichos inventarios, pudiendo modificarse la misma
de común acuerdo entre las Partes, a solicitud de cualquiera
de ellas. Dicha solicitud deberá ser cursada a la otra

Parte por lo menos-con treinta (30) Días de anticipación a

la fecha de realización del inventario. ====: Sss==========
PERUPETRO, a su criterio, ejercerá su derecho de estar
representado cuando se efectúen los inventarios a que se
refiere el presente acápite. ====================2==22E===
En caso que los resultados de la toma de los inventarios
difieran sustancialmente de los registros contables, . cada
empresa que- conforma el Contratista deberá efectuar las
conciliaciones Y ajustes pertinentes, notificando Y
explicando por escrito estos hechos a PERUPETRO. Si las

conciliaciones y ajustes realizados no fueran satisfactorios
PEC SEGÉNTIUN MIL VEINTINUEVE

18.5

18.6

CLAUSULA DECIMO NOVENA.— VARIOS =====

19.1

para PERUPETRO, se someterá la discrepancia a una firma de
auditores externos de reconocido prestigio internacional
aceptada por PERUPETROD, contratada por el Contratista y
pagada en partes ¡iguales por las Partes, la que se
pronunciará en el plazo máximo de tres (3) Meses computados
a partir de la fecha en que se le encargó esta
responsabilidad. El pronunciamiento de la firma de auditoría

externa será aceptado como definitivo.

Cada empresa que conforma el Contratista se obliga a
presentar a PERUPETRO anualmente, y dentro de los treinta
(30) Días de haber sido emitidos, los informes de sus
auditores externos correspondientes al ejercicio ecomómico
anterior, y dentro de los noventa (90) Días subsiguientes un
reporte con comentarios respecto a las observaciones de

control interno de los auditores si las hubiera y lo actuado

a efecto de superar o corregir dichas observaciones. ====

Asimismo, cada empresa que conforma el Contratista, deberá
fresentar a PERUPETRO una copia de la declaración jurada del
impuesto a la renta y anexos correspondientes, dentro de los
quince (15) Días siguientes a la fecha de presentación de la
declaración jurada "del impuesto a la renta a la
Superintendencia Nacional de Administración Tributaria. ====
En el caso que el Contratista o alguna de las empresas que
lo conforman tuviese suscrito con MENESES más de un
contrato oO realizara actividades distintas a las del
Contrato, se obliga a llevar cuentas separadas con el objeto

de formular estados financieros para cada contrato y/o

actividad. ====

S=s=o=ocm===o=============
Si en uno o más casos, cualesquiera de las Partes omitiera
invocar o insistir en el cumplimiento de alguna de las
estipulaciones del Contrato o en el ejercicio de cualquiera
de los derechos otorgados bajo el Contrato, ello no será

interpretado como una renuncia a dicho cumplimiento oO

=====x;

derecho.
TAR CSESÉNTIUN MIL TREINTA

A

>)

19.2 En la ejecución de las Operaciones el Contratista cumplirá
con todas las disposiciones de las autoridades competentes,

incluyendo las relacionadas con los aspectos de defensa y

seguridad nacional.

19.3 El Contratista tiene el derecho al libre ingreso y salida

del Area de Contrato. == =
19.4 En concordancia con la legislación vigente, el Contratista
tiene el derecho a utilizar, con el propósito de llevar a
cabo las Uperaciones, el agua, madera, grava y otros

materiales de construcción ubicados dentro del Area de

Contrato, respetando el derecho de terceros. = ==
Asimismo, podrá gestionar permisos, derechos de servidumbre,
uso de agua y derechos de superficie, así como cualquier

otro tipo de derechos y autorizaciones sobre terrenos

públicos o privados, que resulten necesarios para que lleve

a cabo las Operaciones, de acuerdo a ley. ===
os perjuicios económicos que ocasione el ejercicio de

es derechos deberán ser indemnizados por el Contratista.

N

nformación técnica del Area de Contrato u otras áreas

Ricardo F

que él Contratista desee obtener, la debe solicitar a
PERUPETRO, quien la suministrará de acuerdo a la política de
nta y uso de informac ín técnica de PERUPETRO. Para estos
efectos, las Partes suscribirán la "Carta-Convenio" que

emita PERUPETRO. =====:

Sasnocroosoosoooos=ooosomr== ==
19.6 En el caso que alguna de las Partes no cumpla oportunamente
con alguna obligación de pago en el plazo acordado, el monto
materia del pago estará afecto a partir del Día siguiente de

la fecha en que debió pagarse, a. las tasas de interés

SEMA E

siguientes: ============:
a) Para cuentas que sean expresadas y pagaderas en moneda
nacional, la tasa aplicable será la tasa activa en
moneda nacional (TAMN) para créditos de hasta
trescientos sesenta (360) Días de plazo, publicada por

la Superintendencia de Banca y Seguros, oO la que la
19.7

19.8

19.9

o
OTIS SSÉNTIUN MIL TREINTIUNO

sustituya, aplicable al período transcurrido entre la
fecha de vencimiento y fecha efectiva de pago. =========
b) Para cuentas que sean expresadas en Dólares y pagaderas
en moneda nacional o en Dólares, la tasa aplicable será
la tasa de interés preferencial (Prime Rate) más tres
(3) puntos porcentuales, aplicada por el Chase Manhattan
Bank N.A. de Nueva York, Nueva York, Estados Unidos de
América, aplicada al período transcurrido entre la fecha
de vencimiento y fecha efectiva de pago, a falta de
ésta, las Partes acordarán otra que la sustituya

adecuadamente.

Las disposiciones del acápite 19.6 serán de aplicación a
todas las obligaciones pecuniarias entre las Partes que
surjan bajo el Contrato o de cualquier otro acuerdo O
transacción entre las Partes. Por acuerdo escrito entre las
Partes se podrá establecer una estipulación diferente para
el pago de intereses. Las disposiciones aquí contenidas para
la aplicación de intereses no modificarán de ningún modo los

derechos y recursos legales de las Partes para hacer cumplir

el pago de los montos adeudados.
En caso de emergencia nacional declarada por ley, en virtud
de la cual el Estado deba adquirir Hidrocarburos de
productores locales, ésta será a los precios que resulten de
aplicar los mecanismos de valorización establecidos en la
cláusula octava y serán pagados al Contratista dentro de los
treinta (30) Días siguientes de efectuada la entrega. ======
El Contratista liberará y en su caso indemnizará a PERUPETRO
y al Estado, según corresponda, de cualquier reclamo, acción
legal, cargas y gravámenes que terceros pudieran originar
como consecuencia de las Operaciones y de las relaciones
surgidas del Contrato, provenientes de cualquier relación
contractual O extracontractual, salvo aquellas que se

originen por acciones del propio PERUPETRO o del Estado.====
e CARA CSESENTIUN MIL TREINTIDOS a
=< A He
DEN > SS
Ú XL

ez
E

19.10 El Estado entrega al Contratista, a través de PERUPETRO en

la Fecha de Suscripción, los equipos e instalaciones

descritos en el Anexo "F". =
19.11 El Contratista durante la Vigencia del Contrato, deberá
promover la incorporación de bienes y servicios de origen

nacional en sus Operaciones, mediante los mecanismos que

considere conveniente. =

19.12 En caso que la Dirección General de Asuntos Ambientales del
Ministerio de Energía y Minas, no apruebe el estudio de
impacto ambiental dentro de los noventa (90) Días
calendario de habérsele presentado dicho estudio con

arreglo a las normas legales vigentes, dicha circunstancia

3
E

podrá «ser invocada ante  PERUPETRO coma causal para

prorrogar el cumplimiento de la obligación(es) afectada(s)
o, de ser el caso, el plazo del primer periodo del programa
Desarrollo establecido en el acápite 4.2. y de ser

proredente, el plazo de Vigencia del Contrato. PERUPETRO,

ticardo f

inará la procedencia de la solicitud del Contratista.

evisto en el Decreto Legislativo N2 818 y normas  ”

ampliatorias y modificatorias, conforme a la legislación

vigente. ===
En la Fecha de- Suscripción, el Estado suscribirá el
contrato de inversión correspondiente al régimen señalado

en el párrafo anterior, de acuerdo a la legislación

vigente. =======

CLAUSULA VIGESIMA.— NOTIFICACIONES Y COMUNICACIONES =============

EAST

20.1 Toda notificación OU comunicación, relativa al Contrato,
“será considerada como válidamente cursada si es por escrito
y entregada con cargo o sí es recibida por intermedio de
correo certificado o facsímil u otros medios que las Partes
acuerden dirigida al destinatario en un. Día Util a las

siguientes direcciones:
PERUPETRO: =:
PERUPETRO S.A.

ECOS SESENTIUN MIL TREINTITRES

Gerencia General ==
Av. Luis Aldana NQ
Lima 41 - Perú ===
Fax: 475 7722 / 475 9644 ==

Contratista: ====

Pluspetrol Peru Corporation, Sucursal del Perú

Gerencia General

República de Panamá 3055,
Lima 27 - Perú =================

Fax 222 1310 ==

Hunt Oil Company of Peru L.L.C, Sucursal del Perú =========

Gerente General =

Avenida República de Panamá 3545 Piso 10, Of. 1001-B ======

"

San Isidro
Lima —- Perú
Fax: 440-4816 =

SK Corporation,
Gerencia General ====
La Santa María 185
Lima 27 - Perú

Fax 421 5840 ==

Hidrocarburos Andinos S.A.C. ===

Gerencia General
Canaval y Moreyra N* 340, óto. Piso =e=====================
Lima 27 —- Perú ===
Fax 442 7373 =====
Garantes Corporativos: ====
PLUSPETROL RESOURCES CORPORATION =======
Vicepresidente de Negocios Internacionales
The Huntlaw Building ====
For Street, P.0. Box 1350

ZAIDA

George Town, Grand Cayman

Cayman Islands
Fax 345 945 9216

Hunt Consolidated,

L-]
he]
2

20.2

20.3

Fax 5411 4318 5910

Presidente

Fountain Place ==
1445 Ross at Field ==
Dallas, Texas 75202-2785

U.S.A. ==
Fax 214 978 8888

SK Torporatio:

Sr. Jong Soon Lee ==

Vicepresidente de Explotación y

99, Seorin-dong, Jongro-gu
Seoul 110-110, Korea =
Fax 822-2121-7008

Tecpetrol S.A. =

Julio Vieiro

1300 Piso 22
uenos Aires, Argentina
ualquiera de las Partes tendrá el derecho de cambiar su
dirección o el número de facsímil a los efectos de las
notificaciones y comunicaciones, mediante comunicación a la

otra Parte, con por lo menos cinco (5) Días Utiles de

anticipación a la fecha efectiva de dicho cambio. ===

Lo establecido en el primer párrafo de este acápite es de

aplicación a: los Garantes Corporativos. =============== ad
Las notificaciones o comunicaciones cursadas al Operador,
se consideran cursadas a todas las personas que conforman
el Contratista, salvo las notificaciones o comunicaciones
relativas a las cláusulas novena, undécima, decimosexta,
decimoctava en lo que corresponda y vigésimo segunda, las
que serán cursadas por PERUPETRO a cada una de las

respectivas empresas que conforman el Contratista. ========

CLAUSULA VIGESIMO PRIMERA.—- SOMETIMIENTO A LA LEY PERUANA Y

SOLUCION DE CONTROVERSIAS =============

21.1

Sometimiento a la Ley Peruana
21.2

Y ISEBENTIUN MIL TREINTICINCO

El Contrato se ha regactado y suscrito con arreglo a las
normas legales del Perú y su contenido, ejecución y demás
consecuencias que de él se originen se regirán por las
normas legales de derecho privado de la República del Perú.

Convenio Arbitral == ce

Cualquier litigio, controversia, diferencia O reclamo
resultante del Contrato o relativo al Contrato, tales como
su interpretación, cumplimiento, resolución, terminación,
eficacia oO validez, que surja entre el Contratista y
PERUPETRO y que no pueda ser resuelto de mutuo acuerdo
entre las Partes deberá ser resuelto por medio de arbitraje
internacional de derecho, de acuerdo con lo dispuesto en el

artículo 682 de la Ley No. 26221.

El arbitraje se llevará a cabo en idioma castellano y de
acuerdo a lo pactado en la presente cláusula. El arbitraje
será administrado por el Centro Internacional de Arreglo de
Disputas sobre Inversiones, en adelante CIADI. En todo lo
no previsto en esta cláusula, el arbitraje se organizará y
desarrollará de acuerdo con el Reglamento de Arbitraje del
CIADI, vigente en la Fecha de Suscripción. Supletoriamente
a esta cláusula y al reglamento referido, serán aplicables
las reglas contenidas en la Ley No. 26572, Ley General de
Arbitraje o cualquiera que la sustituya. ==================
Los árbitros serán tres (3) y su designación se realizará
uno por cada Parte y el tercero por los árbitros designados
por las Partes. Si transcurridos treinta (30) Días desde la
designación de los árbitros por las Partes, éstos no
hubieran designado al tercero, cualquiera de las Partes
podrá recurrir al CIADI para que ésta lo nombre. ==========
Para la solución de fondo del litigio, controversia,

diferencia o reclamo sometido a arbitraje, los árbitros

aplicarán el derecho interno de la República del Perú. ====
El arbitraje tendrá lugar en la ciudad de Lima, Perú. si
la cuantía del asunto que se somete a arbitraje excediera

de veinte millones y 00/100 Dólares (US$ 20'000,000.00) y
>
>]
Z)

y

PONIA CSESÉNTIUN MIL TREINTISEIS
A

=a

una de las Partes considerara otra ciudad y país como el
lugar para llevarse a cabo el arbitraje, bastará con que lo
exprese así y proponga una nueva ciudad y país como lugar
para su realización en el primer escrito que dirija a la
otra Parte notificándole su decisión de recurrir al
arbitraje. Si transcurridos quince (15) Días a partir de la
notificación anterior las Partes no han llegado a un
acuerdo sobre el nuevo lugar para el desarrollo del

arbitraje, el CIADI fijará otro lugar. =========:

En caso de discrepancia sobre la cuantía del asunto, o si
la cuantía no es determinable, corresponderá al CIADI

establecer el lugar de arbitraje teniendo en cuenta lo

expuesto en el párrafo precedente. ====== == ax
as Partes renuncian a los recursos de apelación, casación
ualquier otro recurso impugnatorio contra el laudo
al, el cual es final e inapelable. Las Partes

que el laudo arbitral es firme, de obligatorio y

as Partes se obligan a realizar todos aquellos actos que

sean necesarios para el desarrollo del proceso arbitral

hasta su culminación y ejecución. =====: =========
El plazo máximo de duración del proceso arbitral será de
ciento ochenta (180) Días Utiles “que comenzarán a
computarse a partir de la fecha del acto de instalación del
tribunal arbitral u otro acto análogo. En "caso de
requerirse una extensión del plazo, se aplicará lo
establecido en el Reglamento de Arbitraje del CIADI. ======
En caso que el laudo arbitral se emita fuera.del Perú, su
reconocimiento y ejecución se regirán por el "Convenio
Sobre Reconocimiento y Ejecución de las , Sentencias
Arbitrales Extranjeras hecho en Nueva York el 10 de junio
de 1958" (Convención de Nueva York) o el "Convenio
Interamericano sobre Arbitraje Comercial Internacional
hecho en Panamá el 30 de enero de 1975" (Convenio de

Panamá) o las disposiciones contenidas sobre esta materia
21.3

21.4

Y ISESÉNTIUN MIL TREINTISIETE

en la Ley No. 26572, Ley General de Arbitraje o en la norma
que la sustituya, según lo determine la Parte que pida el

reconocimiento y ejecución del laudo. ==

Durante el desarrollo del arbitraje las Partes continuarán
con la ejecución de sus obligaciones contractuales, en la
medida en que sea posible, inclusive aquellas materia del
arbitraje. Si la materia de arbitraje fuera el cumplimiento
de las obligaciones contractuales garantizadas con las
fianzas a que se refiere el acápite 3.4, tales fianzas no
podrán ser ejecutadas y deberán ser mantenidas vigentes

durante el procedimiento arbitral. =

El Comité Técnico de Conciliación será formado dentro de
los quince (15) Días Utiles siguientes a su convocatoria
por cualquiera de las Partes y estará compuesto por tres
(3) miembros calificados en la materia de que se trate.
Cada una de las Partes seleccionará a un (1) miembro y el
tercero será determinado por los miembros designados por
las Partes. Si cualquiera de las Partes no designara a su
miembro representante dentro del plazo estipulado o, si los
miembros designados por ellas no pudieran ponerse de
acuerdo para determinar al tercer miembro dentro del plazo
estipulado o, si el Comité Técnico de Conciliación no
emitiera opinión dentro del plazo estipulado, cualquiera de
las Partes podrá someter la discrepancia para que sea

resuelta de acuerdo a lo previsto en el acápite 21.2 del

Sesso =ooooo === >smo===

Contrato.
Las resoluciones del Comité Técnico de Conciliación deberán
ser emitidas dentro de los treinta (30) Días de su
instalación y tendrán carácter obligatorio, en- tanto un
laudo arbitral, de ser el caso, no resuelva el diferendo en
forma definitiva. Las Partes, dentro de los sesenta (60)
Días contados a partir de la Fecha de Suscripción,
acordarán el procedimiento que regirá a este comité, ======

Las Partes renuncian a cualquier reclamación diplomática.==
SESENTIUN MIL TREINTIOCHO

21.5 Este Contrato se redacta e interpreta en el idioma
castellano, por lo que las Partes convienen en que esta

versión es la única y la oficial. =

El Contrato prevalece sobre cualquier otro documento. Las
bases y sus anexos; así como las circulares que
antecedieron Y originaron este Contrato, podrán ser
invocados por las Partes para la interpretación del

Contrato. =

21.6 Este Contrato sólo podrá modificarse por acuerdo de Partes,
el que constará por escrito, observándose las formas
prescritas por las normas legales vigentes.

CLAUSULA VIGESIMO SEGUNDA .— TERMINACION == ==:

22.1 La terminación del Contrato se rige por lo estipulado en él

y supletoriamente por las normas de la Ley No. 26221 y, en
cuanto a lo que no esté previsto en ella, por las normas
del Código Civil.

========
alvo los casos previstos en el acápite 22.3, cuando una de
Partes incurra en incumplimiento de cualquiera de las
obligaciones estipuladas en el Contrato por causas que-no
fueran de Caso Fortuito o Fuerza Mayor, la otra Parte podrá
notificaria dicha Parte, comunicándole el incumplimiento y-
su intención de dar por terminado el Contrato al término
del plazo de sesenta (60) Días a no ser que dentro de este
plazo el referido incumplimiento sea subsanado QU que a

satisfacción de la otra Parte demuestre que está en vía de

subsanación.
Si la Parte que recibe una “notificación de incumplimiento
cuestiona o niega la existencia de éste, dicha Parte puede
referir el asunto a arbitraje conforme a lo dispuesto en la
cláusula vigésimo primera, dentro de los treinta (30) Días
siguientes a la notificación. En tal casoy el conteo del
plazo de sesenta (60) Días quedará en suspenso, hasta que
el laudo arbitral sea notificado a las Partes y el Contrato

terminará si habiendo sido confirmado el incumplimiento,

éste no es subsanado dentro de dicho plazo. == ==
22.2

22.3

El Contrato puede terminar con anterioridad al plazo de
Vigencia del Contrato, por acuerdo expreso de las Partes.==
A la terminación del Contrato cesarán totalmente todos los
derechos y obligaciones de PERUPETRO y de las empresas que
conforman el Contratista, especificados en el Contrato y se

tendrá en consideración: == =

a) Que los derechos y las oblígaciones de PERUPETRO y de
las empresas que conforman el Contratista derivados del

Contrato con anterioridad a dicha terminación sean

respetados y, ==
b) Que en caso de incumplimiento y responsabilidad

incurridos en fecha anterior a la terminación por
cualquiera de las Partes de cualquiera de las
obligaciones estipuladas en el Contrato, éstos sean
subsanados por la Parte infractora, salvo las
obligaciones especificadas en el Contrato que se

extinguen con la terminación del mismo.

El Contrato se podrá resolver de pleno derecho y sin previo

trámite, en los casos siguientes:

22.3.1 En caso que el Contratista haya incumplido con la
ejecución del programa de trabajo del primer período
de la fase de explotación, de conformidad con lo
establecido en el subacápite 3.2.1. =================

22.3.2 En los casos específicos señalados en los acápites
3.8, 4.37 16.3 y 17. ra

22.3.3 En el caso de haber sido declarada la insolvencia,
disolución, liquidación o quiebra del Contratista o
de alguna de las empresas que lo conforman y la otra
u otras empresas que conforman el Contratista o un
tercero debidamente calificado por PERUPETRO, no
asuma dentro de los sesenta (60) Días la
participación de la empresa disuelta liquidada O
quebrada en el Contrato. ===========r================

22.3.4 En caso de no encontrarse vigentes las garantías

corporativas a que se refiere el acápite 3.5 o en

TREINTINUEVE pe
22.4

22.6

caso de haber sido declarada la insolvencia,
disolución, liquidación o quiebra de alguna entidad
que haya otorgado la garantía a que se refiere el
acápite 3.4 y dicha garantía no haya sido asumida por
un tercero y aceptada por PERUPETRO.

22.3.5 Por mandato de un laudo arbitral que declare, en los
casos del acápite 22.1, un incumplimiento y éste no
sea subsanado conforme a lo dispuesto en el referido
acápite o por mandato de un laudo arbitral que

declare la terminación del Contrato. =

22.3.6 Al vencimiento del plazo contractual. ====
De acuerdo a lo establecido por el artículo 872 de la Ley
No. 26221, también podrá resolverse el Contrato cuando en
aplicación del "Reglamento de Medio Ambiente para las
Actividades de Hidrocarburos", aprobado por Decreto Supremo
No. 0%46-93-EM y sus modificatorias, procede el cese

ESSE

efinitivo de actividades.

REZA:

caso que alguna de las empresas que conforman el

Contratista o alguna de las entidades que hayan otorgado

judicialmente protección contra las acciones de acreedores,
PERUPETRO podrá resolver el Contrato en caso estime que sus
derechos bajo el Contrato no se encuentren debidamente
protegidos, a menos que una de las empresas que conforman
el Contratista, asuma sus obligaciones y garantías, a
satisfacción de PERUPETRO, dentro de un plazo de sesenta

(60) Días. ======

A la terminación del Contrato, el Contratista entregará en
propiedad al Estado, a través de PERUPETRO, a menos que
éste no los requiera, a título gratuito y en estado de
funcionamiento, teniendo en cuenta el desgaste normal

producido por el uso, los inmuebles, instalaciones de

arantía a que se refiere el acápite 3.5, solicite

energía, Campamentos, medios de comunicación, ductos y

demás bienes de Producción, transporte, fraccionamiento y

demás instalaciones de propiedad del Contratista o de las
empresas que lo conforman, que permitan la

permanente de las Operaciones. =

En caso de Explotación de Petróleo, al término del plazo
establecido en el acápite 3.1, el Contratista entregará en
propiedad al Estado, a través de PERUPETRO, a menos que
éste no los requiera, a titulo gratuito, en estado de
funcionamiento y teniendo en cuenta el desgaste normal
producido por el uso, los bienes e instalaciones de
propiedad del Contratista o de las empresas que lo
conforman, propios de la Explotación de Petróleo, que no
sean necesarios para la Explotación de Gas Natural No
Asociado o del Gas Natural No Asociado y Condensados. =====
Los bienes e instalaciones que conserve el Contratista para
la Explotación de Gas Natural No Asociado y/oa Gas Natural
No Asociado y Condensados, que hayan sido utilizados
también en la Explotación de Petróleo, aún cuando
continuaran en propiedad del Contratista o de las empresas
que lo conforman, - serán aplicados a servir ambas
Explotaciones, celebrándose al efecto un convenio entre las

Partes. ==

====
En caso que el Contratista haya estado usando los bienes e
instalaciones descritos en el primer párrafo del presente
acápite pero que no sean de uso exclusivo en las
Operaciones, esto es, que también hayan estado siendo
Usados para operaciones en otras áreas con contrato vigente
para la exploración a explotación de Hidrocarburos en el

país, el Contratista continuará con la propiedad de dichos

SAITO

bienes, haciendo uso de ellos. =====

A efectos de lo dispuesto en el acápite 22.6, durante el- -

último Año de Vigencia del Contrato, el Contratista
realizará los actos y celebrará los convenios requeridos
por PERUPETRO a fin de asegurar Una transición ordenada e

ininterrumpida de las Operaciones que se vengan realizando

a la fecha de terminación del Contrato.
(AMC AA CSESENTIUN MIL CUARENTIDOS

z

ANEXO "A"
DESCRIPCION DEL LOTE 88 =

UBICACION =

El Lote 88 se encuentra ubicado en la Provincia de La Convención
del Departamento de Cuzco, zona Selva Sur del Perú y está

delimitado tal como se muestra en el Anexo "B" conforme a la

Siguiente descripción. = ==

PUNTO DE REFERENCIA

ln

= ==== ==
El Punto de Referencia (P.R.) es la Estación Camunashiari N”

60589 ubicado cerca a la margen derecha del río Urubamba, en la

Provincia de La Convención del Departamento de Cuzco. ======:

Desde el Punto de Referencia (P.R.) se miden 27,474.801 m hacia
el Norte y luego 9,993.473 m hacia el Este hasta encontrar el

Punto (1) que es el Punto de Partida (P.P.) del perímetro del

ION DEL LOTE ==
Punto (1) o (P.P.) se miden 41,000.000 m Este en línea

Ficardo f

Desde el Punto (25) se miden 41,000.000 m Deste en línea recta

con azimut de 270*00"00" hasta llegar al Punto (21). =====

Desde el Punto (21) se miden 35,000.000- m Norte en línea recta
con azimut de 360%00'00" hasta llegar al Punto (1) o Punto de
Partida (P.P.) cerrando así el perímetro del lote. ==============
LIMITES =
Por el Norte y Este con el Lote 75, por el Sur y Oeste con áreas

libres.
DEFINICI

DRESS

N DE- LAS PARCELAS ================
Parcela rodeada por los puntos de esquina 1, 2, 7 y 6 =========
Parcela rodeada por los puntos de esquina 3, 4, 9 y 8 =========

rodeada por los puntos de esquina 4, 5,

[1]
1

Parcela 2 rodeada por los puntos de esquina 2, 3, 8 y 7 =========
3
Parcela 4
3

Parcela rodeada por los puntos de esquina 6, 7, 12 y 11 ======
2
7 Bírcera rodeada por los puntos de esquina 7, 8, 13 y 12

ul
r
1%)
pa
el
(es
E
eE
E
19)

UARENTITRES

Kn
M

6
Parcela 7 rodeada por los puntos de esquina 8, 9, 14 y 13
Parcela 8 rodeada por los puntos de esquina 3%, 10, 15 y 14 o
Parcela 9 rodeada por-los puntos de esquina 11, 12, 17 y 16 ====
Parcela 10 rodeada por los puntos de esquina 12, 13, 18 17 ===
Parcela 11 rodeada por:los puntos de esquina 13, 14, 19
Parcela 12 rodeada por los puntos de esquina 14, 15, 20

y

Y

Y

Parcela 13 rodeada por los puntos de esquina 16, 17, 22 y
Parcela 14 rodeada por los puntos de esquina 17, 18, 23 y
rá

Parcela 15 rodeada por los puntos de esquina -18, 19, 24

Parcela 16 rodeada por los puntos de esquina 19, 20, 25
RELACION DE COORDENADAS DEL PUNTO DE REFERENCIA Y DE LAS ESQUINAS

DEL LOTE = SAS =s==== ===
Punto Coordenadas Geográficas Coordenadas Planas U.T.M.
Estación 11*54"36"914 LAT.S 8'682,525.199 m N.
Camunashiari 72*56'"365"244 LONG.O 724,006.527 m E.
N* 60589 o (P.R.) =
(1) 11*39'"40"60 LAT.S 8'710,000.000 m N. ==
72"51"13"05 LONG.OD 734,000.000 m E. ==
(5) 11*39'29"62 LAT.S 8'"710,000.000 m N. ==
72"*28'40"03 LONG.O 773,000.000 m E. ==
(25) 11*58'27"97 LAT.S s 8*673,000.000 m N. ==
72*28"29"60 LONG.O 775,000.000 m E. ==
(21) 11*59'29"27 LAT.S 8'675,000.000 m N. ==
72*51'04"17 LONG.O 734,000.000 m E. ==
RELACION DE COORDENADAS - PLANAS UTM DE LAS ESQUINAS DE LAS
PARCELAS ====================2292 2022222222 IS
Punto Coordenadas Planas UTM  ============
1 8"710,000.000 m N. 734,000.00 m E. =
2 8"710,000.000 m N. 745,000.00 m E. =====
3 8'710,000.000 m N. 755,000.00 m E. =====.
4 8'710,000.000 m N. 763,000.00 m E. =====
5 8'710,000.000 m N. 773,000.00 m E. =====
6 8'705,000.000 m N. 734,000.00 m E. =====
E 8'705,000.000 m N. 745,000.00 m E. =====
Es
3
4
5
6
7
8
9

A
Por
o

25

rea por Parcelas)

MIL CUAR

8"705,000.000
8'705,000.000
8'705,000.000
8'695,000.000
8" 495,000 .000
8'695,000.000
8'695,000.000
8"695,000.000
8" 685,000 .000
8'685,000.000
8'4685,000.000
B'685,000.000
8'485,000.000
8'675,000.000
8'675,000.000
8"675,000.000
8'675,000.000
8"673,000.000

5,500.000
5,000.000
5, 000.000
5,000.000
11,000.000
10,000.000
10,000.000
10,000.000
11,000.000
10,000.000
10,000.000
10,000.000
11,000.000
10,000.000
10,000.000

755,000.00
765,000.00
775,000.00
734,000.00
743,000.00
753,000.00
765,000.00
773,000.00
734,000.00
745,000.00
755,000.00
765,000.00
775,000.00
734,000.00
745,000.00
755,000.00
765,000.00
775,000.00

33333I393933233333._31_3l_29-_23

e
CCOO ESENTIUN MIL CUARENTICINCO

$
AS
E
2?
DA 165 10,000.000 Ha ==
we
TOTAL S 143,500.000 Ha
09 Parcelas regulares de 10,000.000 Ha c/u = $90,000.000 Ha
03 Parcelas regulares de 11,000.000 Ha c/u = 33,000.000 Ha
03 Parcelas regulares de 5,000.000 Ha c/u = 15,000.000 Ha
01 Parcela regular ========================  5,500.000 Ha

===========
TOTAL 16 PARCELAS 143,500.000 Ha
Las Coordenadas, Distancias, Areas y Acimut mencionados en este
Anexo se refieren al Sistema de Proyección Universal Transversal
Mercator (U.T.M.) Esferoide Internacional Zona 18 (Meridiano

Central 75*00'*00").

==:

El Datum Geodésico es el provisional para América del' Sur, La

Canoa 1956 (Venezuela). ==============.
En casos de discrepancias de las Coordenadas Planas U.T.M. con

las Coordenadas Geográficas o con las Distancias, Areas y Acimut,

las Coordenadas Planas U.T.M. serán consideradas correctas. =====
= ANEXO "B" ====
= MAPA DEL AREA DE CONTRATO ========== 7
============= LOTE 88 ==============================

ES EL MAPA DEL LOTE 88, QUE DELIMITA EL. AREA “DEL PRESENTE
CONTRATO DE LICENCIA PARA LA EXPLOTAEION DE HIDROCARBUROS EN EL
LOTE 88 ENTRE PERUPETRO S.A. PLUSPETROL -- PERU CORPORATION,
SUCURSAL DEL PERU, HUNT DIL COMPANY OF PERU L.L.C., SUCURSAL DEL
PERU, SK CORPORATION, SUEURSAL PERUANA E HIDROCARBUROS ANDINOS
S.A.C., EL MISMO QUE DEBIDAMENTE FIRMADO POR LAS PARTES, SE ANEXA
A LA PRESENTE ESCRITURA PUBLICA. ===============HHM=mS mE

Señores =

PERUPETRO S.A.
S 87)
$ tomo iAiudad. =
ELmMA

Ricardo

De nuestra consideración:

Por la presente, nosotros «+...(Entidad del sistema financiero) _
2.2... nos constituimos en fiadores solidarios de Pluspetrol Perú
Corporation, Sucursal del Perú, Hunt Oil Company of Perú L.L.C.,
Sucursal del Perú, sk Corporation», Sucursal Peruana, e
Hidrocarburos Andinos S.A.C. (en adelante el Contratista), ante
PERUPETRO S.A., (en adelante llamada PERUPETRO), por el importe
de noventa y nueve millones y 00/100 Dólares (US$ 99*000,000.00),
a fin de garantizar el fiel cumplimiento del Contratista de las
obligaciones del programa de desarrollo del primer período,
contenidas en el acápite 4.2, así como lo establecido en el
acápite 4.3, de la cláusula cuarta, del Contrato de Licencia para
la Explotación de Hidrocarburos en el Lote 88, suscrito con
PERUPETRO (en adelante llamado Contrato). =

La obligación que asume »....(Entidad del sistema financiero)
-. bajo la presente fianza se limita a pagar a PERUPETRO la

Ubicar (ornsnrena roman o  «DÓlares)

en su solicitud de pago.» ===
¿fianza es solidaria, sin beneficio de excusión,
Qirrevorable, incondicional y de realización automática,
pagadera a la presentación dentro del plazo de vigencia de
la misma, de una- carta notarial dirigida por PERUPETRO a”
2ox. (Entidad-del sistema financiero).... solicitando el
pago de noventa y nueve millones y 00/100 Dólares (US$
99"000,000.00), declarando que el Contratista no ha cumplido
con todo o parte de la obligación del referido programa de
Desarrollo, o con lo establecido en el acápite 4.3 del
Contrato y se acompañará a dicha carta, como único recaudo y
justificación, una copia certificada notarialmenté de la”
carta. motarial dirígida por PERUPETRO al Contratista,
notificándole su intención de hacer efectiva la fianza. -
Dicha carta notarial de PERUPETRO al Contratista, deberá

haber sido entregada a éste por lo menos treinta (30) días
LI ASSÉNTIUN MIL CUARENTISIETE
,

%

Sa

zl % ó
y
E calendario antes de la fecha en que PERUPETRO presente la

reclamación de pago a ..-.(Entidad del sistema financiero).=

lA La presente fianza expirará a más tardar el ...... a menos
que con anterioridad a esa fecha ...(Entidad del sistema
financiero)... reciba una carta de PERUPETRO liberando a
==. .(Entidad del sistema financiero).... y al Contratista de
toda responsabilidad bajo la presente fianza, en cuyo caso
la presente fianza será cancelada en la fecha de la
mencionada carta de PERUPETRO. ==:

S. Toda demora por nuestra parte para honrar la presente fianza

a favor de ustedes, devengará un interés equivalente a la
Tasa Activa en Moneda Extranjera (TAMEX) de las
Instituciones del Sistema Financiero que publica la
Superintendencia de Banca y Seguros aplicable durante el
período de retraso o la tasa que la sustituya. Los intereses
serán calculados a partir de la fecha de la carta notarial

dirigida por PERUPETRO a la »= «(entidad del sistema

financiero)... == ==
A partir de la fecha de la expiración o cancelación no se podrá
presentar reclamo alguno por la presente fianza y .... (Entidad

del sistema financiero)..... y el Contratista quedarán liberados

de toda responsabilidad u obligación respecto a la presente

fianza. =

Atentamente, ==
(Entidad del sistema financiero)
=== ANEXO D-1
SARANTIA CORPORATIVA ======================

Señores ============asee=eo=s==oo==ooooo=ooooooosoooes===ms=======
PERUPETRO S.A. S====e=======
Av. Luis Aldana
Lima 41, PERU ==:

Por el presente documento, Pluspetrol Resources Corporation, de

conformidad con el acápite 3.5 del Contrato de Licencia para la

Explotación de Hidrocarburos en el Lote 88, a ser suscrito por
NTIUN MIL CUARENTICCHO

ERUPETRO S.A. ("PERUPETRO") con Pluspetrol Perú Corporation,
Sucursal del Perú, Hunt Oil Company of Perú L.L.C., Sucursal del
Perú, SK Corporation, Sucursal Peruana e Hidrocarburos Andinos
S.A.C. (Contratista), garantiza solidariamente a PERUPETRO el
cumplimiento por Pluspetrol Peru Corporation, Sucursal del Perú

("Pluspetrol"), de todas las obligaciones que ésta asume en el

Contrato. =
Esta garantía subsistirá mientras sean exigibles las obligaciones
de Pluspetrol derivadas del Contrato. Para los efectos de esta
garantía Pluspetrol Resources Corporation se somete a las leyes
de la República del Perú, renuncia expresamente a toda
reclamación diplomática y se somete al procedimiento arbitral

para solución de controversias establecido en la cláusula

vigésimo primera del Contrato. = =======

Atentamente,

Corporativo)

io Autorizado) ===
= ANEXO D-2 =
======= BARANTIA CORPORATIVA

Lima 41, PERU =
Por el presente documento, Hunt Consolidated Inc., de conformidad
con el acápite 3.5 del Contrato de Licencia para la Explotación
de Hidrocarburos en el Lote 88, a ser suscrito por PERUPETRO S.A.
("PERUPETRO") con Pluspetrol Perú Corporation, Sucursal del Perú;
Hunt Oil Company of Perú L.L.C., Sucursal del Perú, SK
Corporation, Sucursal Peruana e Hidrocarburos Andinos S.A.C.
(Contratista), garantiza solidariamente ' a PERUPETRO el
cumplimiento por Hunt Oil Company of Peru L.L.C., Sucursal del
Perú ("Hunt"), de todas las obligaciones que ésta asume en el

Contrato. == ==
ELCDIA a
A. SESÉNTIUN MIL CUARENTINUEVE

y"

4 1 ¿ 5 o ¿ ¿ >
a garantía subsistirá mientras sean exigibles las obligaciones

de Hunt derivadas del Contrato. Para los efectos de esta garantía

Hunt Consolidated Inc. se somete a las leyes de la República del
Perú, renuncia expresamente a toda reclamación diplomática y se

somete al procedimiento arbitral para solución de controversias

"

establecido en la cláusula vigésimo primera del Contrato.

Atentamente,

(Garante Corporativo)

(Funcionario Autorizado)

GARANTIA CORPORATIVA

Señores =
PERUPETRO S.A. =
Av. Luis Aldana 320 ====
Lima 41, PERU ==
Por el presente documento, SK Corporation, de conformidad con el
acápite 3.5 del Contrato de Licencia para la Explotación de
Hidrocarburos en el Lote 88, a ser suscrito por PERUPETRO S.A.
("PERUPETRO”) con Pluspetrol Perú Corporation, Sucursal del 3
Perú, Hunt Oil Company of Perú L.L.C., Sucursal del Perú, SK
Corporation, Sucursal Peruana e Hidrocarburos Andinos S.A.C.
(Contratista), garantiza solidariamente a PERUPETRO el
cumplimiento por SK Corporation, Sucursal Peruana ("SK"), de
todas las obligaciones que ésta asume en el Contrato. 2a=========
Esta garantía subsistirá mientras sean exigibles las obligaciones

de SK derivadas del Contrato. Para los efectos de asta garantía

SK Corporation se somete a las leyes de la República del Perú,
renuncia expresamente a toda reclamación diplomática y se somete

al procedimiento arbitral para solución de controversias  -
establecido en la cláusula vigésimo primera del Contrato. — O

Seccareos=a ooo 9=2==22=

Atentamente, =

(Garante Corporativo)

(Funcionario Autorizado)
COI SRRENTIUN MIL CINCUENTA

= ANEXO D-4 ==
== GARANTIA CORPORATIVA

» Luis Aldana 320 =
Lima 41,

Por el presente documento, Tecpetrol S.A., de conformidad con el
acápite 3.5 del Contrato de Licencia para la Explotación de
Hidrocarburos en el Lote 88, a ser suscrito por PERUPETRO S.A.
("PERUPETRO”) con Pluspetrol Perú Corporation, Sucursal del
Perú, Hunt Oil Company of Perú L.L.C., Sucursal del Perú, SK
Corporation, Sucursal Peruana e Hidrocarburos Andinos S.A.C.

(Contratista), garantiza solidariamente a PERUPETRO el

cumplimiento por Hidrocarburos Andinos S.A.C. ("Hidrocarburos

Andinos"), de todas las obligaciones que ésta asume en el

Contrato.
arantía subsistirá mientras sean exigibles las obligaciones

carburos Andinos derivadas del Contrato. Para los efectos

Nolg

de estalgarantía Tecpetrol S.A. se somete a las leyes de la

del Perú, renuncia expresamente a toda reclamación

Ricardo f

N
mática. y se somete al procedimiento arbitral para solución

(Garante Corporativo)

(Funcionario Autorizado)
= === ANEXO E-1

Contrato BODT Concesión Transporte de Líquidos =======

Capacidad ==
Es el volumen de Líquidos que la Sociedad Concesionaría

transporta en un período de tiempo determinado. ========"=========

===m======:

Capacidad Garantizada =====
Es la Capacidad que, como mínimo, deberá estar en aptitud de

transportar la Sociedad Concesionaria, cubriendo. los
,
CORESAMIUN MIL CINCUENTIUNO

requerimiermtos del -Productor conforme a- las CláusulasiA.2 y »*

3.2.2. Es la Capacidad que debe cumplir las Obras Comprometidas.
Productor ==

Es el titular del contrato de licencia suscrito conforme al

uy os

Artículo 102 de la Ley, por medio del cual ha adquirido el
derecho de explotar los hidrocarburos de los yacimientos de
Camisea ubicados en el Lote 88, cuenca Ucayali, provincia de La
Convención, departamento del Cusco, como consecuencia de haber
obtenido la buena pro en el concurso llevado a cabo por el Cepri.

Puesta en Operación Comercial ==

Es la fecha en que se ha cumplido con los procedimientos del
Anexo N2 9, a partir de la cual la Sociedad Concesionaria está en
capacidad de prestar el Servicio de Transporte de Líquidos y de
realizar la primera entrega comercial de Líquidos a los Usuarios,
estando autorizada desde dicho momento a cobrar la Tarifa. La
Puesta en Operación Comercial ocurrirá en la fecha determinada de
conformidad a lo dispuesto en las Cláusulas 3.2.2.c y 7.2. Es la
fecha de inicio de operaciones para efectos de lo dispuesto en el

Decreto Legislativo N* 818 y normas modificatorias y

reglamentarias.

====:

Punto de Entrega ==

Es el punto en el que el Sistema de Transporte de Líquidos se
conecta con las instalaciones del Productor para entregarle
Líquidos para su uso o consumo. Podrá también conectarse con las
instalaciones de otros Usuarios. El Punto de Entrega que deberá
considerarse para las Obras Comprometidas está señalado en el

Anexo N2 1, =

Punto de Recepción ==
Es el punto de interconexión de las instalaciones del Productor u
otros productores con las instalaciones del Sistema de Transporte

de Líquidos. El Punto de Recepción que deberá considerarse para

—> las Obras Comprometidas está señalado en el Anexo l. ==========:

Servicio de Transporte de Líquidos ==
o Es el servicio de Transporte de Líquidos a ser prestado por la

Sociedad Concesionaria desde el Punto de Recepción hasta el Punto
al Contrato y las Leyes Aplicables. =

CARACTERISTICAS DEL SISTEMA DE TRANSPORTE DE LIQUIDOS

CLAUSULA 3

El Sistema de Transporte de Líquidos, desde la fecha de

Puesta en Operación Comercial, deberá estar en capacidad de

transportar Líquidos desde el Punto de Recepción hasta el

Punto

Garantizada por el Productor. =

Construcción del Sistema de Transporte de Líquidos

3.2.1

de Entrega, cubriendo por lo menos la Capacidad

Alcances ===== =

La responsabilidad de la Sociedad Concesionaria por
la construcción del Sistema de Transporte de Líquidos
incluye todas las obras, instalaciones y
equipamientos necesarios para la adecuada operación
del Sistema de Transporte de Líquidos desde el Punto
de Recepción hasta el Punto de Entrega, respetando
las normas de seguridad establecidas en las Leyes

Aplicables. =

Cronograma y Plazos de Ejecución =

a) La Sociedad Concesionaria deberá presentar al
Concedente o a quien éste designe, un cronograma
detallando en periodos trimestrales la
programación de las actividades de construcción de
las Obras Comprometidas, dentro de un plazo no
mayor de cuatro (4) meses, contado a partir de la
fecha en que el Productor comunique a la Sociedad y
Concesionaria su nivel de producción de Líquidos,
o, en todo caso, no menor de seis (6) meses desde
la Fecha de Cierre. El nivel de producción de
Líquidos que comunique el productor determinará la
Capacidad Garantizada del Sistema de Transporte de
Líquidos requerida, la misma que las Obras
Comprometidas deberán estar en aptitud de atender

a partir de la Puesta en Operación Comercial. El
COSESENTILN MIL CINCUENTITRES

»

>
>
20)

b)

cronograma mencionado podrá modificar el
cronograma presentado en la Memoria Descriptiva.
La realización de todas las actividades previstas
en dicho cronograma no deberá exceder el plazo
para la Puesta en Operación Comercial. Ex
cronograma a que se refiere el presente párrafo
formará parte del Contrato como Anexo N* 11, de
conformidad con el inciso d) del Artículo 31* del
Reglamento. Del mismo modo, de acuerdo con la
referida norma, el Concedente podrá observar el
establecimiento de los hitos de avance en la ruta
crítica, cuando considere que no se ajustan al
tipo de instalación a efectuar o al tipo de
trabajo a realizar. Esta facultad podrá ser
ejercida dentro de los treinta (30) Dias
posteriores a la fecha er que la Sociedad
Concesionaria le presente el mencionado
cronograma. De no presentar las observaciones
dentro del plazo indicado se entenderá que el
Concedente no tiene observaciones al cronograma.
En caso de existir observaciones estas deberán ser
subsanadas dentro de un plazo máximo de treinta
(30) Días, a menos que exista controversia
respecto a las observaciones planteadas, en cuyo
caso dicha controversia será resuelta conforme a
la Cláusula 18. ==

¡AREA

El cronograma mencionado deberá detallar el
presentado en la Memoria Descriptiva y establecerá
hitos de avance en la ruta crítica, a ser
cumplidos Ca los doce (12), veinticuatro (24),
treinta (30) y treinta y seis (36) meses desde la
Fecha de Cierre. El atraso en el cumplimiento de
cada hito dará lugar a que la Scciedad
Concesionaria quede obligada al pago de una

penalidad de cien mil y 00/100 Dólares (US $
CINCUENTICUATRO

E

100,000.00) por cada día calendario de atraso. Las

penalidades serán acumulables. El pago de dichas
penalidades sólo será exigible a la Sociedad
Concesionaria si ésta no cumple con la fecha
prevista para la Puesta en Operación Comercial,
sin perjuicio de la penalidad por atraso referida
en el literal siguiente. Las penalidades
dispuestas en el presente literal tendrán un
límite máximo, por cada hito de avance,
equivalente a noventa (90) días calendario de
atraso. De esta manera, la penalidad máxima por
cada hito será de nueva millones y 00/100 Dólares
(US $ 9'000,000). Cuando las penalidades referidas
sean exigibles, el monto a pagar equivaldrá a un
noventavo (1/90) de las penalidades generadas por
el atraso en cada uno de los hitos de avance por
cada día calendario de atraso en la fecha prevista
para que ocurra la Puesta en Operación Comercial.=
El Concedente requerirá a la Sociedad

Concesionaria el pago de las penalidades previstas —

en el presente literal, conforme a la Cláusula

16.3.2. ==
Si la Sociedad Concesionaria cumple con la Puesta
en Operación Comercial en la fecha
correspondiente, las penalidades generadas

conforme a lo señalado anteriormente serán
condonadas, no siendo exigible su pago. No
obstante ello, cada vez que se generen estas
penalidades, la Sociedad Concesionaria deberá
incrementar el monto de la Garantía de Fiel
Cumplimiento por un valor equivalente a la
penalidad generada. Para tal efecto, el Concedente
determinará el monto de la penalidad por retraso
en cada hito y notificará a la Sociedad

Concesionaria para que en un plazo máximo de
COGESENTIUN MIL CINCUENTICINCO

c)

quince (15) días calendario presente la nueva
Garantía de Fiel Cumplimiento incrementada según
lo señalado. El incumplimiento de esta obligación
será sancionado con la ejecución de la Garantía de
Fiel Cumplimiento, pudiendo el Concedente resolver
el Contrato conforme a la Cláusula 21,1.c.79. Para
la referida ejecución, bastará que haya vencido el
plazo para que la Sociedad Concesionaria presente
la nueva Garantía de Fiel Cumplimiento
incrementada, sin haber cumplido con ello. =======
La Sociedad Concesionaria deberá comunicar por
escrito al Concedente con sesenta (60) días
calendario de anticipación el inicio de la
construcción del Sistema de Transporte de
Líquidos, sin perjuicio de las obligaciones que
tiene según el Reglamento, en lo relativo a la
construcción del Sistema de Transporte de
Líquidos. La construcción de las Obras
Comprometidas deberá ejecutarse de manera que la
Puesta en Operación Comercial ocurra a más tardar
cuarenta y cuatro (44) meses después de la Fecha
de Cierre, sin perjuicio de lo dispuesto en las
Cláusulas 17 y 20. Si en el plazo señalado, no
ocurre la Puesta en Operación Comercial, la
Sociedad Concesionaria tendrá un plazo adicional
de hasta noventa (90) días calendario para cumplir
con la Puesta en Operación Comercial, debiendo
pagar al Concedente una penalidad por cada día
calendario de atraso durante este periodoy
conforme se indica en el Anexo N”* 8, hasta por un
monto máximo de noventa millones de Dólares (us$
90'000 000). =
El Concedente requerirá a la : Sociedad

DATES

==

Concesionaria el pago de la penalidad dispuesta en
5.3

d)

SSESENTIUN MIL CINCUENTISEIS

el presente literal, conforme a la
16.3,.2.

Vencido el plazo de noventa (90) días calendario
referido en el primer párrato del literal
anterior, el Concedente, además de lo señalado en
el párrafo anterior deberá declarar la Caducidad

de la Concesión de conformidad con el Artículo 46”

inciso "d” del Reglamento. ====

La Puesta en Operación Comercial deberá llevarse a
cabo conforme a lo señalado en la Cláusula 7.2,
para lo cual se aplicará el procedimiento
dispuesto en el Anexo N* a. Las Obras
Comprometidas Iniciales y las Obras Comprometidas
Complementarias, éstas últimas en los plazos
previstos en su respectivo cronograma, deberán

cumplir con las características técnicas señaladas

===

en el Anexo 1.=
Las penalidades a que se refieren los literales b)
y c) de la presente Cláusula 3.2.2 son las mismas
penalidades a cuyo pago se obliga la Sociedad
Concesionaria conforme a los correspondientes
literales b) y c) de la Cláusula 3.2.2 de los
contratos de concesión de Distribución y de
Transporte de Bas, no siendo acumulables con las
penalidades de los indicados literales, si hubiese
incumplimiento en uno o en los dos contratos de
concesión mencionados . En el caso de las
penalidades referidas en la Cláusula 3.2.2.b se
considerará como penalidad de cada hito la más
alta entre las penalidades calculadas para dicho

hito en los referidos contratos y el Contrato. ===

Declaraciones de las Partes respecto del proyecto Camisea.=

Las Partes declaran conocer lo siguiente: =================

5.3.1 Que el proyecto Camisea (el "Proyecto") se desarrolla

a

través de las siguientes actividades: (1)
/RESESENFIUN MIL CINCUENTISIETE Ce

Producción de Gas y Líquidos; (ii) Transporte de Gas
y Transporte de Líquidos, y (iii) Distribución. =====

5.3.2 Que las actividades referidas en la Cláusula 5.3.1,

están estrechamente vinculadas.

5.3.3 Que para implementar el Proyecto se han suscrito los

siguientes contratos: (i) el Contrato, el contrato de
concesión de Transporte de Gas y el: contrato de
concesión de Distribución de Gas, todos ellos entre
el Concedente y la Sociedad Concesionariaz y (ii) el
contrato de licencia para la explotación de
hidrocarburos en los yacimientos de Camisea, lote 88,
entre PERUPETRO y el Productor, todos los cuales son

de conocimiento de las Partes. ==

=
Que siendo el Proyecto un proyecto con actividades
estrechamente vinculadas, y estableciendo los

contratos mencionados -' en la Cláusula 5.3.3

obligaciones y derechos atribuibles a las partes

contratantes respectivas, el cumplimiento o
incumplimiento de tales obligaciones o el ejercicio
de tales derechos pueden afectar directa o

indirectamente a las partes contratantes de los demás

contratos mencionados. =
Que, como consecuencia de lo mencionado en la
Cláusula 3.3.4, es necesaria la estrecha coordinación
entre las distintas partes que han suscrito los
contratos mencionados en la Cláusula 5.3.3 ==========
Las Partes declaran su compromiso de hacer posible la
oportuna ejecución del Proyecto y de realizar sus
mejores esfuerzos para evitar y superar los posibles

problemas que pudieran surgir durante la vigencia del

Contrato. ZIADADASZIOAZ A

6.1 En la Fecha de Cierre la Sociedad Concesionaria deberá: ===

6.1.1

Entregar el testimonio de: la escritura pública de
constitución social y estatuto de la Sociedad

Concesionaria con la constancia de su inscripción

registral en el que conste las

requeridas por las Bases.
6.1.2. Entregar la Garantía de Fiel Cumplimiento emitida de-

conformidad con lo dispuesto en la Cláusula 9.11.1.==  -
6.1.3 Entregar la Memoria Descriptiva del Sistema de

Transporte de Líquidos, en los términos indicados en

el Anexo N* 3 de las Bases y que forma parte del

Contrato como.su Anexo 7. =

6.1.4 Entregar copia literal de la ficha registral de la
Sociedad Concesionaria donde conste la inscripción de
los actos a que se refieren las Cláusulas 6.1.1 y
6.1.5. ==

6.1.5 Entregar los poderes de los representantes legales de

la Sociedad Concesionaria y del Operador Estratégico
Precalificado de Transporte, respectivamente, que se
encuentran debidamente facultados para suscribir el

Contrato, debidamente inscritos en la Oficina

Registral de Lima y Callao.
Suscribir por intermedio de su representante legal la

Cláusula adicional de los cinco ejemplares del —

Contrato. ==
.1.7 Presentar el documento que contiene la aceptación
expresa a la Resolución Suprema de otorgamiento de la
Concesión, a que se refiere la Cláusula 6.2.4, de

conformidad. con lo dispuesta por el Artículo 27* del

Reglamento.» =====

6.1.8 Anulado. =============:
6.1.9 Entregar al Concedente la relación de Socios
Principales y de Empresas Matrices de los Socios
Principales, que formarán parte del Contrato como

Anexos No. 4 y 5, respectivamente. =========n=========

8.6 El Concedente deberá cumplir con efectuar la transferencia

de fondos a favor del Productor, conforme a lo previsto en

la Cláusula 1£.3.1. =====
COÉSENFIUN MIL CINCUENTINUEVE

S

NDS
FHye

(9

8.7

El Concedente se compromete a emitir, a solicitud de la-
Sociedad Concesionaria, la certificación a que se refiere
la Cláusula 9.18, si ello corresponde conforme a lo

estipulado en dicha cláusula. ==

= OBLIGACIONES Y DERECHOS DE LA SOCIEDAD CONCESIONARIA ===

Condiciones Generales de Prestación - del Servicio de

Transporte de Líquidos =
El Servicio de Transporte de Líquidos deberá ser prestado
de acuerdo con los estándares de las Leyes Aplicables, los
estándares internacionales reconocidos en las Leyes
Aplicables y los estándares del Contrato, de manera tal: de
garantizar la calidad, eficiencia y continuidad del

Servicio de Transporte de Líquidos.

==
La Sociedad Concesionaria se obliga a instalar y operar los
equipos necesarios para la medición de las variables y
parámetros para establecer la verificación de las metas de
calidad, eficiencia Y continuidad. “La Sociedad
Concesionaria deberá facilitar a OSINERG y a las
Autoridades Gubernamentales la información que éstas le
soliciten, en formatos preestablecidos, referida tanto a
los registros para evaluar la calidad del Servicio de
Transporte de Líquidos como la referida en los: Artículos

37” y 38* del Reglamento, la que deberá estar conforme al

Anexo NS 1 y a las Leyes Aplicables. ====23=
La Sociedad Concesionaria deberá ejecutar, dentro del plazo
para la Puesta en Operación Comercial, “las Obras
Comprometidas de conformidad con lo dispuesto en las
cláusulas 3.2.2 y 7.2, así como en el Anexo NQ 7. ========

Para efecto del cumplimiento del plazo para llevar a cabo
la Puesta en Operación Comercial, la Sociedad Concesionaria
tendrá derecho a que el Productor inicie el suministro de
Líquidos para las pruebas previas a la Puesta en Operación
Comercial, dentro de un plazo no mayor a los cuarenta y dos

(42) meses desde la Fecha de Cierre. Esta obligación del
“ESENTIUN MIL SESENTA

Productor consta en la Cláusula 4.2 del contrato de

licencia suscrito por el mismo y PERUPETRO. ==

IIA
La Sociedad Concesionaria tendrá derecho a efectuar las
"ampliaciones" a la Red de Transporte de Líquidos, a
efectos de incrementar la Capacidad de la misma por encima
de la Capacidad Garantizada señalada en la Cláusula 14.2.1.
La Concesión no le otorga derecho a la Sociedad
Concesionaria a construir, operar y mantener "ramales" o
"extensiones" del Sistema de Transporte de Líquidos. Tales
"ramales" o "extensiones" requerirán de nuevas concesiones

o de la modificación de la Concesión.

Los términos “ampliaciones”, "extensiones" y "ramales" son
utilizados en la presente Cláusula 9.2 con el significado

que se indican en los Artículos 2.1, 2.16 y 2.27 del

===:

Reglamento.
Sociedad Concesionaria, de conformidad con el Artículo
el Reglamento, deberá responder a toda solicitud de
io de Transporte de Líquidos dentro de los treinta
Días contados desde la recepción de la solicitud. La
respuesta negativa deberá estar debidamente
fundada en razones técnicas o económicas. En caso de falta
de acuerdo entre la Sociedad Concesionaria y el solicitante
del Servicio de Transporte de Líquidos, dicha controversia

será resuelta según lo establecido en el Artículo 61? del

Reglamento. =========
9.11.1A fin de garantizar el cumplimiento de las
obligaciones del periodo comprendido entre la Fecha
de Cierre y la Puesta en Operación Comercial
derivadas del Contrato, y las de los contratos de
concesión de Transporte de Gas y de Distribución,
suscritos por la Sociedad Concesionaria
simultáneamente, ésta entregará al Concedente una
Garantía de Fiel Cumplimiento por noventa y dos
millones de Dólares (US $ 92 000,000), la misma que

deberá ser emitida en términos iguales al Anexo NQ 3
CCBESANFIUN MIL SESENTIUNO

por un Banco Extranjero de Primera Categoría. Esta

garantía deberá ser confirmada por un banco local,
incluido en el Apéndice 3 de las Bases, y pagadera en
el Perú. La Garantía de Fiel Cumplimiento garantiza
igualmente el pago de multas conforme a la Cláusula
15.3.1 y tendrá vigencia hasta ciento cincuenta (150)
días. calendario posteriores a la fecha prevista para
que ocurra la Puesta en Uperación Comercial. La
garantía aquí referida es la misma garantía que la
Sociedad Concesionaria debe entregar de conformidad

con los otros dos contratos de concesión antes

mencionados.
La Sociedad Concesionaria deberá presentar la
renovación de la Garantía de Fiel Cumplimiento,
cuando ello fuese necesario, con una anticipación no
menor a treinta (30) dias calendario a su
vencimiento. Cuando deba renovarse la Garantía de
Fiel Cumplimiento habiéndose producido la escisión
referida en la Cláusula 19, la Sociedad Concesionaria
Escindida y la Nueva Sociedad Concesionaria serán P
solidariamente responsables frente al Concedente por
dicha renovación la cual deberá realizarse
presentando una Garantía de Fiel Cumplimiento emitida
bajo los mismos términos del modelo del Anexo N2 3.==
El incumplimiento a la obligación de renovar la
Garantía de Fiel Cumplimiento será sancionado con su
ejecución total, pudiendo el Concedente resolver el
Contrato, conforme a la Cláusula 21.1.c.9. Para la
ejecución referida bastará que haya vencido el plazo
para la renovación de la Garantía de Fiel

Cumplimiento, sin haberse presentado al Concedente la

renovación de la misma. ===========
9.16 La Sociedad Concesionaria tendrá derecho a percibir uno de
los dos siguientes conceptos: (i) el ochenta y tres y

treinta y cuatro centésimas por ciento (83.344) de la
IRAN O > SÉSENTIUN MIL SESENTIDOS
S Z

TOS
penalidad que el Productor pague como consecuencia del
incumplimiento en su obligación de producir Hidrocarburos
en forma permanente dentro del plazo previsto en el
contrato de licencia suscrito entre el Productor y
PERUPETRO, conforme a la cláusula 4.3 de dicho contrato o
(ii) el ochenta y tres y treinta y cuatro centésimas por
ciento (83.34%) del monto de la ejecución de la fianza
entregada por el Productor a PERUPETRO conforme a la
Cláusula 3.4 del contrato de licencia suscrito entre ambos.
El derecho al pago aquí previsto sólo podrá ser ejercido
por la Sociedad Concesionaria o por la Sociedad

Concesionaria Escindida, según corresponda, .en cualquiera

de los siguientes supuestos

a) Cuando la escisión referida en la Cláusula 19 se produce
con anterioridad a la Puesta en Operación Comercial: ===
a.í Si la Sociedad Concesionaria Escindida ha cumplido
con la Puesta en Operación Comercial dentro del
plazo de cuarenta y cuatro (44) meses desde la Fecha
de Cierre, si es que llegada dicha fecha el
XProductor mo ha cumplido con el programa de
desarrollo conforme al contrato de licencia suscrito
con PERUPETRO; 0. ==

a.Z Si la Sociedad Concesionaria Escindida ha cumplido

con la construcción de las Obras Comprometidas y con
las obras comprometidas del sistema de Transporte de
Gas, y se encuentra apta, dentro de los cuarenta y
dos (42) meses desde la Fecha de Cierre, para
recibir en los puntos de recepción del Sistema de
Transporte de Líquidos y del sistema de Transporte
de Gas, los Líquidos o el Gas suministrados por el
Productor para realizar las pruebas para la Puesta
en Operación Comercial, siempre que a dicha fecha el
Productor no inicie el llenado del Sistema de
Transporte de Líquidos o el llenado del sistema de

Transporte de Gas, conforme a la cláusula 4.2. del
Mal DESENIL INES

contrato de licencia suscrito entre el Productor y
PERUPETRO, y siempre que llegado el mes cuarenta y
cuatro (44) desde la Fecha de Cierre la Sociedad
Concesionaria Escindida tenga aptas las Obras

Comprometidas para que ocurra la Puesta en Operación

Comercial.

b) Cuando la escisión referida en la Cláusula 19 aún no se

ha producido a la Puesta en Operación Comercial:

b.1

Si la Sociedad Concesionaria ha cumplido con la

construcción de: (1) las obras comprometidas
iniciales del sistema de Distribución; (ii) las
obras comprometidas iniciales del sistema de

Transporte de Gas3 y (iii) las Obras Comprometidas
del Sistema de Transporte de Líquidos;j y con tener
apta para la Puesta en Operación Comercial la red de
Distribución, todo ello dentro del plazo de cuarenta
y cuatro (44) meses desde la Fecha de Cierre, si es
que llegada dicha fecha el Productor na ha cumplido

con el programa de desarrollo conforme al contrato

de licencia suscrito con PERUPETROj] ó. ====
Si la Sociedad Concesionaria ha cumplido con la
construcción de: | e a] las cbras . comprometidas
iniciales. del sistema de Distribución; (ii) las
obras comprometidas iniciales del sistema de
Transporte de Gas y (iii) las Obras Comprometidas
del Sistema de Transporte de Líquidos; y se
encuentra apta, dentro de los cuarenta y dos (42)
meses desde la Fecha de Cierre, para recibir en el

City Gate y en los puntos de recepción del sistema

. de Transporte de Gas y del Sistema de Transporte de

Líquidos, el Gas o los Líquidos suministrados por el
Productor para realizar las pruebas para la Puesta
en Cperación Comercial, siempre que a dicha fecha el
Productor no inicie el llenado del sistema de

Transporte de Gas o el llenado del Sistema de

9.17

9.18

E

A z

Transporte de Líquidos, conforme a la cláusula 4.2.b
del contrato de licencia suscrito entre el Productor
y PERUPETRO, y siempre que llegado el mes cuarenta y
cuatro (44) desde la Fecha de Cierre la Sociedad
Concesionaria tenga apta las indicadas obras
comprometidas para que ocurra la Puesta en Operación

Comercial. ==

S==m============
La Sociedad Concesionaria, para ejercer el derecho
estipulado en la presente cláusula, deberá recabar
del Concedente una: certificación que acredite que ha
cumplido con los requisitos: mencionados en los
literales a) o b) de la Cláusula 9.18, según
corresponda, y presentar dicho documento a
PERUPETRO. El derecho señalado en la presente
Cláusula será ejercido por la Sociedad Concesionaria
por una sola vez, tanto en calídad de titular de la
Concesión como en . calidad de titular de las
concesiones de Distribución y de Transporte de Gas,
de tal manera que no podrá cobrar en total más del

,83.34% de la penalidad pagada por el Productor o de

la fianza ejecutada por PERUPETRO. =====
La Sociedad Concesionaria se compromete a cumplir lo
dispuesto en la Cláusula 3.3, en: lo que le corresponda. ===

La Sociedad Concesionaria tiene el derecho y se obliga a
participar activamente, a través del representante que
designe, en el "Comité de Coordinación para el Desarrollo
del Proyecto Camisea" o la entidad que la sustituya. Este
comité tiene por objeto coordinar el desarrollo del
Proyecto Camisea hasta su conclusión - y ejecución, de
acuerdo a los cronogramas previstos y, realizar las demás
actividades que: determine su reglamento. El- Proyecto
Camisea incluye las actividades que deba realizar el
Productor como consecuencia de haber suscrito el contrato
de licencia para la explotación de hidrocarburos en los

yacimientos de Camisea, lote 88, y las que deba realizar la

ECRÉSENFIUN MIL SESENTICINCO

Sociedad Concesionaria como consecuencia de haber suscrito

el Contrato y los contratos de concesión para la

0

distribución y el Transporte de Gas.
39.20 La Sociedad Concesionaria se “obliga a adquirir del
Productor los Líquidos necesarios para el llemado del
Sistema de Transporte de Líquidos, tanto para las pruebas
para la Puesta en Operación Comercial como para la
operación del Sistema de Transporte de Líquidos, pagando al
efecto el precio que el_ Productor y la Sociedad
Concesionaria acuerden. Dicho acuerdo formará parte del
contrato que ambos deben suscribir conforme a la Cláusula
14.3. ==:
== == CLAUSULA 10
= ACCESO ABIERTO =

== =========
La Sociedad Concesionaria permitirá a los Usuarios y usuarios
potenciales el acceso abierto y no discriminatorio al Sistema de
Transporte de. Líquidos, de conformidad con el Reglamento,
respetando la Capacidad Garantizada y las disposiciones de la

Cláusula 14.4.

14.1 Costo del Servicio de Transporte de Líquidos =======
14.1.1 Conforme .al Artículo 22 de la Ley NS 26885, los
términos y condiciones de la Uferta Económica y del

desagregado de la Oferta Económica (formularios 4 y

%a de las Bases), quedan incorporados al Contrato

como Anexos 12 y 1Za. =
14.1.2 El Costo del Servicio de Transporte de Líquidos
refleja el valor presente de las inversiones en las

Obras Comprometidas y todos los costos de operación y

mantenimiento en que se incurra para la prestación *

del correspondiente servicio, durante el Periodo de

Recuperación. =============================m========
14.1.3 El Costo del Servicio de Transporte de Líquidos

ofertado corresponde al transporte de 7O MBPD de

Líquidos durante el Periodo de Recuperación, según

las características y condiciones señaladas en el

Anexo N*1 y en las Leyes Aplicables. =

14.1.4 El Costo del Servicio de Transporte de Líquidos
ofertado será reajustado en función de la Capacidad
Garantizada determinada de acuerdo a la Cláusula

3.2.2.2). El reajuste será hecho de la siguiente

manera: = ==

a) Si la Capacidad Garantizada es 70 MBPD, no habrá

reajuste en el Costo del Servicio. =====
b) Si la Capacidad Garantizada es mayor a 70 MBPD, el
Costo del Servicio de Transporte de Líquidos

reajustado será calculado con la siguiente

fórmula:

_CG-70

CSTEy = CSTL y +a4x —

Si la Capacidad Garantizada es menor a 70 MBPD, el
Costo del Servicio de Transporte de Líquidos
reajustado será ' calculado con la siguiente

*
fórmilar ======

CSTLy = CSTL, - no

d) En las fórmulas mostradas en b) y Cc), las siglas
significan lo siguiente: ===================r=====
C3TL= Costo del Servicio de Transporte de Líquidos
Subíndices y y = Corresponden a valor ofertado y reajustado respectivamente.
a y Bb =Parámetros definidos en el Anexo N” 2. - =
CG = Capacidad Garantizada comunicada por el Productor, en MBPD (20).
14.2 Régimen Tarifario ==

14.2.1 Con excepción de lo señalado en la cláusula 14.2.3,

la Tarifa para el Transporte de Líquidos, será

determinada siguiendo los siguientes criterios: =
a) El Costo del Servicio de Transporte de Líquidos,

reajustado «según lo señalado en la cláusula
14.2.2

14.2.3

14.2.4

14.1.4, será pagado por el Productor a la Sociedad
Concesionaria durante todo el Período de

Recuperación mediante una Tarifa expresada en

montos mensuales uniformes y por adelantado. =
b) El pago será efectuado en Dólares y al contado. ==
c) Los montos mensuales. serán calculados como la
amortización del Costo del Servicio durante el

Período de Recuperación, calculado usando la tasa

de actualización de 12% anual.

d) El primer mes de pago será contado a partir de la

Puesta en Operación Comercial. ===
e) Los montos mensuales serán actualizados empleando
el índice de precios de productor PPI (Producer
Price Index) para bienes terminados excluyendo
alimentos y energía (Finished goods less foods and

energy), publicado por el Bureau of Labor

Statistics de los Estados Unidos de América. =
La determinación de la Tarifa se hará según lo
señalado en los Artículos 145” y 146* del Reglamento.
En la determinación de la Tarifa por acuerdo de
partes, la Sociedad Concesionaria y el Productor
podrán considerar variaciones en el perfil de
demanda, en el período de pago, en condiciones
operativas y en la forma de calcular la tarifa,
pudiendo adoptar criterios diferentes a los señalados
en la cláusula 14.2.1. También podrán incluir
variaciones en el Costo del Servicio, cuando ellas

obedezcan a variaciones reales en los factores que

determinan dicho costo. =========
Todos los factores tomados en cuenta en - la
determinación de la Tarifa deberán quedar
expresamente, señalados en el Contrato de Servicio de
Transporte de Líquidos referido en la cláusula 14.3.

En los casos en que, según lo dispuesto en el

Reglamento, la CTE establezca la Tarifa, considerará

SS.
los criterios señalados en la cláusula 14.2.1 para su

determinación, coma mecanismo para asegurar 1
retribución de las Obras Comprometidas según e
Artículo 35 del TUD. =

14.2.53 La retribución que le corresponda a la Sociedad
Concesionaria por actividades distintas a la
prestación del Servicio de Transporte de Líquidos
será calculada y pagada conforme a lo que libremente
se establezca en los contratos respectivos y con

sujeción a lo dispuesto por las Leyes Aplicables. ===

==== =

14.3 Contrato de Servicio de Transporte de Líquidos =
La Sociedad Concesionaria firmará con el Productor en un
plazo de seis (6) meses contado a partir de la Fecha de

Cierre, un Contrato de Servicio de Transporte de Líquidos

que deberá estípular los términos y condiciones para el
Transporte de Líquidos. Dicho contrato deberá estipular:
i) los términos y condiciones operativas y las
cificaciones contenidas en el Anexo 1, (ii) el régimen
tarifario dispuesto por la Cláusula - 14.2, (iii) la
obligación del Productor de pagar a la Sociedad
Concesionaria la Tarifa, determinada conforme a la Cláusula
14.2, que le permita recuperar el Costo del Servicio de
Transporte de Líquidos, (iv) la obligación del Productor de
garantizar el pago de la Tarifa referida en el numeral
anterior mediante el otorgamiento de garantía real o
personal permitida por las Leyes Aplicables, (v) los
términos y condiciones para el llenado del Sistema de
Transporte de Líquidos, (vi) los términos y condiciones
para que las operaciones del Sistema de Transporte de
Líquidos sean permanentes, (vii) la ubicación del Punto de
Recepción y (viii) los términos, condiciones, obligaciones
y derechos para los casos en que el Productor, cualquiera
sea la razón, no esté en capacidad de entregar en forma
continua en el Punto de Recepción los Líquidos a ser

suministrados, o la Sociedad Concesionaria, cualquiera sea
COBESENTIUN MIL SESENTINUEVE

DERE >

14.

la razón, no esté en capacidad de recibir en el Punto de

Recepción los Líquidos a ser suministrados. ==

======
En la eventualidad que la Sociedad Concesionaria prevea no
llegar o no llegue a un acuerdo con el Productor respecto
al contrato referido en el párrafo anterior, la Sociedad
Concesionaria tendrá el derecho de solicitar a la DGH la
solución de las discrepancias. la DGH resolverá
definitivamente las discrepancias: ti) evaluando los
fundamentos de las partes, (ii) tomando en cuenta el
borrador del "Contrato para el Servicio de Transporte de
Líquidos de Gas Natural", enviado a los postores del
Concurso por Circular No. T £ D -— 47 y considerado como
referencial por la Circular No. TK D -— 34 y (íii)
considerando necesariamente las obligaciones del Productor
de pagar a la Sociedad Concesionaria la Tarifa determinada
conforme a la Cláusula 14.2.1 y 14.2.2 y de garantizar

dicho pago mediante el otorgamiento de garantía real o

personal permitida por las Leyes Aplicables. ==============

LA DGH establecerá los términos y condiciones a los que

las partes se someterán, según lo señalado en el párrafo

anterior.

ARRE

Garantía y derechos del Productor ====

14.4.1 El Productor garantizará a la Sociedad Concesionaria
la recuperación del Costo de Servicio de Transporte

de Líquidos mediante el pago de una Tarifa

ARO

establecida según la cláusula 14.2. ======= z
14.8.2 En los contratos de Servicio de Transporte de
Líquidos firmados con otros usuarios que demanden
Tapacidad de transporte en el Sistema de Transporte
de Líquidos, la Sociedad Concesionaria se obliga a
atender dicha demanda prioritariamente mediante la
transferencia de la Capacidad contratada que el
Productor haya informado a la Sociedad Concesionaria
previamente a la suscripción de dicho contrato como

disponible para transferir. Esta prioridad esta
N MIL SETENTA

limitada a un acumulado de capacidades transferidas

igual a la Capacidad Garantizada.

Para efectos de aplicar la prioridad señalada, sólo
se tomará en cuenta aquella capacidad informada como
disponible para transferir en forma permanente hasta

el final del plazo contractual. == ==

14.4.3 La transferencia de Capacidad señalada en la Cláusula
14.4.2 no enerva la obligación del Productor de
garantizar la recuperación del Costo de Servicio por
la parte de: la Capacidad Garantizada y durante el
tiempo en que ésta no fuera transferida, sin
perjuicio de lo señalado en la Cláusula 14.4.4. =====

14.4.4 La Sociedad Concesionaria se obliga a que en el caso

de acceso al Sistema de Transporte de Líquidos de
nuevos usuarios, la tarifa de transporte equivalente
expresada por unidad de capacidad reservada que esté
pagando el Productor, no podrá ser mayor a la tarifa
de transporte expresada por unidad de capacidad

reservada que pagarán dichos usuarios, en los mismos

eriodos».
El cumplimiento de esta cláusula no deberá significar
un. encarecimiento injustificado de la Tarifa para

algún usuario. =====

15.1 La Sociedad Concesionaria tomará y mantendrá los siguientes

seguros» cuyas contrataciones quedarán sujetas aá las
disposiciones del Artículo 40” del Reglamentor ============
15.1.1 Seguro de responsabilidad civil contractual Y

extracontractual contra cualquier daño, perjuicios

pérdida o lesión que pudiere sobrevenir a bienes y

personas. ===================
15.1.2 Seguro que cubra el valor de reemplazo de los Bienes
de la Concesión. La contratación de las pólizas

deberá adecuarse a la naturaleza de cada bien. Las

COESÉNTIUN MIL SETENTIUNO

E coberturas serán cuando menos las siguientes: daños -
parciales o totales provocados por agua, terremoto,
incendio, terrorismo, vandalismo, conmoción civil,
robo, hurto, apropiación ilícita y cubrirán el valor

total de los bienes asegurados. ========

15.1.3 Seguro que cubra el valor de las pérdidas de Líquidos
conducido por el Sistema de Transporte de Líquidos,
como consecuencia de un siniestro. El monto que cobre
la Sociedad Concesionaria producto de la cobertura de
la póliza deberá ser transferido al- propietario del
Líquido determinado conforme a lo que se establezca

en los respectivos contratos de suministro de

Líquidos o de servicio de Transporte. == ======
Los seguros referidos en las Cláusulas 15.1.1 y
15.1.2 deberán iniciar su vigencia a partir del
primer día calendario de inicio de ejecución de las
Obras Comprometidas. El seguro referido en la
Cláusula 15.1.3 debe iniciar su vigencia antes del
inicio del llenado del Sistema de Transporte de
Líquidos para las pruebas y Puesta en Operación
Comercial. Todos los seguros mencionados en el
presente párrafo estarán vigentes hasta que la

Concesión caduque, conforme a la Cláusula 21. =======

15.3 En caso de siniestro cubierto por las pólizas señaladas en

las Cláusulas 15.1.2 y 15.1.3, el monto- que cobre la
Sociedad Concesionaria producto de la cobertura de la
referida póliza, deberá ser utilizado para reemplazar y/o

reparar los Bienes de la Concesión afectados por el:

siniestro respectivo. = ASES
Si el siniestro producido provoca la Destrucción Total, los
derechos que se deriven de la ejecución "de la Póliza
corresponderán al Concedente. Para estos efectos, la póliza
respectiva deberá disponer a satisfacción del Concedente,
lo conveniente para garantizar que el beneficiario de la

póliza será el Concedente, en los supuestos de Destrucción
16.3

Total. Como beneficiario de la póliza el Concedente deberá
gestionar, coordinar o ejecutar las acciones necesarias
para la debida reparación de los daños ocasionados por el

siniestro. =

Penalidades == =
El incumplimiento de las obligaciones de la Sociedad
Concesionaria contenidas en el Contrato y resumidas en el
Anexo N2 8, motivará la aplicación de las penalidades

indicadas en el referido anexo. =

Las disputas o controversias que pudieran surgir de la
aplicación de las penalidades indicadas en el Anexo NQ 8
que se apliquen de conformidad con esta Cláusula se
resolverán en trato directo o mediante el procedimiento

establecido en la Cláusula 18. =======.

m

16.3.1 Pago de penalidades antes de la Puesta en Operación

Comerciali ==========

Tratándose de penalidades pagadas al Concedente como
consecuencia de atraso en la fecha prevista para que
se lleve a cabo la Puesta en Operación Comercial,
conforme al literal c) de la Cláusula 3.2.2, el
Concedente deberá transferir al Productor el ochenta
y seis por ciento (86%) de dichas penalidades pagadas
por la Sociedad Concesionaria o por el banco emisor

de la Garantía de Fiel Cumplimiento, en caso de

ejecución de ésta. A
La transferencia a favor del Productor del ochenta y
seis por ciento (86%) de las penalidades pagadas
según el párrafo siguiente, sólo se hará efectiva si
éste ha cumplido con el programa de desarrollo
contemplado en el contrato de licencia y ha estado en
capacidad de suministrar Líquidos dentro del plazo de
cuarenta y dos (42) meses desde la Fecha de Cierre
según lo señalado en el contrato de licencia, para

cuyo efecto PERUPETRO certificará que el Productor ha

cumplido con lo mencionado.

r
A
La transferencia deberá hacerse en la cuenta bancaria
que el Productor informe por escrito al Concedente,
dentro de los cinco (5) Días de recibida la
certificación de PERUPETRO referida en el párrafo

anterior o de pagada la penalidad, lo que ocurra en

última instancia.

==: >

Queda expresamente determinado que la penalidad por
atraso parcial a que se refiere el literal b) de la
Cláusula 3.2.2, corresponderá íntegramente al
Concedente, no teniendo .derecho el Productor a
participación alguna de tal ¿enmalidad. ==============
El límite de responsabilidad de la Sociedad
Concesionaria por las obligaciones de hacer acordadas
en las Cláusula 3.2.1 y 3.2.2 será igual al monto de
la Garantia de Fiel Cumplimiento, incluidos sus
incrementos conforme a la Cláusula 3.2.2.b. La
Sociedad Concesionaria podrá reducir el monto de la
Garantía de Fiel Cumplimiento, hasta por el monto
equivalente a la penalidad pagada conforme al Anexo
No. 8. =

Sin que de alguna forma puedan verse afectados o se
afecten los derechos del Concedente, referentes a la
Garantía de Fiel Cumplimiento, la Sociedad
Concesionaría y el Productor podrán acordar variar
los eventuales derechos que pudieran resultar de la

aplicación del primer párrafo de la presente Cláusula

_16.3.1 y de la Cláusula 9.16, en lo concerniente al

monto y forma de pago de la penalidad establecida en
la Cláusula 3.2.2.c primer párrafo y en el cuadro de
penalidades escalonadas del Anexo 8. ================
En ningún caso dicho : acuerdo afectará la-
responsabilidad de la Sociedad Concesionaria frente

al Concedente. La parte del acuerdo que afecte dicha

responsabilidad será considerada inexistente.
FAN O SOGESÉNTIUN MIL SETENTICUATRO

Ss

Todo acuerdo a que lleguen la Sociedad Concesionaria
y el Productor sobre lo establecido en los dos
párrafos anteriores constará por escrito y será
puesto en conocimiento del Concedente, dentro de los
tres (3) Días siguientes a la fecha de su

suscripción.

15.3.2 El pago de las penalidades referidas en la Cláusula
16.3.1 será requerido por escrito por el Concedente a
la Sociedad Concesionaria, indicándole la cuenta
bancaria en la que deberá depositar el monto
correspondiente, lo cual deberá ocurrir al quinto Día
siguiente de recibido el requerimiento. Dentro del

plazo referido la Sociedad Concesionaria podrá

contradecir la procedencia del requerimiento de pago,
en cuyo caso se habrá producido una controversia que
será solucionada conforme a- lo dispuesto en la
Cláusula 18, considerándose que la contradicción
ormulada tendrá el mismo efecto que la comunicación
referida en la Cláusula 18.1. Resuelta la
controversia de manera favorable al Concedente, sea -
en trato directo o por laudo arbitral firme, O
vencido el plazo de cinco (05) Días sin que la
Sociedad Concesionaria contradiga el requerimiento de
pago, se entenderá que la obligación de pago de la
penalidad es exigible. En este caso, la obligación de
pago de la penalidad deberá ser cumplida al Día
- siguiente de vencido el referido plazo, o al Día
siguiente de notificada la Sociedad Concesionaria con
el laudo arbitral firme o al Día siguiente en que la -
controversia es solucionada en trato directo, según —
corresponda. En caso la Sociedad Concesionaria no
cumpla con pagar la penalidad, el Concedente tendrá
derecho a solicitar la ejecución de la Garantía de
Fiel Cumplimiento o la Garantía de Fiel Cumplimiento

Complementaria, según corresponda, conforme al
procedimiento dispuesto por la misma, para cubrir el

monto de las penalidades.

====
Si el requerimiento para el pago de las penalidades
por atraso en la Puesta en Operación Comercial se
produce cuando ya ha entrado en vigencia la escisión
de la Sociedad Concesionaria conforme a la Cláusula
19, el Concedente efectuará dicho requerimiento tanto
a la Nueva Sociedad Concesionaria como a la Sociedad
Concesionaria Escindida, en cuyo Caso ambas serán
solidariamente responsables por el pago de la
penalidad correspondiente. En caso de incumplimiento,

el Concedente podrá actuar conforme a lo previsto en

am===

la parte final del párrafo anterior. ====

19.7 En el supuesto que la Sociedad Concesionaria acuerde que la

escisión entre en vigencia antes de la fecha prevista para
que se lleve a cabo la Puesta en Operación Comercial, la
Sociedad Concesionaria informará al Concedente, antes que
entre en vigencia la escisión, sobre la proporción en que
se dividirá la penalidad que tendría que pagar el Productor
conforme a la Cláusula 9.16, señalando el porcentaje que
correspondería a la Sociedad Concesionaria Escindida y el
que correspondería a la Nueva Sociedad Concesionaria. En la
misma oportunidad- y bajo el mismo supuesto, informará al
Concedente a cual de las sociedades mencionadas deberá el
Concedente devolver la Garantía de Fiel Cumplimiento y la-
Garantía de Fiel Cumplimiento Complementaria, cuando
proceda su devolución conforme al Contrato. ===============

ANEXO N2 1 ===

Bases para el Diseño y Operación

Sascoomsece==is==e==
Capacidad del Sistema de Transporte de Esquidos ==_—_ ==
La capacidad del Sistema de Transporte de Líquidos prevista
es de 70,000 barriles por día (Bpd) de Líquidos, corregidos
a 15 *C. Dicha capacidad será empleada para preparar la
Oferta Económica. De acuerdo a lo establecido en la

Cláusula 3.2.2, el Productor podrá establecer un régimen de
producción diferente, en cuyo caso la Sociedad
Concesionaria deberá diseñar, construir, operar y mantener

un Sistema de Transporte de Líquidos que permita

transportar dicha producción. ==

4.2 Punto Inicial del Ducto: == ==

El punto inicial del ducto estará ubicado en las cercanías
del punto de fiscalización de la producción, en. la zona
denominada Las Malvinas, en la Provincia de la Convención,
Departamento del Cusco. Las coordenadas referenciales de
Las Malvinas son: N 8'690,2003 E 722,120. ================
El- Productor y la Sociedad Concesionaria podrán acordar una
ubicación diferente a la señalada en el párrafo anterior

para el punto inicial del ducto, previa aprobación del

Concedente.

Punto de Recepción:
1 Punto de Recepción es el punto inicial del ducto. =
o Final del Ducto:

Clarita, en la Provincia de Cañete, Departamento de
Lima, ubicada aproximadamente a 70 km al norte de Pisco y
cuyas coordenadas referenciales sont 13.15466” latitud Sur,
76.36996”. longitud Oeste.
El Productor y la Sociedad Concesionaria podrán acordar una

TAREAS

ubicación diferente a la señalada en el párrafo anterior
para el punto final del ducto, previa aprobación del

¡SIE

Concedente. =

4.5 Punto de Entregar =======================
El Punto de Entrega es el punto final del ducto. ==========

4.6 Condiciones de operación referenciales: ==============="====

TAREA

En el punto inicial del ducto =====
Presión  (miín.) 1 16.2 bar—-absoluto ==========n========
Temp» (máx. ) 2 45 "C

En el punto final del ducto ======

==

Presión  (máx.) 3 21 bar-absoluto =
COBESANÍFIUN MIL

10)

Temp. z Ambiente ============================= 2

4.7 Características de los LGN1
Las caracteristicas de los LGN son sólo referenciales. Las

características definitivas serán proporcionadas por el

Productor dentro de los seis meses posteriores a la Fecha

de Cierre.
Componentes

Na
COz
HO
Cc

PS m6 7
¿Os 0.0487

Propiedades Generales:

Gravedad Específica a 10.0"C y 12,510 kPa
Gravedad Específica a 65.6"C y 12,510 kPa
Gravedad Especifica a 15.6”C y 101.3 kPa
Viscosidad, cSt a 10.0%C y 12,510 kPa
Viscosidad, cSt a 65.6*C y 12,510 kPa

VP, kPa a: 10,00

VP, kPa a: 37.80 -
VP, kPa a: 65.6”C

RVP, kPa a: 38.0*C

see -
1020

= pies

Somcosooeceseoooooras=o=m=== ANEXO NO 2 ana=====moa=eos=o=====

PARAMETROS PARA EL REAJUSTE DEL COSTO DE SERVICIO DE TRANSPORTE

aes=ooo===e================ DE LIQUIDOS ========================

1. Parámetros aa y bbi ===========================9==E=======>
Parámetro aa: Es el monto. en US$ que se agregará al Costo -
de Servicio de Transporte de Líquidos incluido .como- valor
"A" en el desagregado de la Oferta Económica (formulario 4
del -—Sobre N*3), si que el

Productor comunica a

la Capacidad Garantizada

la Sociedad Concesionaria según el

numeral 6.2 de las Bases, es de 100 MBPD.
nr

Dd

R

aa= Será calculado como el 9.5078% del Costo. del Servicio

de- Transporte de Líquidos incluido como valor "A" en el

desagregado de la Oferta Económica. == ===
Parámetro bb: Es el monto en US% que se deducirá al Costo
de Servicio de Transporte de Líquidos incluido como valor
"A" en el desagregado de la Oferta Económica (formulario %4a
del Sobre N”*3), si la Capacidad Garantizada que el

Productor comunica a la Sociedad Concesionaria según el

numeral 6.2 de las Bases, es de 35 MBPD. ====
bb= Será calculado. como el 17.4344% del Costo del Servicio
de Transporte de Líquidos incluido como valor "A" en el
desagregado de la Oferta Económica. =====
ANEXD E-2 =

== Contrato BOOT Concesión Transporte de Gas ===

Costo de Servicio ==
osto definido en la Ley de Promoción y en el Reglamento de
ión y que incluye todos los costos involucrados en la
1 Servicio de Transporte de Gas y de Distribución en
incluyendo la- adquisición de derechos y demás
bie y se vicios necesarios, durante el Periodo de
Recuperación. Este costo se desagrega en un componente por la
Red de Transporte de Gas y otro por la Red de Distribución, y que
corresponden a los valores B y C, respectivamente, incluidos en

el Formularia 4a de las Bases. ================x======HAMIe

¡EI O O A

Costo de Servicio Total.====
Es el costo de la inversión, mas el costo de operación y
mantenimiento» expresado en un monto ofertado por el
Adjudicatario utilizando el Formulario 4 de las Bases y que
corresponde a la suma de los valores As B y E del formulario 4

(a) de las Bases. Dichos formularios se incluyen como Anexos 12 y

12 (a) del Contrato.

SST ooooooarooroasoo=========="

Productor =======:
Es el titular del contrato de licencia suscrito conforme al

Artículo 10929 de la Ley, por medio del cual ha adquirido el
Convención, departamento del Cusco, como consecuencia de haber

obtenido la buena pro en el concurso llevado a cabo por el Cepri.

¡=22==

Puesta en Operación Comercial =

Es a fecha en que se ha cumplido con los procedimientos del Anexo
N92 9, a partir de la cual la Sociedad Concesionaria está en
capacidad de prestar el Servicio de Transporte de Gas y de
realizar la primera entrega comercial de Gas al Distribuidor,
estando autorizada desde dicho momento a cobrar la Tarifa. La
Puesta en Operación Comercial ocurrirá en la fecha determinada de
conformidad a lo dispuesto en las Cláusulas 3.2.2.c y 7-2. Es la
fecha de inicio de operaciones referida en el Artículo 19 del
Decreto Legislativo N*? 818 y normas modificatorias Y

reglamentarias. ====:

Punto de Entrega ==

Es el punto situado al ingreso del City Gate en el que el Sistema
de Transporte de Gas se conecta con el Sistema de Distribución y
en el que la Sociedad Concesionaria entrega al Distribuidor el
Gas para realizar la Distribución. =

Punto de Recepción =

Es el punto de interconexión de las instalaciones del Productor y
u otros productores luego de transcurrido diez años desde la

Puesta en Operación Comercial, con el Sistema de Transporte de

Gas.

= CARACTERISTICAS DEL SISTEMA DE TRANSPORTE DE BAS =======
3.1 El Sistema de Transporte de Gas, desde la fecha de Puesta
en Operación Comercial, deberá -estar en capacidad de-
transportar Gas desde el Punto de Recepción hasta el Punto
de Entrega, cubriendo por lo menos la Capacidad

Garantizada, según se establece a continuación. ===========
M“SSESENTIUN MIL OCHENTA

Año de Operación Ci d Minima
Punto de Derivación Cy Gate
1a1t La mayor de: La mayor de:
()205 MMPCD o (1)205 MMPCOD a
(H) la requerida para atender (0 la requerida para.
la demanda en el atender la demanda”
Servicio de en el Servicio de
Transporte de Gas Transporte de Gas
hasta 450 MMPCD. hasta 450 MMPCD

450 MMPCD 400 MMPCD

El Punto de Derivación es el lugar en el cual se prevé
existirá una bifurcación del ducto que llega de Camisea, de

forma tal que en él se iniciaría un ramal para atender la

demanda de Pisco y zonas conexas. == = ==

El Punto de Derivación estará ubicado en la Provincia de

Pisco, cercano al pueblo de Humay o al Oeste de él. =======
Las Capacidades Mínimas señaladas en el cuadro anterior-

serán exigibles en las fechas o plazos previstos en el

0

a===========:

Anexo N2 Za. == ========
verificación del cumplimiento de la Capacidad Minima se

izará conforme a lo dispuesto en el Anexo NS Za. El

incumplimiento de la Capacidad Mínima determinado conforme

Rica

al Anexo. NQ2 Za, dará lugar a que la Sociedad Concesionaria

encuentre obligada al pago de la penalidad dispuesta en

==

la Cláusula 14.3.4 y en el Anexo N2 B

3.2 Construcción del Sistema de Transporte de Bas ======"======

0

3.2.1 Alcances
La responsabilidad de la Sociedad Concesionaria por
la construcción del Sistema de Transporte de Gas
incluye todas las obras), instalaciones y
equipamientos necesarios para la adecuada operación
del Sistema de Transporte de Gas desde el Punto de
Recepción hasta el Punto de Entrega, respetando las
normas de seguridad establecidas en las Leyes
Aplicables. ====================n==o===em====== ===

3.2.2 Cronograma y Plazos de Ejecución ==========="========
a) La Sociedad Concesionaria deberá presentar al

Concedente o a quien éste designe, dentro del

IC ESENFIUN MIL OCHENTIUNO

b)

plazo de seis (6) meses, contado a partir de la
Fecha de Cierre, un cronograma detallando en
períodos trimestrales la programación de las
actividades de construcción de las Obras
Comprometidas, precisando las Obras Comprometidas
Iniciales y las Obras Comprometidas
Complementarias. La realización de las actividades
previstas en el mencionado cronograma, en lo
referente a las Obras Comprometidas Iniciales, no
deberá exceder el plazo para la Puesta en
Operación Comercial. El cronograma a Que se
refiere el presente párrafo formará parte del
Contrato como Anexo No. 14, de conformidad con el
inciso d) del Artículo 31 del Reglamento. Del
mismo modo, de acuerdo con la referida norma, el
Concedente podrá observar el establecimiento de
los hitos de avance en la ruta crítica, cuando
considere que no se ajustan al tipo de instalación
a efectuar o al tipo de trabajo a realizar. Esta
facultad podrá ser ejercida dentro de los treinta
(30) Días posteriores a- la fecha en que la
Sociedad Concesionaria le presente el mencionado
cronograma. De no presentar las observaciones
dentro del plazo indicado se entenderá que el
Concedente no tiene observaciones al cronograma.
En caso de existir observaciones estas deberán ser
subranadar dentro de un plazo máximo de treinta
(30) Días, a: menos que exista controversia
respecto a las observaciones planteadas, en cuyo

caso dicha controversia será resuelta conforme a

la Cláusula 18. ============mM====2Imi io
El cronograma mencionado en el literal anterior
deberá detallar el presentado en la Memoria
Descriptiva y establecerá hitos de avance en la

ruta crítica, a ser cumplidos a los doce
Ricar

. £

veinticuatro (24), treinta (30) y treinta y seis

(36) meses desde la Fecha de Cierre. El atraso en
el cumplimiento de cada hito dará lugar a que la
Sociedad Concesionaria quede obligada al pago de
una penalidad de cien mil y 00/100 Dólares (US ,
100,000.00) por cada día calendario de atraso. Las
penalidades serán acumulables. El pago de dichas
penalidades sólo será exigible a la Sociedad
Concesionaria si ésta no cumple con la fecha
prevista para la Puesta en Operación Comercial,
sin perjuicio de las penalidades por atraso
referidas en el literal siguiente. Las penalidades
dispuestas en el presente literal tendrán un
límite máximoy por cada hito de avance,
equivalente a noventa (90) días calendario de
atraso. De esta manera, la penalidad máxima por
cada hito será de nueve millones y 00/100 Dólares
(US $ 9'000,000). Cuando las penalidades referidas
sean exigibles, el monto a pagar será un noventavo
1/90) de las penalidades generadas por el atraso
y cada uno de los hitos de avance, por cada día
calendario de atraso en la fecha prevista para que
ocurra la Puesta en Operación Comercial. =========
El Concedente requerirá a la Sociedad
Concesionaria el pago de las penalidades previstas
en el presente literal, conforme a la Cláusula

16.3.2Z. ================

Si la Sociedad Concesionaria cumple con la Puesta
en Operación Comercial en la fecha prevista, las
penalidades generadas conforme a lo señalado -—
anteriormente serán condonadas, no siendo exigible
su pago. No obstante ello, cada vez que se generen
estas penalidades, la Sociedad Concesionaria
deberá incrementar el monto de la Garantía de Fiel

Cumplimiento por un valor equivalente a la
ec)

penalidad generada. Para tal efecto, el Concedente
determinará el monto de la penalidad por retraso
en cada hito y notificará a la Sociedad
Concesionaria para que en un plazo máximo de
quince (15) días calendario presente la nueva
Garantía de Fiel Cumplimiento incrementada según
lo señalado. El incumplimiento de esta obligación
será sancionado con la ejecución de la Garantía de
Fiel Cumplimiento, pudiendo el Concedente resolver
el Contrato conforme a la Cláusula 21.1.c.10. Para
la referida ejecución, bastará que haya vencido el
plazo para que la Sociedad Concesionaria presente
la nueva Garantía de Fiel Cumplimiento
incrementada, sin haber cumplido con ello. =======
La Sociedad Concesionaria deberá comunicar por
escrito al Concedente con sesenta (60) días
calendario de anticipación el inicio de la
construcción del Sistema de Transporte de Gas, sin
perjuicio de las obligaciones que tiene según el
Reglamento, en lo relativo a la construcción del
Sistema de Transporte de Gas. La construcción de
las Obras Comprometida Iniciales deberá ejecutarse
de manera que la Puesta en Operación Comercial
ocurra a más tardar cuarenta y cuatro (44) meses
después de la Fecha de Cierre, sin perjuicio de lo
dispuesto en las Cláusulas 17 y 20. Si en el plazo
señalado, no ocurre la Puesta en Operación
Comercial, la Sociedad Concesionaria tendrá un
plazo adicional de (hasta noventa (90) días
calendario para cumplir con la Puesta en Operación
Comercial, debiendo pagar al Concedente una
penalidad por cada día calendario de atraso
durante este periodo, conforme se indica en el

Anexo-N* 8, hasta por un monto máximo de noventa
: RAND
x«

ES
COÉSPFIUN MIL OCHENTICUATRO

El Concedente requerirá a la Sociedad
Concesionaria el pago de la penalidad dispuesta en
el presente literal, - conform a la Cláusula
16.3.2. ====

se==a=====ee====
d) Vencido el plazo de noventa (90) días calendario
referido en el primer párrafo del literal
anterior, el Concedente, además de lo señalado en
el párrafo anterior, deberá declarar la Caducidad

de la Concesión de conformidad con el Artículo 46*

inciso "d" del Reglamento. ====== ======
La Puesta en Operación Comercial deberá llevarse a
cabo conforme a lo señalado en la Cláusula 7.2,
para lo cual se aplicará el procedimiento
dispuesto en el Anexo N* o. Las Obras
Comprometidas Iniciales y las Ubras Comprometidas
Complementarias, éstas últimas en los plazos
previstos en su respectivo cronograma, deberán
cumplir con las características técnicas señaladas

en el Anexo 1.

e) Las penalidades a que se refieren los literales b)
y c) de la presente Cláusula 3.2.Z son las mismas
penalidades a cuyo pago se obliga la Sociedad
Concesionaria conforme a los correspondientes
literales b) y c) de la Cláusula 3.2.2 de los
contratos de concesión de Distribución y de
transporte de líquidos, no siendo acumulables con
las penalidades de los indicados literales, si-
hubiese incumplimiento en uno o en los dos
contratos de concesión mencionados. En el caso de
las penalidades referidas en la cláusula 3.2.2.b
se considerará como penalidad de cada hito la más
alta entre las penalidades calculadas para dicho
hito en los referidos contratos y el Contrato.====

5.3 Declaraciones de las Partes respecto del Proyecto Camisea.=

Las Partes declaran conocer lo siguientez

MIL OCHENTICINCO

Que el proyecto Camisea (el "Proyecto") se desarrolla
a través de las siguientes actividades» (i)
Producción de Gas y líquidos; (ii) Transporte de Gas

y transporte de líquidos, y (iii) Distribución. ==

Que las actividades referidas en la Cláusula 5.3.1,

están estrechamente vinculadas. ===

Que para implementar el Proyecto se han suscrito los
siguientes contratos: (i) el Contrato, el contrato de
concesión de Distribución de Gas y el contrato de
concesión de transporte de líquidos, todos ellos
entre el Concedente y la Sociedad Concesionaria; y
(ii) el contrato de licencia para la explotación de
hidrocarburos en los yacimientos de Camisea, lote 88,
entre PERUPETRO y el Productor, todos los cuales son

de conocimiento de las Partes.

==
Gue siendo el Proyecto un proyecto con actividades
estrechamente vinculadas, y estableciendo los
contratos mencionados en la Cláusula 5.3.3
obligaciones y derechos atribuibles a las partes
contratantes respectivas, el cumplimiento o
incumplimiento de tales obligaciones o el ejercicio
de tales derechos pueden afectar directa o

indirectamente a las partes contratantes de los demás

contratos mencionados. ================ancc=rome
Que, como- consecuencia de lo mencionado en la
Cláusula 5.3.4, es necesaria la estrecha coordinación
entre las distintas partes que han suscrito los
contratos mencionados en la Cláusula 5.3.3. =========
Las Partes declaran su compromiso de hacer posible la
oportuna ejecución del. Proyecto y de realizar sus
mejores esfuerzos para evitar y superar los posibles

problemas que pudieran surgir durante la vigencia del

Contrato. ============mm=namocoo anno eo=====

En la Fecha de Cierre la Sociedad Concesionaria deberás

6.1.1

REQUISITOS A SER CUMPLIDOS EN LA FECHA DE CIERRE ===

Entregar el testimonio de la escritura pública de
constitución social y estatuto de la Sociedad
Concesionaria con la constancia de su inscripción
registral en el que conste las estipulaciones

requeridas por las Bases =

==

6.1.2 Entregar la Garantía de Fiel Cumplimiento emitida de

6.1.3

6.1.8
6.1.9

conformidad con lo dispuesto en la Cláusula 9.11.1.==
Entregar la Memoria Descriptiva del Sistema de
Transporte de Gas, en los términos indicados en el

Anexo N* 3 de las Bases y que forma parte del

Contrato como su Anexo 7. ====
Entregar copia literal de la- ficha registral de la
Sociedad Concesionaria donde conste la inscripción de
los actos a que se refieren las Cláusulas 6.1.1 y
br.1.5.

SAA:

Entregar los poderes de los representantes legales de
la Sociedad Concesionaria y del Operador Estratégico
Precalificado de Transporte, respectivamente, que se
encuentran debidamente facultados para suscribir el

Contrato, debidamente inscritos en la Oficina

A st

Registral de Lima y Callao. =======

Suscribir por intermedio de su representante legal la

Cláusula adicional de los seis ejemplares. del

ARES:

Contrato. ===========
Presentar el documento que contiene la aceptación
expresa a la Resolución Suprema de otorgamiento de la
Concesión, a que se refiere la Cláusula 6.2.4, de
conformidad con lo dispuesto por el Artículo 27” del
Reglamento. ===============2====9= ===
Anulado. ==============2E= HI

Entregar al  Concedente la relación de Socios

Principales y de Empresas Matrices de los socios
principales, que formarán parte del Contrato como
Anexos No. 4 y 5, respectivamente. ==
PRESTACION DEL SERVICIO DE TRANSPORTE DE GAS
=== CLAUSULA 8 ==
=== OBLIGACIONES Y DERECHOS DEL CONCEDENTE ====

El Concedente deberá cumplir con efectuar la transferencia
de fondos a favor del Productor, conforme a lo previsto en
la Cláusula 16.3.1. =

asas

==a====

El Concedente se compromete a emitir, a solicitud de la
Sociedad Concesionaria, la certificación a que se refiere
la Cláusula 9.18, si ello corresponde conforme a lo

estipulado en dicha cláusula. =

= CLAUSULA 9 =====:
OBLIGACIONES Y DERECHOS DE LA SOCIEDAD CONCESIONARIA ====

Condiciones Generales de Prestación del Servicio de

====

Transporte de Gas =:
El Servicio de Transporte de Gas deberá ser prestado de
acuerdo con los estándares de las Leyes Aplicables, los
estándares internacionales reconocidos en las Leyes
Aplicables y los estándares del Contrato, de manera tal de

garantizar la calidad, eficiencia y . continuidad del

Servicio de Transporte de Gas. =====
La Sociedad Concesionaria se obliga a instalar y operar los
equipos necesarios para la medición de las variables y
parámetros para establecer la verificación de las metas de
calidad, eficiencia y continuidad. La Sociedad
Concesionaria deberá facilitar a OSINERG y a las-
Autoridades Gubernamentales la información que éstas le
soliciten, en formatos preestablecidos, referida tanto a
los registros para evaluar la calidad del Servicio de
Transporte de Gas como la referida en los Artículos 37* y
38” del Reglamento, la que deberá estar conforme al Anexo-
NO 1 y a las Leyes Aplicables. ====================n=

La Sociedad Concesionaria deberá ejecutar, dentro del plazo

para la Puesta en Operación Comercial, las Obras
NA

Comprometidas Iniciales de conformidad con lo dispuesto en

las cláusulas 3.2.2 y 7.2, así como en el Anexo NQ 7.
Para efecto del cumplimiento del plazo para llevar a cabo
la Puesta en Operación Comercial, la Sociedad Concesionaria
tendrá derecho a que el Productor inicie el suministro de
Gas para las pruebas previas a la Puesta en Operación
Comercial, dentro de un plazo no mayor a los cuarenta y dos
(42) meses desde la Fecha de Cierre: Esta obligación del
Productor consta en la Cláusula 4.2 del contrato de
licencia suscrito por el mismo y PERUPETRO. Asimismo, si la
escisión referida en la Cláusula 19 ocurre antes de la
Puesta de la Operación Comercial, la Sociedad Concesionaria
se compromete a dar las facilidades de transporte por ducto
de forma tal que permita iniciar el suministro de Gas al

Sistema de Distribución para las pruebas previas a la

uesta en Operación Comercial, dentro de un palzo no mayor

cuarenta y tres (43) meses de la Fecha de Cierre. =
Sociedad Concesionaria deberá ejecutar las. Obras
Comprometidas Complementarias de conformidad con lo
ispuesto en las Cláusulas 3.1 y 3.2.2, así como en el

Anexo N2 7. =
La Sociedad Concesionaria tendrá derecho a efectuar las
"ampliaciones" a la Red de Transporte de Gas, a efectos de
incrementar la Capacidad de la misma por encima de la
Capacidad Mínima exigida para el año 12 posterior a la
Puesta en Operación Comercial, señalada en la Cláusula 3.1

La Concesión no le otorga derecho a la Sociedad
Concesionaria a construir, operar y mantener "ramales" O
“extensiones” del Sistema de Transporte de Gas. Tales

"ramales" o "extensiones” requerirán de nuevas concesiones

=======

o de la modificación de la Concesión. ==========
Los términos "ampliaciones", "extensiones" y "ramales" son
utilizados en la presente Cláusula 9.2 con el significado

que se indican en los Artículos 2.1, 2.16 y 2.27 del

Reglamento.
COsSESENTIUN MIL OCHENTINUEVE

Acceso al Sistema de Transporte de Ga:
Durante un plazo de diez (10) años, contado desde la fecha
de Puesta en Operación Comercial, el Servicio de Transporte
de Gas que prestará la Sociedad Concesionaria se limitará
únicamente al Transporte del Gas producido por el
Productor, mo pudiendo los Usuarios de la Red contratar
capacidad para el Transporte de Gas distinto al referido.
Vencido el referido plazo y hasta la Caducidad de la
Concesión, la Sociedad Concesionaria estará obligada a
cumplir con lo dispuesto en el segundo párrafo de la
cláusula 5.16 del contrato de licencia suscrito entre el
Productor y PERUPETRO, que señala lo siguiente: "Vencido el
plazo de diez (10) años y hasta la terminación del
Contrato, el Contratista tiene el derecho a que el Ducto de
Gas Natural, se utilice en forma preferente, en igualdad de

condiciones con terceros, para transportar el Gas natural

Fiscalizado hasta por el volumen de 450 MMPCD". ======. ==

9.11.1 A fin de garantizar el cumplimiento de las
obligaciones del periodo comprendido entre la Fecha
de Cierre y la Puesta en Operación Comercial
derivadas del Contrato, y las de los contratos de
concesión de Transporte de Líquidos y de
Distribución, suscritos por la Sociedad Concesionaria
simultáneamente, ésta entregará al Concedente una
Garantía de Fiel Cumplimiento por noventa y dos
millones de Dólares (US $ 92'000,000), la misma que
deberá ser emitida en términos iguales al Anexo N2 3
por un Banco Extranjero de Primera Categoría. Esta
garantía deberá ser confirmada por un banco local,
incluido en el Apéndice 3 de las Bases, y pagadera en
el Perú. La Garantia de Fiel Cumplimiento garantiza
igualmente el pago de multas conforme a la Cláusula
16.3.1 y tendrá vigencia hasta ciento cincuenta (150)
días calendario posteriores a la fecha prevista para

que ocurra la Puesta en Operac-
ho

2
a

IUN MIL NOVENTA

garantía aquí referida es la misma garantía que la
Sociedad Concesionaria debe entregar de conformidad
con los otros dos contratos de concesión antes

mencionados.

=
La Sociedad Concesionaria deberá presentar la
renovación de la Garantía de Fiel Cumplimiento,
cuando ello fuese necesario, con una anticipación no
menor a treinta (30) días calendario a su
vencimiento. Cuando deba renovarse la Garantía de
Fiel Cumplimiento habiéndose producido la escisión
referida en la Cláusula 19, la Sociedad .Concesionaria
Escindida y la Nueva Sociedad Concesionaria serán
solidariamente responsables frente al Concedente por
dicha renovación la cual deberá realizarse
presentando una Garantía de Fiel Cumplimiento emitida
bajo los mismos términos del modelo del Anexo 3 =====
El incumplimiento a la obligación de renovar la
Garantía de Fiel Cumplimiento será sancionado con su
ejecución total, pudiendo el Concedente resolver el
icontrato, conforme a la Cláusula 21.1.c.10. Para la
ejecución referida bastará que haya vencido el plazo
para la renovación de la Garantía de Fiel

Cumplimiento, sin haberse presentado al Concedente la

Darme m=

renovación de la misma.

9.18 La Sociedad Concesionaria tendrá derecho a percibir uno de

los dos siguientes conceptosr (i) el ochenta y tres y
treinta y cuatro centésimas por ciento (83.34%) de la
penalidad que el Productor pague como consecuencia del
incumplimiento del programa de desarrollo referido en la
Cláusula 4.2 del contrato de licencia suscrito por éste y
PERUPETRO, dentro del plazo dispuesto en la cláusula 3.2.1
del mismo contrato o (ii) el ochenta y tres y treinta y
cuatro centésimas por ciento (83.34%) del monto de la
ejecución de la fianza entregada por el Productor a

PERUPETRO conforme a la Cláusula 3.4 del contrato de
CE GEÉSENTION MIL NOVENTIUNO

licencia suscrito entre ambos. El derecho al pago aquí
previsto sólo podrá ser ejercido por la Sociedad
Concesionaria, según corresponda, en cualquiera de los

siguientes supuestos: =

a) Cuando la escisión referida en la Cláusula 19 se produce
con anterioridad a la Puesta en Operación Comercial:

a.1 Si la Sociedad Concesionaria Escindida ha cumplido
con la Puesta en CUperación Comercial dentro del
plazo de cuarenta y cuatro (44) meses desde la Fecha
de Cierre, si es que llegada dicha fecha el
Productor na ha cumplido con el programa de
desarrollo conforme al contrato de licencia suscrito
con PERUPETRO; Ó ====.

a.2 Si la Sociedad Concesionaria Escindida ha cumplido
con la construcción de las Ubras Comprometidas
Iniciales y con las obras comprometidas del sistema
de Transporte de Líquidos, y se encuentra apta,
dentro de los cuarenta y dos (42) meses desde la
Fecha de Cierre, para recibir en los puntos de
recepción del Sistema de Transporte de Gas y del -
sistema de Transporte de -Líquidos, el Gas o- los
Líquidos suministrados por el Productor para
realizar las pruebas para la Puesta,en Operación
Comercial, siempre que a dicha fecha el Productor no
inicie el llenado del Sistema de Transporte de Gas o
el llenado del sistema de Transporte de Líquidos;
conforme a la cláusula 4.2 del contrato de licencia
suscrito entre el Productor y PERUPETRO y siempre
que. llegado el mes cuarenta y cuatro (44) desde la
Fecha de Cierre la Sociedad Concesionaria Escindida
tenga aptas las Obras Comprometidas Iniciales para
que ocurra la Puesta en Operación Comercial. =======

b) Cuando la escisión referida en la Cláusula 1% aun no se

ha producido a la Puesta en Operación Comercial: =======

¿A Hesse IUN MIL NOVENTIDOS
Cn,
La

Si la Sociedad Concesionaria ha cumplido con la
construcción de: (1) las obras comprometidas
iniciales del sistema de Distribución; (ii) las
Obras Comprometidas Iniciales del Sistema de
Transporte de Gas; y (iii) las obras comprometidas
del sistema de Transporte de Líquidosj y con tener
apta para la Puesta en Operación Comercial la Red de
Distribución, todo ello dentro del plazo de cuarenta
y cuatro (44) meses desde la Fecha de Cierre, si es
que llegada dicha fecha el Productor no ha cumplido

con el programa de desarrollo conforme al contrato

de licencia suscrito con PERUPETROy
Si la Sociedad Concesionaria ha cumplida con “la
construcción dez (i) las obras comprometidas
iniciales del sistema de Distribución; (ii) las
Obras Comprometidas Iniciales del Sistema de
Transporte de Gasj y (iii) las obras comprometidas

del sistema de Transporte de Líquidos; y se

Mencuentra apta, dentro de los cuarenta y dos (42)

meses desde la Fecha de Cierre, para recibir en el
City Gate y en los puntos de recepción del Sistema
de Transporte de Gas y del sistema de Transporte de
Líquidos, el Gas o los Líquidos suministrados por el
Productor para realizar las pruebas para la Puesta
en Operación Comercial, siempre que a dicha fecha el
Productor no inicie el llenado del Sistema de
Transporte de Gas o el llenado del sistema de
Transporte de Líquidos, conforme a la cláusula 4.2.b
del contrato de licencia suscrito entre el Productor
y PERUPETRO, y siempre que llegado el mes cuarenta y
cuatro (44) desde la Fecha de Cierre la Sociedad
Concesionaria tenga apta las indicadas obras

comprometidas para que ocurra la Puesta en Operación

Comercial. ======
9.19

La Sociedad Concesionaria, para ejercer el derecho
estipulado en la presente cláusula, deberá recabar
del Concedente una certificación que acredite que ha
cumplido con los requisitos mencionados en los
literales a) o b) de la Cláusula 9.18, según
corresponda, y presentar dicho documento a
PERUPETRO . El derecho señalado en la presente
Cláusula será ejercido por la Sociedad Concesionaria
por una sola vez, tanto en calidad de titular de la
Concesión como en calidad de titular de las
concesiones de Distribución de Gas y de Transporte
de Líquidos, de tal manera que no podrá cobrar en
total más del 83.34% de la penalidad pagada por el
Productor o de la fianza ejecutada por PERUPETRO.===
La Sociedad Concesionaria se compromete a que durante la
vigencia del Período de Garantía no más del treinta y tres
por ciento (33%) de la Capacidad Garantizada de la Red de
Transporte de Gas esté destinada a sus Empresas Vinculadas,
excluyéndose de esta restricción a la Capacidad Contratada
asignada a la Sociedad Concesionaria para prestar el

Servicio a Consumidores Regulados que no sean Empresas

Vinculadas de la Sociedad Concesionaria. =======
La Sociedad Concesionaria tiene el derecho y se obliga a
participar activamente, a través del representante que
designe, en el "Comité de Coordinación para el Desarrollo
del Proyecto Camisea” o la entidad que la sustituya. Este
comité tiene por objeto coordinar el desarrollo del
Proyecto Camisea hasta su conclusión y ejecución, de
acuerdo a los cronogramas previstos y, realizar las demás
actividades que determine ' su reglamento. El Proyecto
Camisea incluye las actividades que deba realizar el
Productor como consecuencia de haber suscrito el contrato
de licencia para la explotación de hidrocarburos en los
yacimientos de Camisea, lote 88, y las que deba realizar la

Sociedad Concesionaria como consecuencia de
AN MIL NOVENTICUATRO

4%)

el Contrato y los contratos de concesión para la

Distribución y el transporte de líquidos. =
9.21 La Sociedad Concesionaria podrá adquirir Gas Únicamente
para uso propio. No podrá vender Gas a los Consumidores, a
los Comercializadores, al Distribuidor, ni a cualquier otra
Persona, excepto cuando, antes de la escisión, La Sociedad
Concesionaria ejerza los derechos que tiene como titular de
la concesión de Distribución, lo cual se realizará conforme
al contrato de concesión de Distribución y las Leyes

Aplicables. =

===
9.24 La Sociedad Concesionaria se obliga a adquirir del Productor
el Gas necesario para el llenado del Sistema de Transporte

de Gas, tanto para las pruebas para la Puesta en Operación

Comercial como para la operación de la Red de Transporte,
pagando al efecto el precio determinado conforme al

Aktículo 5.4 del Reglamento de la Promoción. =

ociedad Concesionaria se compromete a

BY PASS COMERCIAL =
10.1 We conformidad con el Reglamento de Distribución de Gas
Natural por Red de Ductos, los Consumidores Independientes
tendrán derecho de adquirir el Gas directamente del
Productor, de otros productores o del Comercializador,
negociando directamente con ellos el precio y las
condiciones de venta del Gas. Igualmente tendrán derecho de
contratar directamente Capacidad de Transporte de Gas con

la Sociedad Concesionaria o con el Comercializador, ambos a

Tarifa Regulada. =============
10.2 La Sociedad Concesionaria no podrá negar U impedir al
Usuario de la Red el derecho a la libre contratación del
Servicio de Transporte de Gas, si se cumplen los requisitos
de la Cláusula 10.1. ===:

10.3 En la aplicación de lo dispuesto en la presente Cláusula

10, deberá necesariamente observarse la restricción al
libre acceso a la Capacidad de la Red de Transporte de Gas
referida en la Cláusula 9.6, de tal manera que durante los
primeros diez (10) años desde la Puesta en OUperación
Comercial, toda contratación de Capacidad de la Red de
Transporte de Gas deberá observar dicha restricción.
= CLAUSULA 15 ==
RÉGIMEN DE SEGUROS ==

La Sociedad Concesionaria tomará y mantendrá los siguientes
seguros), cuyas contrataciones quedarán sujetas a las

disposiciones del Artículo 40” del Reglamentos

15.1.1 Seguro de responsabilidad civil contractual Y
extracontractual contra cualquier daño, perjuicio,

pérdida o lesión que pudiere sobrevenir a bienes y

personas. e e
15.1.2 Seguro que cubra el valor de reemplazo de los Bienes
de la Concesión. La contratación de las pólizas
deberá adecuarse a la naturaleza de cada bien. Las
coberturas serán cuando menos las siguientes: daños
parciales o totales provocados por agua, terremoto,
incendio, terrorismo, vandalismo, conmoción civil,
robo, hurto, apropiación ilícita y cubrirán el valor

total de los bienes asegurados.

15.1.3 Seguro que cubra el valor de las pérdidas de Gas
conducido por el Sistema de Transporte de Gas, como
consecuencia de un siniestro. El monto que cobre la
Sociedad Concesionaria producto de la cobertura de la
póliza deberá ser transferido al propietario del Sas,
determinado conforme a lo que se establezca en los
respectivos contratos de suministro de Gas O de
servicio de Transporte o de Distribución. ===========
Los seguros referidos en las Cláusulas 15.1.1 y
15.1.2 deberán iniciar su vigencia a partir del
primer día calendario de inicio de ejecución de las
Obras Comprometidas. El seguro referido en la

Cláusula 15.1.3 deberá iniciar su vigencia antes del
15.3

16.3

inicio del llenado del Sistema de Distribución para
las pruebas y Puesta en Operación Comercial. Todos
los seguros referidos en el presente párrafo estarán,
vigentes hasta que la Concesión termine, conforme a

la Cláusula 21. =

En caso de siniestro cubierto por las pólizas señaladas en
las Cláusulas 15.1.2 y 15.1.3, el monto que cobre la
Sociedad Concesionaria producto de la cobertura de la
referida póliza, deberá ser utilizado para reemplazar y/o

reparar los Bienes de” la Concesión afectados por el

siniestro respectivo. =

Penalidades =

El incumplimiento de las obligaciones de la Sociedad
Concesionaria contenidas en el Contrato y resumidas en el

Anexo N2 8, motivará la aplicación de las penalidades

indicadas en el referido Anexo. ==

Des disputas o controversias que pudieran surgir de la

que se apliquen de conformidad con esta Cláusula se

resolverán en trato directo o mediante el procedimiento

establecido en la Cláusula 18.

16.3.1 Pago de penalidades antes de la Puesta en Operación

Comercial 1 ==
Tratándose de penalidades pagadas al Concedente como
consecuencia de atraso en la fecha prevista para que
se lleve a cabo la Puesta en Operación Comercial,
conforme al literal c) de la Cláusula 3.2.2, el
Concedente deberá transferir al Productor el ochenta
y seis por ciento (86%) de dichas penalidades pagadas
por la Sociedad Concesionaria o por el banco emisor

de la Garantía de Fiel Cumplimiento, en caso de

ejecución de ésta. ========
La transferencia a favor del Productor del ochenta y
seis por ciento (86%) de las penalidades pagadas

según el párrafo siquiente, sólo se hará efectiva si
CRESENTIUN MIL NOVENTISI

éste ha cumplido con el programa de desarrollo
contemplado en el contrato de licencia y ha estado en
capacidad de suministrar Gas dentro del plazo de
cuarenta y dos (42) meses desde la Fecha de Cierre
según lo señalado en el Contrato de Licencia, para
cuyo efecto PERUPETRO certificará que el Productor ha

cumplido con lo mencionado. = =

La transferencia deberá hacerse en la cuenta bancaria
que el Productor informe por escrito al Concedente,
dentro de los cinco (5) Días de recibida la
certificación de PERUPETRO referida en el párrafo

anterior o de pagada ls penalidad, lo que ocurra en

última instancia. ==
Queda expresamente determinado que la penalidad por
atraso parcial a que se refiere el literal b) de la
Cláusula 3.2.2, corresponderá íntegramente al
Concedente, no teniendo derecho el Productor a
participación alguna de tal penalidad. ==============
El límite de responsabilidad de la Sociedad
Concesionaria por las obligaciones de hacer acordadas -
en las Cláusulas 3.2.1 y 3.2.2 ->rá igual al monto de -
la Garantía de Fiel Cumplir ato, incluido sus
incrementos conforme a la C.zxusula 3.2.2.b- La
Sociedad Concesionaria podrá reducir el monto de la
Garantía de Fiel Cumplimiento, hasta por el monto
equivalente a la penalidad pagada conforme al Anexo

SARA

No. 8. ==

=============
Sin que de alguna forma puedan verse afectados o se
afecten los derechos del Concedente, referentes a la
Garantía de Fiel Cumplimiento, la Sociedad
Concesionaria y el Productor podrán acordar variar
los eventuales derechos que pudieran resultar de la
aplicación del primer párrafo de la presente Cláusula
16.3.1 y de la Cláusula 9.18, en lo concerniente al

monto y forma de pago de la penalidad est-
2 MIL NOVENTIOCHO
Y,

la Cláusula 3.2.2.c primer párrafo y en el cuadro de

penalidades escalonadas del Anexo NS 8. =

En ningún caso dicho acuerdo afectará la
responsabilidad de la Sociedad Concesionaria frente
al Concedente. La parte del acuerdo que afecte dicha

responsabilidad será considerada inexistente. =

Todo acuerdo a que lleguen la Sociedad Concesionaria
y el Productor sobre lo establecido en los. dos
últimos párrafos de la presente Cláusula constará por
escrito y será puesto en conocimiento del Concedente,

dentro de los tres (3) Días siguientes a la fecha de

su suscripción. == =
16.3.2 El pago de las penalidades referidas en la Cláusula

16.3.1 y 16.3.4 será requerido por escrito por el

Concedente a la Sociedad Concesionaria, indicándole
la cuenta bancaria en la que deberá depositar el
monto correspondiente, lo cual. deberá ocurrir al
quinto Día siguiente de recibido el requerimiento.
entro del plazo referido la Sociedad Concesionaria
drá contradecir la procedencia del requerimiento de

pago» en cuyo caso se habrá producido una

Ricard

controversia que será solucionada conforme a lo
dispuesto en la Cláusula 18, considerándose que la
contradicción formulada tendrá el mismo efecto que la
comunicación referida en la Cláusula .18.1. Resuelta
la controversia de manera favorable al Concedente,
sea en trato directo o por laudo arbitral firme, o
vencido el plazo de cinco (05) Días sin que la
Sociedad Concesionaria contradiga el requerimiento de
pago, se entenderá que la obligación de pago de la
penalidad es exigible. En este caso, la obligación de
pago de la penalidad deberá ser cumplida al Día
siguiente de vencido el referido plazo, ou al Día
siguiente de notificada la Sociedad Concesionaria con

el laudo arbitral firme o al Día siguiente en que la
S

COSESENFIUN MIL NOVENTINUEVE

uyy a

controversia es solucionada en trato directo, según
corresponda. En caso la Sociedad Concesionaria no
cumpla con pagar la penalidad, el Concedente tendrá
derecho a solicitar la ejecución de la Garantía de
Fiel Cumplimiento o la Garantía de Fiel Cumplimiento
Complementaria, según corresponda, conforme al

procedimiento dispuesto por la misma, para cubrir el

monto de las penalidades. =
Si el requerimiento para el pago de las penalidades
por atraso en la Puesta en Operación Comercial se
produce cuando ya ha entrado en vigencia la escisión
de la Sociedad Concesionaria conforme a la Cláusula
19, el Concedente efectuará dicho requerimiento tanto
a la Nueva Sociedad Concesionaria como a la Sociedad
Concesionaria Escindida, en cuyo caso ambas serán
solidariamente responsables por el pago de la
penalidad correspondiente. En caso de incumplimiento,

el Concedente podrá actuar conforme a lo previsto en

la parte final del párrafo anterior. =====:

19.7 En el supuesto que la Sociedad Concesionaria acuerde que la
escisión entre en vigencia antes de la fecha prevista para

que se lleve a cabo la Puesta en Operación Comercial, la
Sociedad Concesionaria informará al Concedente, antes que
entre en vigencia la escisión, sobre la proporción en que se
dividirá la penalidad que tendría que pagar el Productor
conforme a la Cláusula 9.18, señalando el porcentaje que
correspondería a la Sociedad Concesionaria Escindida y el

que correspondería a la Nueva Sociedad Concesionaria. En la
misma oportunidad y bajo el mismo supuesto, informará al
Concedente a cual de las sociedades mencionadas deberá el
Concedente devolver la Garantía de Fiel Cumplimiento y la
Garantía de Fiel Cumplimiento Complementaria, cuando proceda

su devolución conforme al Contrato.
==== ANEXO NQ2 1 ========:
CARACTERISTICAS TECNICAS Y CONDICIONES PARA EL DISEÑO, ==

uE3aw 2232823 :iun mil cren a

A é;
CONSTRUCCION Y OPERACION DEL SISTEMA DE TRANSPORTE DE GAS ==
Alcance de la Concesión

====
La Concesión del Transporte de Gas comprenderá Ia
construcción y operación de un ducto y de las facilidades

requeridas para transportar gas satisfaciendo la Capacidad

Mínima que se señala en la Cláusula 3.1. El transporte se
hará desde el Punto de recepción hasta el Punto de Entrega.

La Planta de Separación será de propiedad del Productor; y
el City Gate será de propiedad del concesionario del Sistema

de Distribución de Lima y Callao. ===

El Sistema de Transporte de Gas se construirá en forma
simultánea al sistema de Transporte de Líquidos de tal forma

que compartan facilidades logísticas, de construcción,

derecho de vía, sistemas de comunicación y control y demás
facilidades propias de este tipo de instalaciones. =========
El Sistema de Transporte de Gas deberá estar listo para
erar en la fecha prevista para la Puesta en Operación
rcial señalada conforme a la Cláusula 3.2.2.c, y deberá
Ar con los requerimientos mínimos de seguridad,
confiabilidad, calidad, eficiencia Y continuidad -
establecidos en las Leyes Aplicables y los contratos

respectivos, durante el Plazo del Contrato. ===============z=

======:

2.0. Características de la Ruta del Ducto aia
El ducto cruzará por tres zonas bien definidas del
territorio peruano: una parte de selva virgen en donde se
encuentran los pozos de. gas¡ luego la sierra en donde hay
que vencer la cordillera de los Andes y finalmente la costa
hasta llegar a orillas del Océano Pacífico. Sas
La primera sección del ducto atravesará por zonas de bosque
húmedo tropical del Bajo Urubamba que se caracteriza por
tener una topografía muy accidentada y con precipitaciones
pluviales frecuentes. La gran cantidad de pendientes que se
encuentran en estos terrenos, hará necesaria la aplicación
de técnicas de construcción apropiadas. Asimismo, por la

falta de accesos terrestres y las limitaciones de
o biteNiriun MIL CIENTO U

Ys
NETTTD

navegabiHitdad- de. ros-ríos- a pocos meses del- axO, Séra”
necesario disponer de apoyo aéreo, especialmente del uso de

helicópteros. =

Otros de los objetivos del proyecto son proteger la
diversidad biológica de la zona del Bajo Urubamba, minimizar

los impactos al ambiente de una zona ambientalmente sensible
como ésa, así como los impactos sociales a las comunidades
nativas que se pudieran encontrar en las cercanías.

La siguiente sección del ducto cruza por valles interandinos
y la cordillera de los Andes en donde se alcanzan alturas
cercanas a los 4,500 m.s.n.m. En el área por donde
atravesará el ducto, a excepción de los valles interandinos,
casi no se encuentra vegetación. A lo largo de esta ruta es
posible encontrar algunas comunidades indígenas y pequeños

poblados, pero de manera general puede decirse que es una

zona deshabitada.
Las condiciones de construcción de esta sección del ducto
son consideradas de moderadas a difíciles. No se encuentran
pendientes tan pronunciadas como en la anterior sección. ===
La última sección del ducto desciende rápidamente desde los
Andes hasta la costa cruzando regiones desérticas y con

pocas elevaciones. En esta zona no se prevé mayores

«dificultades en la etapa de construcción. Existen buenas

carreteras y se cuenta con facilidades logísticas (puertos y,

aeropuertos, ciudades, etc.). ==============

Normas Técnicas ======
El diseño, construcción, operación y mantenimiento del
Sistema de Transporte de Gas se sujetará a los parámetros y
requerimientos establecidos en el Contrato y a las normas -
técnicas establecidas en las Leyes Aplicables. =============

Bases para el Diseño y Operación ===========================

¡ASE ==.

Punto Inicial del Ducto ======:
El punto inicial del ducto estará ubicado en un área cercana
al punto de fiscalización de la producción, en la zona

denominada Las Malvinas, en la Provincia de la Convención en
el Departamento del Cusco. Las coordenadas UTM referenciales

- de Las Malvinas son: N 8'690,200; E 722,120. =

Sasamo

El Productor y la Sociedad Concesionaria podrán acordar una
ubicación diferente a la señalada en el párrafo anterior
para el punto inicial del ducto, previa aprobación del
Concedente. Esta variación en la ubicación no cambiará el

Costo de Servicio de Transporte de Gas. =

SS

4.2 Punto de Recepción

El Punto de Recepción es el punto inicial del

4.3 Punto Final del Ducto y Punto de Entrega

El punto final del ducto estará ubicado a la entrada del

City Gate. Es el Punto de Entrega.

4.4 City Gate ==
El City Gate estará ubicado en Pampa Río Seco, a la altura

de Santa María del Mar, en la Provincia de Lima. Las

ordenadas referenciales para su ubicación son 12.38755*

latitud Sur, 76.76170* longitud Deste. =========
La
diferen e a la señalada en el párrafo anterior para el City

Shciedad Concesionaria podrá proponer una ubicación

ate, la' cual requerirá la aprobación del Concedente para su

implementación. Esta variación en la ubicación no cambiará

Ricard

el Costo de Servicio de Transporte de Gas ni el costa de

[ER ISE

Servicio de Distribución.
4.3 Punto de Derivación == DRAE AAA
Es el punto en el cual se prevé existirá una bifurcación del
ducto que llega de Camisea, de forma tal que. en él se

iniciaría un ramal para atender la demanda en Pisco y zonas

conexas »
El Punto de Derivación estará ubicado en la Provincia de

Pisco, cercano al pueblo de Humay o al Oeste de él. ===

€ Lg

4.6 Capacidad del Ducto
El ducto deberá satisfacer las Capacidad Minima señalada en
la Cláusula 3.1. El cumplimiento de estas capacidades será

evaluado según lo establecido en el Anexo N2 Za. ===========

4.7 Condiciones de Operación Referenciales ======
5.0 Parámetros Especificos de Diseño:

En el punto inicial del ducto: =============================
—Presión mínima de entrega por productor: 37.5bar—-absoluto

—-Temperatura máxima de entrega :

En el punto final del ductos =

—Presión mínima de entrega : 40 bar-absoluto ==

Características Referenciales del Gas Natural
Las siguientes son características referenciales. Las
caracteristicas definitivas serán proporcionadas por el

Productor, dentro de los 6 meses posteriores a la Fecha de

Cierre:
Componentes

Na

co

O 0.0000

c; 0.8937

Ca 0.0857

O 0.0063

pon 0.0002:

Cs 0.0005 *

Total - 1.0000
Propiedades Generales:
Peso Molecular - o 13
Gravedad Específica 0.61
Factor Z x: 15.6"C y 101.325 kPe - 0,991

w 15.6"C y 10,000 kPa 07644 --
a: 15.6*C y 15,000 kPa 0.7262

Viscosidad “ u 15.6"C y 101.325 kPu 0,0109
Calor Específico, kJ/kg-"C a: 13.60 y 101.325 kPa 0.9971 -
Poder Calorifico máx, MJ/nf , 3993 s
Poder Calorífico mín, MIJAn” — 3604
Indice Wobbe, (EV) 46456 S
Punto de Rocío para hidrocarburos,
De 1.0 435 MPa, Temp. Mix "C -10
Contaminantes en el Gas Natural ==========================

El Sistema de Transporte de Gas estará en condiciones de
transportar gas con los siguientes niveles máximos de

contaminantes: ====== S====o=ooos=ise=s=================
Azufre total — : 18 mg/a?”

E3 : mg  _-

COz : Men volumen

Tnertes totales : 4% en volumen

Agua libre z d-

Vapor de egua : 65 mgla?

Punto de Rocio para hidrocarburos : -10*C'2 10 Mpa

Partículas sólidas -—- == 3 ppe pera particileas mayor a10 micrones

25
22 An MIL CIENTO CUATRO

1 Sistema de Control y Automatización. SCADA: =

M

Se debe diseñar, instalar, operar y mantener un sistema de
control de tecnología de última generación, que garantice la
operación segura, confiable continua y eficiente del Sistema

de Transporte de Gas hasta el final del plazo de la

Concesión. ==

ANEXO E-3 ==
== Contrato BOOT Concesión Distribución ==

By Pass Comercial ==

Es el derecho que, de conformidad con la Cláusula 10 y los
Artículos 2.9, 6 y 82 del Reglamento, tienen los Consumidores
Independientes, para adquirir Gas directamente del Productor: de
otros productores o del Comercializador, y el Transporte de Gas
directamente del Transportista ou Comercializador, sin estar

obligado a hacerlo de la Sociedad Concesionaria. =====

itular del contrato de licencia suscrito conforme al
Artículoxi0929 de la Ley , por medio del cual ha adquirido el
explotar los hidrocarburos de los yacimientos de
Camósea ubicados en el Lote 88, cuenca Ucayali, provincia de La
Conventión, departamento del Cusco, como consecuencia de haber

obtenido la buena pro en el concurso llevado a cabo por el Cepri.

Punto de Entrega ===== =
Es el punto situado al ingreso del City Bate en el que el Sistema
de Transporte de Gas se conecta con el Sistema de Distribución y
en el que la Sociedad Concesionaria recibe del Transportista el
Gas para realizar la Distribución.

Punto de Recepción ====:

====
Es el punto de interconexión de las instalaciones del Productor,
u otros productores luego de transcurrido diez años desde la

Puesta en Operación Comercial, con el Sistema de Transporte de

Gas. == ==
5.3 Declaraciones de las Partes respecto del Proyecto Camisea.=

Las Partes declaran conocer lo siguiente: ==

CORSA uN

Vayas
0]
7]
P

5.3.4

Que el proyecto Camisea (el "Proyecto") se desarrolla
a través de las siguientes actividades: (1)
Producción de Gas y líquidos; (ii) Transporte de Gas

y transporte de líquidos, y (iii) Distribución. =

Que las actividades referidas en la Cláusula 5.3.1

están estrechamente vinculadas. =====: =

Que para implementar el Proyecto se han suscrito los
siguientes contratos: (i) el Contrato, el contrato de
concesión de Transporte de Gas y el contrato de
concesión de transporte de líquidos, todos ellos
entre el Concedente y la Sociedad Concesionaria y
(ii) el contrato de licencia para la explotación de
hidrocarburos en los yacimientos de Camisea, lote 88,

entre PERUPETRO y el Productor, todos los cuales son

de conocimiento de las Partes. ======== ==
Que siendo el Proyecto un proyecto con actividades
estrechamente vinculadas, y estableciendo los
contratos. mencionados en la Cláusula 5.3.3
obligaciones y derechos atribuibles a las partes
contratantes respectivas, el cumplimiento. o
incumplimiento de tales obligaciones o el ejercicio
de tales derechos pueden afectar directa o

indirectamente a las partes contratantes de los demás

contratos mencionados. =========
Que, como consecuencia de lo mencionado en la
Cláusula 5.3.4, es necesaria la estrecha coordinación
entre las distintas partes que han suscrito los
contratos mencionados en la Cláusula 5.3.3 ==========
Las Partes declaran su compromiso de hacer posible-la
oportuna ejecución del Proyecto y de realizar sus
mejores esfuerzos para evitar y superar los posibles

problemas que pudieran surgir durante la vigencia del

DDT TITS ADA

Contrato. ==
CLAUSULA 6
REQUISITOS A SER CUMPLIDOS EN LA FECHA DE CIERRE ===== ”

6.1 En la Fecha de Cierre la Sociedad Concesionaria deberá:
6.1.1 Entregar el testimonio de la escritura pública de
constitución social y estatuto de la Sociedad
Concesionaria con la constancia de su inscripción
registral, en el que conste las estipulaciones

requeridas por las Bases. ==

6.1.2. Entregar la Garantía de Fiel Cumplimiento emitida de
conformidad con lo dispuesto en la Cláusula 9.11.1.==
6.1.3 Entregar la Memoria Descriptiva del Sistema de
Distribución, en los términos indicados en el Anexo
N* 3 de las Bases y que forma parte del Contrato como

su Anexo N2 7, ==:

6.1.4 Entregar copia literal de la ficha registral de la
Sociedad Concesionaria donde conste la inscripción de
los actos a que se refieren las Cláusulas 6.1.1 y
6.1.De

6.1.5 Entregar los poderes de los representantes legales de
la Sociedad Concesionaria y del Operador Estratégico -
Precalificado de Distribución, respectivamente, que
se encuentran debidamente facultados para suscribir
el Contrato, debidamente inscritos en la Oficina
ES Registral de Lima y Callao. =

ams===========
6.1.6 Suscribir por intermedio de su representante legal la

Cláusula adicional de los seis ejemplares del

Contrato. ============: ie

6.1.7 Presentar el documento que contiene la aceptación -*
expresa a la Resolución Suprema de otorgamiento de la
Concesión, a que se refiere la Cláusula 6.2.4, de

conformidad con lo dispuesto por el Artículo 33” del

Reglamento. ===== <=

6.1.8 Anulado. =========================m=N22==22==2==m====
6.1.9 Entregar al Concedente la relación de Socios

Principales y de Empresas Matrices de los Socios
Principales, que formarán parte del Contrato como
Anexos No. 4 y 5, respectivamente.

======
El Concedente deberá cumplir con efectuar la transferencia
de fondos a favor del Productor, conforme a lo previsto en

la Cláusula 16.3.1 == ==

El Concedente se compromete a emitir, a solicitud de la
Sociedad Concesionaria, la certificación a que se refiere
la Cláusula 9.18, si ello corresponde conforme a lo

estipulado en dicha cláusula. ====

Condiciones Generales de Prestación del Servicio ===

El Servicio deberá ser prestado de acuerdo con los
estándares de las Leyes Aplicables, los estándares
internacionales reconocidos en las Leyes Aplicables, y los

estándares del Contrato, de manera tal de garantizar la

calidad, eficiencia y continuidad del Servicio. ===========
La Sociedad Concesionaria se obliga a instalar y operar los
equipos. necesarios para la medición de las variables y
parámetros para establecer la verificación de las metas de
calidad, eficiencia y continuidad. La Sociedad
Concesionaria deberá facilitar a OSINERG y a las
Autoridades Bubernamentales la información que éstas le
soliciten, en formatos preestablecidos, referida tanto a
los registros para evaluar la calidad del Servicio como la
referida en los Artículos 45” y 46” del Reglamento, la que
deberá estar conforme al Anexo NS í y a las Leyes
Aplicables. =================================p=============
La Sociedad ciocaria deberá ejecutar, dentro del plazo
para la -Puesta en Operación Comercial, las Obras
Comprometidas Iniciales de conformidad con.lo dispuesto. en
las cláusulas 3.1.1, 3.2.2 y 7-2, así como en el. Anexo Ng
7. =

Samoa =ro========
Para efecto del cumplimiento del plazo para llevar a cabo-
la Puesta en Operación Comercial, la Sociedad Concesionaria
tendrá derecho a que el Productor inicie el suministro de

Gas para las pruebas previas a la Puesta

3222) IUN MIL CIENTO OCHO

Comercial, dentro de un plazo no mayor a los cuarenta y dos
(42) meses desde la Fecha de Cierre. Esta obligación del
Productor consta en la cláusula 4.2 del contrato de
licencia suscrito por el mismo y PERUPETRD.

9.11.1 A fin de garantizar el cumplimiento de las
obligaciones del periodo comprendido entre la Fecha de
Cierre y la Puesta en Operación Comercial derivadas del
Contrato, y las de los contratos de concesión de transporte
de líquidos y de Transporte de Gas, suscritos por la
Sociedad Concesionaria simultáneamente, ésta entregará al
Concedente una Garantía de Fiel Cumplimiento por noventa y
dos millones de Dólares (US $ 92 000,000), la misma que
deberá ser emitida en términos iguales al Anexo NS 3 por un
Banco Extranjero de Primera Categoría. Esta garantía deberá
ser confirmada por un banco local, incluido en el apéndice
de las Bases, y pagadera en el Perú. La Garantía de Fiel
limiento garantiza igualmente el pago de multas
rm a la Cláusula 16.3.1 y tendrá vigencia hasta
cincuenta (150) días calendario posteriores a la
cha prevista para que ocurra la Puesta en Operación
Comercial. La garantía aquí referida es la misma garantía
que la Sociedad Concesionaria debe entregar de conformidad
con los otros dos contratos de concesión antes mencionados. _
La Sociedad Concesionaria deberá presentar la renovación .de
la Garantía de Fiel Cumplimiento, cuando ello fuese
necesario, con. una anticipación no menor a treinta (30)
días calendario a su vencimiento. Cuando deba renovarse la
Garantía de Fiel Cumplimiento habiéndose “producido la
escisión - referida en la Cláusula 19% la Sociedad
Concesionaria Escindida y la Nueva Sociedad Concesionaria
serán solidariamente responsables frente al Concedente por
dicha renovación, la cual deberá realizarse presentando una

Garantía de Fiel Cumplimiento emitida bajo los mismos

términos del modelo del Anexo NS
COSESENPIUN MIL CIENTO NUEVE

A

El incumplimiento a la obligación de renovar la Garantía de
Fiel Cumplimiento será sancionado con su ejecución total,
pudiendo el Concedente resolver el Contrato, conforme a la
Cláusula 21.1.c.11. Para la ejecución referida bastará que
haya vencido el plazo para la renovación de la Garantia de
Fiel Cumplimiento, sin haberse presentado al Concedente la

renovación de la misma. ==

La Sociedad Concesionaria tendrá derecho a percibir uno de
los dos siguientes conceptos: (i) el ochenta y tres y
treinta y cuatro centésimas por ciento (83.34%) de la
penalidad que el Productor pague como consecuencia del
incumplimiento del programa de desarrollo referido en la
cláusula 4.2 del contrato de licencia o (ii) el ochenta y
tres y treinta y cuatro centésimas por ciento (83.34%) del
monto de la ejecución de la fianza entregada por el
Productor a PERUPETRO conforme a la cláusula 3.4 del
contrato de licencia suscrito entre ambos. El derecho al
pago aquí previsto sólo podrá ser ejercido por la Sociedad

Concesionaria en cualquiera de los siguientes supuestos

a) Cuando la escisión referida en la Cláusula 19 se produce
con anterioridad a la Puesta en Operación Comercial:¡====
a.1 Si la Nueva Sociedad Concesionaria ha cumplido con

la Puesta en Operación Comercial dentro del plazo
de cuarenta y cuatro (44) meses desde la Fecha de
Cierre, si es que llegada dicha fecha el Productor
na ha cumplido con el programa de desarrollo
conforme al contrato de licencia suscrito con
PERUPETRO;z Ó

a.2 Si la Nueva Sociedad Concesionaria ha cumplido cor
la construcción de las Obras Comprometidas Iniciales
y con tenerla apta, dentro de los cuarenta y dos
(42) meses desde la Fecha de Cierres para recibir en
el City Gate el Gas suministrado por el Productor
para realizar las pruebas para la Puesta en

Operación Comercial, siempre que a dicha fecha el
Productor no inicie el llenado del Sistema de
Transporte de Gas, conforme a la cláusula 4.2 del
contrato de licencia suscrito entre el Productor y
PERUPETRO, y siempre que llegado el mes cuarenta y
cuatro (44) desde la Fecha de Cierre la Nueva
Sociedad Concesionaria tenga apta las Obras

Comprometidas Iniciales para que ocurra la Puesta en

Operación Comercial. ====

b) Cuando la escisión referida en la Cláusula 19 aún no se

ha producido a la Puesta en Operación Comercial.

b.1

Si la Sociedad Concesionaria ha cumplido con la
construcción dez (i) las Obras Comprometidas
Iniciales; (ii) las obras comprometidas iniciales
del Sistema de Transporte de Gas; y (iii) las obras
comprometidas del sistema de transporte de líquidos
de Bas y con tener aptas todas éstas para que la
Puesta en Operación Comercial ocurra dentro del
lazo de cuarenta y cuatro (44) meses desde la Fecha
Cierre, si es que llegada dicha fecha el
Productor "no ha cumplido con el programa de
desarrollo conforme al contrato de licencia suscrito

con PERUPETRO; Ó ===================

Si la Sociedad Concesionaria ha cumplido con la
construcción dez ti) las Ubras Comprometidas
Iniciales; (ii) las obras comprometidas iniciales
del Sistema de Transporte de Gas; -.y (iii) las obras
comprometidas del sistema de transporte de líquidos
de Bas; y con tener aptas todas éstas, dentro de las
cuarenta y dos (42) meses desde la Fecha de Cierre,
para recibir en el City Gate y en los puntos de
recepción del Sistema de Transporte de Gas y del
sistema de transporte de líquidos de Gas, el Gas O
los líquidos de Gas suministrados por el Productor
para realizar las pruebas para la Puesta en

Operación Comercial, siempre que a dicha fecha el
3
>

A

y)

CO BESÉNEILN MIL CIENTO ONCE

9.17

Productor no inicie el llenado del Sistema

Transporte de Gas o el llenado del sistema
transporte de líquidos, conforme a la cláusula 4.2.b
del contrato de licencia suscrito entre el Productor
y PERUPETRO, y siempre que llegado el mes cuarenta y
cuatro (44) desde la Fecha de Cierre la Sociedad
Concesionaria tenga apta las indicadas obras

comprometidas para que ocurra la Puesta en Operación

Comercial. amooo ===
La Sociedad Concesionaria, para ejercer el derecho
estipulado en la presente cláusula, deberá recabar
del Concedente una certificación que acredite que ha
cumplido con los requisitos mencionados en los
literales a) o b) de la Cláusula 9.18, según
corresponda, y presentar dicho documento a
PERUPETRO. El derecho señalado en la presente
Cláusula será ejercido por la Sociedad Concesionaria
por una sola vez, tanto en calidad de titular de la
Concesión como en calidad de titular de las
concesiones de Transporte de Gas y de transporte de
líquidos, de tal manera que no podrá cobrar en total
más - del 83.34% de la penalidad pagada por el
Productor. o de la fianza ejecutada por PERUPETRO.==
La Sociedad Concesionaria se compromete a que durante la
vigencia del Período de Garantía no más del treinta y tres
por ciento (33%) de la Capacidad Garantizada de-la Red de
Distribución esté destinada a sus Empresas Vinculadas,
E Ed oa de esta restricción a la Capacidad Contratada
asignada a-“la' Sociedad Concesionaria - para- prestar “el

Servicio a Consumidores Regulados que no sean Empresas

Vinculadas de la Sociedad Concesionaria. ==== pame ==
La Sociedad Concesionaria tiene el derecho y se obliga a
participar. activamente, a través del. representante que
designe, en el "Comité de Coordinación para el Desarrollo

del Proyecto Camisea" o la entidad que la sustituya.
BF run MIL CIENTO DOCE

comité tiene por objeto coordinar el desarrollo
Proyecto Camisea hasta su conclusión y ejecución, de
acuerdo a los cronogramas previstos y, realizar las demás
actividades que determine su reglamento. El Proyecto
Camisea incluye las actividades que deba realizar el
Productor como consecuencia de haber suscrito el contrato
de licencia para la explotación de hidrocarburos en los
yacimientos de Camisea, lote 88, y las que deba realizar la
Sociedad Concesionaria como consecuencia de haber suscrito
el Contrato y los contratos de concesión para el Transporte

de Gas y el transporte de líquidos. =

===
9.23 La Sociedad Concesionaría se obliga a adquirir del
Productor el Gas necesario para el llenado del Sistema de

Distribución, tanto para las pruebas para la Puesta en

Operación Comercial como para la operación de la Red de
istribución, pagando al .efecto el precio determinado
cohforme al Artículo 5.4 del Reglamento de la Promoción.===
ociedad Concesionaria se compromete a cumplir lo
dispuesto en la Cláusula 5.3.
== CLAUSULA 10
===== BY PASS COMERCIAL =:
10.4 De conformidad con los Artículos 2.9, 6* y B* del

Reglamento, los Consumidores Independientes, tendrán
derecho de adquirir el Gas directamente del Productor, de
otros productores, o del Comercializador,. negociando
directamente con ellos el precio y las condiciones de venta
del Gas. Igualmente tendrán derecho de contratar
directamente capacidad de Transporte de Gas con el
Transportista o con el Comercializador, ambos a- tarifa-
regulada. En tales casos la Sociedad “Concesionaria y el
Consumidor Independiente quedarán sujetos a las .
disposiciones de los Artículos 2.9, 6%, 8” y demás
aplicables del Reglamento. El Consumidor Independiente, en
estos casos, deberá hacer uso del acceso abierto al Sistema

de Distribución. La Sociedad Concesionaria deberá permitir
dicho acceso al Consumidor Independiente, de conformidad

lo dispuesto por el Reglamento y las Leyes Aplicables. ==

10.5 La opción que tome el Consumidor Independiente para ejercer

10.6

el derecho al By Pass Comercial, estará supeditada a la
condición estipulada en la Cláusula 10.1 y a las
condiciones particulares que prevea el contrato de Servicio
suscrito entre el Consumidor Independiente y la Sociedad

Concesionaria. =

La Sociedad Concesionaria no podrá negar oO impedir al
Consumidor Independiente el ejercicio del derecho al By
Pass Comercial si se dan las condiciones previstas en la
presente Cláusula y en el Reglamento.
CLAUSULA 15 ==
= RÉGIMEN DE SEGUROS ================

La Sociedad Concesionaria tomará y mantendrá los siguientes
Seguros; cuyas contrataciones quedarán sujetas a las

disposiciones del Artículo 48” del Reglamento: =

15.1.1 Seguro de responsabilidad cívil contractual y
extracontractual contra cualquier daño, perjuicio,

pérdida o lesión que pudiere sobrevenir a bienes y

personas. =="====
15.1.2 Seguro que cubra el valor de reemplazo de los Bienes
de la Concesión. La contratación. de las pólizas
deberá adecuarse a la naturaleza de cada bien. Las
coberturas serán cuando menos las siguientes: daños
parciales o totales provocados por agua, terremoto,
incendio, terrorismo, vandalismo, conmoción civil,

robo, hurto, apropiación ilícita y cubrirán el valor

total de los bienes asegurados.======== ===========
15.1.3 Seguro que cubra el valor de las pérdidas de Gas
conducido por el Sistema de Distribución, como
consecuencia de un siniestro. El monto que cobre la
Sociedad Concesionaria producto ce la cobertura de la
póliza deberá ser transferido al propietario del Gas,

determinado conforme a lo que se establezca en los
respectivos contratos de suministro de Gas oO de

servicio de Distribución. =

Los seguros referidos en las presentes Cláusulas
15.1.1 y 15.1.2 deberán iniciar su vigencia a partir
del primer día calendario de inicio de ejecución de
las Obras Comprometidas. El seguro referido en la
Cláusula 15.1.3 deberá iniciar su vigencia antes del
inicio del llenado del Sistema de Distribución para
las pruebas y Puesta en Operación Comercial. Todos

los seguros referidos estarán vigentes hasta que la

Concesión termine, conforme a la Cláusula 21.
15.3 En caso de siniestro cubierto por las pólizas señaladas en

las Cláusulas 15.1.2 y 15.1.3, el monto que cobre la

Sociedad Concesionaria producto de la cobertura de la
referida póliza deberá ser utilizado para reemplazar y/o

parar los Bienes de la Concesión afectados por el

Penalidades

El incumplimiento de las obligaciones de la Sociedad

Ricardo

Concesionaria contenidas en «el Contrato y resumidas en el

Anexo N2 8, motivará la aplicación de las penalidades

====

indicadas en el referido Anexo.
Las disputas o controversias que pudieran surgir de la
aplicación de las penalidades indicadas en el Anexo NQ 8
que se apliquen de conformidad con esta Cláusula se

resolverán en trato directo o mediante el procedimiento

establecido en la Cláusula 18. ===
16.3.1 Pago de penalidades antes de la Puesta en Operación

Comercial:
Tratándose de penalidades pagadas al Concedente como
consecuencia de atraso en la fecha prevista para que
se lleve a cabo la Puesta en Operación Comercial,
conforme al literal c) de la Cláusula 3.2.2, el
Concedente deberá transferir al-Productor el ochenta

y seis por ciento (86%) de dichas penalidades pagadas
por la Sociedad Concesionaria o por el banco emisor
de la Garantía de Fiel Cumplimiento, en caso de

ejecución de ésta.

La transferencia a favor del Productor del ochenta y
seis por ciento (86%) de las penalidades pagadas
según el párrafo siguiente, sólo se hará efectiva si
éste ha cumplido con el programa de desarrollo
contemplado en el contrato de licencia y ha estado en
capacidad de suministrar Gas dentro del plazo de
cuarenta y dos (42) meses desde la Fecha de Cierre
según lo señalado en el contrato de licencia, para
cuyo efecto PERUPETRO certificará que el Productor ha

cumplido con lo mencionado. ==

La transferencia deberá hacerse en la cuenta bancaria
que el Productor informe por escrito al Concedente,
dentro de los cinco (5) Días de recibida la
certificación de PERUPETRO referida en el párrafo

anterior o de pagada la penalidad, lo que ocurra en

última instancia. AED
Queda expresamente determinado que la penalidad por
atraso parcial a que se refiere el literal b) de la
Cláusula 3.2.Z, , corresponderá integramente al

Concedente, no teniendo derecho el Productor a

participación alguna de tal penalidad. ====
El límite de responsabilidad de. la Sociedad
Concesionaria por las obligaciones de hacer acordadas
en las Cláusulas 3.2.1 y 3.2.2 será iqual al monto de
la Garantía de Fiel Cumplimiento, incluido sus
incrementos conforme a la- Cláusula 3.2.2.b. La
Sociedad Concesionaria podrá reducir el monto de la
Garantía de Fiel Cumplimiento, hasta por el monto
equivalente a la penalidad pagada conforme al Anexo
N2 8.

Sin que de alguna forma puedan verse afectados o se

aseos m=oo=====

afecten los derechos del Concedente, referentes a la
Lun MIL CIENTO DIECISEIS

Garantía de Fiel Cumplimiento, la Sociedad
Concesionaria y el Productor podrán acordar variar
los eventuales derechos que pudieran resultar de la
aplicación del primer párrafo de la presente Cláusula
15.3.1 y de la Cláusula 9.18, en lo concerniente al
monto y forma de pago de la penalidad establecida en
la Cláusula 3.2.2.c primer párrafo y en el cuadro de

penalidades escalonadas del Anexo N2 8. =

=
En ningún caso dicho acuerdo afectará la
responsabilidad de la Sociedad Concesionaría frente
al Concedente. La parte del acuerdo que afecte dicha

responsabilidad será considerada inexistente.

Todo acuerdo a que lleguen la Sociedad Concesionaria
y el Productor sobre lo establecido en los dos
últimos párrafos de la presente cláusula constará por
escrito y será puesto en conocimiento del Concedente,

dentro de los tres (3) Días siguientes a la fecha de-

su suscripción.

========
El pago de las penalidades referidas en las Cláusulas
16.3.1, 16.3.2 y 16.3.5 será requerido por escrito
por el Concedente a la Sociedad Concesionaria,
indicándole. la cuenta bancaria en la que deberá
depositar el monto correspondiente, lo cual deberá
ocurrir al quinto Día siguiente de recibido el
requerimiento. Dentro del plazo referido la Sociedad
Concesionaria podrá contradecir la procedencia del
requerimiento de pago, en cuyo Caso se habrá
producido una controversia que será solucionada
conforme a lo dispuesto en la Cláusula 18,
considerándose que la contradicción formulada tendrá
el mismo efecto que la comunicación referida en la
Cláusula 18.1. Resuelta la -controversia de manera
favorable al Concedente, sea en trato directo o por
laudo arbitral firme, o vencido el plazo de cinco

(05) Dias sin que la Sociedad Concesionaria
n

n

)
Y

ie

b

dl

IUN MIL CIENTO DIECISIETE

S contradiga el requerimiento de pago, se entenderá que
la obligación de pago de la penalidad es exigible. En
este caso, la obligación de pago de la penalidad
deberá ser cumplida al Día siguiente de vencido el
referido plazo, o al Día siguiente de notificada la
Sociedad Concesionaria con el laudo arbitral firme o
al Día siguiente en que la controversia es
solucionada en trato directo, según corresponda. En
caso la Sociedad Concesionaria no cumpla con pagar la
penalidad, el Concedente tendrá derecho a solicitar
la ejecución de la Garantía de Fiel Cumplimiento o la
Garantía de Fiel Cumplimiento Complementaria, según
corresponda, conforme al procedimiento dispuesto por
la misma, para cubrir el monto de las penalidades. ==
Si el requerimiento para el pago de la penalidad por
atraso en la Puesta en Operación Comercial se produce
cuando ya ha entrado en vigencia la' escisión de la
Sociedad Concesionaria conforme a la Cláusula 19, el
Concedente efectuará dicho requerimiento tanto a la
Nueva Sociedad Concesionaria com a la Sociedad
Concesionaria Escindida, en. cuyo caso ambas serán
solidariamente responsables por el pago de la
penalidad correspondiente. En caso de incumplimiento,
el Concedente podrá actuar conforme a lo previsto en

la parte final del párrafo anterior. ================

16.3.4 Sanciones durante el Plazo de Contrato ==============
: Sin perjuicio de. las penalidades previstas en la

presente Cláusula, el Organo Supervisor aplicará las

sanciones establecidas en las Leyes Aplicables y

conforme a los procedimientos por ellas establecidos.

19.7 En el supuesto que la Sociedad Concesionaria acuerde que la
escisión entre en vigencia antes de la fecha prevista para

que se lleve a' cabo la Puesta en. Operación Comercial, la
Sociedad Concesionaria informará al Concedente, antes que

entre en vigencia la escisión, sobre la proporción en que
mb

2
288 un MIL CIENTO DIECIOCHO =

se dividirá la penalidad que tendría que pagar el Productor
conforme a la Cláusula 9.19, señalando el porcentaje que
correspondería a la Sociedad Concesionaria Escindida y el
que correspondería a-la Nueva Sociedad Concesionaria. En la
misma oportunidad y bajo el mismo supuesto, informará al
Concedente a cual de las sociedades mencionadas deberá el
Concedente devolver la Garantía de Fiel Cumplimiento y la

Garantía de Fiel Cumplimiento Complementaria, cuando

proceda su devolución conforme al Contrato. =
====== ANEXO N2 1, ========
== CARACTERISTICAS TECNICAS Y CONDIEIONES PARA EL DISEÑD, ====
=== CONSTRUCCION Y OPERACION DEL SISTEMA DE DISTRIBUCION

3.7 Características Referenciales del Gas Natural =========
Las siguientes son características referenciales. Las
acteriísticas definitivas serán proporcionadas por el

ctor, dentro de los 6 meses posteriores a la Fecha de

Gravedad Específica -
Factor Z . 2: 15.6*C y 101.325 kPa 0.9971
a 15.6”C y 10,000 kPa 0.7644

-  «:15.6”Cy15,000 kPu = 0.7262
Viscosidad a: 15.6"C y 101.325 kPa 0.0109
Calor Específico, kJ/kg-"C x= 15.6*C y 101.325 kPa 0.9971
Poder Calorífico máx, MJ/nr 39.93
Poder Calorífico mín, MJ/m? 36.04
Indico Wobbe, (HHVM(50)** 461.56
Punto de Rocío para hidrocarburos,

De 1.0 135 MPa, Temp. Máx *C -10

>

E

al

Tue,

2%

=>

E
O

a 3 Contaminantes en el Gas Natural ==========

El Gas Natural suministrado no deberá exceder los siguientes

límites de contaminantes:
Azufre totai

HS

CO

Inertes totales

Agua libro

Vapor de agua E
Punto de rocío de hidrocarburos R -4*C a 5500 kPa

El Gas Natural deberá esta libre de arena, polvo, goma,

aceites, glicoles y otras impurezas. =====

La temperatura máxima del Gas Natural será 50*C.
ANEXD "F”" ==
= RELACION DE POZOS Y PLATAFORMAS
m===== LOTE 88
(1) YACIMIENTO CASHIRIARI ===== E=

(LA PLATAFORMA CASHIRIARI 1 (año 1986)
Pozo» Cashiriari 1 =

(1.2) PLATAFORMA CASHIRIARI 2 (año 1987 y 1997) ========
Pozo: Cashiriari 2 (cuatro side track) ===========

(1.3) PLATAFORMA CASHIRIARI 3 (año 1997)
Pozo1 Cashiriari 3 (un side track)

(2) YACIMIENTO SAN MARTIN

(21) PLATAFORMA SAN MARTIN 1 (ao 1984) ===============
Pozor. San Martín 1

(2.2) PLATAFORMA SAN MARTIN 2 (año 1986) ===============
Pozo San Martín 2 ===

(2.3) PLATAFORMA SAN MARTIR 3 (año 1998) armms==========

======= MULTAS. POR INCUMPLIMIENTO: =============
ATRASO MONTO (U.S.$) =======

DIARIO ACUMULADO ======

"Del 12 al 79 día 100,000 700,000 ====
Del 82 al 140 día 150,000 1'750,000 ==

===

Del 152 al 212 día 250,000 3' 500,000
Del 222 al 282 día 400,000 £'*300,000
Del 292 al 3592 día 600,000 10 500,000
Del 362 al 422 día 900,000 15'”800,000
Del 432 al 492 día 1'*300,000 25'*900,000
Del 502 al 892 día 1'560,000 88*300,000
902 día 1'700,000 90'"000,000
La columa "ACUMULADO” muestra el monto acumulado al último

día del período respectivo.
ANEXO
SEGUNDA CLAUSULA ADICIONAL DEL CONTRATO DE CONCESION DE ===
. TRANSPORTE DE GAS DE CAMISEA AL CITY GATE ===========

La presente Segunda Cláusula Adicional contiene las
disposiciones que serán aplicables a la Sociedad
Concesionaria, al Operador Estratégico Precalificado de
sporte, a la Empresa Recaudadora y al Concedente a
. de la Fecha de Cierre y tiene por objeto regular el
alternativo optado por el Consorcio en la fecha de
Adjudicación de la Buena Pro, amparado en lo dispuesto por
la Circular TE OD 46 del 24 de noviembre de 1999. Dicho-
quema alternativo consiste en la presentación de la
Oferta Económica por el Consorcio Adjudicatario, sin contar
con un Operador Estratégico Precalificado de Distribución.
El Adjudicatario constituirá para la Fecha de Cierre una
Sociedad Concesionaria a la que. se le otorgará la
Concesión, la concesión de Transporte de Líquidos y la
concesión de Distribución. La Sociedad Concesionaria tendrá
un plazo que vence quince (15) meses luego de la Fecha de
Cierre para presentar al Concedente un Operador Estratégico
de Distribución, que cumpla con los requisitos de
precalificación dispuestos por las Bases. Acreditada la
calificación, el Concedente autorizará una cesión de
posición contractual del contrato de concesión - de
Distribución que hará la Sociedad Concesionaria ("Sociedad

Concesionaria Cedente") a favor de la Nueva Sociedad
TO VEINTIUNO

Concesionaria en 1 que el Operador Estratégico

Precalificado de distribución deberá tener como

Participación Mínima el treinta por ciento (30%) de 'su

capital social. =

Esta Segunda Cláusula Adicional desarrolla únicamente el
contenido de la mencionada Circular, no afectando las
Cláusulas del Contrato que no son expresamente mencionadas

en esta Segunda Cláusula Adicional. =

Ea Definicione

Las definiciones que a continuación se enuncian serán de
aplicación al Contrato, sustituyendo las definiciones

existentes le] incorporándose a las definiciones del

Contrato, en caso de ser nuevas definiciones. ===
Definiciones que reemplazan las existentes en el Contrato.

Nueva Sociedad Concesionaria

Es la sociedad a la cual la Sociedad Concesionaria le
cederá la concesión de Distribución de acuerdo a lo
estipulado en la Cláusula 19 del contrato de concesión de

Distribución. A partir de la Fecha de Cesión, será titular

de la concesión de Distribución. == =====:
Operador Estratégico Precalificado de Distribución ========
Es la Persona que ha sido precalificada como- tal por el

Concedente. Es titular de la Participación Mínima en cla

Nueva Sociedad Concesionaria. ========== ia
Operador Estratégico Precalificado de Transporte ==========
Es la Persona que- ha sido precalificada como tal por el
Comité. Es titular de la Participación Mínima en la
Sociedad Concesionaria antes de la Fecha de Cesión y en la
Sociedad Concesionaria Cedente a partir de la Fecha de
====:

Cesión.====:

Participación Minima == =s====rmrosmoem==
Es la participación mínima que el Operador Estratégico
Precalificado de Transporte deberá tener en el capital
social de la Sociedad Concesionaria, antes de la Fecha de

Cesión, y en el capital social de la Sociedad Concesio:
UEZN al
NES y ee run MIL CIENTO VEINTIDOS

AN
SITAS

Cedente, a partir de la Fecha de Cesión. Es igualmente la
participación mínima que el Operador Estratégico
Precalificado de Distribución deberá tener en el capital
social de la Nueva Sociedad Concesionaria. En todos los
casos, la Participación Mínima será equivalente al treinta

por ciento (30%) del correspondiente capital social. ======

Sociedad Concesionaria == =
Es la titular de la Concesión y de la concesión de
Transporte de Líquidos, que ha accedido a las mismas a
través del Concurso y que ha suscrito las cláusulas
adicionales del Eontrato. También es titular - de la

concesión de Distribución hasta la Fecha de Cesión. =======

los
y
>:

Sociedad Concesionaria Cedente =

Es la Sociedad Concesionaria a partir de la Fecha de

Cesión. (La presente definición reemplaza a la de "Sociedad

ARAN

cesionaria Escindida").

iciones que se incorporan a las existentes en el

=== =====

Cesión
Ss la cesión de la concesión de Distribución plasmada en un
convenio de cesión de la posición contractual de la
Sociedad Concesionaria en el contrato de concesión de
Distribución a favor de la Nueva Sociedad Concesionaria, de
conformidad con la cláusula 19 del mencionado contrato de
concesión. ==============
Fecha de Cesión
Es el día en que se suscribe el convenio de Cesión y entra

DIARIAS

en vigencia la Cesión. ======;

3 Cambios relacionados con Cláusulas del Contrato ===========
3.1 La Cláusula 6.2.1 queda reemplazada por la siguiente:=

6.2.1 Entregar a la' Sociedad Concesionaria y al Operador

Estratégico  .Precalificado de Transporte, ' sus

ejemplares del Contrato firmados por el Concedente y

por la Empresa Recaudadora.
SESENFIUN MIL CIENTO VEINTITRES

El tercer párrafo de la Cláusula 7.2 queda reemplazado por

el siguiente: =

712 Puesta en Operación Comercial

(tercer párrafo) ==
A la finalización exitosa de las pruebas para la
Puesta en Operación Comercial: de las Obras
Comprometidas Iniciales, las Partes suscribirán un
documento que así lo acredite (el »* Acta de Pruebas: )
La Puesta en Operación Comercial se inicia en la fecha
en que se suscriba la última Acta de Pruebas
correspondiente al Contrato y a los contratos de
concesión de Distribución y Transporte de Líquidos,
indicadas en la cláusula. 7.2 de dichos contratos. A
partir de -.la Puesta en Operación Comercial, la
Sociedad Concesionaria tendrá la obligación de prestar
el Servicio de Transporte de Gas en forma permanente.
La referida Acta de Pruebas no podrá ser suscrita
válidamente si previamente la Sociedad Concesionaria

no ha entregado al Concedente la Garantía de Fiel

Cumplimiento Complementaria. ==========
El segundo párrafo de. la Cláusula 9.2 queda reemplazado por
el siguiente: ===:

9.2

(segundo párrafo)
Para efecto del cumplimiento del plazo para llevar a cabo
la Puesta en Operación Comercial, la Sociedad Concesionaria
tendrá. derecho a que el Productor inicie el suministro de
Gas para las pruebas previas “a la Puesta en Operación.
Comercial, dentro de un plazo no mayor a los cuarenta y dos”
(42) meses desde la Fecha de Cierre. Esta obligación del
Productor consta en la Cláusula 4.2 del contrato de
licencia suscrito por el mismo y PERUPETRO. Asimismo” la
Sociedad Concesionaria se compromete a dar las facilidades
de transporte por ducto de forma tal que permita iniciar el

suministro de Gas al Sistema de -
pruebas previas a la Puesta en Operación Comercial, dentro
de un plazo no mayor a los cuarenta y tres (43) meses desde

la Fecha de Cierre.

La Cláusula 9.11 queda reemplazada por la siguiente:
9.11 Garantía de Fiel Cumplimiento =

9.11.1 A fin de garantizar el cumplimiento de las
obligaciones del período comprendido entre la
Fecha de Cierre y la Puesta en Operación
Comercial derivadas del Contrato, y las de los
contratos de concesión de Transporte ' de
Líquidos y de Distribución, suscritos por la
Sociedad Concesionaria simultáneamente, ésta
entregará al Concedente una Garantía de Fiel
Cumplimiento por noventa y dos millones de
Dólares (US $ 92*000,000), la misma que deberá *
ser emitida en términos iguales al Anexo N2 3c,
tratándose de un banco local incluido en el
Apéndice 3 de las Bases o conforme a los
términos del Anexo 3, tratándose de un Banco
Extranjero de Primera Categoría. En este último
caso, la garantía deberá ser confirmada por un
banco local, incluido en el Apéndice 3 de las
Bases, y pagadera en el Perú. La Garantía de
Fiel Cumplimiento garantiza igualmente el pago
de multas conforme a la- Cláusula 16.3.1 y
tendrá vigencia hasta ciento cincuenta (150)
días calendario posteriores a la fecha prevista
para que ocurra la Puesta en Operación
Comercial. La garantía aquí referida es la
misma garantía que la Suciedad Concesionaria
debe entregar de conformidad con los otros dos
contratos de concesión antes mencionados. =====
La Sociedad Concesionaria deberá presentar la
renovación de la Garantía de Fiel Cumplimiento,

cuando ello fuese necesario, con una
£ e e
DEAN? NTIUN MIL CIENTO VEINTICINCO
>

DÍ anticipación no menor a treinta (30) días
calendario a su vencimiento, de tal manera que
el Concedente cuente siempre con una Garantía
de Fiel Cumplimiento vigente desde la Fecha de
Cierre hasta ciento cincuenta (150) días
calendario posteriores a la fecha prevista para
que ocurra la Puesta en Operación Comercial. ==
El incumplimiento de la obligación de renovar
la Garantía de Fiel Cumplimiento será
sancionado con su ejecución total, pudiendo el
Concedente resolver el Contrato, conforme a la
Cláusula 21.1.c.10. Para la ejecución referida
bastará que haya vencido el plazo para la
renovación de la Garantía de Fiel Cumplimiento,

sin haberse presentado al Concedente la

renovación de la misma. ================= =
9.11.2 Dentro de los sesenta '(60) días calendario
posteriores a la Puesta en Operación Comercial
y siempre que ' no exista causal para su
ejecución parcial o total conforme al Contrato JE
y se prevea que no exista dicha causal, el
Concedente devolverá la Barantía de Fiel
Cumplimiento a la Sociedad Concesionaria.=
9.11.3 A fin de garantizar el cumplimiento de las
obligaciones a partir de la Puesta en Operación
Comercial derivadas del. Contrato y las del
contrato dE concesión de Transporte de Líquidos
suscritos por la Sociedad Concesionaria
simultáneamente, así como las obligaciones que
las Leyes Aplicables imponen a la Sociedad
Concesionaria como titular de la Concesión y de
la concesión de Transporte de Líquidos, la
Sociedad: Concesionaria, de conformidad con el
Artículo 28” del TUO,-: deberá entregar al

Concedente, en la Puesta en Operación Comercial
tun MIL CIENTO VEINTISEIS

la Garantía de Fiel Cumplimiento Complementaria
que será emitida en los términos del modelo del
Anexo N* 3b, por un Banco Extranjero de Primera
Categoría, confirmada por un banco local
incluido en el Apéndice 3 de las Bases y
pagadera en el Perú, o por un banco local
incluido en el Apéndice 3 de las Bases, en cuyo
caso el modelo a considerar será el del Anexo
N* 3d. La garantía aquí referida es la misma
garantía que la Sociedad Concesionaria debe
entregar de conformidad con el otro contrato de
concesión antes mencionado. El monto de la
Garantia de Fiel Cumplimiento Complementaria
será de US $ 2'000,000.00 (dos millones y
00/100 Dólares) y sólo garantizará las
obligaciones de la Sociedad Concesionaria
derivadas del Contrato y del contrato de
concesión de Transporte de Líquidos, y las que

las Leyes Aplicables le imponen como titular de

la Concesión. =

La Garantía de Fiel Cumplimiento Complementaria
podrá ser emitida por plazos no menores a dos
(2) años y deberá mantenerse vigente desde la
fecha de su entrega al Concedente hasta noventa
(90) días calendario posteriores a la fecha de
vencimiento del Plazo del Contrato. ===========
La Sociedad Concesionaria deberá renovar la
Garantía de Fiel Cumplimiento Complementaria -
con una anticipación no menor a treinta (30)
días calendario a su vencimiento, de tal manera
que el Concedente cuente siempre. con una
Garantía de Fiel Cumplimiento Complementaria
vigente desde la Puesta en Operación Comercial
hasta noventa (90) días calendario posteriores

al vencimiento del Plazo del Contrato. El
EC BESENFIUN MIL CIENTO VEINTISIETE

incumplimiento a sta obligación será
sancionado con la ejecución. total de la
Garantía de Fiel Cumplimiento Complementaria,
pudiendo el Concedente resolver el Contrato,
conforme a la Cláusula 21.1.c.10. Para la
ejecución referida bastará que haya vencido el
plazo para la renovación de la Garantía de Fiel
Cumplimiento Complementaria, sin haberse

presentado al Concedente la renovación de la

misma» =
9.11.4 Siempre que no exista causal para su ejecución
parcial o total conforme al Contrato y se
prevea que no exizta dicha causal, el
Concedente devolverá la Garantía de Fiel
Cumplimiento Complementaria a la Sociedad

Concesionaria, sesenta (60)- días calendario

====

después de haber caducado la Concesión.
3.5 La Cláusula 9.18 queda reemplazada por la siguiente: ======
9.18 La Sociedad Concesionaria tendrá derecho a percibir,
conjuntamente con la Nueva Sociedad Concesionaria y en -
la proporción indicada en la Cláusula 19.2.f del
"Contrato de Concesión de la Distribución de Sas
Natural por Red de Ductos en Lima y Callaos , uno de
los dos siguientes conceptosí (i) el ochenta y tres y
treinta y cuatro centésimas por ciento (83.34%) de la
penalidad que el Productor pague como consecuencia del
incumplimiento del programa de desarrollo referido en
la cláusula 4.2 del contrato de licencia suscrito por
éste y PERUPETRO, dentro del plazo dispuesto en la
cláusula 3.2.1 del mismo contrato o (ii) el ochenta y
tres y treinta y cuatro centésimas por ciento (83.34%)
del monto de la ejecución de la fianza entregada por
el Productor a PERUPETRO conforme a la Cláusula 3.4
del contrato de licencia suscrito entre ambos. El

derecho al pago aquí previsto sólo podrá ser ejercido
IUN MIL CIENTO VEINTIOCHO z

us
L. y JE
3 E
pr

por la Sociedad Concesionaria, en cualquiera de los

“siguientes supuestos: =

a) Si la Sociedad Concesionaria y la Nueva Sociedad
Concesionaria han cumplido con la Puesta en
Operación Comercial dentro del plazo de cuarenta y
cuatro (44) meses desde la Fecha de Cierre, si es
que llegada dicha fecha el Productor no ha cumplido
con el programa de desarrollo conforme al contrato

de licencia suscrito con PERUPETRO; ó =

b) Si la Sociedad Concesionaria ha cumplido con la
construcción de las Obras Comprometidas Iniciales y
con las obras comprometidas del sistema de
Transporte de Líquidos, y se encuentra apta, dentro
de los cuarenta y dos (42) meses desde la Fecha de

Cierre, para recibir en los puntos de recepción del

Sistema de Transporte de Gas y del sistema de
Transporte de Líquidos, el Gas o los Líquidos-
uministrados por el Productor para realizar las
ebas para la Puesta en Operación Comercial,
siempre que a dicha fecha el Productor no inicie el
o del Sistema de Transporte de Gas o el
llenado del sistema de Transporte de Líquidos,
conforme a la cláusula 4.2 del contrato de licencia
suscrito entre el Productor y PERUPETRO, y siempre
que llegado el mes cuarenta y cuatro (44) desde la
Fecha de Cierre la Sociedad Concesionaria y la
Nueva Sociedad Concesionaria tengan aptas las
correspondientes Obras Comprometidas Iniciales para
que ocurra la Puesta en Operación Comercial. ======
La Sociedad Concesionaria, para ejercer el derecho
estipulado en la presente cláusula, deberá recabar
-del Concedente una certificación que acredite que
ha cumplido con los requisitos mencionados en los

literales a) o b) de la Cláusula 9.18, según
3.7
3.8

o
.
m

NTO VEINTINUEVE

corresponda, y presentar dicho documento a
PERUPETRO. =====

===e=s========

La Cláusula 9.21 queda reemplazada por la siguiente:

7.21 La Sociedad Concesionaria podrá adquirir Gas
únicamente para uso propio. No podrá vender Gas a los
Consumidores, a los Comercializadores, al

Distribuidor, ni a cualquier otra Persona. ====:

El segundo párrafo de la Cláusula 16.3.2 queda sin efecto.=

La Cláusula 19 queda reemplazada por la siguiente: ==
= CLAUSULA 19 ==
CESION A LA NUEVA SOCIEDAD CONCESIONARIA —==========

La Sociedad Concesionaria cederá su posición contractual en

el contrato de concesión de Distribución de Gas Natural por
red de ductos en Lima y Callao, a una Persona, en los
plazos y condiciones estipuladas en la cláusula 19 de dicho
contrato. EL incumplimiento a esta obligación será
sancionada conforme a las disposiciones del contrato de
concesión de Distribución de Gas Natural por. red de ductos
en Lima y Callao, no siendo causal de caducidad de la

Concesión. ======

==

La Cláusula 22.9 queda reemplazada por la siguiente: ======

22.9El incumplimiento en la obligación de pago de las
penalidades referidas en el Anexo N” 8, generará un
interés moratorio desde el día en que sea exigible el
pago hasta la fecha efectiva de pago por parte de la
Sociedad Concesionaria, o hasta la fecha de
presentación de la "Certificación de Pago” referida en
el modelo de Garantía de Fiel Cumplimiento o en el
modelo de Garantía de Fiel Cumplimiento Complementafía
de los Anexos N* 3, 3b, 3c o 3d, según corresponda. La

tasa de interés será la que corresponda conforme a las

Leyes Aplicables. ============= sesos ros 22m

3.10 El. último párrafo del numeral 1.3 del Anexo N” Y queda

¡ARAS AAA

reemplazado por el siguiente: =

1.3 Acta de Pruebas: =
SESENTIUN MIL CIENTO TREINTA

(último párrafo) =

La referida Acta de Pruebas: no podrá ser suscrita
válidamente si previamente la Sociedad Concesionaria y
la Nueva Sociedad Concesionarias.no han entregado al

Concedente las correspondientes Garantías de Fiel

Cumplimiento Complementaria. ==
3.11 Toda mención que se hace en el Contrato sobre el Anexo N*
3a o sobre el modelo de Garantía de Fiel Cumplimiento
Complementaria del Anexo N”*” J3a se entenderá no puesta,
careciendo de efecto jurídico. La Garantía de Fiel
Cumplimiento y la Garantía de Fiel ” Cumplimiento
Complementaria serán emitidas conforme al modelo adjunto a

la Circular TK D - 82 del 02 de Noviembre del 2000. ======

Cláusulas incorporadas =====

4.1 Queda incorporada en el Contrato la Cláusula 9.2?, de

acuerdo al siguiente texto: =

9.278i de conformidad con. lo establecido en la Cláusula
19.7 del "Contrato de Concesión de la Distribución de
Gas Natural por Red de Ductos en Lima y Callao”, se
ejecutara parcialmente la Garantía de Fiel Cumplimiento
ra el pago de la penalidad referida en dicha
Cláusula,. la Sociedad Concesionaria deberá restituir el
monto de la Garantía de Fiel Cumplimiento, hasta el
valor que tenía antes de la ejecución, dentro de un

plazo de: 13 Días desde la fecha en que el Concedente le.

requiera para tales efectos. == Am

4.2 Queda incorporada en el Contrato la Cláusula 21.1.c.12, de

acuerdo al siguiente texto: ==

A

(c) (...) =
c.12 Incumplimiento a la obligación estipulada er la

Cláusula 9.29. =========oo===o=osoe==osarr==amo=o="
======= ANEXO "H-2% =es======o====eeo========

SEGUNDA CLAUSULA ADICIONAL DEL CONTRATO DE CONCESION DE ====
===== TRANSPORTE DE LIQUIDOS DE CAMISEA A LA COSTA ============

COBESÉNFIUN MIL CIENTO TREINTIUNO

A

2
>
a
E)

Nooo,
>
e

La presente Segunda Cláusula Adicional contiene las
disposiciones que serán aplicables a la Sociedad
Concesionaria, al Operador Estratégico Precalificado de
Transporte, a la Empresa Recaudadora y al Concedente- a
partir de la Fecha de Cierre y tiene por objeto regular el 5
esquema alternativo optado por el Consorcio en la fecha de
Adjudicación de la Buena Pro, amparado en lo dispuesto por
la Circular T € D 46 del 24 de noviembre de 1999. Dicho
esquema alternativo consiste en la presentación de la
Oferta Económica por el Consorcio Adjudicatario, sin contar
con un Operador Estratégico Precalificado de Distribución.
El Adjudicatario constituirá para la Fecha de Cierre una
Sociedad Concesionaria a la que se le otorgará la”
Concesión, la concesión de Transporte de Gas y la concesión
de Distribución. La Sociedad Concesionaria tendrá un plazo
que vence quince (15) meses luego de la Fecha de Cierre
para presentar al Concedente un Operador Estratégico de
Distribución, que cumpla con los requisitos de
precalificación dispuestos por tas Bases. Acreditada la

calificación, eb Concedente.- autorizará. una cesión de

posición. “.contractuako=-del contrato de concesión de -

Distribución que herá- la Sociedad Concesionaria ("Sociedad

Concesionaria. Cedente”) a favor de:'la- Nueva Sociedad *
r

Concesionaria en la que - el Operador - Estratégico -
Precalificado- de Distribución - "deberá — tener como E
Participación" Mínima el treinta por ciento (30%) de su
capital social. >"
Esta Segunda Cláusula Adicional desarrolla únicamente. ara
contenido de la mencionada Tircular,- no “afectando las
Cláusulas del Contrato que no: son expresamente mencionadas

en esta Segunda Cláusula Adicional. id

Definiciones ==

STADE

Las definiciones que-.a-continuación se. enuncian -serán de

aplicación al Contrato, sustituyendo las definiciones

E -
o
Y sommo 4 ; A A
COUTO existentes o incorporándose a las definiciones

Contrato, en caso de ser nuevas definiciones.

Definiciones que reemplazan las existentes en el Contrato.=

Nueva Sociedad Concesionaria ==

Es la sociedad a la cual la Sociedad Concesionaria le
cederá la concesión de Distribución de acuerdo a lo
estipulado en la Cláusula 19 del contrato de concesión de
Distribución. A partir de la Fecha de Cesión, será titular

de la concesión de Distribución. ==

===
Operador Estratégico Precalificado de Distribución ========
Es la Persona que ha sido precalificada- como tal por el

Concedente. Es titular de la Participación Mínima en la

Nueva Sociedad Concesionaria. =====

Operador Estratégico Precalificado de Transporte ========== -
Es la Persona que ha sido precalificada como tal por el
Comité. Es titular de la Participación Mínima en la
Sociedad Concesionaria antes de la Fecha de Cesión. y en la

ciedad Eoncesionaria ECedente a partir de la Fecha de

Participación Mínima
Es 1a participación mínima que el Operador ¿Estratégico
recalificado de Transporte deberá tener en el capital
social de la Sociedad Concesionaria, antes de la Fecha de
Cesión, y en el capital social de la Sociedad Concesionaria
Cedente, a partir de la Fecha de Cesión. Es igualmente la —
participación -- mínima que- el Operador Estratégico
Precalificado de Distribución deberá tener en el capital
social de la Nueva Sociedad Concesionaria. En todos los
casos, la Participación Mínima será equivalente al treinta
por ciento (30%) del correspondiente capital social. ======

ZENIT

- Sociedad Concesionari
Es la titular de la Concesión y de la concesión de
Transporte de Gas, que ha accedido a las mismas a través

del Concurso y que ha suscrito las cláusulas adicionales
TO TREINTITRES

del Contrato. También es titular de la concesión de

Distribución hasta la Fecha de Cesión. ==

Snes ==

Sociedad Concesionaria Cedente == SAA
Es la Sociedad Concesionaria a partir de la Fecha de
Cesión. (La presente definición reemplaza a la de "Sociedad

Concesionaria Escindida"). =

Definiciones que se incorporan a las existentes en el

Contrato: ==

Cesión

Es la cesión de la concesión de Distribución plasmada en un
convenio de cesión de la posición contractual de la
Sociedad Concesionaria en el contrato de concesión de
Distribución a favor de la Nueva Sociedad Concesionaria, de
conformidad con la cláusula 17% del mencionado contrato de

concesión. =

Fecha de Cesión =
Es el día en que se suscri
en vigencia la Cesión. ==
Cambios relacionados con Cláusulas del Contrato ======
La Cláusula 6.2.1 queda reemplazada por la siguiente:==
6.2.1Entregar a la Sociedad Concesionaria y al Operador
Estratégico Precalificado de. Transporte, sus
ejemplares del Contrato firmados por el Concedente.==

El tercer párrafo de la Cláusula 7.2 queda reemplazado por

el siguientel ===== S==s==s=os=o=oormeeooooorcmssoo=o ==

7.2 Puesta en Operación Comercial ==========

(tercer párrafo) ======= =
A la finalización exitosa de- las " pruebas para la
Puesta en Operación Tomercial de las Obras
Comprometidas, las Partes suscribirán un documento que
así lo acredite (el “Acta de Pruebas"). La Puesta en-
Operación Comercial se inicia en la fecha en que se
suscriba la última Acta de Pruebas correspondiente al
Contrato y a los contratos de concesión de

Distribución y Transporte de Gas, indicadas en la
cláusula 7.2 de dichos contratos. A partir. de la
Puesta en Operación Comercial, la Sociedad
Concesionaria tendrá la obligación de prestar el
Servicio de Transporte de Líquidos en forma
permanente. La referida Acta de Pruebas no podrá ser
suscrita válidamente si previamente la Sociedad
Concesionaria no ha entregado al Concedente la

Garantía de Fiel Cumplimiento Complementaria.

La Cláusula 9.11 queda reemplazada por la siguiente:
9.11 Garantía de Fiel Cumplimiento

9.11.1 A fin de garantizar el cumplimiento de las
obligaciones del período comprendido entre la
Fecha de Cierre y la Puesta en Uperación
Comercial derivadas del Contrato, y las de los
contratos de concesión de Transporte de Gas y
de Distribución, suscritos por' la Sociedad
Concesionaria Simultáneamente, ésta entregará
al Concedente una Garantía de Fiel Cumplimiento
por noventa y dos millones de Dólares (US +
$2'000,000), la misma que deberá ser emitida en
términos iguales al Anexo N2 3c, tratándose de-
un banco local incluido en el Apéndice 3 de las
Bases o conforme a los términos del Anexo 3,
tratándose de un Banco Extranjero de Primera
Categoría. En este último caso, la garantía
deberá “ser confirmada por un banco local,
incluido en el Apéndice 3 de las Bases, y
pagadera en el Perú. La Garantía de Fiel
Cumplimiento garantiza igualmente el pago- de
multas conforme a la Cláusula 146.3.1 y tendrá
vigencia hasta ciento cincuenta (150) días -
calendario posteriores a la fecha prevista para
que ocurra la Puesta en Operación Comercial. La
garantía aquí referida es la misma garantía que

la Sociedad Concesionaria debe entregar de
conformidad con los otros dos contratos de

concesión antes mencionados. ==

La Sociedad Concesionaria deberá presentar la
renovación de la Garantía de Fiel Cumplimiento,
cuando ello fuese necesario, con una
anticipación no menor a treinta (30) días
calendario a su vencimiento, de tal manera que
el Concedente cuente siempre con una Garantía
de Fiel Cumplimiento vigente desde la Fecha de
Cierre hasta ciento cincuenta (150) días

calendario posteriores a la fecha prevista para

que ocurra la Puesta en Operación Comercial.===
El incumplimiento de la obligación de renovar
la Garantía de Fiel Cumplimiento será

sancionado con su ejecución total, pudiendo el

_Concedente resolver el Contrato, conforme a la

9.11,.2

9.11.3

Cláusula 21.1.c.?. Para la ejecución referida
bastará que haya vencido eel plazo para la
renovación de la Garantía de Fiel Cumplimiento,

sin haberse presentado al Concedente la

renovación de la misma. == =====
Dentro de -los sesenta (60) días calendario
posteriores a la Puesta en Operación Comercial

y siempre que no exista causal para su
ejecución parcial o total conforme al Contrato
y se prevea que no exista dicha causal, el
Concedente devolverá la Garantía de Fiel
Cumplimiento: a la Sociedad Concesionaria. =====

A fin de garantizar el cumplimiento de las
obligaciones a partir de la Puesta en Operación
Comercial derivadas del Contrato y las del
contrato de concesión de Transporte de Gas
suscritos por la Sociedad Concesionaria
simultáneamente, así como las obligaciones que

las Leyes Aplicables imponen a la Sociedad
y

Concesionaria como titular de la Concesión y de
la concesión de Transporte de Gas, la Sociedad
Concesionaria, de conformidad con el Artículo
28* del TUO, deberá entregar al Concedente, en
la Puesta en Operación Comercial la Garantía de
Fiel Cumplimiento Complementaria que será”
emitida en los términos del modelo del Anexo N”
3b, por un Banco Extranjero de Primera
Categoria, confirmada por un banco local
incluido en el Apéndice 3 de las Bases y
pagadera en el Perú, o por un banco local
incluido en el Apéndice 3 de las Bases, en cuyo
caso el modelo a considerar será el del Anexo
N* 3d. La garantía aquí referida es la misma
garantía que la Sociedad Concesionaria debe
entregar de conformidad con el otro contrato de
concesión antes mencionado. El monto de la
Garantía de Fiel Cumplimiento Complementaria
será de US $ 2'000,000,00 (dos millones y
00/100 Dólares) Y sólo garantizará las
obligaciones de la Sociedad Concesionaria
derivadas del Contrato y del contrato de
concesión de Transporte de Gas, y las que las

Leyes Aplicables le imponen como titular de la

Concesión.
La Garantía de Fiel Cumplimiento Complementaria
podrá ser emitida por plazos no menores a dos
(2) años y deberá mantenerse vigente desde la
fecha de su entrega al Concedente hasta noventa

(90) días calendario posteriores a la fecha de

vencimiento del Plazo del Contrato. =====
La Sociedad Concesionaria deberá renovar la
Garantía de Fiel Cumplimiento Complementaria
con una anticipación no menor al treinta (30)

días calendario a su vencimiento, de tal manera
que el Concedente cuente siempre con una
Garantía de Fiel Cumplimiento Complementaria
vigente desde la Puesta en Operación Comercial
hasta noventa (90) días calendario posteriores
al vencimiento del Plazo del Contrato. El
incumplimiento a esta obligación será
sancionado con la ejecución total de la
Garantía de Fiel Cumplimiento Complementaria,
pudiendo el Concedente resolver el Contrato,
conforme a la Cláusula 21.1.c.9. Para la
ejecución referida bastará que haya vencido el
plazo para la renovación de la Garantía de Fiel
Cumplimiento Complementaria, sin haberse

presentado al Concedente la renovación de lá

misma. = a=======: =====
9.11.4 Siempre que no exista Eu para su ejecución
parcial o total conforme al Contrato y se
prevea que no exista dicha causal, el
Concedente devolverá la Garantía de Fiel
Cumplimiento Complementaria a la Sociedad
Concesionaria, sesenta (60) días calendario

después de haber caducado la Concesión.

La Cláusula 9.16 queda reemplazada por la siguientes ======

9.16 La Sociedad Concesionaria tendrá derecho a percibir,

conjuntamente con la Nueva Sociedad Concesionaria y en
la proporción indicada en la Cláusula 19.2.f del
“Contrato de Concesión de la Distribución de Gas
Natural por Red de Ductos en Lima y Callao”, uno de.
los dos siguientes conceptos: (i) el ochenta y tres y
treinta y cuatro centésimas por ciento (83.34%) de la
penalidad que el Productor pague coma consecuencia del
incumplimiento del orograma de desarrollo referido en
la cláusula 4.2 del contrato de licencia suscrito por
éste y PERUPETRO, dentro del plazo dispuesto en la

cláusula 3.2.1 del mismo contrato o (ii) el ochenta y
z
AA

tres y treinta y cuatro centésimas por ciento (83.34%)

del monto de la ejecución de la fianza entregada por
el Productor a PERUPETRO conforme a la Cláusula 3.4
del contrato de licencia suscrito entre ambos. El
derecho al pago aquí previsto sólo podrá ser ejercido

por la Sociedad Concesionaria, en cualquiera de los

siguientes supuestos: =

===

a) Si la Sociedad Concesionaria y la Nueva Sociedad
Concesionaria han cumplido con la Puesta en
Operación Comercial dentro del plazo de cuarenta y
cuatro (44) meses desde la Fecha de Cierre, si es
que llegada dicha fecha el Productor no ha cumplido

con el programa de desarrollo conforme al contrato

de licencia suscrito con PERUPETRO¿
Si la Sociedad Concesionaria ha cumplido con la
construcción de las Obras Comprometidas y con las
obras comprometidas iniciales del sistema de
Transporte de Bas, y se encuentra apta, dentro de
los cuarenta y dos (42) meses desde la Fecha de

Cierre, para recibir en los puntos de recepción del

Sistema de Transporte de Líquidos y del sistema de
Transporte de Gas, los Líquidos o el Gas
suministrados por el Productor para realizar las
pruebas para la Puesta en Operación Comercial,
siempre que a dicha fecha el Productor no inicie el
llenado del Sistema de Transporte de Líquidos o el
llenado del sistema de Transporte de Gas, conforme
a la cláusula 4.2 del contrato de licencia suscrito
entre. el. Productor y PERUPETRO, y siempre que
llegado el mes cuarenta y cuatro - (44) desde la
Fecha de Cierre la Sociedad Concesionaria y la
Nueva Sociedad Concesionaria tengan aptas las
correspondientes Obras Comprometidas Iniciales para

que ocurra la Puesta en Operación Comercial. ======
3.9

La Sociedad Concesionaria, para ejercer el derecho
estipulado en la presente cláusula, deberá recabar
del Concedente una certificación que acredite que
ha cumplido con los requisitos mencionados en los
literales a) o b) de la Cláusula 7.16, según
corresponda, y presentar dicho documento a
PERUPETRO. ==

El segundo párrafo de la Cláusula 16.3.2 queda sin efecto.=
La Cláusula 19 queda reemplazada por la siguiente: ===
CLAUSULA 19 ====
CESION A LA NUEVA SOCIEDAD CONCESIONARIA

La Sociedad Concesionaria cederá su posición contractual en

el contrato de concesión de Distribución de Gas Natural por
red de ductos en Lima y Callao, a una Persona, en los
plazos y condiciones estipuladas en la cláusula 19 de dicho
contrato. El incumplimiento a esta obligación será
sancionada conforme a las disposiciones del contrato de
concesión de Distribución de Gas Natural por red de ductos

en Lima y Callao, no siendo causal de caducidad de la

Concesión. = io

La Cláusula 22.9 queda reemplazada por la siguiente: ==
22.9 El incumplimiento en la obligación de pago de las
penalidades referidas en el Anexa N* 8, generará un
interés moratorio desde el día en que sea exigible el
pago hasta la, fecha efectiva de pago por parte de la
Sociedad Concesionaria, o hasta la fecha de
presentación de la "Certificación de Pago" referida en
el modelo de Garantía de Fiel Cumplimiento o en el
modelo de Garantía de Fiel Cumplimiento Complementaria
de los Anexos N* 3, 3b, 3c o 3d, según corresponda. La

tasa de interés será la que corresponda conforme a las

Leyes Aplicables. ======
Toda mención que se hace en el Contrato sobre el Anexo N”
3a o sobre el modelo de Garantía de Fiel Cumplimiento

Complementaria del Anexo N* Ja se entenderá no puesta,
O E
<A Sun mil CIENTO CUARENTA
<

careciendo de efecto jurídico. La Garantía de Fiel
Cumplimiento y la Garantía de Fiel Cumplimiento
Complementaria serán emitidas conforme al modelo adjunto a

la Circular T % D- 82 del 02 de Noviembre del 2000. =

Cláusulas incorporadas
4.1 Queda incorporada la Cláusula 9.23, de acuerdo al siguiente

texto: =

9.23 Si de conformidad con lo establecido en la Cláusula

19.7 del "Contrato de Concesión de la Distribución de

Gas Natural por Red de Ductos en Lima y Callaos , se

ejecutara parcialmente la Garantía de Fiel

Cumplimiento para el pago de la penalidad referida er

dicha Cláusula, la Sociedad Concesionaria deberá

2 restituir el monto de la Garantia de Fiel

Cumplimiento, hasta el valor que tenía antes de la

ejecución, dentro de un plazo de 15 Días desde la

fecha en que el Concedente le requiera para tales

efectos. ==

acuerdo, al siguiente texto:
Z1.1(...)
(Cc) lam.)
c.11 Incumplimiento a la obligación estipulada en

la Cláusula 9.23.

mM
M

M
1]
A
1
M
1]

4.3 Queda incorporado en el Contrato el siguiente párrafo final

al numeral 1.3 del Anexo N*” 9 =====:
1.3 Acta de Pruebas:

(último párrafo)
La referida Acta de Pruebas no podrá ser suscrita
válidamente si previamente la Sociedad Concesionaria y
la Nueva Sociedad Concesionaria no han entregado al

Concedente las correspondientes Garantias de Fiel

Cumplimiento Complementaria.
ANEXO "H-3"

== DISTRIBUCION DE GAS EN LIMA Y CALLAS ==
La presente Segunda Cláusula Adicional contiene las
disposiciones que serán aplicables a la Sociedad
Concesionaria, a la Empresa Recaudadora y al Concedente a
partir de la Fecha de Cierre y al Operador Estratégico
Precalificado de Distribución a partir de la Fecha de
Cesión, y tiene por objeto regular el esquema alternativo
optado por el Consorcio en la fecha de Adjudicación de la
Buena Pro, amparado en lo dispuesto por la Circular T £ D
46 del 24 de noviembre de 1999. Dicho esquema alternativo
consiste en la presentación de la Oferta Económica por el
Consorcio Adjudicatario, sin contar con un Operador
Estratégico Precalificado de Distribución. El Adjudicatario
constituirá para la Fecha de Cierre una Sociedad
Concesionaria a la que se le otorgará la Concesión, la
concesión de Transporte de Gas y la concesión de transporte
de líquidos. La Sociedad Concesionaria tendrá un plazo que
vence quince (15) meses luego de la Fecha de Cierre para
presentar al Concedente un Operador Estratégico de
Distribución, que cumpla con los requisitos de
precalificación dispuestos por las Bases. Acreditada la
calificación, el Concedente autorizará una cesión de
posición contractual del Contrato que hará la Sociedad
Concesionaria ("Sociedad Concesionaria Cedente") a favor de
la Nueva Sociedad Concesionaria en la que el Operador
Estratégico Precalificado de Distribución deberá tener como

Participación. Mínima el treinta por ciento (30%) de su

capital social. = ¡SIE
Esta Segunda Cláusula Adicional desarrolla únicamente el
contenido de la mencionada Circular, no afectando las
Cláusulas del Contrato que no son expresamente mencionadas

en la Segunda Cláusula Adicional.

Definiciones ======x=
Las definiciones que a continuación se enuncian serán de

aplicación al Contrato, sustituyendo las definiciones
existentes o incorporándose a las definiciones

Contrato, en caso de ser nuevas definiciones. =

Definiciones que reemplazan las existentes en el Contrato.=

Nueva Sociedad Concesionaria

Es la sociedad a la cual la Sociedad Concesionaria 1
cederá la Concesión de acuerdo a lo estipulado en 1
Cláusula 19. A partir de la Fecha de Cesión será titular de

la Concesión. ==

Operador Estratégico Precalificado de Distribución ====

Es la Persona que ha sido precalificada como tal por el

Concedente. Es titular de la Participación Mínima en la

Nueva Sociedad Concesionaria. =======================
$ Operador Estratégico Precalificado de Transporte ====:

Es la Persona que ha sido precalificada coma tal por el
Comité. Es titular de. la Participación Mínima en la
Sociedad Concesionaria antes de la Fecha de Cesión y en la

iedad Concesionaria Cedente a partir de la Fecha de

rticipación

mínima que el Operador Estratégico
ecalificado de Transporte deberá tener en el capital
social de Sociedad Concesionaria, antes de la Fecha de
Cesión, y enlel capital social de la Sociedad Concesionaria
Cedente, a partir de la Fecha de Cesión. Es igualmente la
participación mánima que el Operador Estratégico
Precalificado de Distribución deberá tener en el capital
social de la Nueva Sociedad Concesionaria. En todos los
casos, la Participación Mínima será equivalente al treinta
por ciento (30%) del correspondiente capital social. ======

Sociedad Concesionaria _==========

Es la titular de la concesión de Transporte de Gas y de la
concesión de transporte de líquidos. También es titular de
la Concesión hasta la Fecha de Cesión en cuyo momento
cederá la Concesión a la Nueva Sociedad Concesionaria. Toda

mención que el Contrato hace de la Sociedad Concesionaria,
se entenderá hecha, a partir de la Fecha de Cesión, a la

Nueva Sociedad Concesionaria.

Sociedad Concesionaria Cedente
Es la titular de la concesión de Transporte de Gas y de
transporte de líquidos, a partir de la Fecha de Cesión. (La
presente definición reemplaza a la de "Sociedad

Concesionaria Escindida”).

Transportista _ ==
Es la Persona que realiza el Transporte de Gas. Para los
efectos del Contrato, es la Sociedad Concesionaria antes de
la Fecha de Cesión y la Sociedad Concesionaria Cedente a

partir de la Fecha de Cesión. ==

Definiciones que se incorporan a las existentes en el

Contrato: = =

Cesión =
Es la cesión de la Concesión plasmada en un convenio de
cesión de la posición contractual de la Sociedad
Concesionaria a favor de la Nueva Sociedad Concesionaria,
de conformidad con la Cláusula 19.
Fecha de Cesión ==

Es el día en que se suscribe el convenio de Cesión y entra

en vigencia la Cesión.

Cambios relacionados con Cláusulas del Contrato ========

3.1 El tercer párrafo de la Cláusula 3.2.2.b queda

reemplazada por la siguiente: ======
3.2.2 Cronograma y Plazos de Ejecución

(..-)
b) (tercer párrafo) “Si la Nueva Sociedad

Concesionaria cumple con la —Puesta en
Operación Comercial en la fecha prevista, las
penalidades generadas conforme a lo señalado
anteriormente. serán condonadas, no siendo
exigible su pago. No obstante ello, cada vez
que se generen estas penalidades, la Sociedad

Concesionaria Cedente deberá incrementar el
MIL CIENTO CUARENTICUATRO

monto de la Garantía de Fiel Cumplimiento,

por un valor equivalente a la penalidad
generada. Para tal efecto, el Concedente
determinará el monto de la penalidad por
retraso en cada hito y notificará a la
Sociedad Concesionaria Cedente para que en un
plazo máximo de quince (15) días calendario
presente la nueva Garantía de Fiel
Cumplimiento incrementada según lo.señalado.
El incumplimiento de esta obligación será
sancionado con la ejecución de la garantía de
Fiel Cumplimiento, pudiendo el  Concedente
resolver el Contrato conforme a la Cláusula
21.1.c.11. Para la referida ejecución bastará
que haya vencido el plazo para que - la
Sociedad Concesionaria Cedente presente la

nueva Garantía de Fiel Cumplimiento

incrementada, sin haber cumplido con ello,.===

dos primeros párrafos de la Cláusula 3.2.2.c, quedan

reemplazados por los siguientes:

3.2.2, Cronograma y Plazos de Ejecución = =======
Cara d =
c)La Sociedad Concesionaria deberá comunicar por

escrito al Concedente con sesenta (60) días
calendario de anticipación el inicio de la
construcción del Sistema de Distribución, sin
perjuicio de las obligaciones que tiene según el
Reglamento, en lo relativo a la construcción del
Sistema de Distribución. La construcción de las
Obras Comprometidas Iniciales deberá ejecutarse de
manera que la Puesta en Operación Comercial ocurra
a más tardar cuarenta y cuatro (44) meses después
de la Fecha de Cierre, sin perjuicio de lo
dispuesto en las Cláusulas 17 y 20. Si en el plazo

señalado no ocurre la Puesta en Operación
CORE UN mil Cc

Z
4

>
>
ES)
7)

y

Y

3.3
3.4

TO CUARENTICINCO

Es
Comercial, la Nueva Sociedad Concesionaria. tendrá
un plazo adicional de hasta noventa (90) días
calendario para cumplir con la Puesta en Operación
Comercial, debiendo pagar al Concedente una
penalidad por cada día calendarío de atraso
durante este periodo, conforme se indica en el
Anexo N* 8, hasta por un monto máximo de noventa
millones de Dólares (US $ 70'000,000). La Sociedad
Concesionaria Cedente se obliga solidariamente con
la Nueva Sociedad Concesionaria frente al
Concedente, por el pago de la penalidad referida.
El Concedente requerirá a la Nueva Sociedad
Concesionaria Y a la Sociedad Concesionaria
Cedente el pago de la penalidad dispuesta en el

presente literal, conforme a la Cláusula 16.3.3

La Cláusula 5.1.4 queda sin efecto.

La Cláusula 6.1.5 queda reemplazada por la siguiente: =
6.1.5 Entregar los poderes de los representantes legales de
la Sociedad Concesionaria que se encuentran
debidamente facultados para suscribir el Contrato, ss
debidamente inscritos en la Oficina Registral de Lima

y Callao. =

La Cláusula 6.2.1 queda reemplazada por la siguiente: =====
5.2.1 Entregar a la Sociedad Concesionaria y al Uperador
Estratégico Precalificado de Transporte sus

,
ejemplares del Contrato firmados por el Concedente y

por la Empresa, Recaudadora. ==

La Cláusula 6.5 queda reemplazada por la siguiente:

6.5 Dentro de los noventa (90) días calendario siguientes a
la Fecha de Cierre, ambas Partes y la Empresa
Recaudadora otorgarán la escritura — pública
correspondiente al Contrato, debiéndose inscribir luego
la Concesión en el Registro Público correspondiente. La
Sociedad Concesionaria deberá entregar al Concedente un

testimonio de la escritura pública referida

2)
2 on MIL CIENTO CUARENTISEIS

literal de la respectiva inscripción registral. Son de
cargo de la Sociedad Concesionaria los gastos que estos

trámites irroguen.

3.7 El tercer párrafo de la Cláusula 7.2 queda reemplazado por

el siguiente: =

ia

Ricardo

Puesta en Operación Comercial

(tercer párrafo) =

A la finalización exitosa de las pruebas para la Puesta
en Operación Comercial de las Obras  Comprometidas
Iniciales, las Partes suscribirán un documento que así
lo acredite (el «1 Acta de Pruebasr ). La Puesta en
Operación Comercial se inicia en la fecha en que se
suscriba la última Acta de Pruebas correspondiente al
Contrato y a los contratos de concesión de Transporte
de Gas y transporte de líquidos, indicadas en la
cláusula 7.2 de dichos contratos. A partir de la Puesta
en Operación Comercial, la Sociedad Concesionaria
tendrá la obligación de prestar el Servicio en forma
rmanente. La referida. Acta de Pruebas no podrá ser
susácrita válidamente si previamente la Nueva Sociedad
Concesionaria y la Sociedad Concesionaria Cedente no
han entregado al  Concedente sus correspondientes

Garantías de Fiel Cumplimiento Complementaria.

3.8 El segundo párrafo de la Cláusula 9.2 queda reemplazado por

el siguienter

9.2

===
(segundo párrafo) =====:
Para efecto del cumplimiento del plazo para llevar a
cabo la Puesta en Operación Comercial, la Nueva
Sociedad Concesionaria tendrá derecho a que el-
Productor inicie el suministro de Gas para las pruebas
previas a la Puesta en Operación Comercial, dentro de
un plazo no mayor a los cuarenta y dos (42) meses desde
la Fecha de Cierre. Esta obligación del Productor
consta en la cláusula 4.2 del contrato de licencia

suscrito por el mismo y PERUPETRO. La Nueva Sociedad
CORESEÑFIUN MIL CIENTO CUARENTISIETE

Concesionaria tendrá derecho a que la Sociedad
Concesionaria Cedente dé las facilidades de transporte
por ducto de forma tal que permita iniciar el
suministro de Gas al Sistema de Distribución para las
pruebas previas a la Puesta en Operación Comercial,
dentro de un plazo no mayor a los cuarenta y tres (43)

meses desde la Fecha de Cierre. =

3.9 La Cláusula 9.9 queda reemplazada por la siguiente:
9.9 Operador Estratégico Precalificado de Distribución ===
CA Sl Operador Estratégico Precalificado de
Distribución deberá suscribir y pagar acciones
de la Nueva Sociedad Concesionaria por no menos
de su Participación Mínima correspondiente. Sin
embargos esta Participación Mínima también
podrá ser cubierta por el aporte conjunto del
Operador Estratégico Precalificado de
Distribución y de sus Empresas Vinculadas.
Igualmente, el Operador Estratégico
Precalificado de Distribución, a partir de la
Fecha de Cesión, deberá cumplir con lo
siguiente durante un plazo no menor de diez
(10) años desde la Fecha de Cierre: (i) tener
el control de las operaciones técnicas del
Sistema de Distribución, para lo cual deberá
nombrar al Gerente de Operaciones “de

Distribución y ETA SEE titular de la

Participación Minima. =

2 derecho del. Operador Estratégico

Precalificado de Distribución a nombrar al
gerente de operaciones de Distribución, deberá
estar establecido en el estatuto de la Nueva
Sociedad Concesionaria o en un acuerdo
societario adoptado conforme al referido

estatuto, debiendo en este último caso poner en
conocimiento del Concedente el referido acuerdo

societario. =
nn El Operador Estratégico Precalificado de
Distribución se encargará de las operaciones
técnicas del Sistema de Distribución, asumiendo
esta obligación de manera solidaria con la

Nueva Sociedad Concesionaria.

3.10 La Cláusula 9.10 queda reemplazada por la siguiente:

9.10 Cambio del Operador Estratégico Precalificado de
Distribución ==

La Nueva Sociedad Concesionaria podrá solicitar al
Concedente el cambio del Operador Estratégico
Precalificado de Distribución por otro que cumpla al

menos, los mismos requisitos que aquél cumplió en su

oportunidad para precalificar como Operador
Estratégico Precalificado de Distribución. EÉ

Concedente deberá dar su conformidad previa y por

escrito al cambio solicitado. =
Las infracciones a las estipulaciones de las Cláusulas
9.9 y 9.10, si no son subsanadas en un plazo no mayor
e noventa (90) días calendario de la fecha de
requerimiento por parte del Concedente, serán
sancionadas con la resolución del Contrato y la
ejecución total de la Garantía de Fiel Cumplimiento,
si la infracción se produce antes de la Puesta en
Operación Comercial, o de la Garantía de Fiel
Cumplimiento Complementaria, si la infracción se
produce a partir de la Puesta en Operación Comercial .-
Para dicha ejecución bastará que haya vencido el plazo
de noventa (90) días calendario referido sin ques. a
criterio del Concedente, la Nueva Sociedad
Concesionaria haya subsanado la infracción. ==========

3.11 La Cláusula 9.11 queda reemplazada por la siguiente: ======

9.11 Garantía de Fiel Cumplimiento ==
9.11.1 A fin de garantizar el cumplimiento de- las

obligaciones del período comprendido entre la
Fecha de Cierre y la Puesta en Operación
Comercial derivadas del Contrato, y las de los
contratos de concesión de transporte de
líquidos y de Transporte de Gas suscritos por
la Sociedad Concesionaria simultáneamente, así
como las obligaciones de la Nueva Sociedad
Concesionaria a ser cumplidas hasta la Puesta
en Operación Comercial, la Sociedad
Concesionaria entregará al Concedente una
Garantia de Fiel Cumplimiento por noventa y dos
millones de Dólares (US $ 92'000,000), la misma
que deberá ser emitida en términos iguales al
Anexo N2 3c, tratándose de un banco local
incluido en el Apéndice 3 de las Bases, U
conforme al Anexo 3, tratándose de un Banco
Extranjero de Primera Categoría. En este último
Caso, la garantía deberá ser confirmada por un
banco local, incluido en el apéndice 3 de las
Bases, y pagadera en el Perú. La Garantía de
Fiel Cumplimiento garantiza igualmente el pago
de multas conforme a la Cláusula 16.3.1 y
tendrá vigencia hasta ciento cincuenta (150)

días calendario posteriores a la fecha prevista

para que ocurra la Puesta en Operación.

Comercial. La- garantía aquí referida es la
misma garantía que la Sociedad Concesionaria
debe entregar de conformidad. con los otros dos
contratos de concesión antes mencionados.

La Sociedad Concesionaria Cedente deberá
presentar la renovación de la Garantía de Fiel
Cumplimiento, cuando ello fuese necesario, con
una anticipación no menor a treinta (30) días

calendario a su vencimiento, de tal manera que

E ; AN MIL CIENTO CINCUENTA

“>

el Concedente cuente siempre con una Garantía
de Fiel Cumplimiento vigente desde la Fecha de
Cierre hasta ciento cincuenta (150) días
calendario posteriores a la fecha prevista para

que ocurra la Puesta en Operación Comercial.

Antes de la Fecha de Cesión, el incumplimiento
de la obligación de renovar la Garantía de Fiel
Cumplimiento será sancionado con su ejecución
total, pudiendo el Concedente resolver el
Contrato y los contratos de Concesión de
Transporte de Gas y de transporte de líquidos,
conforme a las Cláusulas 21.1.c.11, 21.1.c.10 y
21.1.c.9, de dichos contratos, respectivamente.
Para la ejecución referida bastará que haya
vencido el plazo para la renovación de la
Garantía de Fiel Cumplimiento, sin haberse

presentado al Concedente la “renovación de la

misma. ==
En caso de producirse la ejecución total de la
Garantía de Fiel Cumplimiento por Causas no
imputables a la Nueva Sociedad Concesionaria y

la resolución de los contratos de concesión de

Transporte de Gas y de transporte de líquidos,
el Concedente mantendrá el ochenta y seis por
ciento (86%) del monto ejecutado de la Garantía
de Fiel Cumplimiento en una cuenta intangible,
suma que quedará en garantía del pago de la
penalidad por atraso en la Puesta en Operación
Comercial, en caso la Nueva Sociedad
Concesionaria incurra en dicho incumplimiento.
Si la Nueva Sociedad Concesionaria no cumple
con pagar la penalidad referida, el indicado
monto en garantía será utilizado para cobrar
dicha penalidad y para pagarle al Productor el

monto a que se refiere la Cláusula 16.3.1, bajo
CO EMÉNTIUN MIL CIENTO CINCUENTIUNO

LUYNe

9.11.2

9.11.3

el—procedimiento indicado en dicha (Aausuta;
sin perjuicio del derecho del Concedente a>
declarar la Caducidad de la Concesión conforme

a lo establecido en el tercer párrafo de la
Cláusula 3.2.2.c. =

Dentro de los sesenta (60) días calendario
posteriores a la Puesta en Operación Comercial
y siempre que no exista causal para su
ejecución parcial o total conforme al Contrato
y se prevea que no exista dicha causal, el
Concedente devolverá la Garantía de Fiel

Cumplimiento a la Sociedad Concesionaria

Cedente. a
A fin de garantizar el cumplimiento de las
obligaciones de la Nueva Sociedad Concesionaria
a partir de la Puesta en Operación Comercial,
derivadas del Contrato asi como las
obligaciones que las Leyes Aplicables le
imponen como titular de la Concesión, la Nueva
Sociedad Concesionaria, de conformidad con el
Artículo 28* del TUD, deberá entregar al
Concedente en la Puesta en Operación Comercial
la Garantía de Fiel Cumplimiento Complementaria
que será emitida en los términos del modelo del
Anexo N* 3b, por un Banco Extranjero de Primera
Categoria, confirmada por un banco local
incluido en el Apéndice 3 de las Bases y
pagadera en el Perú. Dicha garantía podrá ser
emitida también por un banco local incluido en.
el Apéndice 3 de las Bases, en cuyo caso será
de aplicación el Anexo N* 3d. El monto de la
Garantía de Fiel Cumplimiento Complementaria
será de US $ 1'000,000.00 (un millón y 00/100
Dólares).

La Garantía de Fiel Cumplimiento Complementaria

podrá ser emitida por plazos no menores a dos
(2) años y deberá mantenerse vigente desde la
fecha de su entrega al Concedente hasta noventa
(90) días calendario posteriores a la fecha de
vencimiento del Plazo del Contrato.

La Nueva Sociedad Concesionaria deberá renovar
la Garantía de Fiel Cumplimiento Complementaria
con una anticipación no menor a treinta (30)
días calendario a su vencimiento, de tal manera
que el Concedente cuente siempre con una
Garantía de Fiel Cumplimiento Complementaria
vigente desde la Puesta en Operación Comercial
hasta noventa (90) días calendario posteriores
al vencimiento del Plazo del Contrato. El
incumplimiento a esta obligación será
sancionado con la ejecución total de la
Garantía de Fiel Cumplimiento Complementaria,
pudiendo el Concedente resolver el Contrato,
conforme a la Cláusula 21.1.c.11. Para la

ejecución referida bastará que haya vencido el

plazo para la renovación de la Garantía de Fiel
Cumplimiento Complementaria, sin haberse

presentado al Concedente la renovación de la

misma » =
9.11.4 Siempre que no exista causal para su ejecución
parcial o total conforme al Contrato y se
prevea que no exista dicha causal, el
Concedente devolverá la Garantía de Fiel
Cumplimiento Complementaria a la Nueva Sociedad

Concesionaria sesenta (60) días calendario

después de haber caducado la Concesión.
3.12 La Cláusula 9.18 queda reemplazada por la siquiente: ======
9.18 La Nueva Sociedad Concesionaria tendrá derecho a

percibir, conjuntamente con la Sociedad Concesionaria
ee run MIL CIENTO CINCUENTITRES

Y

Cedente y en la proporción indicada en la Cláusula
19.2.f, uno de los dos siguientes conceptos: (i) el
ochenta y tres y treinta y cuatro centésimas por
ciento (83.34%) de la penalidad que el Productor pague
como consecuencia del incumplimiento del programa de
desarrollo referido en la cláusula 4.2 del contrato de
licencia suscrito por éste y PERUPETRO, dentro del
plazo dispuesto en la cláusula 3.2.1 del mismo
contrato o (ii) el ochenta y tres y treinta y cuatro
centésimas por ciento (83.34%) del monto de la
ejecución de la fianza entregada por el Productor a
PERUPETRO conforme a la cláusula 3.4 del contrato de
licencia suscrito entre ambos. El derecho al pago aquí
previsto sólo podrá ser ejercido por la Nueva Sociedad

Concesionaria en cualquiera de los siguientes

supuestos: =
a) Si la Nueva Sociedad Concesionaria y la Sociedad
Concesionaria Cedente han cumplido con la. Puesta en
Operación Comercial dentro del plazo de cuarenta y
cuatro (44) meses desde la Fecha de Cierre, si es
que llegada dicha fecha el Productor no ha cumplido

con el programa de desarrollo conforme al contrato

de licencia suscrito con PERUPETRO;
b) Si la Nueva Sociedad Concesionaria ha cumplido con
la construcción de las Obras Comprometidas
Iniciales y con tenerlas aptas, dentro de los
cuarenta y tres (43) meses desde la Fecha de
Cierre, para recibir de la Sociedad Concesionaria
Cedente en el City Gate el Gas suministrado por el
Productor para realizar las pruebas para la Puesta
en Operación Comercial, siempre que dentro de los
cuarenta y dos meses desde la Fecha de Cierre el
Productor no inicie el llenado del Sistema de
Transporte de Gas, conforme a la cláusula 4.2 del

contrato de licencia suscrito entre el Productor y
2259504

7 SENTIUN MIL CIENTO CINCUENTICUATRO
7

a

PERUPETRO, y siempre que llegado el mes cuarenta y

cuatro (44) desde la Fecha de Cierre la Nueva
Sociedad Concesionaria y la Sociedad Concesionaria
Cedente tengan aptas las correspondientes Obras

Comprometidas Iniciales para que ocurra la Puesta

en Operación Comercial.
La Sociedad Concesionaria, para ejercer el derecho
estipulado en la presente cláusula, deberá recabar
del Concedente una certificación que acredite que
ha cumplido con los requisitos mencionados en los
literales a) o b) de la Cláusula 9.18, según
corresponda, y presentar dicho documento a
PERUPETRO. =
3.13 El quinto párrafo de la Cláusula 16.3.1 queda reemplazado

3
£ por el siguiente:
ls

= 15.3.1 Pago de penalidades antes de la Puesta en Operación

Comercial:

(quinto párrafo)
El límite de responsabilidad de la Sociedad

Concesionaria por las obligaciones de hacer acordadas

Ricardo Fer

en las Cláusulas 3.2.1 y 3.2.2 será igual al monto de
la Garantía de Fiel Cumplimiento incluido sus
incrementos conforme a la Cláusula 3.2.2.b. La
Sociedad Concesionaria Cedente podrá reducir el monto
de la garantía de Fiel Cumplimiento, hasta por el
monto equivalente a la penalidad pagada conforme al

Anexo N* 8.

3.14 La Cláusula 16.3.3 queda reemplazada por la siguiente:
16.3.3 El pago de las penalidades referidas en las Cláusulas
16.3.1, 16.3.2 y 16.3.5 será requerido por escrito

por el Concedente, indicando la cuenta bancaria en la

que se deberá depositar el monto correspondiente, lo

cual deberá ocurrir al quinto Día siguiente de

recibido el requerimiento. En el caso de la penalidad

por atraso en la Puesta en Operación Comercial y por
Z >

NOTAR,

2
225 riu MIL CIENTO CINCUENTICINCO Pe

E7
2

3

incumplimiento en los hitos de avance de las Obras
Comprometidas Iniciales referidas en la Cláusula
3.2.2.b, el requerimiento se hará tanto a la Nueva
Sociedad Concesionaria como a la Sociedad
Concesionaria Cedente. Tratándose de las penalidades
referidas en las Cláusulas 16.3.2 y 16.3.5, el
requerimiento se hará sólo a la Nueva Sociedad
Concesionaria. Dentro del plazo de cinco (5) Días
antes referido la Nueva Sociedad Concesionaria o la
Sociedad Concesionaria Cedente, según corresponda,
podrán contradecir la procedencia del requerimiento
de pago, en cuyo caso se habrá producido una
controversia que será solucionada conforme a lo
dispuesto en la Cláusula 18, considerándose que la
contradicción formulada tendrá el mismo efecto que la
comunicación referida en la Cláusula 18.1. Resuelta
la controversia de manera favorable al Concedente,
sea en trato directo o por laudo arbitral firme, o
vencido el plazo de cinco (5) Días sin que la Nueva
Sociedad Concesionaria o la Sociedad Concesionaria
Cedente contradiga el requerimiento de pago, se
entenderá que la obligación de pago de la penalidad
es exigible. En este caso, la obligación de pago de
la penalidad deberá ser cumplida al Día siguiente de
vencido el referido plazo, 0 al Día siguiente de
notificada la Nueva Sociedad Concesionaria O la
Sociedad Concesionaria Cedente, según sea el caso,

con el laudo arbitral firme o al Día siguiente en que

la controversia es solucionada en trato directo,-

según corresponda. En caso la Nueva Sociedad
Concesionaria o la Sociedad Concesionaria Cedente no
cumplan con pagar la penalidad, el Concedente tendrá
derecho a solicitar la ejecución de la Garantía de
Fiel Cumplimiento o la Garantía de Fiel Cumplimientn

Complementaria, según corresponda, conf

S

Y
A

ya

E
procedimiento dispuesto por la misma, para cubrir el

monto de las penalidades. ==

Cuando, conforme a lo dispuesto en el párrafo
anterior, el Concedente requiera a la Nueva Sociedad
Concesionaria y a la Sociedad Concesionaria Cedente
el pago de la penalidad por atraso en la Puesta en
Operación Comercial y por incumplimiento en los hitos
de avance de las Obras Comprometidas Iniciales
referidas en la Cláusula 3.2.2.b, se entenderá que

ambas son solidariamente responsables por el pago de

la penalidad correspondiente =
3.15 La Cláusula 17.2 (iv) queda reemplazada por la siguiente: =
(iv)La no disponibilidad de Gas en el City Gate dentro del

plazo de cuarenta y tres (43) meses desde la Fecha de

Cierre por causas mo imputables a- la Nueva Sociedad
ncesionaria, siempre que no exista retraso en la
ución de las Obras Comprometidas Iniciales y que dicha

motive un atraso en la Puesta en Operación

Cláusula 19 queda reemplazada por la siguiente: ==

CESION A LA NUEVA SOCIEDAD CONCESIONARIA
19.1 Dentro de un plazo de quince (15) meses, contado a
partir de la Fecha de Cierre, la Sociedad
Concesionaria deberá haber perfeccionado la Cesión y,
en consecuencia, haber realizado las acciones
necesarias para que ocurran los siguientes hechos: ===
a) La Sociedad Concesionaria deberá presentar a una
Persona que cumpla con los requisitos técnicos y
económicos que las Bases disponen para
precalificarlo como un Operador Estratégico
Precalificado de Distribución. Dicha presentación
la hará mediante comunicación escrita al Concedente
o la entidad que éste designe. En caso que la

Sociedad Concesionaria presente a un Consorcio en
lugar de una Persona, se aplicarán los mismos

principios señalados en las Bases para el

tratamiento de Consorcios. =

b) La Persona presentada por la Sociedad Concesionaria
deberá entregar la documentación señalada en las
Bases para la precalificación de un operador
estratégico de distribución, con excepción de la
presentación del comprobante de compra de Bases.

Esta entrega se hará cumpliendo los requerimientos

formales establecidos en las Bases. ==
Cc) El Concedente o la entidad que éste designe, dentro
de un plazo de quince (15) días calendario de
recibida la documentación completa referida en la
Cláusula 19.1.(00) 7 evaluará la misma Y; de
considerar que se ha cumplido con los requisitos
para precalificar conforme a lo dispuesto en la
Cláusula 19.1.a, declarará a dicha Persona como
Operador Estratégico Precalificado de Distribución.

El referido plazo incluye las notificaciones y

subsanaciones establecidas en las Bases.
d) El Operador Estratégico Precalificado de
Distribución constituirá en el Perú la Nueva

Sociedad Concesionaria.

(el

elaborado por el Concedente o quien éste designe a

e) El convenio de Cesión Tonvenio”) será
más tardar treinta (30) días calendario luego de
completadas las acciones señaladas en la Cláusula
19.1.(c) y 19.1.(d), la que ocurra último. El
Convenio de Cesión formará parte del Contrato. ====

f) Se dará cumplimiento a lo dispuesto por las
Cláusulas 19.3 y 19.5.

19.2 El Convenio referido en la Cláusula 19.1.(e) será

¡SEA ==

obligatoriamente suscrito por la Sociedad
Concesionaria, el Operador Estratégico Precalifica“>

de Transporte, la Nueva Sociedad Concesionaria,
OT

59308

A MIL CIENTO CINCUENTIOCHO Pe xi
HA
Ps

Operador Estratégico Precalificado de Distribución y

el Concedente y establecerá lo siguiente:

1]

a) Que la Sociedad Concesionaria (la que a partir de
dicho momento se le denomina Sociedad Concesionaria
Cedente) cede su posición contractual en el
Contrato, a la Nueva Sociedad Concesionaria,
apartándose de todos los derechos y obligaciones
que se establecen en el Contrato para la Sociedad
Concesionaria, considerando lo indicado en la
Cláusula 19.Z.b. = :

b) Que la Sociedad Concesionaria Cedente mantendrá los
derechos y obligaciones que el Contrato establece

expresamente para la Sociedad Concesionaria

Cedente. = O

es
Y
SÓ
Ls

c) Que la Nueva Sociedad Concesionaria asume los
derechos y obligaciones que el Contrato establece

para la Sociedad Concesionaria y para la Nueva

Sociedad Concesionaria. Pm

Que el Concedente mantiene todos los derechos y

obligaciones que el Contrato establece “para el

ERA

Toncedente. ==

Que la Garantía de Fiel Cumplimiento presentada por
la Sociedad Concesionaria se mantendrá vigente para
garantizar sus obligaciones y las obligaciones que
adquiere la Nueva Sociedad Concesionaria, que

deberán ser cumplidas hasta la Fecha de Puesta en

Operación Comercial. =
f) El modo cómo se dividirá el monto proveniente de la
penalidad que tendría que pagar el Productor
conforme a la Eláusula 9.18, señalando el
porcentaje que correspondería a la Sociedad
Concesionaria Cedente y el que correspondería a la
Nueva Sociedad Concesionaria. En el caso que el
distribuidor sea seleccionado por el Concedente, de

acuerdo a la Cláusula 19.8, este porcentaje será
9)

noventa y cuatro por ciento (94%) y seis por ciento

(6%), respectivamente. =====:
Declaraciones del Concedente, de la Nueva Sociedad
Concesionaria Y del Dperador Estratégico
Precalificado de Distribución equivalentes a las

dispuestas en la Cláusula 5. ==

El Convenio sólo contendrá las cláusulas requeridas
para dar cumplimiento a la presente Cláusula 19.2 y

aquellas otras cláusulas que el Concedente y la

Sociedad Concesionaria estimen necesarias.
El Convenio deberá ser elevado a Escritura Pública
dentro de los quince (15) días de suscrito,
debiéndose inscribir luego la Cesión en el Registro
Público correspondiente. La Nueva Sociedad
Concesionaria deberá entregar al  Concedente un
testimonio de la escritura pública referida y copia
literal de la respectiva inscripción registral. Son

de cargo de la Sociedad Concesionaria Cedente los

==

gastos que estos trámites irroguen.

19.3 En la Fecha de Cesión la Nueva Sociedad Concesionaria
deberá:
a) Entregar el testimonio de la escritura pública de

constitución social y estatuto de la Nueva Sociedad
Concesionaria con la constancia de su inscripción
registral, en el que consten las estipulaciones
requeridas por las Bases, en - la que fuera
aplicable, y por el Contrato, en particular, lo
previsto en la Cláusula 9.9.1. ====================
b) Entregar copia literal de la ficha registral de la
Sociedad Concesionaria donde conste la inscripción
de los actos a que se refieren las Cláusulas 19.3.a
y 19.3.0. ======= =====
c) Entregar los poderes de los representantes legales

de la Nueva Sociedad “Concesionaria y del Operador

Estratégico Precalificado “de Distribución

ces errun MIL CIENTO CINCUENTINUEVE A
3
21% Ng
PES a MIL CIENTO SESENTA

o
: 3)
2 p)
Pr

o respectivamente, que se encuentran debidamente

facultados para suscribir el Convenio, debidamente

inscritos en la Oficina Registral de Lima y Callao.
d) Suscribir por intermedio de su representante legal

los seis (6) ejemplares del Convenio. == =

e) Entregar al Concedente la relación de Socios

Principales y de Empresas Matrices de los Socios

Principales, que formarán parte del Convenio.

19.4 En la Fecha de Cesión el Concedente deberá:

a) Entregar a la Sociedad Concesionaria Cedente, al
Operador Estratégico Precalificado de Transporte, a
la Nueva Sociedad Concesionaria y al Operador

Estratégico  Precalificado de Distribución sus

ejemplares del Convenio firmados por el Concedente,
siempre que la Nueva Sociedad Concesionaria haya
cumplido con todas las disposiciones de la Cláusula
19.3 y que la Sociedad Concesionaria Cedente, el
Operador Estratégico Precalificado de Transporte y
1 Operador Estratégico Precalificado de
Distribución hayan firmado la Cesión, conforme a la

Cláusula 19.3. ==

==========
b) Entregar al Operador Estratégico Precalificado de
Distribución su correspondiente ejemplar del

Contrato, suscrito por las partes contratantes e

intervinientes.==

19.5 En la Fecha de Cesión la Sociedad Concesionaria
Cedente, el Operador Estratégico Precalificado de
Transporte y el Operador Estratégico Precalificado de
Distribución deberán suscribir “el Convenio.
Igualmente, en la misma fecha, el Operador Estratégico
Precalificado de Distribución deberá suscribir el
Contrato y su Segunda Cláusula Adicional, completando

en los mismos la información relativa: al Operador

Estratégico Precalificado de Distribución. =
19.6

19.7

19.8

Los Bienes de la Concesión que la Sociedad
Concesionaria adquiera antes de la Fecha de Cesión,
serán transferidos a la Nueva Sociedad Concesionaria
en una operación de compra-venta previa autorización
del Concedente, entendiéndose que dicha transferencia
surtirá efectos a partir de la Fecha de Cesión. El
valor de compra-venta no podrá ser mayor que el valor
contable de los Bienes de la Concesión transferidos.=

Si vencido el plazo de quince (15) meses estipulado en
la Cláusula 9.1, la Sociedad Concesionaria no cumple
con las obligaciones señaladas en dicha cláusula, se
aplicará una penalidad de once millones de Dólares
(US$ 11*000,000.00) por cada mes o fracción de mes que
transcurra hasta que sean cumplidas las obligaciones
requeridas, y hasta un plazo máximo de cuatro (4)
meses. El pago de ésta penalidad será requerido
conforme al procedimiento de la Cláusula 16.3.3, en lo
que sea aplicable. Dicho pago es garantizado por la
Sociedad Concesionaria a través de la Garantía de Fiel
Cumplimiento. De' ejecutarse esta garantía parcialmente
para el pago de la penalidad referida, la Sociedad
Concesionaria deberá restituir el monto de la Garantía
de Fiel Cumplimiento hasta el valor que tenía antes de
la ejecución, dentro de un plazo de 15 Días desde la
fecha en que el Concedente le requiera para tales
efectos. El incumplimiento a esta última obligación
será causal de resolución de los contratos de
concesión de Transporte de Gas y de transporte de

líquidos, procediéndose a la ejecución total de la

Garantía de Fiel Cumplimiento. = Samos
Vencido el plazo de cuatro (4) meses referido en la
Cláusula 19.7 sin haberse Ilegado a la fecha de
Cesión, será de aplicación lo siguiente: =============
a) Se suspenderá la "Concesión (Art. 38 del TUD).

considerando lo dispuesto en la Cláusula 17.8.e.
Pp

Ricardo Fer:

es

run MIL CIENTO SESENTIDOS

b) Se pagará el íntegro de la penalidad máxima
mencionada en la Cláusula 19.7 ascendente a
cuarenta y cuatro millones de Dólares (US$ 44
000,000.00). =

c) El Concedente realizará un nuevo concurso para
seleccionar a un distribuidor al que se le cederá
la Concesión. El Concedente se obliga a que dicha
selección deberá hacerse en un plazo máximo de ocho
(8) meses de vencido los cuatro (4) meses referidos
en la Cláusula 19.7. En este concurso será de

aplicación, en lo que resulte pertinente, lo

dispuesto en la Cláusula 19.1.=
d) El distribuidor que resulte adjudicatario y la
Sociedad Concesionaria suscribirán con
participación del Concedente o quien éste designe,

el Convenio de Cesión, que deberá contener las

disposiciones de la Cláusula 19.2.
e) No serán suspendidos el Plazo del Contrato, el
plazo para que ocurra la Puesta en  Uperación
Comercial del Sistema de Distribución ni el plazo
ara el cumplimiento de los hitos de avance de la
ta crítica señalados en la Cláusula 3.2.2.b.
Transcurrido el plazo de ocho (8) meses dispuesto
en la Cláusula 19.8.c sin que el  Concedente
seleccione al distribuidor, el Concedente designará
a la entidad a la cual la Sociedad Concesionaria le.
cederá la Concesión. La mencionada designación así
como el perfeccionamiento de la Cesión deberán
producirse en un plazo máximo de treinta (30) días
calendario contados desde el vencimiento del octavo

f) La Nueva Sociedad Concesionaria que constituirá el
distribuidor que resulte adjudicatario conforme a
la Cláusula 19.98.05 dará cumplimiento a lo

dispuesto en la Cláusula 19.3 =
> ces dmrrun MIL CIENTO SESENTITRES
2

3.15 La Cláusula 21.1.c.5 queda reemplazada por la siguiente: ==
21.1 (...)

(c)

Uan.)
Cc.5 La falta de renovación de la garantía de
Fiel Cumplimiento antes de la Fecha de
Cesión, cuando ello sea obligatorio para la
Sociedad Concesionaria conforme a lo
dispuesto en el Contrato |. las Leyes

Aplicables.

3.16 La Cláusula 21.1.c.6 queda reemplazada por la siguente: ===
21.1 (...)

(c) (2...)

C.6 La falsedad de cualquiera de las
declaraciones y garantías efectuadas por la
Sociedad Concesionaria, conforme a la
Cláusula 5.1, en el Contrato, en el
Concurso [o] durante la ejecución del
Contratoz o las efectuadas por la Nueva
Sociedad Concesionaria o el Operador
estratégico Precalificado de Distribución
en el Contrato, en el convenio de Cesión o
durante la ejecución del Contrato o del

convenio de Cesión. =========

3.17 La Cláusula 22.9 queda reemplazada por la siguiente: ======
22.9 El incumplimiento en la obligación de pago de las
penalidades referidas en el Anexo N* 8, generará un

interés moratorio desde el día en que sea exigible el

pago hasta la fecha efectiva de pago por parte de la

Sociedad Concesionaria Cedente O - Nueva Sociedad
Concesionaria, según corresponda, o hasta la fecha de
presentación de la "Certificación de Pago” referida en

el modelo de Garantía de Fiel Cumplimiento oO de

Garantía de Fiel Cumplimiento Complementaria de los

Anexos N* 3, 3b, 3c o 3d, según corresponda. La tasa
$4 07
EN Adrian MIL CIENTO SESENTICUATRO
SA

de interés será la que corresponda conforme a

Leyes Aplicables.
3.18 El último párrafo del numeral 1.3 del Anexo N* Y queda

reemplazado por el siguiente:
La . referida Acta de Pruebas no podrá ser suscrita
válidamente si previamente la Sociedad Concesionaria
Cedente y la Nueva Sociedad Concesionaria no han entregado

al Concedente sus correspondientes Garantías de Fiel

Cumplimiento Complementaria. a
3.19 Toda mención que se hace en el Contrato sobre el Anexo N*
Za o sobre el modelo de Garantía de Fiel Cumplimiento

Complementaria del Anexo N* 3a se entenderá no puesta,

careciendo de efecto jurídico. La Garantía de Fiel
Cumplimiento y la Garantía de Fiel Cumplimiento
Complementaria serán emitidas conforme al modelo adjunto a

ircular T £ D- 82 del 02 de Noviembre del 2000.

CláusiNas Incorporadas
4.1 Queda incorporado el ítem 9 del Anexo N” 8, de acuerdo

AER

6.)

e Incumplimiento a las obligaciones de la Cláusula 19.1 dentro del | Once millones de Dólwes (US $
plazo de quince (15) meses desde la Fecha de Cierre, hasta un 11'000,000) por mes o iracción de mes, de
máximo de cuatro (4) menea. ulraso en el cumplimiento de las indicadas

Agregue usted, señor Notario, lo que fuera de Ley y sirvase
cursar los partes correspondientes al Registro Público de
Hidrocarburos para su inscripción. ==
Lima, 09 de diciembre de 2000
FIRMADO POR PERUPETRO S.A. EL SEÑOR MIGUEL HERNAN CELI RIVERA. ==
Co run MIL CIENTO SESENTICINCO EA

FIRMADO POR PLUSPETROL PERU CORPORATION, SUCURSAL DEL PERU EL
SEÑOR HERNAN GUSTAVO CARIDE DONOVAN
FIRMADO POR HUNT OIL COMPANY OF PERU L.L.C., SUCURSAL DEL PERU
EL SEÑOR STEPHEN SUELLENTROP =
FIRMADO POR SK CORPORATION, SUCURSAL PERUANA EL SEROR FRANCISCO
GALVEZ DAÑINO
FIRMADO POR HIDROCARBUROS ANDINOS S.A.C. EL SEROR RAUL
LA SEÑORA ROSA MARIA LUDOWIEG ALVAREZ == ==

FIRMADO POR PLUSPETROL RESOURCES CORPORATION LA SEÑORA ISABEL
SELASCO. =
FIRMADO POR HUNT CONSOLIDATED, INC EL SEROR JAMES BURNETT
JENNINGS
FIRMADO POR SK CORPORATION EL SEÑOR FRANCISCO GALVEZ DAÑINO
FIRMADO POR TECPETROL S.A. EL SEÑOR RAUL DROZNES ==
FIRMADO POR BANCO CENTRAL DE RESERVA DEL PERU EL SEROR ALBERTO
MERINO SILICANI Y CARLOS AUGUSTO BALLON AVALOS
AUTORIZADA LA MINUTA POR EL DOCTORA: GUERRERO BEST JULISSA ELENA
ABOGADA INSCRITO EN EL REGISTRO BAJO EL NUMERO: 23909 =======:
INSERTO NUMERO UNO =
Aprueban Contrato de Licencia para la «Explotación de

===

Hidrocarburos en el Lote 88 que suscribirá PERUPETRO S.A. =======
DECRETO SUPREMO
N£2 021-2000-EM
EL PRESIDENTE DE LA REPUBLICA ===
CONSIDERANDO: ===
Que, es política del Gobierno promover el desarrollo de las

actividades hidrocarburiferas a fin de garantizar el futuro
abastecimiento de combustibles sobre la base de la libre

SEDE

competencia;z =
Que, por Ley N2Q 26221, Ley Orgánica de Hidrocarburos, se norma
las actividades de hidrocarburos en el territorio nacionalz] =====
bue, el Artículo 102 de la Ley N2 26221, Ley Orgánica de
Hidrocarburos, establece diferentes formas contractuales para
realizar actividades de exploración y de evnlotarión da

Hidrocarburos, previa negociación directa
Que, mediante Decreto de Urgencia N2 022-992 de fecha 21 de abril
de 1999, se declaró de necesidad e interés nacional el desarrollo

del proyecto Camisea, el mismo que comprende las etapas de

explotación, transporte y distribución;
Que, por Acuerdo de fecha 1 de junio de 1999, la Comisión de
Promoción de la Inversión Privada (COPRI), aprobó las Bases del
Concurso Público para la Explotación de Hidrocarburos en Camisea

y por Acuerdo de fecha 10 de febrero del 2000, se aprobó el texto

===

ú

del Contrato; =
Que, con fecha 16 de febrero del 2000 el Comité Especial del
Proyecto Camisea (CECAM) adjudicó la Buena Pro a Pluspetrol

Resources Corporation, Empresa Petrolera Precalificada

Barrc

Técnicamente, responsable de la operción, Hunt 0il Company of

Perú L.L.C., Sucursal del Perú, Empresa Consorciada y SK

poration, Sucursal Peruana, Empresa Consorciadazj ==
fecha 31 de octubre del 2000, Pluspetrol Resources
Hunt Oil Company of Perú L.L.C., Sucursal del Perú y

Ricardo Fer

tion, Sucursal Peruana, comunicaron al Comité Especial
Camisea (CECAM) la inclusión de Hidrocarburos

S.A1C. como Empresa Consorciada, inclusión que fue

fecha 8 de noviembre del 2000; =
Que, el Directorio de PERUPETRO S.A., por Acuerdo N2 D/074-2000
de fecha 17 de noviembre de 2000, aprobó el Proyecto de Contrato
de Licencia para la Explotación de Hidrocarburos'en el Lote 889,
elevándolo al Poder Ejecutivo para su consideración y respectiva
aprobación; a
Que, de acuerdo con lo establecido en los Artículos 632 y 662 de
la Ley N2 26221, Decreto Legislativo N2 668, y demás normas

aplicables, es procedente otorgar las garantías señaladas por.

ATAN

estos dispositivos; ==========:
De conformidad con los incisos 8) y 24) del Artículo 1189 de la

Constitución Política del Perú y la Ley N2 26221, Ley Orgánica de

Hidrocarburos; =

DECRETA:

z
e drrun MIL CIENTO SESENTISIETE

Artículo 129.- Apruébase la conformación, extensión, delimitación
y nomenclatura del Lote 88 ubicado en la provincia de La
Convención del departamento de Cusco, adjudicándolo a PERUPETRO
S.A., y declarándolo materia de suscripción de contrato. El mapa

y memoria descriptiva de dicho Lote, forman parte integrante del

presente Decreto Supremo. =
Artículo 22.- Apruébase el Contrato de Licencia para la
Explotación de Hidrocarburos en el Lote 88, que consta de una (1)
Cláusula Preliminar, veintidós (22) Cláusulas y ocho (8) Anexos,
a celebrarse por PERUPETRO S.A., con Pluspetrol Perú Corporation,
Sucursal del Perú, Hunt Oil Company of Perú L.L.C., Sucursal del
Perú, SK Corporation, Sucursal Peruana e Hidrocarburos Andinos
S.A.C., con intervención del Banco Central de Reserva del Perú,
para garantizar a la empresa Contratista lo establecido en los
Artículos 632 y 662 de la Ley N2 26221, Ley Urgánica de

Hidrocarburos. =

=========
Artículo 32.- Autorízase a PERUPETRO S.A., a suscribir con
Pluspetrol Perú Corporation, Sucursal del Perú, Hunt Dil Company
of Perú L.L.C., Sucursal del Perú, SK Corporation, Sucursal
Peruana e Hidrocarburos Andinos S.A.C., el Contrato de Licencia

para la Explotación de Hidrocarburos a que se refiere el artículo

anterior. : ========
Artículo 42.- El presente Decreto Supremo será refrendado por el
Ministro de Economía y Finanzas y por el Ministro de Energía y

Minas.

==s====a========
Dado en la Casa de Gobierno, en Lima, a los seis días del mes de
diciembre del año dos mil. === >
VALENTIN PANIAGUA CORAZAD ==
Presidente Constitucional de
JAVIER SILVA RUETE =
Ministro de Economía y Finanzas
CARLOS HERRERA DESCALZI
Ministro de Energía y Minas
INSERTO NUMERO DOS: =

PERUPETRO.-— TRANSCRIPCION:

IED RL 5 9 -
AS on MIL CIENTO SESENTIOCHO
2

ACUERDO DE DIRECTORIO. =
APRUEBAN PROYECTO DE CONTRATO DE LICENCIA PARA LA EXPLOTACION DE
HIDROCARBUROS EN EL LOTE 88.

Pongo en su conocimiento que, en la sesión Extraordinaria de
Directorio N” 22-2000 del día 17 de noviembre de 2000, el

Directorio, ==:

Visto el. Memorándum GGRL-040-2000 de fecha 17 de noviembre de
2000, mediante el cual la Administración somete a consideración
del Directorio el Proyecto de Contrato de Licencia para la

Explotación de Hidrocarburos en el Lote 88, con el voto

aprobatorio de los señores Directores presentes, y, ==
CONSIDERANDO :

ES

Que, mediante Decreto de Urgencia N” 022-99 del 21 de abril de
1999, se declaró de necesidad e interés nacional el desarrollo

del Proyecto Camisea, el mismo que comprende los segmentos de

tación, transporte y distribución. ==
acuerdo de fecha 01 de junio de 1999, la COPRI aprobó

del Concurso Público para la explotación de

or acuerdo de la COPRI de fecha 10 de Febrero de 2000 se

Que, con fecha 16 de Febrero de 2000 el Comité Especial del

Proyecto Camisea, adjudicó la Buena Pro a Pluspetrol Resources
Corporation, Empresa Petrolera precalificada Técnicamente,
responsable de la operación, Hunt 0il Company of Perú L.L.C.,

Sucursal del Perú, Empresa Consorciada y SK Corporation, Sucursal

Peruana, Empresa Consorciada. == AEREA:

Rue, con fecha 31 de Octubre de 2000, Pluspetrol Resources
Corporation, Hunt Company of Perú L.L.C., Sucursal del Perú y SK
Corporation, Sucursal Peruana, comunicaron al Comité Especial del
Proyecto Camisea (Cecam) la inclusión de Hidrocarburos Andinos
S.A.C., como Empresa Consorciada, inclusión que fue autorizada
por el Cecam mediante la comunicación N” 583/2000 de fecha 08 de
Noviembre de 2000. =

E

e mrrun MIL CIENTO SESENTINUEVE

Que, el Señor Ing. Miguel Celi Rivera, Gerente General, sustenta
a través del Memorándum No.  GGRL-040-2000 el Proyecto de
Contrato de Licencia para la Explotación de Hidrocarburos en el
Lote 88, a suscribirse por PERUPETRO S.A. con Pluspetrol Perú
Corporation, Sucursal del Perú, Hunt Company of Perú L.L.Ens
Sucursal del Perú, sk Corporation, Sucursal Peruana e

Hidrocarburos Andinos S.A.C., una vez que se emita el Decreto

Supremo aprobatorio. = ==
Que, el Lote 88 tiene una extensión de ciento cuarentitres mil
quinientos y 00/100 hectáreas (143,500.00) hectáreas, y se

encuentra ubicado en la provincia de La Convención del

Departamento de Cuzco. ==

Que, el Proyecto de Contrato consta de una (01) Cláusula

Preliminar, veintidós (22) Cláusulas y ocho (08) Anexos.
Que, interviene en el Contrato, Pluspetrol Resources Corporation,
Hunt 0il Consolidated Inc., SK Corporation y TECPETROL S.A»,

para otorgar las correspondientes Garantías Corporativas. = =

Que, de acuerdo a lo establecido en el Artículo 11” de la Ley
Orgánica de Hidrocarburos -— Ley N* 26221, los contratos de
Licencia, de Servicios y otros, para la Exploración y Explotación
de Hidrocarburos se aprueban por Decreto Supremo refrendado por
los Ministros de Economía y Finanzas y de Energía y Minas. ======
Que, los Contratos de Licencia, así como los Contratos de
Servicios se rigen por el- derecho privado, siéndoles  de-

aplicación los alcances del Artículo 1357* del Código Civil

Peruano. = ======:
Que, constituye atribución del Directorio elevar al Ministerio de
Energía y Minas ' para el trámite de aprobación - por Decreto
Supremo, y con su conformidad, los Contratos de Licencia, de
Servicios y otros, para la Exploración y Explotación OU
Explotación de Hidrocarburos de conformidad con lo establecido en
el literal m) del Artículo 38” del Estatuto Social de PERUPETRO
S.A. =
Con el N* D/074-2000 ACORDO: ==

===eeo===m=masm
Aprobar el Proyecto de Contrato de Licencia para la
Explotación de Hidrocarburos en el Lote 88 a suscribirse
por PERUPETROD S.A=y con Pluspetrol Perú Corporation,
Sucursal del Perú, Hunt 0il Company of Perú . L.L.C.,

Sucursal del Perú, SK Corporation, Sucursal Peruana e

Hidrocarburos Andinos S.A.C. =
2. Encargar a la administración, cumpla con remitir al señor
Ministro de Energía y Minas el presente Acuerdo y el
Proyecto Contractual al que se refiere el numeral
precedente, para el trámite de aprobación por Decreto

Supremo, de conformidad con el Artículo 11* de la Ley

Orgánica de Hidrocarburos »= Ley No. 26221.=:
Qe Autorizar al Gerente General de PERUPETRO S.A.» a

suscribir el Contrato a que se refiere el Numeral 1, una vez

emitido el correspondiente Decreto Supremo.

Exonerar el presente acuerdo del trámite de lectura y

robación de acta.

anscribo a usted para su conocimiento y demás fines.===

==

17 de Noviembre de 2000, =

ET NGENIERO RAFAEL SAMANIEGO BOGOVICH -— Presidente del
Direc ] PERUPETRO S.A.— OTRA FIRMA DE JULISSA GUERRERO
BEST > »La 237909. = ===
UN SELLO DE PERUPETRO S.A. -— SECRETARIA GENERAL y UNA FIRMA
ILEGIBLE.- =

INSERTO NUMERO TRES  TRANSCRIPCION ==:
COMISION DE PROMOCION DE LA INVERSION PRIVADA.— COPRI.- =======
AV. Paseo de la República 3361, Piso 9, San Isidro — Lima 27,
Perú.-

========
Oficio No. 01451A/979/DE/COPRI. =====:
Lima, 2 de Junio de 1999.

Señor =

Jorge Chamot ==

Presidente.- ==

Comité Especial Proyecto Camisea.
PRESENTE: =

2
co ednriun MIL CIENTO SETENTIUNO

De mi consideración: =

Por medio de la presente, cumplo con transcribir a Usted el

acuerdo adoptado en la Sesión de fecha 1” de junio de 1999.
"De acuerdo a lo solicitado por el Comité Especial del
Proyecto Camisea en su comunicación No. CECAM No. 023/99 de
fecha 20 de mayo de 1999, aprobar las Bases de los Concursos
Públicos (1) La explotación de Hidrocarburos en Camisea y (2)
Otorgar las concesiones de Transporte de Gas, Transporte de

Liquidos y Distribución de Gas en Lima y Callao.

Transcribir el presente Acuerdo al Comité Especial del Proyecto

Camisea, exonerándolo del trámite de aprobación del Acta."

Sin otro particular, quedo de usted, =

Atentamente, =

Una Firma ilegible.

Juan Carlos Barcellos.- Director Ejecutivo.- Copri ====
INSERTO NUMERO CUATRO TRANSCRIPCIO!
COMISION DE PROMOCION DE LA INVERSION PRIVADA.-— COPRI.-
Av. Paseo de la República 3361, Piso 9, San Isidro - Lima 27,

Perú.-
Oficio No.3174/2000/DE/COPRI.
Lima, 11 de febrero de 2000.

Señor
Luis Ortigas
Presidente.-
Comité Especial =
PROYECTO CAMISEA.
presente ==
De mi consideración:
Por medio de la presente, cumplo == transcribir a Usted el
acuerdo adoptado en la Sesión de fecha 10 de febrero'del año
2000. a:

==============
"De acuerdo con lo solicitado por el Comité Especial del.
Proyecto Camisea, mediante “comunicación No. CECAM No. 366-
A/2000 de fecha 07 de febrero de 2000, y de conformidad con

lo dispuesto por el Artículo 23” del Decreto Supremo No. 0S-
25 EST IUN MIL CIENTO SETENTIDOS
ye
E
y
956-PCM, se aprueba la modificación al Contrato de Licencia para

la Explotación de Hidrocarburos en el Lote 99 ============"=====

Transcribir el presente Acuerdo al Comité Especial del Proyecto

Camisea, exonerándolo del trámite de aprobación del Acta." ==== “-

Sin otro particular, quedo de usted. ================es=nms=m===

A J

Una Firma ilegible. ==

Sos==ooooooosesorooorooooor rms
Cesar Polo Robilliard.- Director General .- Copri ================
INSERTO NUMERO CINCO _ TRANSCRIPCIÓN ==========n=mmananna2n =======
ACUERDO DE DIRECTORIO .========nmmmmcanom ccoo oct
APRUEBAN CONTRATACION DE GERENTE GENERAL DE PERUPETRO S.A. =====
Pongo en su conocimiento que en la Sesión No. 24-97 del día

S martes 30 de setiembre de 1997, el Directorio, ===="==============

Escuchado el Informe del Presidente del Directorio mediante el

cual somete a consideración del Directorio la Contratación del

eral de PERUPETRO S.A. ====mmccraco carr a
Que, el Ingeniero Miguel Celi Rivera cumple con los requisitos y
condiciones para desempeñar el cargo de Gerente General. ========
Que, el Gerente General debe ejercer la representación legal de
PERUPETRO S.A. siendo mandatario del Directorio, administrando,
dirigiendo y coordinando las acciones de los demás órganos de la
Empresa, en cumplimiento del Artículo 182 de la Ley N2 26223 y
Artículos 422, 432, 442 y 452 del Estatuto Social. ==============
Que, constituye función y atribución del Directorio nombrar y
destituir al Gerente General determinar sus obligaciones y
otorgarle los poderes con las atribuciones que a tal cargo
corresponden de acuerdo a Ley y al Estatuto Social de PERUPETRO

S.A. ====cosees=s=es==o=s==s=ss=======

Con el N2 D/072-97 ACORDO: ===============

Aprobar la Contratación del Ingeniero Miguel Celi Rivera
como Gerente General de PERUPETRO S.A., a partir del 12 de
Octubre de 1997, ejerciendo sus funciones a partir del día 3
de Octubre de 1997, otorgándole los poderes correspondientes

inherentes a tal cargo. =

Ze Instruir a la Administración a fin que proceda a realizar
las gestiones necesarias con el objeto de dar cumplimiento
al presente Acuerdo, efectuando los registros

correspondientes.

3. Exonerar el presente Acuerdo del trámite de lectura y

aprobación de Acta.

Lo que transcribo a Ud. para su conocimiento y demás fines.

San Borja, 02 de Octubre de 1997

Firma Ilegible Juan Assereto Duharte — Presidente del Directorio
PERUPETRO S.A.- Firma Ilegible Hilda Guillén de Vizcarra -
Secretario General PERUPETRO S.A.
INSCRIPCION: INSCRITA EN LA FICHA NQ 104911 DEL REGISTRO DE
PERSONAS JURIDICAS DE LIMA. ========:
INSERTO NUMERO SEIS TRANSCRIPCION — INSCRIPCIONES
OFICINA REGISTRAL DE LIMA Y CALLAO ==
OFICINA LIMA ==
NO PARTIDA: 016469745
REGISTRO DE PERSONAS
B 00007

—

Soo ooooooooomeooseess============5=
Por ESCRITURA PUBLICA del O 03/0512000 otorgada ante- NOTARIO
FERNAINIDINI BARREDA RICARDO en la ciudad de LIMA, lecalizado
ante el Consulado General del Perú en Buenos Aires - Argentina el
02 de Febrero de; 2000, y ante la Dirección General de Asuntos.
Consulares del Ministerio de Relaciones Exteriores el 15 de
Febrero del 2000, se otorga poder a los Sres. LUIS ALBERTO REY .
(Pasaporte NS 2.720.849), STEVEN GLEN - CROWELL (Pasaporte Y E
7652204), ALBERTO MOONS (Pasaporte N2.529.310), ISABEL SELASCD
(Pasaporte N” 13.699.371), ALICIA ESTER DOYHARZABAL (Pasaporte NQ
10.106.885N), HERNAN GUSTAVO CARIDE DONOVAN (Carnet de
E.xtranjeria 95.402) y CLAUDIO MARTIN DE DIEGO PEREZ (Carr
259,

e SÉNTIUN MIL CIENTO SETENTICUATRO

Extrajeria N2 94.809), para que cualquiera de ellos actúe en
forma indistinta y en nombre y representación de la empresa
suscriba todos los documentos y/o contratos necesarios para el
Otorgamiento de las Garantías exigidas por las bases del concurso
y el contrato de licencia, así como cualquier otro instrumento o
contrato que el comité especial del proyecto camisea determine.
Asimismo cualesquiera de los apoderados, en forma indistinta,
queda facultado a suscribir el acuerdo de conformación de
consorcio en los términos y condiciones que ellos acuerden.
Asimismo, designar representantes legal (según esta definido en
las bases del concurso) a los Sres. ALBERTO MOONS y/oa HERNAN
GUSTAVO CARIDE DONOVAN, y/o ISABEL SELASCO y/o ALICIA ESTER
DOYHARZABAL, otorgandole poder para que representar a la empresa
en los actos que deba realizar- ante el comité especial del

o
y
o
7]

Ds

ij

proyecto camisea, asi como para suscribir los documentos,

mularlos y declaraciones necesarias según las bases del

O, facultándolo expresamente para interponer las acciones
irnpuenátorias previstas en las bases y suscribir la oferta

El título fue presentado el 09/05/00 a las 12:39:09

Ricardo F

el N£ 2000- 00083798 del Tomo Diario 0406. Derechos 1
Ín recibo N2 00028526 con recibo NS "00031101, LIMA.

Ñ
UNA FIRMA ILEGIBLE
OTRA INSCRIPCION
EL REGISTRADOR PUBLICO DE HIDROCARBUROS QUE SUSCRIBE: ===========

CERTIFICA: =
Que, de conformidad con el Decreto Supremo N2 015-72-em-dgh del
03.02-.72 y a mérito de la Resolución Directoral NU 257-98-EM/DGH
del 14.03-.98 , se ha ¡inscrito en el Asiento 03, Fojas 300-301
del Tomo Y del Libro de Mandatos, la aceptación de poder que
otorga HERNAN GUSTAVD  CARIDE  DONOVAN del Conferidoa por
PLUSPETROL PERU CORPORATION, para que actúe como Berente General
de la compañía y/o de su sucursal, PLUSPETROL CORPORATION,
SUCURSAL DEL PERU. ==

run MIL CIENTO SETENTICINCO Se e
» +
A El

> expediente que ha dado mérito a la presente inscripción ha
sido presentado con el NS 1175617. El Título ha ingresado bajo el
N2 44924 del 17.03.98. =

Los derechos registrales ascendientes a S/. 204.00 fueron

cancelados mediante Recibos N2 2868.

Se expide el presente certificado de acuerdo al Reglamento del

Registro Público de Hidrocarburos. = ===
Jesús María, 25 de Marzo 1998. ==
firma Miguel Angel Delgado Villanueva.—- registrador publico (e)
UN SELLO MESA DE PARTES 26—MAR-1998 ENTREGADO
OTRA INSCRIPCION ==:
OFICINA REGISTRAL DE LIMA Y CALLAO
Partida: 111231540
OFICINA LIMA =====
INSCRIPCION DE SOCIEDADES MERCANTILES/SUCURSALES HUNT OIL COMPANY
OF PERU L.L.C. SUCURSAL DEL PERU ==
REGISTRO DE PERSONAS JURIDICAS ====
RUBRO: GENERALES ====

por DOCUMENTO PRIVADO de fecha 24.10.2000 debidamente legalízado
en el Consulado General del Perú en Washington y por el
Ministerio de Relaciones Exteriores debidamente representado par
John R. Scott, acuerda Ratificar el poder otorgado al Sr. RAUL
BARRIOS ORBEGOSO, MANUEL BARRIOS ARBULU, LUIS FUENTES VILLARAN,
GERMAN BARRIOS FERNANDEZ-CONCHA, WAYNE LANIER ADAMS, de manera '
que cualquiera de ellos actuando de manera individual a nombre y
representación de la sucursal puedan participar en el proceso de
cierre del Concurso Público de Camisea y suscribir el Contrato de
Licencia para la Explotación de Hidrocarburos en el- lote. 89 y
cualquier otro documento o contrato solicitado por el Comité
Especial de Proyecto Camisea para el concurso Camisea autorizar
al Sr. RAY LEE HUNT, JAMES BURNETT JENNINGS, STEPHEN SUELLENTROP ,
CRISTOPHER STONE, actuando de manera individual a nombre y en
representación de la sucursal participen en el proceso de cierre

del concurso Camisea y suscriban. el contrato de Licencia para la
run MIL CIENTO SETENTISEIS

Explotación de Hidrocarburos en el lote 88 de la cuenca de
Ucayali cualquier otro documento o contrato solicitado por el
Comité Especial de Proyecto Camisea para el concurso Camisea . El
título fue presentado el 10/11/00 a las 15.09 horas, bajo el N9
2000-00206025 del Tomo Diario 0409 Derechos S/.—- 378.00 con
recibo N£ 00069354 con Recibo N2 00070573, =
LIMA-17/11/2000. ==:

0!

Una firma ilegible.
OTRA INSCRIPCION ==:
OFICINA REGISTRAL DE LIMA Y CALLAO OFICINA LIMA..
OFICINA LIMA ==
N2 Partida: 11192713. =
INSCRIPCION DE MANDATOS, HIDROCARBUROS HUNT OIL COMPANY OF PERU
L.L.C. SUCURSAL DEL PERU.
REGISTRO DE PERSONAS JURIDICAS.
RUBRO: GENERALES ==:

"

Por dockmento privado de fecha 24.10.2000 debidamente legalizado
sulado General del Perú en Washington y por el
e Relaciones Exteriores debidamente representado por
acuerda RATIFICAR el poder otorgado a RAUL BARRIOS
ORBEGOSQ, MANEL BARRIOS ARBULU, LUIS FUENTES VILLARAN, BERMAN
BARRIOS FERNANDEZ-CONCHA, WAYNE LANIER ADAMS, de manera que
cualquiera de ellos actuando de manera individual a nombre y
representación de la sucursal puedan participar en el proceso de
cierre del Concurso Público de Camisea y suscribir el Contrato de
Licencia para la explotación de Hidrocarburos en el Lote 88 y
cualquier otro documento o contrato solicitado por el Comité
Especial de Proyecto de Camisea para el concurso Camisea,
autorizar al Sr. RAY LEE HUNT, JAMES BURNETT JENNINGS, STEPHEN
SUELLENTROP, CHRISTOPHER STONE, actuando de manera individual a
nombre y en representación de la sucursal participen en el
proceso de cierre del concurso Camisea y suscriban el contrato de
Licencia para la Explotación de Hidrocarburos del Lote 88 de la

Cuenca de Ucayali cualquier otro documento o contrato solicitado
a
7

225 dwrrun MIL CIENTO SETENTISIETE

SY por el Comité Especial de Proyecto Camisea para el Concurso

Camisea. El título fue presentado el 10/11/00 a las horas 15.10 ,
bajo el N2 2000-00206027 del Tomo Diario 0409 Derechos S/.17.00
con recibo N200069355 LIMA. 23/11/2000.
FIRMADO DOCTORA CATALINA CHIRONA COCA.— REGISTRADOR PUBLICO
D.R.L.C.
OFICINA REGISTRAL DE LIMA Y CALLAO.— OFICINA LIMA.
OTRA INSCRIPCION =====:
TRANSCRIPCION:
TRADUCCION OFICIAL ==
621-2000.
CERTIFICADO DE SECRETARI
DE HUNT CONSOLIDATED, INC. =

Yo, Richard A. Massmany Secretario debidamente elegido,

u

calificado y en funciones de Hunt Consolidated, Inc., una
sociedad anónima debidamente constituid y existente en virtud de
lo estipulado en las leyes del Estado de Delaware, EE.UU. (la
"Compañia"), por el presente certifico que (i) los acuerdos
adjuntos fueron adoptados por el Directorio de la Compañía el 27
de octubre del 20003 y (ii) que dichos acuerdos están en plena.
vigencia y que no han sido modificados, enmendados ni revocados.
EN FE DE LO CUAL, suscribo el presente en mi calidad de
Secretario de Hunt Consolidated, Inc,, a los 27 días del mes. de
octubre del 2000.

¡SS==sos=ooocasmmmsoam

AUDE

(Una firma ilegible) ======

Richard A. Massman, Secretario === ====;
ESTADO DE TEXAS ==
CONDADO DE DALLAS ==

El presente instrumento fue reconocido ante mí a los 27 días del

AAN A

mes de octubre del 2000 por Richard A. Massman, Secretario de

Hunt Consolidated, Inc., una sociedad anónima de Delaware, EE.UU.

(Una firma ilegible)

Notario Público en y para el Estado de Texas. ===" ========e====e

$"

Un sello: : Sharon W. Braden

Notario Público
3
S
a
E
3
1-4
E

Estado de Texas

Mi mandato vence el 31 de mayo del 2000,
ANEXO A

CONSIDERANDO, que Hunt Oil Company of Perú L.L.C.("Hunt Perú"),

una subsidiaria indirecta de Hunt  Consolidated, Inc. (la
"Compañía”), estableció una sucursal en el Perú denominada Hunt
Oil Company of Perú L.L.C., Sucursal del Perú ("Sucursal de Hunt")
para realizar operaciones de explotación de gas con respecto al
Lote 88, República del Perú, de conformidad con el Concurso
Público para la Explotación de Hidrocarburos en Camisea

("Concurso Camisea").

QUE la Sucursal de Hunt es miembro del consorcio que es el postor
ganador en el Concurso Camisea, y la Compañía debe proporcionar
una garantía de las respectivas obligaciones de la Sucursal de
Hunt en virtud del Contrato de Licencia para el desarrollo y

explotación de hidrocarburos en el Lote. 88 bajo la forma de una

QUE la Cámpañía emitió un acuerdo de fecha 23 de julio de 1999,
para la calificación ante Perupetro S.A. y para
la Garantía requerida por las leyes peruanas para la
Contrato de Licencia para el Lote 88, que está
Vel Asiento 111250164 del Registro de Personas
Jurídicas del Registro Público de Lima; y

en

==========
QUE la Compañía desea otorgar poderes a personas adicionales para
que actuén en su representación para la suscripción del Contrato
de Licencia para el Lote 88 para el único fin de la Garantíaz ===
POR LO TANTO, SE RESUELVE ratificar que la Compañía está
autorizada a suscribir el Contrato de Licencia para el Lote 889
con el único fin de proporcionar la Garantía en representación de
Hunt Perú y la Sucursal de Hunt, de acuerdo a los requerimientos
establecidos para el Concurso de Camisea y de acuerdo a las leyes

peruanas aplicables; ==

Sa ==oo====mo=====
QUE los funcionarios de la Compañia; actuando de manera

individual, solidaria o mancomunadamente, se encuentran por e
=
Cee mrrun MIL CIENTO SETENTINUEVE >

)

presente autorizados a, suscribir y otorgar la Garantía a
eo Perupetro S.A., el Comité Especial del Proyecto Camisea U
cualquier otra autoridad aplicable del gobierno de la República
del Perú y a tomar las acciones y suscribir los documentos,

acuerdos, consentimientos que puedan ser necesarios

periódicamente para llevar a cabo estos acuerdos;
QUE, sin limitar la generalidad de lo antes mencionado, el
Sr.Raúl Barrios Orbegoso, identificado com DNI NS 08774459,
ciudadano peruano, con domicilio en J. Arias Araquez 250, Lima,
Perú; el Sr.Germán Barrios Fernández-Concha, identificado con DNI
N2 08774493, ciudadano peruano, con domicilio en J.Arias Araquez
250, Lima, Perú, el Sr.Luis Fuentes Villarán, identificado con
DNI N2 07010017, ciudadano peruano, con domicilio en J.Arias
Araguez 250, Lima, Perú, el Sr.Ray Lee Hunt, identificado con
pasaporte de EE.UU. N2S130807815; el Sr.James Burnett Jennings,
identificado con Pasaporte de EE.UU.N2Z8048271; el Sr.Stephen.
Suellentrop, identificado con Pasaporte de EE.UU.N2 082424172, el
Sr.Christopher Stone, identificado con: Pasaporte Británico NY
740082461 y el Sr.Wayne Laniere Adams, identificado con Pasaporte
de EE.UU.NS 131932795, quedan por el presente autorizados para
que actuando, individual, solidaria o mancomunadamente puedan
realizar todos los actos en representación de la Compañía que
puedan ser necesarios O apropiados para llevar a cabo los
acuerdos mencionados anteriormente. =============================
QUE, sin limitar la generalidad de los antes mencionado, los
Señores Raúl Barrios Orbegoso y Germán Barrios Fernández-Concha,
ambos de nacionalidad peruana y con domicilio común en J.Arias
Araguez 250, Lima, Perú, quedan por el presente individual ou
conjuntamente autorizados: con el fin de que cualquiera de ellos
pueda firmar en el Perú en representación de la Compañía
cualquier documento público y/o privado que pudiera ser necesario
o apropiado para perfeccionar todos los acuerdos adoptados por el
presente por la Compañía. =
ESTADOS UNIDOS DE NORTEAMERICA
DEPARTAMENTO DE ESTADO =

DES NO
E O run MIL CIENTO OCHENTA SE e

A quien corresponda: =
Por el presente certifico que el documento adjunto lleva el Sello

de Estado de Texas y que dicho Sello merece plena credibilidad y

tiene vigencia.X
En fe de lo cual, Yo, Madeleine K. Albright, Secretaria de
Estado, dispongo la colocación del sello del Departamento de
Estado y la suscripción de mi nombre por el Funcionario Adjunto
de Legalizaciones del mencionado Departamento, en la ciudad de
Washington, en el Distrito de Columbia, a los 2 días del mes de
noviembre del 2000.

(Una firma ilegible)

Secretaria de Estado
Por (Una firma ilegible)

Funcionario Adjunto de Lega

Departamento de Estado. ==

Un sello en relieve: Departamento de Estado =====:

dos Unidos de Norteamérica

alteración O modificación invalidará el presente

LA FIRMA DE PATRICK O. HATCHETT. =
FIRMA Y SELLO DE LUIS SANDOVAL, CONSUL GENERAL DEL PERU.
SELLOS DEL CONSULADO GENERAL DEL PERU EN WASHIGTON D.C.
TIMBRES CONSULARES
SELLO DEL MINISTERIO DE RELACIONES EXTERIORES DEL PERU, DIRECCION
DE ASUNTOS CONSULARES, LEGALIZACIONES NO 1137365 QUE LEGALIZA LA
FIRMA DE LUIS SANDOVAL.
FIRMA Y SELLO DE ANTONIO BARRIONUEVO ARENAS, DIRECCION DE
TRAMITES CONSULARES, LEGALIZACIONES. ========nmrmnsocaaa 212
SELLO DE LA DIRECCION DE TRAMITES CONSULARES DEL MINISTERIO DE
RELACIONES EXTERIORES.
SELLO EN RELIEVE DEL MINISTERIO DE RELACIONES  EXTEIRORES,
LEGALIZACIONES.

See es=s==o==ooonooo====

y:
>
2
E
FAL ESTADO DE TEXAS

SECRETARIO DE ESTADO
Yo, ELTON BOMER, Secretario de Estado del Estado de Texas, POR EL

PRESENTE CERTIFICO que según los registros que obran en esta
oficina. ================
SHARON W. BRADEN

Calificó como Notario Público para el Estado de Texas el 31 de
mayo de 1997, por un período que termina el 31 de mayo del 2000.
30 de octubre del 2000.

(Una firma ilegible)
Elton Bomer
Secretario de Estado
EL ESTADO DE TEXAS ==
La infrascrita Traductora Pública Juramentada, Certifica que la
presente traducción es fiel y correcta del texto original en
idioma inglés adjunto. Esta traducción no debe interpretarse como
reconocimiento de la autenticidad del documento traducido. ======
En fé de lo cual firmo y sello en Lima a los 09 días del mes de
Noviembre del 2000.
(firma ilegible)

Reg-N2 44, ============
INSCRIPCION. =
OFICINA REGISTRAL DE LIMA Y CALLAO.—- OFICINA LIMA. ====
NO PARTIDA: 11125016
INSCRIPCION DE PODERES ESPECIALES DE SOCIEDADES EXTRANJERAS QUE
NO TIENEN SUCURSAL EN EL PAIS HUNT CONSOLIDATED INC. ============
REGISTRO DE PERSONAS JURIDICAS ==

ARA IE

S=========
Soo ooo RSS
OFICINA REGISTRAL DE LIMA Y CALLAO OFICINA LIMA. ====
N2 Partida: 11137178
INSCRIPCION DE MANDATOS HIDROCARBUROS HUNT CONSOLIDATED INC. ====
REGISTROS DE PERSONAS JURIDICAS

RDA IRA

eo run MIL CIENTO OCHENTIUNO pa

o MIL CIENTO OCHENTIDOS
>
La

RUBRO: GENERALES
OTRA INSCRIPCION
OFICINA REGISTRAL DE LIMA Y CALLAO
OFICINA LIMA NS Partida: 02015544 ==:
INSCRIPCION DE SOCIEDADES MERCANTILES/SUCURSALES SK CORPORATION
SUCURSAL PERUANA
REGISTRO DE PERSONAS JURIDICAS ==
RUBRO: GENERALES

POR ESCRITURA PUBLICA DEL 09/03/2000 otorgada ante NOTARIO
FERNANDINI BARREDA RICARDO en la ciudad de LIMA comparecen los
Señores FRANCISCO GALVEZ DAÑINO (LE NS 08231225) y OSCAR DARIO
ARRUS OLIVERA (LE NS 22309891) a fin de aceptar el poder otorgado

por SK Corporation según sesión extraordinaria del Directorio de
fecha 21-01-2000 con firma legalizado por la Embajada de Perú en
Corea el 27-01-2000 y por el Ministerio de Relaciones Exteriores

Perú el 02-02-2000, por el cual se les faculta para que

iera de ellos, en forma individual, actúe como

3
3
2

representante autorizado ante el comité especial del proyecto

cardo F

Perupetro y cualquier entidad oficial del gobierno

A

núambrarlo ¿Como representantes legales, para que cualquiera de
ellas represente a SK Corporation ante el comité especial del
proyeécto camisea, Perupetro y cualquier otra entidad oficial y
suscriba en nombre y representación de SK Corporation y su
sucursal, cualquier documento que las bases de la licitacion
exijan en caso de resultar adjudicado con la buena pro, quedan
facultados para firmar la garantía corporativa en nombre de SK
Corporation y el contrato en nombre de SK Corporation y su
sucursal. El título fue presentado el 15/03/00 a las 12.41.12
horas, bajo el N 2000-00050383 del Tomo Diario 0406. Derechos:
S/. 112.00 con recibo N2 00017088 con recibo N2 00018508, lima.
22/03/2000. =
UNA FIRMA ILEGIBLE.- REGISTRADOR PUBLICO. O.R.L.C. ==============
OTRA INSCRIPCION ==
OFICINA REGISTRAL DE LIMA Y CALLAO.- OFICINA LIMA.

Ú

SEAN MIL CIENTO OCHENTITRES

Y Partida: 06006850
INSCRIPCION DE MANDATOS— HIDROCARBUROS SK CORPORATION SUCURSAL
PERUANA.
REGISTRO DE HIDROCARBUROS
RUBRO: GENERALES

"

1

Por Escritura Pública del 09/03/2000 otorgada ante el Notario
FERNANDINI BARREDA RICARDO en la ciudad de LIMA comparecen los
Señores FRANCISCO GALVEZ DAÑINO (LE 08231225) Y OSCAR DARIO ARRUS
OLIVERA (LE 223098-91) a fin de aceptar el poder otorgado por SK
CORPORATION según sesión extraordinaria del Directorio de fecha
21-01.2000 con firma legalizada por la Embajada de Perú en Corea
el 27-01-2000 y por el Ministerio de Relaciones Exteriores del
Perú el 02-02.2000, por el cual se les autoriza para que
cualquiera de ellos, en forma individual, actúe como
representante autorizado ante el comité especial del Proyecto
Camisea, Perupetro y cualquier entidad oficial del gobierno a fin
de I) Negociar con el comité, sus asesores legales y financieros
cualquier asunto especial, excepto aquellos de competencia
exclusiva del representante legal; 11) Responder en nombre de SK
CORPORATION con obligatoriedad legal, cualquier pregunta que el
comite formule; y III) Recibir cualquier notificación oficial
judicial o extrajudicial. nombrarlos como representantes legales,
para que cualquiera de ellos represente a SK Corporatión ante el
comité especial del Proyecto Camisea, Perupetro y cualquier otra
entidad oficial y suscriba en nombre y representación de sk
Corporatión y su sucursal cualquier documento que las bases de la
licitación exijan, incluyendo aquellos necesarios para entablar
proce-=sos de impugnación a que se hace referencia en dichas
bases. En caso de resultar adjudicado con la buena pro, quedan
facultados para firmar la garantía corporativa en nombre de SK
Corporation y el contra-to en nombre de SK Corporation y su
sucursal. Este acto ha sido inscrito en el asiento a 00003 de la
Partida N2 02015544 del Libro de Sociedades Mercantiles/

sucursales del Registro de Personas Jurídicas de Lima. La
presente inscripción se hace a mérito de los Decretos Supremos NQ
054-99-em y NS 055-99-EM publicados en el Diario Oficial El
Peruano el 29/09/1999 y 25/10/1999 respectivamente. El Título fue
presentado el 24/05/00 a las 12.59.39 horas, bajo el N2 2000-
00093460 del Tomo Diario 0406, Derechos: s/. 485.00 con recibo NQ
00031919 con recibo N2 000344-30, === ==========,
LIMA 02/06/2000.
OTRA INSCRIPCION
REGISTROS PUBLICOS LIMA Y CALLAO
OFICINA LIMA
N2 Partida: 11227091
> INSCRIPCION DE SOCIEDADES ANONIMAS HIDROCARBUROS ANDINOS S.A. ===
REGISTRO DE PERSONAS JURIDICAS
RUBRO: CONSTITUCION ==:
AO00001 =
Por Escritura Pública del 02/11/2000 otorgada ante Notario

stavo Correa Miller en la ciudad de limas
ADOS: JOSE LUDOWIEG ECHECOPAR (DNI 09344359) STELLA ROSA
DEL CARMEN LUDOWIEG ALVAREZ CALDERON (DNI 08263876) ROSA MARIA

sociedad para efectos de A) gestionar y obtener ante la
Superintendencia Nacional de administración tributaria... E)
suscribir los contratos de trabajo personal extranjero a que

hubiera lugar y obtener la correspondiente aprobación

administrativa. 0
A) IGNACIO MARIA CASARES (pas. Argentino NS 10136900N); MARCELO
GERMAN MARTINEZ MOSQUERA (Pas- Argentino N2S 10155432N) RAUL
DROZNES (pas Argentino N2 7642065M) MIGUEL ANGEL DI RANNI (Pas
Argentino N2 454873-5M), MARIA EUGENIA SAMMARTING (Pas Argentino
N2 23453464N) JULIO VIEIRO (Pas Argentino NY 4391614M) quienes
actuaran en forma conjunta dos cualesquiera de ellos o uno
cualquiera de ellos con uno cualquiera de los apoderados

designados en B). B) JOSE ANTONIO ANDRADE CEREGHINO (LE N2Q
oa rrun MIL CIENTO OCHENTICINCO

08237605) ; JOSE VICTOR CARLOS  LUDOWIEG  ECHECOPAR (LE No
09344359); quienes actuaran uno cualquiera de ellos en forma
conjunta con uno cualquiera de los apoderados designados en A).
Los apoderados arriba indicados actuaran» en nombre Y
representación de HIDROCARBUROS ANDINOS S.A.C., en el Perú con
las siguientes facultades: A) realizar todos los actos jurídicos
y suscribir toda la documentación necesaria para constituir,
prorrogar y modificar, toda clase de sociedades, con facultad
para hacer aportes de capital en dinero, en especie o en derecho,
reglar las condiciones y estipulaciones contractuales o de
división, li 1idación o disolución el otorgamiento y suscripción
de la escritura pública de constitución , autorizar y designar
mandatarios para la tramitación de la conformación de su
constitución por ante notario, registro público y demas entes
administrativos de contralor que correspondiere, otorgándoles las
facultades pertinentes, inclusive de aceptar a promover
modificaciones al contrato social y la de suscribir las
escrituras públicas aclaratorias O  ampliatorias que fueren
necesarias; B) participaciones de propiedad de terceras personas
que sean estas naturales y/o jurídicas en otras sociedades. D)
tomar todas las acciones que sean necesarias o deseables para que
HIDROCARBUROS ANDINOS -SAC, participe como miembro del consorcio
adjudicatario de la buena pro en el concurso público para la
explotación de hidrocarburos en la cuenca Ucayali Lote 88 (en
adelante "el Concurso") promovido por el comité especial del
proyecto camisea CECAM y por la comisión de promoción de- la
Inversión privada COFRI; E) preparar, firmar y presentar todos
los documentos y formularios que sean necesarios a fin que
HIDROCARBUROS ANDINO SAC participe como miembros del Consorcio
adjudicatario de la Buena pro en el concurso, encontrándose
facultado a fin de presentar y suscribir todos las solicitudes y
demás documentos para efectos de cumplir con todos los
requerimientos exigidos por las bases de dicho concursoj F)
firmar y presentar al COMITE ESPECIAL DEL PROYECTO CAMISEA MECAM
y PERU PETRO S.A. todos los documentos establecidos
ANN

run MIL CIENTO OCHENTISEIS

bases, circulares, incluyendo el contrato de licencia para la
explotación de. hidrocarburos en el lote 88 del concurso (en
adelante "el contrato"); presentar al comité especial del
proyecto camisea CECAM asi como a -PERUPETRO S.A. todas las
solicitudes, preguntas y demas documentos que consideren
necesarios a efectos que HIDROCARBUROS ANDINO SAC participe en la
fecha de cierre del concurso como miembro del adjudicatario de la
Buena Pro del Concurso, sea que estas se relacione o no de manera
directa 0 indirecta con las bases, circulares, anexos y
contratos...6) iniciar los procesos de impugnación y de apelacion
que se permitan en cualquiera de las secciones de las bases] así
como para firmar y presentar al comité especial del proyecto
camisea — CECAM y PERUPETRO S.A. todas las cartas, garantías,
incluyendo la carta fianza exigida por el contrato y demás
documentos del concurso, y demás documentos necesarios
relacionados con el concurso y el contrato. H) tomar todas las
es necesarios o deseables para que HIDROCARBUROS ANDINOS
SAC participe en el proceso de cierre del concurso, y firmar y
las autoridades correspondientes el contrato de
así como cualquier otro documento o contrato que se
comité especial del proyecto camisea —- CECAM y/o
--. 3) realizar todos los actos necesarios ante las
autoridades públicas políticas, administrativas y suscribir todo
tipo de documento público o privado para obtener e
pronunciamiento formal en temas de interés de la sociedad
mandante, relacionados o no con el concurso... L) acordar con la
sociedad concesionaria que suscriba los contratos de concesión de
transporte de gas natural por ductos de camisea al city gate, de
distribución de gas natural por red de ductos en Lima y Callao y
de transporte de líquidos de gas natural por ductos de camisea a
la costa... etc. Para los efectos del presente poder los
apoderados podrán suscribir y formalizar en nombre y en

representación de la sociedad toda la documentación que sea

necesaria. =
El título fue presentado el 03/11/2000 a las 10.30.45 horas ,
bajo el NS 2000-00200029 del Tomo Diario 0409.— Derechos: S/.
222.50 con recibos N2 00067888 y N2 00068317.-— Lima, 07/11/2000.

OTRA INSCRIPCION ==:
OFICINA REGISTRAL DE LIMA Y CALLAO =
OFICINA LIMA
N2 Partida: 11230527 =
INSCRIPCION DE CONTRATISTAS DE OPERACIONES — HIDROCARBUROS ==:
HIDROCARBUROS ANDINOS S.A.C.
REGISTRO DE PERSONAS JURIDICAS
RUBRO: CONSTITUCION
A 00001

=== Saa o==

l

En mérito a la constancia de calificación expedida con fecha
09.11.2000 por Miguel Celi Rivera, Gerente General de PERUPETRO
SA. por solicitud de la compañía TECPETROL S.A., la misma que fue
presentada de conformi-dad con lo establecido en el Reglamento de
Calificación de Empresas Petroleras aprobado por D.S. NQ 047-93-
EM, PERUPETRO S.A. certifica que TECPETROL SA posee la necesaria
capacidad legal, técnica , económica y financiera, para asumir el
10% de la participación en el Contrato de Licencia para la
Explotación de Hidrocarburos en el Lote 88, ubicado en las
provincias de La Convención del departamento de Cuzco
conjuntamente con las empresas PLUSPETROL PERU CORPORATION,
SUCURSAL DEL PERU (36%) HUNT OIL COMPANY DOF PERU L.L.C. ,
SUCURSAL DEL PERU (36%) Y SK CORPORACION SUEURSAL PERUANA (18%) y
realizar actividades de exploración y explotación de
hidrocarburos del referido lote a través de HIDROCARBUROS ANDIÑOS
S.A.C. sociedad que se encuentra inscrita en la Partida
Electrónica NS 11227091 del Registro Mercantil de Lima. El Título
fue presentado el 09/11/00 a las horas 12.58, bajo el NQ2 2000-
00204440 del Tomo Diario 0409. Derechos: S/. 754.00 con recibos
N2 00069254 y 25528, lima, 15/11/2000, ======:
UNA FIRMA ILEGIBLE
Registrador Público
D.R.L.C.

ALARMA

223

run MIL CIENTO OCHENTIOCHO

o
7
2
3)

S
Sy PAR AITRA INSERIPCION
OFICINA REGISTRAL DE LIMA Y CALLAO
OFICINA LIMA ==
NQ Partida: 01667165 ==
INSCRIPCION DE PODERES ESPECIALES DE SOCIEDADES EXTRANJERAS QUE
NO TIENEN SUCURSAL EN EL PAIS TECPETROL SOCIEDAD ANONIMA =====
REGISTRO DE PERSONAS JURIDICAS ==
RUBRO: OTORGAMIENTO =
A 00001 ==
Por ESCRITURA PUBLICA de fecha 15/10/1999 ante el escribano
JAVIER OSVALDO TIZADO en la ciudad de Buenos Aires, República de

Argentina debidamente legalizado por el Consulado general del

Perú en Buenos Aires el 18-10-1999 y por el Ministerio de

Relaciones Exteriores del Perú el 02/11-/2000 y por Acta de
Directorio de fecha 01/10/1999 se otorga Poder Especial a favor
de los Señores RAUL DROZNES y JULIO VIEIRO, para que actuando en
individual e indistinta, representen a la Sociedad mandante

oncurso Público para la Explotación de Hidrocarburos en la

as siguientes facultades: A) Solicitar y retirar pliegos de
diciones, circulares y todo otro documento que los
¡consideren necesarios. bb) Suscribir y presentar
ofertas, antecedentes y aclaraciones de las presentaciones a
efectuarse, pudiendo suscribir en nombre y representación de la
sociedad todos los documentos que requie-ran dichas bases,
incluyéndose la facultad de suscribir los contratos que el Comité
Especial del Proyecto Camisea determinare el segundo párrafo del
numeral 1.1 de las Bases... Cc) Solicitar aclaraciones sobre el
pliego, circulares o cualquier otra documentación que a juicio de
los apoderados pudieran merecerlas..  d) En caso que la
presentación se hiciere en conjunto con otras sociedades
nacionales o extranjeras, constituir o firmar un compromiso de
constitución de un Consorcio de Empresas o: cualquier otro tipo de
asociación temporal admitida por la legislación que resultare

aplicable. f)Constituir domicilio especiales. G) Asistir a
ARERECTAN MIL CIENTO OCHENTINUEVE SA e

SED

cualquier acto a celebrarse en el proceso licitario .. 1)
Realizar gestiones ante el Comité Especial del Proyecto Camisea
para el perfeccionamiento de los contratos, pactando cláusulas,
condiciones y modalidades. j) De resultar adjudicada, suscribir
los contratos de concesión correspondientes y en general realizar
cuanto mas acto a juicio de los apoderados resulte necesario o
conveniente para el mejor cumplimiento del mandato encomendado.
El título fue presentado el 08/11/00 a las 12.54 horas, bajo el
N2 2000-00203396 del Tomo Diario 0409. Derechos: S/.- 84.00 con
recibo N2 00068889 con recibo N2 000702-55. lima 14/11/2000.
FIRMADO DOCTORA MIRIAM BELOGLIO BELOGLIO.— REGISTRADOR PUBLICO
(e)0.R.L. ==
INSERTO NUMERO SIETE:

TRANSCRIPCION
BANCO CENTRAL DE RESERVA DEL PERU
GERENCIA GENERAL
66-233-2000 ==:
Lima, 24 de noviembre del 2000
Señor =
Miguel Celi Rivera
Gerente General
PERUPETRO S.A.
Ciudad. =
En respuesta a su carta N* Tarta GGRL-PYNE-0792-2000,
relacionada a la Cláusula de derechos financieros del Contrato
de Licencia para la explotación de Hidrorcarburos en le Lote
88, acordado con el consorcio conformado por las empresas
Pluspetrol Perú Corporation, Sucursal del Perú, Hunt Dil
Company of Peru L.L.C, Sucursal del Perú, SK Corporation,
Sucursal Peruana e Hidrocarburos Andinos S.A.C.;, debo
manifestarle que el Banco Central de Reserva del Perú ha
aprobado el «texto de la cláusula décimo primera del proyecto de
contrato que nos remitiera adjunto a su carta, teniendo en

1

«cuenta que es igual al modelo. aprobado por nuestro Directorio

el 9 de mayo de 1996 para los contratos de licencia a
celebrarse con un consorcio. =====
Asimismo, debo informarle que para suscripción de dicho
contrato hemos sido designados el que suscribe, como Gerente
General del Banco Central y el Señor Carlos Ballon Aval--
Gerente de Operaciones Internacionales y, en caso de que al,

DEE M R
4

e un MIL CIENTO NOVENTA

0D

o 4

de nosotros estuviera impedido, el doctor Alberto Merino
Silicani, Gerente de la Oficina Legal.
Hago propicia la oportunidad para reiterarle los sentimientos

de mis especial condideración. ==

Firmado Javier de la Rocha Marie

Gerente General =
Un Sello del Banco Central de Reserva del Perúu.—Gerencia

General. =
Un sello que dice Perupetro S.A. GERENCIA GENERAL.- 27 NOV
2000 RECIBIDO. =
Un sello que dice: Perupetro S.A. GERENCIA DE PROMDCION Y
NEGOCIACIONA DE CONTRATOS.- 27 NOV 2000 RECIBIDO. ======

INSERTO NUMERO OCHO TRANSCRIPCION
SESION DE DIRECTORIO DEL BANCO CENTRAL DE RESERVA DEL PERU,
CELEBRADA EL 09 DE AGOSTO DE 1991, DONDE CONSTA EL NOMBRAMIENTO
DEL SEÑOR JAVIER DE LA ROCHA MARIE COMO GERENTE GENERAL DEL BANCO
CENTRAL DE RESERVA DEL PERU, ACTA 3408 PARTE PERTINENTE
BANCO CENTRAL DE RESERVA DEL PERU. ==
ARIA GENERAL.
HUMBERTI PEIRANO PORTOCARRERO, Secretario General del Banco

Central d Reserva del Perú, en uso de la. facultad que le
rtículo 31 de la Ley Organica de la Institución,
ica: ..que en el Acta NS 3408 correspondiente a la sesión
de directorio celebrada el 9 de agosto de 1991, con asistencia de
los directores señor Jorge Chavez Alvarez (presidente), señorita
Martha Rodriguez Salas y señores Hector Flores Samanez, Esteban
Hnyilicza Tassi, Ricardo Raygada Vera, German Suarez Chavez y

Julio Velarde Flores, figura un acuerdo del tenor literal

AS

siguiente 1 ==
"NOMBRAMIENTO DEL GERENTE GENERAL.-— seguidamente, el presidente
intervino para señalar que habiendo evaluado diversas
posibilidades, se permitia proponer al señor Javier de la Rocha

Marie como Gerente General, teniendo en cuenta sus calidades

personales y profesionales. =

Luego de un intercambio de ideas, el directorio acordo por

unanimidad aceptar la propuesta del presidente y nombrar como
Gerente General del Banco Central de Reserva del Perú al señor

Javier de la Rocha Marie ” = ==
Lima, 16 de setiembre de 1994,- =

Firmado: Humberto Peirano Portocarrero.secretario general del

Banco Central de Reserva del Peru

Una firma del sr. Javier de la Rocha Marie — Gerente General,
Humberto Peirano Portocarrero, secretario general del Banco
Central de Reserva del Perú, en uso de la facultad que le
confiere el artículo 31 de la Ley Orgánica de la institución,

Certifica: que la firma que antecede pertenece al Gerente General

del banco, señor Javier de la Rocha Marie. == =
Lima, 16 de setiembre de 1994,- una firma de Humberto Peirano
Portocarrero- secretario general del Banco Central de Reserva del
Perú. ==:
INSERTO NUMERO NUEVE TRANSCRIPCION = =
SESION DE DIRECTORIO DEL BANCO CENTRAL DE RESERVA DEL PERU,
CELEBRADA EL 21 DE MAYO DE 1998, DONDE CONSTA EL NOMBRAMIENTO DEL
SEÑOR CARLOS AUGUSTO BALLON AVALOS como GERENTE DE OPERACIONES
INTERNACIONALES DEL BANCO CENTRAL DE RESERVA DEL PERU, ACTA Ng
3737 PARTE PERTINENTE :
BANCO CENTRAL DE RESERVA DEL PERU.
SECRETARIA GENERAL. ======
HUMBERTO PEIRANO PORTOCARRERO, Secretario general del Banco

Central de Reserva del Perú, en uso de la facultad que le

"n

confiere el artículo 31 de la Ley Orgánica de la institución,
Certificaz que en el acta N2 3737 Correspondiente a la sesión de
directorio Celebrada el 21 de mayo. de 1998, con asistencia de los
directores señores German Suarez Chavez (presidente), Mario Tovar
Velarde, Alberto Benavides de la Quintana, Jorge Baca
Campodonico, Guillermo Castañeda Mungi - y GBianfranco Castagnola
Zuñiga, figura un acuerdo del tenor literal Siguiente 1 =========
” DESIGNACION DE FUNCIONARIOS PRINCIPALES VERB:
(anno...) EL DIRECTORIO ACORDO:

Designar Gerente de Credito y Regulacion Financiera al

Gerente de Operaciones Internacionales, señor Juan Antonio
Ramirez Andueza, en sustitución de la señorita Maria Isabel
Valera Loza, quien pasara a desempeñarse como asesora de la

Gerencia General. == ==

2. Promover a la categoria de gerente y designar en el cargo de
Gerente de Operaciones Internacionales al señor Carlos Ballon

Aval0S.: 2.1. "=

Lima, 03 de junio de 1998.-==

Firmado: Humberto Peirano Portocarrero- Secretario General del
Banco Central de Reserva del Perú. ==
INSERTO NUMERO DIEZ: TRANSCRIPCION ==:
SESION DE DIRECTORIO DEL BANCO CENTRAL " DE RESERVA DEL PERU,
CELEBRADA EL 27 DE ENERO DE 1994, DONDE CONSTA LA FACULTADES DEL
GERENTE GENERAL (063-A), ACTA N2 3534 PARTE PERTINENTE1 ==
BANCO CENTRAL DE RESERVA DEL PERU.

$
E
ls]

HUMBERTON PEIRANO PORTOCARRERO, Secretario General del Banco
del Reserva del Perú, en uso de la facultad que le

rtículo 31 de la ley organica de la institución,

celebrada el 27, de enero de 1994, conm- asistencia de los

directores señores Mario Tovar Velarde (presidente), Henry
Barclay Rey de Castro, Alberto Benavides de la Quintana, Sandro
Fuentes Acurio, Alfredo Jalilie Awapara y Raul Otero Bossano,
figura un acuerdo del tenor. literal siguiente:
“FACULTADES DEL GERENTE GENERAL, (063-A). »..

---.al respecto el directorio acordo: =====

1.—- Otorgar al gerente general las siguientes facultades: ... ==
e. Aprobar las clausulas financieras de los contratos

petroleros, una vez que el directorio haya autorizado los

modelos respectivoS..

Lima, 16 de setiembre de 1994.— una firma de Humberto Peirano

Portocarrero- Secretario General del Banco Central de Reserva del

Perú. =
INSERTO NUMERO ONCE TRANSCRIPCION
SESION DE DIRECTORIO DEL BANCO CENTRAL DE RESERVA DEL PERU,
CELEBRADA EL Zi DE SETIEMBRE DEL 2000, DONDE CONSTA EL
NOMBRAMIENTO DEL SEÑOR ALBERO MERINO SILICANI COMO GERENTE DE LA
OFICIAN LEGAL, ACTA 3843 PARTE PERTINENTE: =
BANCO CENTRAL DE RESERVA DEL PERU. =
SECRETARIA GENERAL .
HUMBERTO PEIRANO PORTOCARRERO, Secretario General del Banco

Central de Reserva del Perú, en uso de la facultad que le
confiere el artículo 31 de la Ley Orgánica de la Institución,
Certifica: Que en el Acta N2 3843, correspondiente a la sesión de
directorio celebrada el 21 de setiembre del 2000, con asistencia
de los directores señores Germán Suarez Chavez (presidente),
Guillermo Castañeda Mungl, Alfredo Jalilie Awapara, Francisco

Pardo Mesones, Mario Tovar Velarde y Manuel Ulloa van Peborgh

figura un acuerdo del tenor literal siguiente 1: ======:
"NOMBRAMIENTO DEL GERENTE DE LA OFICINA LEGAL (VERBAL).- Tomó la
palabra el Gerente Géneral para indicar que desde la contratación
en abril pasado, del doctor Alberto Merino Silicani y su
designación como jefe encargado de la Oficina Legal, el
mencionado funcionario se habia desempeñado satisfactoriamente,

po lo que ponia a consideración del Directorio su ratificación en

xx

=

el cargo:
El directorio, luego de un cambio de ideas y acogiendo la

propuesta, designó al doctor Alberto Merino Silicani como jefe de

la Oficina Legal, .." ===========================================

Lima, 7 de diciembre de 2000.

Firmado: Humberto Peirano Portocarrero.secretario general del

Banco Central de Reserva del Perú =
INSERTO NUMERO DOCE: TRANSCRIPCION ==
Oficio No 2627/2000/DE/COPRI

NOTAR 17
a
Si rrun MIL CIENTO NOVENTICUATRO

Lima, 05 de diciembre de 2000:

Señor: ==

Presente.-
De mi consideración:
Por medio de la presente, cumplo con transcribir a Usted el
acuerdo adoptado en la Sesión de fecha 04 de diciembre del año

2000: =

"De acuerdo con lo solicitado por el Comité Especial Proyecto
de Camisea en su comunicado No 598-A/2000 de fecha Oi de Dicimbre
de 2000, se aprueba las modificaciones al Contrato de Licencia
para la Explotacion de Hidrocarburos en el Lote 88, respecto a la
fijación de la fecha de Precio Realizado máximo del Gas Natural

para el mercado interno y la fórmula de reajuste de dicho Precio,

en los términos expresados en la comunicación mencionda.” =

ribir el Presente Acuerdo al CECAM, exceptuandolo del

tramite

e aprobación del acta =

ticular, quedo de usted

INSERTO NUMERO TRECE:
TRANSCRIPCION
ACUERDO DE DIRECTORIO
INCORPORAN MODIFICACIONES AL PROYECTO DE CONTRATO DE LICENCIA
PARA LA EXPLOTACION DE HIDROCARBUROS EN EL LOTE B8-CAMISEA QUE
FUERA APROBADO MEDIANTE ACUERDO DE DIRECTORIO N* D/074-2000 =====

Pongo en su conocimiento que, en la Sesión Extraordinaria N” 24-—
2000 realizada el día 6 de diciembre de 2000, el Directorio,
Vista la carta CECAM N* £07/2000 de fecha 06 de diciembre de 2000
mediante la cual el Señor Luis Ortigas Cúneo en su condición de

Presidente del Comité Especial del Proyecto Camisea remite el
o
»

5)

3,

Acuerdo de COPRI adoptado en su Sesión del 04 de diciembre último
a través del cual se aprueban las modificaciones del Contrato de
Licencia para la Explotación de Hidrocarburos en el Lote 88, a
efectos que el Directorio de PERUPETRO S.A. proceda al trámite de
aprobación del referido Contrato, conforme lo establece el
artículo 12” de la Ley Orgánica de Hidrocarburos — Ley N* 26221;
con el voto aprobatorio de los Señores Directores presentes, y,=

CONSIDERANDO: =

Que, mediante Decreto de Urgencia N*” 045-98 de fecha 2 de
setiembre de 1998 se incluyó el Proyecto de Explotación de los

Yacimientos de gas natural de Camisea en el proceso de promoción

de la inversión privada. =
Que, en virtud del Artículo 2” del Decreto de Urgencia N* 045-98,
se creó el Comité Especial de Alto Nivel del Proyecto Camisea

dentro del ámbito de los Decretos Legislativos N” 674 y 839, sus

modificatorias y normas complementarias =
Que, mediante Decreto de Urgencia N*” 022-99 de 21 de abril de
1999 se dejó sin efecto el Decreto de Urgencia N”* 045-98,
declarándose de necesidad e interés nacional el desarrollo del
Proyecto Camisea, el mismo que comprende las etapas de
explotación, transporte y distribución, bajo el ámbito del Texto
Unico Ordenado aprobado por Decreto Supremo N” 059-96-PCM, no

obstante regularse las etapas mencionadas por las normas

SSI SS so

especiales pertinentes.
Que, mediante Decreto de Urgencia N* 022-99 se dispuso que el
Comité Especial de Alto Nivel creado por el Decreto de Urgencia
N* 045-98 transfiera al Comité Especial que se constituyó todos
los recursos y documentación generados en relación con-el
Proyecto Camisea precisándose en el tercer Considerando del
referido Decreto de Urgencia -N* 022-99, que habiéndose definido
el esquema de desarrollo del Proyecto Camisea, era necesario
encargar a la COPRI la ejecución del proceso de “promoción de la

inversión privada, selección y adjudicación de los respectivos

Contratos que involucra dicho proyecto.
legales, tanto COPRI como el Comité Especial del Proyecto Camisea
han procedido a remitir con su aprobación el texto contractual a

ser suscrito con el Consorcio adjudicatario de la Buena Pro en el

correspondiente Concurso Público Internacional.
Que, con fecha 16 de Febrero de 2000 el Comité Especial del
Proyecto Camisea, adjudicó la Buena Pro a Pluspetrol Resources
Corporation, Empresa Petrolera Precalificada Técnicamente,
responsable de la operación, Hunt 0il Company of Perú L.L.C.,

Sucursal del Perú, Empresa Consorciada y SK Corporation, Sucursal

Peruana, Empresa Consorciada. =
Que, con fecha 31 de Octubre de 2000, Pluspetrol Resources
Corporation, Hunt Company of Perú L.L.C., Sucursal del Perú y SK
Corporation, Sucursal Peruana, comunicaron al Comité Especial del
Proyecto Camisea (Cecam) la inclusión de Hidrocarburos Andinos
como Empresa Consorciada, inclusión que fue autorizada por

mediante la comunicación N* 583/2000 de fecha 08 de

Acuerdo de Directorio N* D/074-2000, adoptado en el
ión Extraordinaria N” 22-2000, realizada el día 17
de Ye 2000 se aprobó el Proyecto de Contrato de
Licencia para la Explotación de Hidrocarburos en el Lote 88, en
virtud de la carta CECAM N* 587/2000 de fecha 13 de noviembre de
2000, mediante la cual, el Señor Luis Ortigas  Cúneo en su
condición de Presidente del Comité Especial del Proyecto Camisea
remite los Oficios de COPRI N”* 01451A/99/DE/COPRI de 02 de junio
de 2000 y N”* 317A/2000/DE/COPRI de 11 de febrero de 2000,
transcribiendo éste último el Acuerdo de COPRI de fecha-10 de

febrero de 2000 que aprueba el texto del Contrato de Licencia

para la Explotación de Hidrocarburos en el Lote 88.
Que a través del Acuerdo N” D/074-2000, el Directorio de

ELE!

PERUPETRO S.A encargó a la Administración proceda a remitir al

Señor Ministro de Energía y Minas el referido Acuerdo y el

<A

proyecto contractual para el trámite de aprobación por Decreto
Supremo, conforme a Ley. =========================e====="ee==2=
Que, con fecha 6 de diciembre de 2000, y mediante carta CECAM N*
607/2000 el Señor Luis Ortigas Cúneo en su condición de
Presidente del Comité Especial del Proyecto Camisea remite al
Señor Presidente del Directorio de PERUPETRO S.A el Acuerdo de
COPRI adoptado en su Sesión del día 04 de diciembre de 2000,
mediante el cual se aprueban modificaciones al contrato de
Licencia para la Explotación de Hidrocarburos en el Lote 889. Se
acompaña a la carta CECAM N* £07/2000 las páginas 04, 29 y 30 del
referido Contrato con las modificaciones a los literales a). y
b). del acápite 9.4.4.1 de la Cláusula Octava así como al numeral
111 de los Antecedentes del texto del Contrato que fuera materia
del Acuerdo de Directorio N” D/074-2000. ===
Due, es necesario incorporar las modificaciones del texto
contractual aprobadas por Acuerdo de COPRI de fecha 0% de
diciembre de 2000, precisando de esta manera que tales
modificaciones se tendrán por incorporadas al Proyecto
Contractual aprobado mediante Acuerdo de Directorio N* D/074-2000
Que, el Lote 89 tiene una extensión de ciento cuarentitrés mil
quinientos y 00/100 hectáreas (143,500.00) hectáreas, y se
encuentra ubicado en la provincia de La Convención del
Departamento de Cuzco. =P
Que, el Proyecto de Contrato consta de una (01) Cláusula
Preliminar, veintidós (22) Cláusulas y ocho (08) Anexos. =======w"w
Que, interviene en el Contrato, Pluspetrol Resources Corporation,
Hunt Oil Consolidated Inc., SK Corporation y TECPETROL S.A., para
otorgar la correspondientes Garantías Corporativas. =============
Que, de acuerdo a lo establecido en el Artículo 11” de la Ley
Orgánica de Hidrocarburos -— Ley N* 26221, los Contratos de
Licencia, de Servicios y otros, para la Exploración y Explotación
de Hidrocarburos se aprueban por Decreto Supremo refrendado por

los Ministros de Economía y Finanzas y de Energía y Minas. ======
O ru MIL CIENTO NOVENTIOCHO

Tr

Notaría de |

8
E
5]
a
£
E
17
€
o
E
e

Ricard

Formo A

$

Que, los Contratos de Licencia, asi

Servicios se rigen por el derecho privado, siéndoles de

aplicación los alcances del Artículo 1357* del Código Civil

=S=rsmo=s=o=o=oo=sooomoo=o===o=o=ooso== ooo o==o====oo=o=="mmmo=

Peruano. =

Que, constituye atribución del Directorio elevar al Ministerio de
Energía y Minas para el trámite de aprobación por Decreto

Supremo, y com su conformidad, los Contratos de Licencia, de

Servicios y otros, para la Exploración y Explotación, o
Explotación de Hidrocarburos de conformidad con lo establecido en
el literal m) del artículo 38* del Estatuto Social de PERUPETRO
A

CON EL N*

D/078-2000 ACORDO: ===============r====n=m22=="======
1. Incorporar las modificaciones del texto contractual aprobadas
por COPRI en Sesión del 04 de diciembre de 2000 al texto del
Proyecto Contractual aprobado mediante Acuerdo de Directorio N*

4-2000 adoptado en la Sesión Extraordinaria N” 222-2000

el día 17 de noviembre de 2000. ================-....
a la Administración, cumplir con remitir al Señor
ergía y Minas el presente Acuerdo y el Proyecto

que se refiere el numeral precedente, para el

Artículo 11* de la Ley Orgánica de Hidrocarburos - Ley N”* Z6221.
3. Autorizar al Gerente General de PERUPETRO S.A. a suscribir el

Contrato a que se refiere el Numeral 1, una vez emitido el

correspondiente Decreto Supremo. ======mmrn nl

4. Exonerar el presente Acuerdo del trámite de lectura y

aprobación de Acta. =========r
Lo que transcribo a usted para su conocimiento y demás fines.====
San Borja, 6 de diciembre de 2000 =========s=I=II
FIRMADO: INGENIERO RAFAEL SAMANIEGO BOGOVICH » Presidente del
Directorio de PERUPETRO S.A.- OTRA FIRMA DE JULISSA GUERRERO
BEST C.A.L. 23909.- UN SELLO DE PERUPETRO S.A. * SECRETARIA
GENERAL y UNA FIRMA ILEGIBLE.-  =======amo= mo
CONCLUSION: HABIENDO LEIDO LOS OTORGANTES TODO EL INSTRUMENTO,
SE RATIFICAN DECLARANDO HABERLO CONFRONTADO CON LA MINUTA CUYO

como los Contratos de”
4

Pr

Y)

Y
A
D

El

TS ESeNTIUN MIL CIENTO NOVENTINUEVE

m5 JéxrO CORRE INSERTO, FIRMANDOLO; DE LO QUE DOY FE.-
INSTRUMENTO SE EXTIENDE EN FOJAS DE NUMERO DE SERIE: 2259102 A

22533500

PERUPETRO S.A.

HERNAN CELI RIVERA
RENTE GENERAL

por PLUSPETROL PERU CORPORATION, SUCURSAL DEL PERU

HERNAN GUSTAVO -CARIDE DONOVAN

por HUNT OIL COMPANY OF PERU L.L.C., SUCURSAL DEL PERU

por SK CORPORATION, SUCURSAL PERUANA

FRANCISCO GALVEZ DAÑINO

IDROCARBUROS ANDINOS S.A.C.

ESTE

RAUL DROZNES ROSA MARIA LUDOWIEG ALV: CALDERON
SA 225 RESÉNTIUN MIL DOSCIENTOS

por PLUSPETROL RESOURCES CORPORATION

CONCLUYE EL PROCESO DE FIRMAS : EL NUEVE DE DICIEMBRE DEL ANO DOS MIL.

RI DO/FERNANDINI BARREDA

de Lima
Es copia Fotostatica de la Escritura Pública que corre en mi Registro con Fecha

09 _de DICIEBBRE da. 2000 a fojas ---604252 a y a solicitud da parte
ESTIMONIO de acuerdo a Ley el que rubrico en

cada una de sus hojas, sello, signo y firmo en Lima, a 38 de DICIERDRE
Na

interesada expido el presente Ti

: S
ES

Dc
Impresión de Asiento

Oficina: LIMA. Partida: 06006907. Pag. 100/132

https://enlinea.sunarp.gob.pe/webapp/extranet/Publicidad.do?state=impresion

OFICINA REGISTRAL DE LIMA Y CALLAO N" Partida: 06006907
OFICINA LIMA
TNSCRIPCION DE ACTOS, CONTRATOS Y DERECHOS PETROLEROS
PLUSPETROL PERU CORPORATION SUCURSAL DEL PERU

REGISTRO DE PERSONAS JURIDICAS
RUBRO : CONTRATO DE LICENCIA
A 00007

Por ESCRITURA PUBLICA del 09.12.2000. otorgada anic Notario Público de Lima RICARDO
FERNANDIN] BARREDA se celebra el CONTRATO DE LICENCIA PARA LA EXPLOTACION
DE HIDROCARBUROS LOTE 88 entre PERUPETRO S.A. representada por su Gerente General
Señor MIGUEL HERNAN CELI RIVERA y de la otra paric PLUSPETROL PERU CORPORATION,
SUCURSAI. DEI. PERU, representada por el Señor HERNAN GUSTAVO CARIDE. DONOVAN
según poder inscrito en la Ficha 127704, As, 16 del Registro de Personas Juridicas y en cl As. 3, Fs.
300-301 del Tomo V del Libro de Mandatos del Registro de Hidrocarburos, HUNT Ol COMPANY
OF PERU L.L.C,, SUCURSAL DEL PERU representado por STEPHEN SUELLENTROP facultado
según poder inscrito en Lu Partida Electrónica 11123160, As. AUDOD2 del Repistro de Personas Jurídicas
y en la Partida Electrónica 11192715. As. AQ0003 del Libro de Mandatos del Reyistro de Hidrocarburos
5K CORPORATION, SUCURSAL PERUANA, representado por su Gerente General FRANCISCO
GALVEZ DAÑINO facultado según poder inscrito en La Partida N, 02015544 del Registro de Personas
Juridicas y la Partida 06006850 del Registro de Mandatos de Hidrocarburos. HIDROCARBUROS
ANDINOS S.A.C. representado por RAUL DROZNES. y ROSA MARIA LUDOWIEG ALVAREZ
CALDERON. según poder inscrito cn la Partida 11241900 del Registro de Hidrocarburos. Con la
intervcación de PLUSPETROL RESOURCES CORPORATION representada por ISABEL
SELASCO, HUNT CONSOLIDATED, INC. representado por JAMES BURNETT JENNINGS, SK
CORPORATION representado por FRANCISCO GALVEZ DAÑINO y TECPETROL S.A.
representado por RAUL, DROZNES. Asimismo, se contó con la intervención del BANCO CENTRAL
DE RESERVA DEL PERU representado por sus funcionarios ALBERTO MERINO SILICANI y
CARLOS AUGUSTO BALLON AVALOS encontrándose autorizados conforme consta de la
comunicación de Gerencia General de este Banco N. GG-233-2000 del 24.11.2000. que corre inserta en
la presente Escritura Pública

TE Ci APRO! 14 021-2000-EM
DEL 66.12.2000.

EL PRESENTE CONTRATO CONSTA DE 1 CLAUSULA PRELIMINAR, 22 CLAUSULAS Y 8
ANEXOS, RESUMEN SE ESTABLECE LO SIGUIENTE:

ANTECEDENTES:

L Mediante Decreto de Urgencia No. 022-94 del 21.04.99. se declaró la necesidad e interés nacional el
desarrollo del Proyccio Camisea. cl mismo que comprende los segmentos de explotación, transporte y
distribución.

T. Por Acuerdo de fecha 01.06.99. la COPRT aprobó las Bases del Concurso Público para la Explotación
Hidrocarburos de Camisea.

MI. Por Acuerdos de COPRI de fecha 10.02.2000. y 04.12.2000. se aprobó el Comtrato y sus
modificaciones.

IV. Con fecha 16.02.2000. el Comité Especial del Proyecto Camisea adjudicó la Buena Pro a
PLUSPETROL RESORCES CORPORATION, Empresa Petrolera Precalificada Técnicamente,
responsable de la operación, HUNT OIL COMPANY OF PERU L.L.C. SUCURSAL DEL PERU,
Empresa consorciada y SK CORPORATION. SUCURSAL DEL PERU

V. Con fecha 31.10.2000. PLUSPETROL RESOURCES CORPORATION. HUNT OIL OF PERU
LL.C. SUCURSAL DEL PERU y SK CORPORATION SUCURSAL PERUANA, comunicaron al
Comité Especial del Proyecto Camisca (CECAM) la inclusión de HIDROCARBUROS ANDINOS
S.A.C. como empresa consorciada inclusión que fue autorizada por CECAM medianté comunicación N.
383/2000 del 08.11.2000.

Página 1 de 2

ORLC Página Número 1

Resolución del Superintendente Nacional de los Registros Públicos N* 12.4-97 SUNARP

03/05/2010
Impresión de Asiento

Oficina: LIMA. Partida: 05006907. Pag. 101/132

https://enlinea.sunarp.gob.pe/webapp/extranet/Publicidad.do?state=impresion

OFICINA REGISTRAL DE LIMA Y CALLAO N" Partida: 06006907
OFICINA LIMA
INSCRIPCION DE ACTOS , CONTRATOS Y DERECHOS PETROLEROS
PLUSPETROL PERU CORPORATION SUCURSAL DEL PERU

CLAUSULA PRELIMINAR:

L Los Hidrocarburos “in situ” son de propiedad del Estado. El derecha de propiedad es transferido por
PERUPETRO al contratista en la focha de suscripción, conforme lo estipulado en cl contrato y cn cl art
8 de la ley 26221. El contratista se obliga a explotar, produciendo los hidrocarburos del área del contrato
y a pagar al Estado a trnés de PERUPETRO. la regalía en efectivo en las condiciones y en oportunidad
establecidas en el contrato.

111. De acuerdo con lo dispuesto en el ar. 12 de la Ley 26221, el contrato se rige por el derecho privado
peruano. siéndolc de aplicación los alcances del art. 1357 del Código Civil.

IV. Las actividades que desarrolla cl contratista gozan de las garantias de estabilidad tributaria,
cambiaria y demás garantias cstablecidas en la Loy 26221

VL Cualquier referencia al contrato comprende a los anexos. En caso de discrepancia entre los anexos y
lo estipulado en el cuerpo del contrato. prevalecerá este último.

VII. Las partes declaran conocer la naturaleza y el interés mucional del Prosecto Camisea, asi como los
contratos de “Concesión de transporic de Gas Natural por ductos de Camisca al City Gale” de
*Concesión de la Distribución de Gas Natural por Red de Ductos cn Lima” y de “Concesión de
Transporte de Liquidos del Gas Natural par ductos de Camisca a la Costa”.

CLAUSULA PRIMERA.- DEFINICIONES:

11. Actividades Complementarias
1.1.1, La planta de separación de líquidos.

1.1.2. La planta de fraccionamiento.

1.2 Afiliada: es cualquier entidad cuyo capital accionario con derecho a voto sea de propiedad directa o
indirectamente en una proporción igual al 50% o más de PERUPETRO o de cualquiera de los empresas
que conforman el contratista. o cualquier entidad o persona que sea propietaria directa o indirectamente
del 50% o más del capital acciomario con derecho 1 voto de PERUPETRO o de cualquiera de las
empresas que conforman el contratista. o cualquier entidad cuvo ...

1.3 El periodo de 12 meses conscculivos de acuerdo al calendario gregoriano.

1.4, Arca del Contrato: Es cl árca determinada por las coordenadas que figuran cn cl ancxo “A” y que se
imiestra en el anexo “B” denominado Lote 38, ubicado en la provincia de La Convención del
Departamento del Cuzco, con una extensión de 143.500.00 hectáreas.

El área del contrato se redncirá luego de excluir las áreas que huga suelta el contratista. de acuerdo a los
términos del contrato. En caso de existir alguna discrepancia entre lo mostrado cn cl ancxo “B” y lo
descrito en cl Ancaa “A” prevalcocrá cl anexo “A”.

1.8, Comité de Supervisión. Es cl órgano que supervisa cl cumplimiento y la ejecución del contrato. cuya
conformación y atribuciones están establecidas en la clsula sétima.

1.3. Comité Técnico de Coociliación. Es el órgano formado para promunciarse sobre las discrepancias
que surjan en relación con las operaciones. el mismo que se establecerá de acuerdo a Jo estiplado en el
acápite 21.3 del contrato

1.10 Concesionario. Es el titular de cualquiera de los coniratos de Conccsión de Transporie de Gas
Natural por Ductos de Camisca al City Gate. de Concesión de la distribución de gas natural por Red de
ductos cn Lima y de concesión de Transporte de Líquidos del Gas Natural por ductos de Camisca a la
Costa.

1.12. Contratista: PLUSPETROL PERU CORPORATION. SUCURSAL DEL PERU, HUNT OIL
COMPANY OF PERU L.L.C. SUCURSAL DEL PERU, SK CORPORATION SUCURSAL. PERUANA.
HIDROCARBUROS ANDINOS S.A.C.

En la fecha de suscripción la participación en el Contrato de las empresas que conforman cl contratista
es la siguiente:

PLUSPETROL PERU CORPORATION, SUCURSAL DEL PERU 36%
HUNT OIL COMPANY OF PERU L.L.C. SUCURSAL DEL PERU 36%
SK CORPORATION SUCURSAL PERUANA 18%
HIDROCARBUROS ANDINOS S.A.C. 10%
ORLCO Página Número 2

Resolución del Superintendente Nacional de los Registros Públicos N* 12.4-97 SUNARP

Página 1 de 2

03/05/2010
Impresión de Asiento Página 1 de 2
Oficina: LIMA. Partida: 06006907. Pag. 102/132
OFICINA REGISTRAL DE LIMA Y CALLAO N' Partida: 06006907

OFICINA LIMA

INSCRIPCION DE ACTOS, CONTRATOS Y DERECHOS PETROLEROS

PLUSPETROL PERU CORPORATION SUCURSAL DEL PERU

1.13 Contrato: Es el presente acuerdo al que han legado las partes en el cual se estipulan los términos y
condiciones que sc encuentran contenidos cn este documento y en los anexos que lo integran.
Comprende los acuerdos adicionales cn virtud del Contrato y las modificaciones a las que. de común

acuerdo llegcucn las partes conformo a ley

1.14. Ejecución: es la ejecución de cualesquiera las actividades apropiadas para la producción de
hidrocarburos, tales como perforación. completación y profundización de pozos. asi como el diseño.
construcción, instalación de equipos, tuberías. tanques de almacenamiento y otros medios e

instalaciones...

1,15 Día: Es el periódo de 24 horas que se inicia a las 00:00 horas + termina a las 24:00 horas.

1,37 Partes: Son PERUPETRO y el CONTRATISTA.

CLAUSULA SEGUNDA: OBJETO DEL CONTRATO:

2.1, PERUPETRO autoriza al Contratista para la realización de las operaciones , de acuerdo con lo

establecido en la Ley 26221,

2.2. El contratista tendrá cl derecho de propiedad sobre los hidrocarburos extraidos del árca del contrato,
de conformidad con lo establecido en cl numeral E de la Cláusula Preliminar y a disponer de cllos.
2,5 El contratista ejecutará las operaciones de acuerdo a los términos que se estipulan en cl conirato y

las llevará a cabo directamente o a través de SUbcomtratistas.

2.4 PERUPETRO ejercerá la supervisión de las operaciones y el Organismo Supervisor de Li Inversión

en Energia (OSINERG) la fiscalización de las mismas.

2.5 El Contratista proporcionará y scrá resporsable de obtener todos los recursos téxnicos. ccomómico-

Tinancicros que sc requicran para la ejecución de las operaciones.

CLAUSULA TERCERA: PLAZO CONDICIONES Y CARANTIA,

3.1. El plazo para la fase de explotación de petróleo es de 30 años, contado a partir de la fecha de
suscripción. El plazo para la fase de explotación de gas natural no asociado y de gas natural no asociado.

y condensados es de 4) años, contado a partir de la fecha de suscripción.
3.2. La fase de caplotación se divide cn 2 periodos:

3.2.1. Un primer periodo cuya duración será de cuarenta y cuatro meses, contados a partir de la fecha de

susucripción.

3.2.2. Un segundo periodo cuya duración se contará a partir de la tecminación del plizo señalado para el

primer periodo en el subacápite 3.2.1. hasta el vencimiento del plazo estipulado en el acápite 3.1

3,4. El contratista deberá garantizar cl cumplimiento del Programa de Desarrollo del primer periodo,
establocido en cl acápite 4.2., mediante fianza bancaria emitida conforme al modelo del anexo *C”, la
Cual será solidaria, sin beneficio de excusión. incondicional. irrevocable y de realización automática co
el Perú....El monto de la fianza pura garantizar el completo y oportuno cumplimiento de las obligaciones
contenidas en el programa de desurrollo establecidas en el acápite 3,2. es de 99'000,000.00 millones de

dólares.

3.5. Intervienca PLUSPETROL RESOURCES CORPORATION, HUNT CONSOLIDATED INC. SK
CORPORATION Y TECPETROL 5.A. para cfcctos de otorgar las garantias corporativas que aparecen
en los anexos “D-1”, D-2. D-3, D-4 respectivamente, que se entregan a PERUPETRO en la fecha de
suscripción. Las garantias corporalivas subsistirán y sc manicndrán vigentes mientras scan exigibles las

obligaciones del contratista.

CLAUSULA CUARTA: PROGRAMA DE DESARROLLO

El contratista miciará las opcraciones a partir de la fecha de suscripción. El programa de desarrollo que
el contratista debe ejecutar antes de la finalización del plazo del primerperiodo establecido en cl

subacápite 3.2.1 es el siguiente:

e Perfocar cutro pozos de desarrollo

+ Construir la planta de separación de liquidos.

= Iniciar cl llenado de Jos ductos con hidrocarburos fiscalizadas del árca del contrato.

ORLC

Resolución del Superintendemte Nacional de los Registros Públicos N* 124-97 SUNARP

https://enlinea.sunarp.gob.pe/webapp/extranetPublicidad.do?state=impresion

Página Número 3

03/05/2010
Impresión de Asiento

Oficina: LIMA. Partida: 06006907. Pag. 103/132

https://enlinea.sunarp.gob.pe/webapp/extranet/Publicidad.do?state=impresion

OFICINA REGISTRAL DE LIMA Y CALLAO N” Partida; 06006907
OFICINA LIMA
INSCRIPCION DE ACTOS . CONTRATOS Y DERECHOS PETROLEROS
PLUSPETROL PERU CORPORATION SUCURSAL DEL PERU

5.3. El contratista está obligado a la explotación y recuperación económica de las reservas de
hidrocarburos del área del contrato, de conformidad con los programas a que sc reficre esta cláusula 1 y
la llevará acabo de acuerdo a los principios técnicos y económicos generalmente aceptados y cn uso por
la industria internacional de hidrocarburos.

3.11. Las empresas que conforman el Coniratista tendrán libre disponibilidad de los hidrocarburos que
les correpondan conforme al contrato.

El contratista tiene el derecho de exportar los hidrocarburos producidos eu el área del contrato y la
obligación de abastecer la demanda de gas natural del mercado interno. conforme alas normas legales
vigentes

CLAUSULA SETIMA: COMITE DE SUPERVISION

7.1. PERUPETRO y el Contratista establecerán un Comité de Supervisión que estará integrado de una
parte, por 3 miembros del contratista o sus alternos y por tres miembros de PERUPETRO o sus alternos.
7.3. El Comité de Suporvisión estará presidido por un representamie de PERUPETRO.

7.4. Las decisiones del Comité de Supervisión sc adoptarán con cl yoto unánime de las partes. Cada
paric emitirá un voto.

CLAUSULA OCTAVA; REGALIA VALORIZACION Y PRECIOS:

K£.1. El contratista pagará la rcgalía cn efectivo, sobre la basc de los hidrocarburos fiscalizados,
valorizados en uno o más puntos de fiscalización de la producción, de conformidad con los acápites 8.3.
y84

CLAUSULA DECIMO SEXTA: CESION

16.1, Fn caso que cualquiera de las empresas que conforman el contratista recibiera una oferta que
Cstuvicre dispucsto a aceptar para la cesión parcial o total de su participación cu el conirato. procederá a
comunicar por escrito a PERUPETRO respeto de dicha propucsta.

16.2. El cesionario otorgará todas las parantias y asumirá todos los dercchos. responsabilidados y
obligaciones del cedente.

21.2. Convenio arbitral: cualquier litigio, controversia, diferencia, o reclamo resultante del contrato o
relativo al contrato...que surja entre el contratista y PERUPETRO y que no pueda ser resuelto de mutuo
acuerdo entre las partes dobcrá ser resuclto por medio de arbitraje internacional de derecho, de acuerdo
con lo dispuesto en el art. 68 de la Icy No. 26221

CLAUSULA VIGESIMO SEGUNDA: TERMINACION
La terminación de este contrato ss rige por lo estipulado en él y supletoriamente por las nonnas de la
Ley No. 26221 y en cuanto no esté previsto por ella por el Código Civil.

LA PRESENTE INSCRIPCION SE HACE EN MERITO A LOS DECRETOS SUPREMOS NO. 054-
99-EM Y 055-99-EM PUBLICADOS EN EL PERUANO EL 290999 Y 251099.
RESPECTIVAMENTE

El titulo fue presentado el 12/12/00 a las horas 13:01. bajo el N" 2000-
00226515 del Tomo Diario 0409. Derechos : S/. 1.160.00 con recibo
"00075134 Y 78418, LIMA. - 29/12/2000

Página 1 de 2

ORLC Página Número 4

Resolución del Superintendente Nacional de los Registros Públicos N* 12 4-97 SUNARP

03/05/2010
